Exhibit 10.1

 

Execution Version

 

CREDIT AGREEMENT

 

between

 

KINDER MORGAN COCHIN ULC
as Principal Borrower

 

and

 

TRANS MOUNTAIN PIPELINE ULC
as NEB Reserve Borrower

 

and

 

THE PERSONS PARTY HERETO
FROM TIME TO TIME IN THEIR CAPACITIES AS LENDERS

 

and

 

ROYAL BANK OF CANADA
as Administrative Agent

 

and with

 

RBC CAPITAL MARKETS, CANADIAN IMPERIAL BANK OF COMMERCE, THE BANK OF NOVA SCOTIA
AND TD SECURITIES
as Co-Lead Arrangers and Joint Bookrunners

 

MADE AS OF
June 16, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 INTERPRETATION

1

 

 

 

1.1

Definitions

1

1.2

Headings; Articles and Sections

55

1.3

Number; persons; including; successors; in writing

55

1.4

Accounting Principles

56

1.5

Changes in Generally Accepted Accounting Principles

56

1.6

References to Documents and Applicable Law

58

1.7

Per Annum and Currency Calculations

58

1.8

Letter of Credit Amounts

58

1.9

Schedules

58

 

 

 

ARTICLE 2 CREDIT FACILITIES

59

 

 

 

2.1

Construction Facility

59

2.2

Contingent Facility

61

2.3

Working Capital Facility

63

2.4

Availments

65

2.5

Drawdowns — Notices and Limitations

65

2.6

Rollovers and Conversions - Notices and Limitations

66

2.7

Optional Reduction of Commitments

68

2.8

Several Obligations of Lenders

69

2.9

Loans - General

69

2.10

Loans:  Inter-Lender Arrangements

70

2.11

Hedging With Lenders

70

 

 

 

ARTICLE 3 CONDITIONS PRECEDENT

70

 

 

 

3.1

Conditions for Initial Drawdown

70

3.2

Conditions for All Drawdowns

75

3.3

Additional Conditions for Drawdowns under the Construction Facility

76

3.4

Additional Conditions for Drawdowns under the Contingent Facility

77

3.5

Additional Conditions for NEB Reserve Drawdowns

78

3.6

Waiver

79

 

 

 

ARTICLE 4 PAYMENTS OF INTEREST AND FEES

79

 

 

 

4.1

Interest on Prime Loans

79

4.2

Interest on USBR Loans

79

4.3

Interest on LIBO Rate Loans

79

4.4

Acceptance Fees

80

4.5

LC and Related Fees

80

4.6

Standby Fees

81

4.7

Default Interest

81

4.8

Agent’s Fees

81

4.9

General Interest Provisions

82

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

4.10

Defaulting Lender Fees

83

 

 

 

ARTICLE 5 BANKERS’ ACCEPTANCES

83

 

 

 

5.1

Form and Execution of Bankers’ Acceptances

83

5.2

Power of Attorney; Provision of Bankers’ Acceptances to Lenders

84

5.3

Mechanics of Issuance

87

5.4

Rollover, Conversion or Payment on Maturity

89

5.5

Restriction on Rollovers and Conversions

89

5.6

Rollovers

89

5.7

Conversion into Bankers’ Acceptances

90

5.8

Conversion from Bankers’ Acceptances

90

5.9

BA Equivalent Advances

90

5.10

Termination of Bankers’ Acceptances

91

5.11

Borrower Acknowledgements

91

 

 

 

ARTICLE 6 LETTERS OF CREDIT

91

 

 

 

6.1

Letter of Credit Commitment

91

6.2

Procedures for Issuance, Conversion and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit

93

6.3

Drawings and Reimbursements; Funding of Participations

94

6.4

Repayment of Participations

96

6.5

Obligations Absolute

97

6.6

Role of Fronting Lenders

98

6.7

Applicability of ISP98 and UCP

98

6.8

Applicant Under Letter of Credit

99

6.9

Conflict with LC Application

99

 

 

 

ARTICLE 7 PAYMENTS

99

 

 

 

7.1

Mandatory Repayments

99

7.2

Optional Repayment

101

7.3

Currency Excess

101

7.4

Additional Repayment Terms

102

7.5

Payments — General

103

7.6

Application of Payments after Default

104

7.7

Margin Changes; Adjustments for Margin Changes

105

 

 

 

ARTICLE 8 REPRESENTATIONS AND WARRANTIES

106

 

 

 

8.1

Representations and Warranties

106

8.2

Deemed Repetition

116

8.3

Other Loan Documents

116

8.4

Effective Time of Repetition

116

8.5

Nature of Representations and Warranties

117

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE 9 GENERAL COVENANTS

117

 

 

 

9.1

Positive Covenants

117

9.2

Negative Covenants

123

9.3

Financial Covenants

127

9.4

Reporting Requirements

127

9.5

Agent May Perform Covenants

130

9.6

Most Favoured Lender Provisions re: Permitted Incremental Debt

130

 

 

 

ARTICLE 10 GUARANTEES AND SECURITY

131

 

 

 

10.1

Obligor and Pledgor Guarantees

131

10.2

Security

131

10.3

Registration and Perfection

132

10.4

Continuing Security

132

10.5

Dealing with Security

133

10.6

Release and Discharge of Security

133

10.7

Acknowledgement in Respect of Security

133

10.8

Transfer of Security

133

10.9

Effectiveness

134

10.10

Hedging Affiliates

134

10.11

Security for Hedging with Former Lenders

134

10.12

Security Disclaimer

135

 

 

 

ARTICLE 11 DESIGNATION OF RESTRICTED SUBSIDIARIES

135

 

 

 

11.1

Designation of Restricted Subsidiaries

135

11.2

Obligor Guarantee and Security

135

 

 

 

ARTICLE 12 EVENTS OF DEFAULT AND REMEDIES

137

 

 

 

12.1

Events of Default

137

12.2

Enforcement

142

12.3

Suspension of Lenders’ Outstandings

142

12.4

Cash Collateral Accounts

143

12.5

Right of Set Off

143

12.6

Sharing of Payments by Lenders

143

12.7

Remedies Cumulative and Waivers

144

 

 

 

ARTICLE 13 YIELD PROTECTION / TAXES / REPLACEMENT OF LENDERS

145

 

 

 

13.1

Increased Costs

145

13.2

Taxes

146

13.3

Mitigation Obligations: Replacement of Lenders

149

13.4

Illegality

151

13.5

Market Disruption Respecting Bankers’ Acceptances

152

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

13.6

Market Disruption Respecting LIBO Rate Loans

153

13.7

Takeovers

154

 

 

 

ARTICLE 14 EXPENSES, INDEMNIFICATION AND JUDGMENT CURRENCY

155

 

 

 

14.1

Expenses; Indemnity; Damage Waiver

155

14.2

Judgment Currency

157

 

 

 

ARTICLE 15 AGENCY

158

 

 

 

15.1

Appointment and Authority

158

15.2

Rights as a Lender

158

15.3

Exculpatory Provisions

159

15.4

Reliance by Agent

160

15.5

Indemnification of Agent

160

15.6

Delegation of Duties

160

15.7

Replacement of Agent

161

15.8

Non-Reliance on Agent and Other Lenders

162

15.9

Collective Action of the Lenders

162

15.10

Lender Decisions

162

15.11

Procedure for Funding Loans

163

15.12

Remittance of Payments

163

15.13

Agent’s Clawback

163

15.14

Adjustments Among Lenders

164

15.15

Agent and Defaulting Lenders

165

15.16

Debt Sharing Confirmation Under Collateral Agency and Intercreditor Agreement

166

 

 

 

ARTICLE 16 GENERAL

166

 

 

 

16.1

Notices: Effectiveness; Electronic Communication

166

16.2

Assigns

168

16.3

Governing Law; Jurisdiction; Etc.

172

16.4

Waiver of Jury Trial

172

16.5

Counterparts; Integration; Effectiveness; Electronic Execution

172

16.6

Treatment of Certain Information: Confidentiality

173

16.7

Nature of Obligation under this Agreement

174

16.8

Benefit of the Agreement

175

16.9

Severability

175

16.10

Amendments and Waivers

175

16.11

Defaulting Lenders

176

16.12

Further Assurances

178

16.13

Time of the Essence

179

16.14

Anti-Money Laundering Legislation

179

16.15

Platform

180

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

16.16

No Fiduciary Duty

180

16.17

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

181

16.18

Credit Agreement Governs

182

16.19

Whole Agreement

182

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS AGREEMENT is made as of June 16, 2017,

 

AMONG:

 

KINDER MORGAN COCHIN ULC, as Principal Borrower

 

– and –

 

TRANS MOUNTAIN PIPELINE ULC, as NEB Reserve Borrower

 

– and –

 

THE FINANCIAL INSTITUTIONS SIGNATORY HERETO, in their capacities as Lenders

 

– and –

 

ROYAL BANK OF CANADA, a Canadian chartered bank, as Agent

 

WHEREAS the Borrowers have requested that the Lenders provide the Credit
Facilities to the Borrowers in order to, among other things, partially fund the
development and construction of the Project and to provide funding and letters
of credit for working capital and other general corporate purposes;

 

AND WHEREAS the Lenders and the Fronting Lenders have agreed to make the Credit
Facilities available to the Borrowers upon the terms and subject to the
conditions set forth herein;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby conclusively acknowledged by each of
the parties hereto, the parties hereto covenant and agree as follows:

 

ARTICLE 1
INTERPRETATION

 

1.1                               Definitions

 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

 

“Acquisition” means any purchase or other acquisition made by any Obligor of
Equity Securities of another Person (but excluding Equity Securities of an
Obligor) or assets of another Person (but excluding assets of an Obligor) which
constitutes a purchase or other acquisition of

 

--------------------------------------------------------------------------------


 

all or substantially all of the assets or business of such Person, or of assets
constituting a business unit, a line of business or division of such Person, or
of all or substantially all of the Equity Securities in a Person.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

 

“Advance” means the extension (or deemed extension) of credit under a Credit
Facility by the Lenders to the applicable Borrower by way of the advance of a
loan in the manner contemplated herein, the acceptance of Bankers’ Acceptances
or the issuance of a Letter of Credit, but shall exclude each Rollover or
Conversion thereof.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent” means RBC in its capacity as administrative agent for the Lenders
hereunder or any successor agent appointed pursuant to Section 15.7.

 

“Agent Parties” has the meaning attributed thereto in Section 16.15(b).

 

“Agent’s Accounts” means the accounts maintained by the Agent at the Agent’s
Branch, to which payments and transfers under this Agreement are to be effected,
as the Agent may from time to time advise the Borrowers and the Lenders in
writing.

 

“Agent’s Branch” means the branch of the Agent at Toronto, Ontario, or such
other branch in Canada as the Agent may from time to time designate by notice to
the Borrowers and the Lenders.

 

“Agreement” means this “credit agreement”, as the same may be amended, modified,
supplemented or restated from time to time in accordance with the provisions
hereof.

 

“AML Legislation” has the meaning attributed thereto in Section 16.14.

 

“Anti-Corruption Laws” means all laws and regulations of any Sanctions Authority
that apply to KMI, the Pledgors, the Obligors and their respective Subsidiaries
from time to time concerning or relating to bribery of government officials or
public corruption, in each case, to the extent such laws and regulations would
not violate Applicable Law in Canada.

 

“Applicable Laws” or “Applicable Law” means:

 

(a)                                 any domestic or foreign statute, law
(including common and civil law), treaty, code, ordinance, rule, regulation,
restriction or by-law (zoning or otherwise);

 

(b)                                 any judgment, order, writ, injunction,
decision, ruling, decree or award;

 

(c)                                  any regulatory policy, practice, guideline
or directive; or

 

2

--------------------------------------------------------------------------------


 

(d)                                 any Governmental Authorization,

 

binding on or affecting the Person referred to in the context in which the term
is used or binding on or affecting the Property of such Person, in each case
having the force of law; provided that, for certainty, Applicable Law or
Applicable Laws shall not include any of the foregoing which have been
determined by a court of competent jurisdiction to no longer be applicable to
the Project or the other subject matter thereof from and after the date of such
determination, but for greater certainty only until an appellate court of
competent jurisdiction determines it to again be applicable thereto (including,
without limitation, as a result of a provincial, municipal or local order,
directive, judgment, decision or the like being in conflict with an order,
directive, judgment, decision or the like of the Government of Canada or another
federal Canadian Governmental Authority).

 

“Applicable Lenders” means, in respect of:

 

(a)                                 the Construction Facility, the Lenders
having Construction Facility Commitments;

 

(b)                                 the Working Capital Facility, the Lenders
having Working Capital Facility Commitments; and

 

(c)                                  the Contingent Facility, the Lenders having
Contingent Facility Commitments.

 

“Applicable Margin”, as regards any Loan or the standby fees payable under
Section 4.6, means, when and for so long as the Debt Rating is one of the
following or no Debt Rating has been assigned (as the case may be), the
applicable rate per annum set forth opposite the applicable Debt Rating assigned
by the  Debt Rating Agencies in the row and column applicable to the type of
Loan in question or such standby fee:

 

Debt Rating by
S&P/Moody’s/
DBRS

 

BA/LIBO
Rate/LC

 

Prime/US Base Rate

 

Standby Fee

BBB/Baa2/BBB or higher

 

150bps

 

50bps

 

30bps

BBB-/Baa3/BBB (low)

 

175bps

 

75bps

 

35bps

BB+/Ba1/BB (high)

 

200bps

 

100bps

 

50bps

BB/Ba2/BB or lower or if none of the Debt Rating Agencies provide a Rating

 

250bps

 

150bps

 

62.5bps

 

provided that:

 

(a)                                 changes in Applicable Margin shall be
effective and adjusted in accordance with Section 7.7;

 

3

--------------------------------------------------------------------------------


 

(b)                                 for the purposes of determining the Debt
Rating the following rules will apply: (i) if the Debt Rating Agencies with the
two lowest Debt Ratings assign an equivalent Debt Rating, then the Applicable
Margin will be the rate per annum set forth opposite such Debt Rating; (ii) if
the Debt Ratings assigned by the Debt Rating Agencies with the two lowest Debt
Ratings differ by only one rating subcategory, then the Applicable Margin will
be the rate per annum set forth opposite the higher Debt Rating; (iii) if the
Debt Ratings assigned by the Debt Rating Agencies with the two lowest Debt
Ratings differ by more than one rating subcategory, then the Applicable Margin
will be the average of such rates per annum; and (iv) if there is only one Debt
Rating Agency providing a Debt Rating, then the Applicable Margin will be the
rate per annum set forth opposite the Debt Rating set by such Debt Rating
Agency;

 

(c)                                  issuance fees for Letters of Credit which
are not “direct credit substitutes” (as determined by the applicable Fronting
Lender, acting reasonably) within the meaning of the Capital Adequacy
Requirements shall be 662/3% of the rate specified above; and

 

(d)                                 each Applicable Margin set forth in the
table above (other than in relation to standby fees) shall increase by 25 basis
points upon the fourth anniversary of the Closing Date.

 

“Applicable Percentage” means, with respect to each Lender from time to time:

 

(a)                                 with respect to the Credit Facilities, the
percentage of the Total Commitment represented by such Lender’s Commitment;
provided that if the Commitments have terminated or expired, the Applicable
Percentage for each Lender shall be (i) for the purposes of Section 15.14(a),
the percentage of the Total Commitment represented by such Lender’s Commitment
immediately prior to such termination or expiration (subject to any subsequent
assignment by such Lender pursuant to Section 16.2) and (ii) for all other
purposes, the percentage of the Equivalent Amount in Canadian Dollars of the
Outstanding Principal represented by such Lender’s outstanding Loans under the
Credit Facilities;

 

(b)                                 with respect to the Construction Facility,
the percentage of the Total Construction Facility Commitment represented by such
Lender’s Construction Facility Commitment; provided that if the Construction
Facility Commitments have terminated or expired, the Applicable Percentage for
each Lender with respect to the Construction Facility shall be (i) for the
purposes of Section 15.14(a), the percentage of the Total Construction Facility
Commitment represented by such Lender’s Construction Facility Commitment
immediately prior to such termination or expiration (subject to any subsequent
assignment by such Lender pursuant to Section 16.2) and (ii) for all other
purposes, the percentage of the Equivalent Amount in Canadian Dollars of the
Outstanding Principal represented by such Lender’s outstanding Loans under the
Construction Facility;

 

4

--------------------------------------------------------------------------------


 

(c)                                  with respect to the Working Capital
Facility, the percentage of the Total Working Capital Facility Commitment
represented by such Lender’s Working Capital Facility Commitment; provided that
if the Working Capital Facility Commitments have terminated or expired, the
Applicable Percentage for each Lender with respect to the Working Capital
Facility shall be (i) for the purposes of Section 15.14(a), the percentage of
the Total Working Capital Facility Commitment represented by such Lender’s
Working Capital Facility Commitment immediately prior to such termination or
expiration (subject to any subsequent assignment by such Lender pursuant to
Section 16.2) and (ii) for all other purposes, the percentage of the Equivalent
Amount in Canadian Dollars of the Outstanding Principal represented by such
Lender’s outstanding Loans under the Working Capital Facility; and

 

(d)                                 with respect to the Contingent Facility, the
percentage of the Total Contingent Facility Commitment represented by such
Lender’s Contingent Facility Commitment; provided that if the Contingent
Facility Commitments have terminated or expired, the Applicable Percentage for
each Lender with respect to the Contingent Facility shall be (i) for the
purposes of Section 15.14(a), the percentage of the Total Contingent Facility
Commitment represented by such Lender’s Contingent Facility Commitment
immediately prior to such termination or expiration (subject to any subsequent
assignment by such Lender pursuant to Section 16.2) and (ii) for all other
purposes, the percentage of the Equivalent Amount in Canadian Dollars of the
Outstanding Principal represented by such Lender’s outstanding Loans under the
Contingent Facility.

 

“Approved Fund” means any Fund that is administered or managed by:

 

(a)                                 a Lender,

 

(b)                                 an Affiliate of a Lender, or

 

(c)                                  an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Agent, in substantially the
form of Schedule B or any other form approved by the Agent.

 

“Authorized Officer” means, with respect to any Person, any individual holding
the position of chairman of the board (if an officer), the Chief Executive
Officer, President, the Chief Financial Officer, the Treasurer, the Controller,
the Vice President Finance, the Vice President, TMEP,  any other Vice President,
the Secretary, the Assistant Secretary or any other senior officer or agent with
express authority to act on behalf of such Person designated as such by the
board of directors or other managing authority of such Person.

 

“Auto-Renewal Letter of Credit” has the meaning attributed thereto in
Section 6.2(c).

 

“BA Discount Rate” means:

 

5

--------------------------------------------------------------------------------


 

(a)                                 in relation to a Bankers’ Acceptance
accepted by a Schedule I Lender, the CDOR Rate;

 

(b)                                 in relation to a Bankers’ Acceptance
accepted by a Schedule II Lender or Schedule III Lender, the lesser of:

 

(i)                                     the Discount Rate then applicable to
bankers’ acceptances having identical issue and comparable maturity dates as
such Bankers’ Acceptance, accepted by such Schedule II Lender or Schedule III
Lender; and

 

(ii)                                  the CDOR Rate plus 0.10% per annum,

 

provided that if both such rates are equal, then the “BA Discount Rate”
applicable thereto shall be the rate specified in (i) above; and

 

(c)                                  in relation to a BA Equivalent Advance:

 

(i)                                     made by a Schedule I Lender, Alberta
Treasury Branches or Export Development Canada, the CDOR Rate;

 

(ii)                                  made by a Schedule II Lender or Schedule
III Lender, the rate determined in accordance with subparagraph (b) of this
definition; and

 

(iii)                               made by any other Lender, the CDOR Rate plus
0.10% per annum.

 

“BA Discount Proceeds” means, in respect of any Bankers’ Acceptance, the amount
obtained by multiplying the face amount of such Bankers’ Acceptance by the
amount (rounded up or down to the fifth decimal place with .000005 being rounded
up) determined by dividing one by the sum of one plus the product of:

 

(a)                                 the BA Discount Rate (expressed as a decimal
on the Drawdown Date, Conversion Date or Rollover Date, as the case may be), and

 

(b)                                 a fraction, the numerator of which is the
number of days in the Interest Period of such Bankers’ Acceptance and the
denominator of which is 365.

 

“BA Equivalent Advance” means, in relation to a Drawdown of, Conversion into or
Rollover of Bankers’ Acceptances, an Advance in Cdn. Dollars made by a
Non-Acceptance Lender under a Credit Facility as part of such Loan.

 

“BA Suspension Notice” has the meaning assigned to such term in Section 13.5(b).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEA Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the

 

6

--------------------------------------------------------------------------------


 

European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

 

“Bankers’ Acceptance” means a non-interest bearing draft drawn by the Principal
Borrower in Cdn. Dollars, accepted by an Applicable Lender under a Credit
Facility and issued for value pursuant to this Agreement and includes a
depository bill under the DBNA and a bill of exchange under the Bills of
Exchange Act (Canada).

 

“Banking Day” means a day, other than a Saturday, Sunday or statutory holiday,
on which banks are open for business in Calgary (Alberta), Toronto (Ontario),
Montreal (Quebec) and, for transactions involving US Dollars, New York (New
York); provided that in respect of the determination of the LIBO Rate, such day
must also be a day on which the principal office of the Agent in London, England
is open for business.

 

“Basel III” means the agreements on capital requirements, leverage ratios and
liquidity standards contained in “Basel III:  A global regulatory framework for
more resilient banks and banking systems”, “Basel III:  International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision in December 2010, each as amended,
modified, supplemented, reissued or replaced from time to time.

 

“bps” or “basis points” means one one-hundredth of one percent (0.01%).

 

“Borrowers” means, collectively, the Principal Borrower and the NEB Reserve
Borrower, and “Borrower” means either of them.

 

“Borrowers’ Accounts” means the accounts of the Borrowers maintained at the
Agent’s Branch or such other branch or office in Canada as the Borrowers may
from time to time designate with the concurrence of the Agent.

 

“Borrowers’ Counsel” means Blake, Cassels & Graydon LLP and any other firm of
barristers and solicitors or other lawyers in an appropriate jurisdiction
retained by the Obligors and acceptable to the Agent, acting reasonably.

 

“Canadian Dollars”, “Cdn. Dollars” “Cdn.$” and “$”  mean lawful money of Canada
for the payment of public and private debts.

 

“Capital Adequacy Requirements” means the Guideline dated January 2017, entitled
“Capital Adequacy Requirements (CAR)” issued by OSFI and all other guidelines or
requirements relating to capital adequacy issued by OSFI or any other
Governmental Authority regulating or having jurisdiction with respect to any
Lender, as amended, modified, supplemented, reissued or replaced from time to
time.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capital Leases) by the Obligors during
such period that, in conformity with GAAP, are, or are required to be, included
as additions during such period to property, plant, or equipment reflected in
the consolidated balance sheet of KMCL.

 

7

--------------------------------------------------------------------------------


 

“Capital Lease” means, as applied to any Person, any lease of, or other
arrangement providing for the right of the lessee thereunder to use, any
Property by that Person that, in conformity with GAAP as in effect on
December 31, 2016, was, or would have been required to be, accounted for as a
capital lease on the balance sheet of that Person, if or as if such lease or
other arrangement was in existence at such time; for certainty, any leases or
other arrangements (whether entered into before or after December 31, 2016) that
would have been characterized as operating leases under GAAP as in effect on
December 31, 2016 shall be deemed to be operating leases and shall be excluded
from this definition and any other financial commitments and commercial
arrangements that would not have been characterized as capital or financing
leases under GAAP as in effect on December 31, 2016 shall also be excluded from
this definition and, for certainty, from the definition of Funded Debt.

 

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a Capital Lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with GAAP
as in effect on December 31, 2016.

 

“Cash Collateral Account” means a blocked deposit account at the Agent (or
another commercial bank reasonably acceptable to the Agent) in the name of the
Agent and under the sole dominion and control of the Agent, and otherwise
established in a manner reasonably satisfactory to the Agent and governed in
accordance with the terms of this Agreement.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent
for deposit into a Cash Collateral Account, for the benefit of the Agent, the
applicable Fronting Lender, the Working Capital Facility Lenders or the Lenders,
as applicable, as collateral for LC Obligations or Outstandings in respect of
Bankers’ Acceptances, as applicable, cash or deposit account balances or, if the
Person(s) benefitting from such collateral shall agree in its or their sole
discretion, other credit support, in each case subject to Section 7.4(b) or
7.4(c) if applicable and pursuant to documentation in form and substance
satisfactory to such Person(s) and “Cash Collateralized” has a similar meaning.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means:

 

(a)                                 any readily-marketable securities or other
investment property (i) issued by or directly, unconditionally and fully
guaranteed or insured by the Canadian or United States federal governments or
(ii) issued by any agency or instrumentality of the Canadian or United States
federal governments the obligations of which are fully backed by the full faith
and credit of the Canadian or United States federal governments, as the case may
be;

 

(b)                                 any readily-marketable direct obligations
issued by any agency or instrumentality of the Canadian or United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, or any province or territory
of Canada or any public instrumentality thereof, in each case having a rating of
at least “A-1” from S&P, at least “P-1” from Moody’s or “R-1” from DBRS;

 

8

--------------------------------------------------------------------------------


 

(c)                                  any commercial paper rated at least “A-1”
by S&P, “P-1” by Moody’s or R-1 by DBRS and issued by any Person organized under
the laws of any state of the United States or Canada;

 

(d)                                 any US Dollar or Cdn. Dollar denominated
time deposit, demand deposits, insured certificate of deposit, overnight bank
deposit, guaranteed investment certificate, bearer deposit note or bankers’
acceptance issued or accepted by (i) any Lender or (ii) any financial
institution that is (A) organized under the laws of the United States, any state
thereof, the District of Columbia, Canada or any province of Canada,
(B) “adequately capitalized” (as defined in the regulations of its primary
federal banking regulators) and (C) has Tier 1 capital (as defined in such
regulations) in excess of US$500,000,000 or the Equivalent Amount in Cdn.
Dollars;

 

(e)                                  repurchase obligations with a term of not
more than seven days for underlying securities of the types described in
subparagraphs (a), (b) and (d) above entered into with any financial institution
meeting the qualifications specified in subparagraph (c) above; and

 

(f)                                   shares of any United States or Canadian
money market fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in subparagraph (a), (b),
(c), (d) or (e) above with maturities as set forth in the proviso below,
(ii) has net assets in excess of US$500,000,000 or the Equivalent Amount in Cdn.
Dollars and (iii) has obtained from either S&P, Moody’s or DBRS the highest
rating obtainable for money market funds in Canada or the United States, as the
case may be,

 

provided, however, that the maturities of all obligations specified in any of
subparagraphs (a), (b), (c), (d) and (e) above shall not exceed 365 days.

 

“Cash Management Documents” means, collectively, all agreements, instruments and
other documents which evidence, establish, govern or relate to any or all of the
Cash Management Obligations.

 

“Cash Management Obligations” means, at any time and from time to time, all of
the obligations, indebtedness and liabilities (present or future, absolute or
contingent, matured or not) of any of the Obligors to the Cash Manager under,
pursuant or relating to the Cash Management Services and whether the same are
from time to time reduced and thereafter increased or entirely extinguished and
thereafter incurred again and including all principal, interest, fees, legal and
other costs, charges and expenses, and other amounts payable by any of the
Obligors under the Cash Management Documents.

 

“Cash Management Services” means (a) treasury, depository, overdraft, purchase,
credit or debit card services, including non-card e-payables services, (b) wire
transfer, electronic funds transfer, controlled disbursement and automated
clearing house fund transfer services, (c) the operation of centralized
operating accounts, (d) account pooling arrangements (whether notional or
physical), (e) credit in connection with spot foreign currency exchange
settlement and (f) any

 

9

--------------------------------------------------------------------------------


 

other cash management services entered into by any of the Obligors in the
ordinary course of business.

 

“Cash Manager” means each Lender and their Affiliates, which is from time to
time providing any Cash Management Services to any of the Obligors and which
includes RBC on the date hereof.

 

“CDOR Rate” means, on any day when Bankers’ Acceptances are to be issued
pursuant hereto, the per annum rate of interest which is the rate determined as
being the arithmetic average of the annual yield rates applicable to Canadian
Dollar bankers’ acceptances having identical issue and comparable maturity dates
as the Bankers’ Acceptances proposed to be issued by the Borrower displayed and
identified as such on the display referred to as the “CDOR Page” (or any display
substituted therefor) of Reuters Limited (or any successor thereto or Affiliate
thereof) as at approximately 10:00 a.m. (Toronto time) on such day, or if such
day is not a Banking Day, then on the immediately preceding Banking Day (as
adjusted by the Agent in good faith after 10:00 a.m. (Toronto time) to reflect
any error in a posted rate or in the posted average annual rate); provided that:
(a) if such a rate does not appear on such CDOR Page, then the CDOR Rate, on any
day, shall be the Discount Rate quoted by the Agent (determined as of
10:00 a.m. (Toronto time) on such day) which would be applicable in respect of
an issue of bankers’ acceptances in a comparable amount and with comparable
maturity dates to the Bankers’ Acceptances proposed to be issued by the Borrower
on such day, or if such day is not a Banking Day, then on the immediately
preceding Banking Day; and (b) if the rate determined as aforesaid shall ever be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:

 

(a)                                 the adoption or taking effect of any
Applicable Law;

 

(b)                                 any change in any Applicable Law or in the
administration, interpretation or application thereof by any Governmental
Authority; or

 

(c)                                  the making or issuance of any Applicable
Law by any Governmental Authority;

 

provided that (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
(United States) including all regulations, requests, rules, guidelines or
directives thereunder and (ii) all requests, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United
States, Canadian or other regulatory authorities, in each case pursuant to
Basel III ((i) and (ii) being, collectively, the “New Rules”) shall be deemed to
constitute a Change in Law regardless of the actual date or dates that such Act
or regulations are or were enacted or promulgated, in each case (A) to the
extent that such New Rules are applicable to the Lender claiming that a Change
in Law has occurred, (B) to the extent that such New Rules are materially
different from Applicable Laws which are in full force and effect on the date
hereof and (C) to the extent that such New Rules are not limited to specific
financial institutions only but instead

 

10

--------------------------------------------------------------------------------


 

have general application to substantially all banks or their Affiliates which
are subject to the New Rules in question.

 

“Change of Control” means and shall be deemed to have occurred if, prior to the
Project Completion Date, KMI ceases to own, directly or indirectly, greater than
50% of the Equity Interests of each of the Principal Borrower and the Parent;
provided that, for certainty, a change in the ownership or control of KMI shall
not constitute a Change of Control.

 

“Closing Date” means the date hereof provided that all of the conditions in
Section 3.1 have been satisfied or waived in accordance with Section 3.6
(whether before, on or after such date).

 

“Closing Date Business” means all assets, property and undertakings used in
connection with the business of the Obligors on the Closing Date as more
particularly described in the IPO Prospectus, including the Project, the Cochin
and Jet Fuel pipelines and the North Forty, Alberta and Edmonton rails and
Vancouver Wharves terminal businesses.

 

“Code” means the United States Internal Revenue Code of 1986.

 

“Collateral” means all Property and proceeds thereof now owned or hereafter
acquired by any Obligor or Pledgor in or upon which a Lien is granted or
purported to be granted pursuant to any Security Document to secure any Lender
Secured Obligations.

 

“Collateral Agency and Intercreditor Agreement” means the Collateral Agency and
Intercreditor Agreement dated as of the Closing Date initially between the
Collateral Agent, the Agent, the Obligors and the Pledgors.

 

“Collateral Agent” means Computershare Trust Company of Canada in its capacity
as collateral agent under the Collateral Agency and Intercreditor Agreement.

 

“Commitment” means, in respect of a Lender and in relation to:

 

(a)                                 the Construction Facility, such Lender’s
Construction Facility Commitment;

 

(b)                                 the Working Capital Facility, such Lender’s
Working Capital Facility Commitment;

 

(c)                                  the Contingent Facility, such Lender’s
Contingent Facility Commitment; and

 

(d)                                 the Credit Facilities collectively, the
aggregate of such Lender’s Construction Facility Commitment, Working Capital
Facility Commitment and Contingent Facility Commitment.

 

“Commodity Exchange Act” means the United States Commodity Exchange Act (7
U.S.C. § 1 et seq.).

 

“Commodity Hedging Agreement” means any agreement for the making or taking of
delivery of any commodity, any commodity swap agreement, floor, cap or collar
agreement or commodity future or option or other similar agreement or
arrangement, or any combination

 

11

--------------------------------------------------------------------------------


 

thereof, entered into by the applicable Person, primarily for the purpose of
mitigating or eliminating exposure to fluctuations in commodity prices.

 

“Communications” has the meaning attributed thereto in Section 16.15(b).

 

“Compliance Certificate” means a certificate of the Principal Borrower signed by
any Authorized Officer of the Principal Borrower, substantially in the form of
Schedule C, to be given to the Agent and the Lenders by the Principal Borrower
pursuant hereto.

 

“Consent and Acknowledgement” means a Consent and Acknowledgment (EPC) or a
Consent and Acknowledgment (Shipper) as the context requires.

 

“Consent and Acknowledgment (EPC)” means a consent and acknowledgement between
the Collateral Agent (on behalf of the Secured Parties), the applicable Obligors
and the counterparties to the applicable Material EPC Agreement, in form and
substance satisfactory to the Agent, acting reasonably, which agreement will
provide for step-in rights, default notices, cure periods and other customary
provisions for agreements of such nature, with such modifications and insertions
as may be agreed to by the Agent, acting reasonably.

 

“Consent and Acknowledgment (Shipper)” means a consent and acknowledgement
substantially in the form of Schedule G, with such modifications and insertions
as may be agreed to by the Agent, acting reasonably.

 

“Consolidated Capitalization” means Consolidated Total Funded Debt, plus
shareholders’ equity of KMCL and Permitted Subordinated Loans.

 

“Consolidated EBITDA” means, for any fiscal period and as determined in
accordance with GAAP, on a consolidated basis in respect of KMCL, all
Consolidated Net Income for such period as shown in the Financial Statements,
plus, in each case to the extent deducted in the calculation of such
Consolidated Net Income:

 

(a)                                 Consolidated Interest Expense; plus

 

(b)                                 all income taxes of KMCL and its
Subsidiaries paid or accrued for such period; plus

 

(c)                                  all depreciation, depletion and
amortization (including amortization of goodwill) of KMCL and its Subsidiaries;
plus

 

(d)                                 other non-cash charges or losses (including
asset impairments, write-downs or write-offs); plus

 

(e)                                  amortization, write-off or write-down of
debt discount, capitalized interest and debt issuance costs and commissions,
discounts and other fees, charges and expenses associated with any letters of
credit or indebtedness, including in connection with the repurchase or repayment
thereof, including any premium and acceleration of fees or discounts and other
expenses;

 

12

--------------------------------------------------------------------------------


 

less (on a consolidated basis, without duplication and to the extent added in
the calculation of such Consolidated Net Income):

 

(f)                                   all non-cash items of income or gain of
KMCL and its Subsidiaries which were included in determining such Consolidated
Net Income for such period; and

 

(g)                                  any cash payments made during such period
in respect of items described in subparagraph (d) above subsequent to the Fiscal
Quarter in which the relevant non-cash charges or losses were reflected as a
charge in determining Consolidated Net Income;

 

provided that for the purposes of this definition, (i) if any Material
Acquisition is made by any of the Obligors (whether by amalgamation, asset or
share acquisition or otherwise) at any time during the relevant period of
calculation, such Material Acquisition shall be deemed to have been made on and
as of the first day of such calculation period; and (ii) if any Material
Disposition is made by any Obligors at any time during the relevant period of
calculation, or the assets cease to be owned by the Obligors, such Material
Disposition shall be deemed to have been made on and as of the first day of such
calculation period.

 

“Consolidated Interest Expense” means, for any fiscal period, without
duplication, interest expense of KMCL determined on a consolidated basis in
accordance with GAAP, as the same would be set forth or reflected in a
consolidated statement of operations of the Parent, and in any event shall
include:

 

(a)                                 all interest accrued or payable in respect
of such period, including capitalized interest and imputed interest with respect
to lease obligations included as Consolidated Total Funded Debt;

 

(b)                                 all fees (including standby and commitment
fees, acceptance fees in respect of bankers’ acceptances and fees payable in
respect of letters of credit, letters of guarantee and similar instruments but
excluding one-time commitment and agency fees in respect of the Credit
Facilities and other permitted credit facilities from time to time) accrued or
payable in respect of such period, prorated (as required) over such period;

 

(c)                                  any difference between the face amount and
the discount proceeds of any bankers’ acceptances, commercial paper and other
obligations issued at a discount, prorated (as required) over such period;

 

(d)                                 the aggregate of all purchase discounts
relating to the sale of accounts receivable in connection with any asset
securitization program; and

 

(e)                                  all net amounts charged (a positive number)
or credited (a negative number) to interest expense under any Interest Hedging
Agreements in respect of such period;

 

but shall exclude interest accrued or payable in respect of Permitted
Subordinated Loans.

 

13

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any fiscal period, the net income of the
KMCL determined on a consolidated basis in accordance with GAAP, as set forth in
the consolidated Financial Statements of the KMCL for such period, provided that
there shall be excluded, without duplication, from such net income (to the
extent otherwise included therein):

 

(a)                                 net extraordinary gains and losses (other
than, in the case of losses, losses resulting from charges against net income to
establish or increase reserves for potential environmental liabilities and
reserves for exposure of KMCL and its Subsidiaries under rate cases);

 

(b)                                 net gains or losses in respect of
dispositions of assets other than in the ordinary course of business;

 

(c)                                  any gains or losses attributable to
write-ups or write-downs of assets; and

 

(d)                                 proceeds of any key man insurance, or any
insurance on property, plant or equipment.

 

“Consolidated Total Assets” means, as at any date of determination, an amount
equal to the total assets as shown on the consolidated balance sheet in the
Financial Statements of KMCL most recently provided to the Agent pursuant to
Section 9.4(a).

 

“Consolidated Total Funded Debt” means, collectively and on a consolidated
basis, the principal amount of all indebtedness under the Credit Facilities,
Permitted Refinancing Debt, Permitted Incremental Debt and the principal amount
of any other consolidated Funded Debt of KMCL.

 

“Construction Facility” has the meaning attributed thereto in Section 2.1(a).

 

“Construction Facility Commitment” means, as to each Lender, its obligation
hereunder to make Construction Facility Loans to the Principal Borrower pursuant
to Section 2.1(a), in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth and opposite such Lender’s name on Schedule A
under the caption “Construction Facility”, or in any Assignment and Assumption,
as such amount may hereafter be increased, decreased, cancelled or terminated
from time to time pursuant to this Agreement.

 

“Construction Facility Funding Conditions” has the meaning attributed thereto in
Section 2.1(b).

 

“Construction Facility Lender” means, at any time, any Lender that has a
Construction Facility Commitment or Construction Facility Loan at such time.

 

“Construction Facility Loan” means a Loan under the Construction Facility.

 

“Contingent Facility Commitment” means, as to each Lender, its obligation
hereunder to make Contingent Facility Loans to the applicable Borrower pursuant
to Section 2.2(a), in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth and opposite such Lender’s name on Schedule A
under the caption “Contingent Facility”, or in any

 

14

--------------------------------------------------------------------------------


 

Assignment and Assumption, as such amount may hereafter be increased, decreased,
cancelled or terminated from time to time pursuant to this Agreement.

 

“Contingent Facility” has the meaning attributed thereto in Section 2.2(a).

 

“Contingent Facility Funding Conditions” has the meaning attributed thereto in
Section 2.2(b).

 

“Contingent Facility Lender” means, at any time, any Lender that has a
Contingent Facility Commitment or Contingent Facility Loan at such time.

 

“Contingent Facility Loan” means a Loan under the Contingent Facility.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of Voting Securities, by contract or otherwise.
“Controlling” and “Controlled” have corresponding meanings.

 

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement, or commodity contract, an
agreement, in form and substance satisfactory to the Agent acting reasonably,
among the Collateral Agent, the financial institution or other Person at which
such account is maintained or with which such entitlement or contract is
carried, and such Obligor maintaining such account, effective to grant “control”
(as defined under the applicable PPSA) over such account to the Collateral
Agent, providing, among other things, that upon notice that an Event of Default
has occurred and while it is continuing, such notice having been given by the
Agent to such financial institution or other Person at which such account is
maintained or with which such entitlement or contract is carried, such financial
institution or such other Person shall comply with orders and directions only
from the Agent with respect to such deposit account, securities account,
commodity account, securities entitlement, or commodity contract.

 

“Conversion” means a conversion or deemed conversion of a Loan (except a Letter
of Credit) into another type of Loan (except a Letter of Credit) pursuant to the
provisions hereof, and “Convert” has a corresponding meaning; provided that,
subject to Section 2.6 and to Article 5 with respect to Bankers’ Acceptances,
the conversion of a Loan denominated in one currency to a Loan denominated in
another currency shall be effected by repayment of the Loan or portion thereof
being converted in the currency in which it was denominated and readvance to the
Principal Borrower of the Loan into which such conversion was made.

 

“Conversion Date” means the date specified by the Principal Borrower as being
the date on which the Principal Borrower has elected to effect a Conversion, or
this Agreement requires the Conversion of, one type of Loan into another type of
Loan and which shall be a Banking Day.

 

“Conversion/Rollover/Repayment Notice” means a notice substantially in the form
of Schedule D to be given to the Agent by a Borrower pursuant hereto.

 

“Credit Facilities” means collectively the Construction Facility, the Working
Capital Facility and the Contingent Facility, and “Credit Facility” means any of
them.

 

15

--------------------------------------------------------------------------------


 

“Currency Hedging Agreement” means any currency swap agreement, cross-currency
agreement, forward agreement, floor, cap or collar agreement, futures or
options, insurance or other similar agreement or arrangement, or any combination
thereof, entered into by the applicable Person where the subject matter of the
same is currency exchange rates or the price, value or amount payable thereunder
is dependent or based upon currency exchange rates or fluctuations in currency
exchange rates as in effect from time to time.

 

“DBNA” means the Depository Bills and Notes Act (Canada).

 

“DBRS” means DBRS Limited and its successors.

 

“Debt Rating” means the debt rating that has been most recently announced by the
Debt Rating Agencies (which, in the case of DBRS, may include a provisional
rating that has been assigned as at the date hereof and has been disclosed to
the Agent and the Lenders), or any of them, for the Credit Facilities or, if the
Credit Facilities are not rated, the corporate credit rating or issuer rating
(which, in the case of DBRS, may include a provisional rating that has been
assigned as at the date hereof and has been disclosed to the Agent and the
Lenders) by the Debt Rating Agencies, or any of them, for the Principal Borrower
or KMCL.

 

“Debt Rating Agencies” means, collectively, S&P, Moody’s, and DBRS and
“Debt Rating Agency” means any one of them.

 

“Debt Representative” has the meaning given to such term in the Collateral
Agency and Intercreditor Agreement.

 

“Default” means any event or condition that would constitute an Event of Default
except for satisfaction of any condition subsequent required to make the event
or condition an Event of Default, including giving of any notice, passage of
time, or both.

 

“Default Rate” means, in respect of any Outstanding Principal, the interest
rate, issuance fees or acceptance fees applicable thereto (after giving effect
to the Applicable Margin applicable thereto), plus 2.00% per annum.

 

“Defaulting Lender” means any Lender:

 

(a)                                 that has failed to fund any payment or its
portion of any Advance required to be made by it hereunder or to purchase any
participation required to be purchased by it hereunder and under the other Loan
Documents, in either case, within one Banking Day of the date such required
Advance or purchase;

 

(b)                                 that has notified the Principal Borrower,
the Agent or any Lender (verbally or in writing) that it does not intend to or
is unable to comply with any of its funding obligations under this Agreement or
has made a public statement to that effect or to the effect that it does not
intend to or is unable to fund advances generally under credit arrangements to
which it is a party;

 

(c)                                  that has failed, within 3 Banking Days
after written request by the Agent or the Borrower, to confirm in writing to the
Agent and the Borrower that it will comply

 

16

--------------------------------------------------------------------------------


 

with the terms of this Agreement relating to its obligations to fund prospective
Advances (for certainty, unless and until such Lender has provided such written
confirmation);

 

(d)                                 that has otherwise failed to pay over to the
Agent, a Fronting Lender or any other Lender any other amount required to be
paid by it hereunder within 3 Banking Days of the date when due, unless the
subject of a good faith dispute;

 

(e)                                  in respect of which a Lender Insolvency
Event or a Lender Distress Event has occurred in respect of such Lender or its
Lender Parent;

 

(f)                                   that has, or that has a Lender Parent that
has, become the subject of a Bail-In Action; or

 

(g)                                  that is generally in default of its
obligations under other existing credit or loan documentation under which it has
commitments to extend credit.

 

“Defined Benefits Plan” means a pension plan which contains a “defined benefit
provision”, as that term is defined in subsection 147.1(1) of the Tax Act.

 

“Departing Agent” has the meaning attributed thereto in Section 10.8.

 

“Discount Note” means a non-interest bearing promissory note of the Principal
Borrower, denominated in Cdn. Dollars, issued by the Principal Borrower to a
Non-Acceptance Lender as part of a BA Equivalent Advance substantially in the
form attached as Schedule E or such other form as may be agreed to by the Agent,
the Principal Borrower and such Non-Acceptance Lender.

 

“Discount Rate” means, with respect to the issuance of a bankers’ acceptance,
the rate of interest per annum, calculated on the basis of a year of 365 days,
(rounded upwards, if necessary, to the nearest whole multiple of 1/100th of one
percent) which is equal to the discount exacted by a purchaser taking initial
delivery of such bankers’ acceptance, calculated as a rate per annum and as if
the issuer thereof received the discount proceeds in respect of such bankers’
acceptance on its date of issuance and had repaid the respective face amount of
such bankers’ acceptance on the maturity date thereof.

 

“Disqualified Lender” means any Person which is either: (a) a competitor of any
Obligor, Pledgor or any of their respective Affiliates in relation to the
business actively carried on by such Persons; or (b) not a financial institution
(which, for certainty and for the purpose of this definition, any private equity
or debt fund shall not be considered a financial institution except during the
continuance of an Event of Default).

 

“Disposition” means any sale, lease, Sale Leaseback, assignment, conveyance,
transfer or other disposition of any Property of an Obligor, including as a
result of expropriation.

 

“Distributable Cash” means the total revenue of KMCL and its Subsidiaries (as
shown on the consolidated financial statements of KMCL), minus (without
duplication), in the case of subparagraphs (a) through (f) below, actual cash
expenditures, and, in the case of

 

17

--------------------------------------------------------------------------------


 

subparagraph (g) below, on an accrual basis, for and in respect of the following
(excluding any of the following that are Project Costs):

 

(a)                                 operating expenses;

 

(b)                                 insurance premiums for required insurance;

 

(c)                                  maintenance and sustaining Capital
Expenditures;

 

(d)                                 general and administrative expenses;

 

(e)                                  interest expense and other borrowing costs;

 

(f)                                   Taxes and Other Taxes other than deferred
taxes; and

 

(g)                                  any required reserves.

 

“Distribution” means, in respect of any Obligor:

 

(a)                                 dividends or other distributions or payments
on its Equity Securities (except dividends or other distributions (i) consisting
of Equity Securities or (ii) payable solely to an Obligor);

 

(b)                                 the redemption or acquisition of its Equity
Securities or Equity Securities Equivalents (except when (i) solely in exchange
for such Equity Securities or Equity Securities Equivalents or (ii) payable
solely to an Obligor); and

 

(c)                                  the payment in cash of principal or
interest on any Permitted Subordinated Loans.

 

“Drawdown” means any Advance which results in an increase in the Outstanding
Principal.

 

“Drawdown Date” means the date on which a Drawdown is made by a Borrower
pursuant to the provisions hereof and which shall be a Banking Day.

 

“Drawdown Notice” means a notice substantially in the applicable form annexed
hereto as Schedule F-1, in the case of a Drawdown under the Construction
Facility or the Contingent Facility, or Schedule F-2, in the case of a Drawdown
under the Working Capital Facility to be given to the Agent by the applicable
Borrower with respect to the applicable Credit Facility pursuant hereto.

 

“EEA Financial Institution” means:

 

(a)                                 any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority;

 

(b)                                 any entity established in an EEA Member
Country which is a parent of an institution described in subparagraph (a) of
this definition; or

 

18

--------------------------------------------------------------------------------


 

(c)                                  any financial institution established in an
EEA Member Country which is a subsidiary of an institution described in
subparagraph (a) or (b) of this definition and is subject to consolidated
supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person (other than a natural person, any
Defaulting Lender, any Obligor or any Affiliate of an Obligor), in respect of
which any consent that is required by Section 16.2(b) has been obtained.

 

“Environment and Social Consultant” means ERM Consultants Canada Ltd., and any
other firm of environment and social consultants as may be selected from time to
time by the Required Lenders in consultation with and with the approval of the
Principal Borrower, acting reasonably, in replacement thereof.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, claims, liens, notices of non-compliance or violation,
investigations, inspections,  inquiries or proceedings relating in any way to
any Environmental Laws or any Environmental Permits including:

 

(a)                                 any claim by a Governmental Authority for
enforcement, clean-up, removal, response, remedial or other actions or damages
pursuant to any Environmental Laws; and

 

(b)                                 any claim by a person seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive or
other relief resulting from or relating to Hazardous Materials, including any
Release thereof, or arising from alleged injury or threat of injury to human
health or safety (arising from environmental matters) or the environment.

 

“Environmental Laws” means all Applicable Laws with respect to the environment
or environmental or public health and safety matters, including the
transportation storage and handling of Hazardous Materials.

 

“Environmental Orders” means all applicable Governmental Authorizations and
applicable orders, directives, judgments, decisions or the like rendered by any
court of competent jurisdiction pursuant to Environmental Laws or Environmental
Permits.

 

“Environmental Permits” includes all permits, certificates, approvals,
registrations, licenses or other instruments issued by any Governmental
Authority and relating to or required for the Obligors or their respective
Subsidiaries to carry on their businesses, activities and operations in
compliance with all Environmental Laws and Environmental Orders; provided that,
for certainty, Environmental Permits shall not include any permits,
certificates, approvals, registrations,

 

19

--------------------------------------------------------------------------------


 

licenses or other instruments issued by any Governmental Authority which have
been determined by a court of competent jurisdiction to no longer be required or
applicable to the Project  or the subject matter thereof or any of the other
matters referred to in subparagraphs (a) through (d), inclusive, of the
definition of Required Permits from and after the date of such determination,
but for greater certainty only until an appellate court of competent
jurisdiction determines it to again be applicable thereto (including, without
limitation, as a result of a provincial, municipal or local permit, certificate,
approval, registration, license or other instrument being in conflict with a
permit, certificate, approval, registration, license or other instrument issued
by of the Government of Canada or another federal Canadian Governmental
Authority).

 

“Equity Nomination and Support Agreement” means an equity nomination and support
agreement dated as of the Closing Date by and between the Principal Borrower,
the Agent, the Collateral Agent and KMI.

 

“Equity Securities” means, with respect to any Person, any shares, partnership
units or other ownership interests in such Person, whether voting or non-voting;
provided that, for certainty, an undivided ownership interest in the Property of
a Person shall not constitute an “Equity Security”.

 

“Equity Securities Equivalents” means all Securities convertible into or
exchangeable for Equity Securities or any other Equity Securities Equivalent and
all warrants, options, or other rights to purchase, subscribe for, or otherwise
acquire any Equity Securities or any other Equity Securities Equivalent, whether
or not presently convertible, exchangeable or exercisable.

 

“Equivalent Amount” in one currency (the “First Currency”) of an amount in
another currency (the “Other Currency”) means, as of the date of determination,
the amount of the First Currency which would be required to purchase such amount
of the Other Currency at the Spot Rate for such currencies on such date of
determination or, if such date of determination is not a Banking Day, on the
Banking Day immediately preceding such date of determination.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” has the meaning attributed thereto in Section 12.1.

 

“Excluded Deposits/Amounts” means cash or Cash Equivalents:

 

(a)                                 held in escrow pursuant to an offering of
subscription receipts (or similar equity offering) by an Obligor which have not
yet been released from escrow in accordance with the terms of such offering;

 

(b)                                 held by arm’s length third parties
representing deposits made by an Obligor and which are referred to in
subparagraph (e) of the definition of Permitted Liens;

 

(c)                                  held by arm’s length third parties
representing deposits, trust funds or other amounts payable by one or more arm’s
length third parties to any Obligor, in each case, which are not then releasable
to such Obligor and which cannot be paid or transferred on the direction of an
Obligor;

 

20

--------------------------------------------------------------------------------


 

(d)                                 deposited in accordance with the defeasance
or cash collateralization and repayment provisions of the indentures, credit
agreements, agreements or other instruments evidencing or relating to Permitted
Debt in connection with the defeasance of such Permitted Debt and a repayment,
redemption, purchase or cancellation thereof which would then be permitted
hereunder; and

 

(e)                                  which the Agent (acting reasonably) has
previously agreed in writing shall constitute Excluded Deposits/Amounts for all
purposes hereof.

 

“Excluded Securities Accounts” means securities accounts maintained by any
Obligor which do not hold any property other than Equity Securities or Equity
Securities Equivalents (and cash and other property on deposit in such
securities accounts from the proceeds of disposition from, or the payment of
dividends or other distributions on or in respect of, such Equity Securities or
Equity Securities Equivalents held in such accounts); provided the holding of
such Equity Securities or Equity Securities Equivalents is otherwise permitted
under this Agreement (including that, for certainty, such securities are
Permitted Investments).

 

“Excluded Swap Obligations” means, with respect to any Person providing an
Obligor Guarantee or Pledgor Guarantee, any Swap Obligation if, and to the
extent that, all or a portion of the Obligor Guarantee or Pledgor Guarantee, as
the case may be, of such Person of, or the grant by such Person of a Lien to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Person’s failure for any reason
to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the Guarantee of such
Person or the grant of such Lien becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or Lien is or
becomes illegal.

 

“Excluded Taxes” means, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of an
Obligor hereunder:

 

(a)                                 Taxes imposed on or measured by its overall
net income, gains, capital, receipts, net profits, or branch profits (however
denominated), and franchise (and similar) Taxes imposed on it (in lieu of net
income Taxes), in each case by a jurisdiction (including any political
subdivision thereof) as a result of such recipient being organized in, having
its principal office in, or in the case of any Lender, having its applicable
lending office in, such jurisdiction, or as a result of any other present or
former connection with such jurisdiction (other than any such connection arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document);

 

21

--------------------------------------------------------------------------------


 

(b)                                 any United States federal or Canadian
federal withholding Tax imposed on any payment by or on account of any
obligation of any Obligor hereunder or under any Loan Document that is required
to be imposed on amounts payable to or for the account of a Lender at the time
such Lender acquires an interest in any Loan Document (or designates a new
lending office), other than (i) a Lender that is an assignee pursuant to a
request by a Borrower under Section 13.3(b) (or that designates a new lending
office pursuant to a request by such Borrower), (ii) a Lender that is an
assignee pursuant to an Assignment and Assumption made when an Event of Default
has occurred and is continuing or (iii) any other Lender that is an assignee to
the extent that the Borrowers have expressly agreed that any withholding tax
shall be an Indemnified Tax, except in all cases to the extent that such Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from an Obligor
with respect to such withholding tax pursuant to Section 13.2(a);

 

(c)                                  any withholding Taxes attributable to a
Lender’s failure to comply with Section 13.2(e);

 

(d)                                 any withholding Tax imposed under or in
relation to FATCA; and

 

(e)                                  except to the extent that the Borrowers
have expressly agreed pursuant to clause (iii) of subparagraph (b) of this
definition that any withholding Taxes shall be an Indemnified Tax in respect of
an assignee Lender, any withholding Taxes imposed on a payment or deemed payment
by reason of the recipient being a “specified shareholder” of a Borrower (within
the meaning of subsection 18(5) of the Tax Act) at the time of payment or deemed
payment, or by reason of such recipient not dealing at arm’s length for the
purposes of the Tax Act with a Borrower or a “specified shareholder” of a
Borrower at the time of payment or deemed payment (other than where the
non-arm’s length relationship arises, or where the recipient is a “specified
shareholder” or does not deal at arm’s length with a “specified shareholder”, in
connection with or as a result of the recipient having become a party to,
received or perfected a security interest under or received or enforced any
rights under, a Loan Document).

 

“Existing Affiliate Agreements” means any agreement, instrument or other
document between one or more of the Obligors, on the one hand, and one or more
of KMI and its Affiliates, on the other hand, in each case, as have been
previously entered into, and have been disclosed in the IPO Prospectus (but only
to the extent material to KMCL), and which are in force on the date hereof.

 

“Existing Project Related Proceedings” means each of the litigation proceedings
related to the Project described in Schedule K.

 

“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset or group of assets at such date of determination assuming a sale by a
willing seller to a willing purchaser dealing at arm’s length.

 

22

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement (or
any amended or successor version described above), and any intergovernmental
agreements (or related legislation or official administrative rules or
practices) entered into in connection with such sections of the Code and any
law, regulation or rule implementing any such intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York, based on such day’s federal funds transactions by
depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time and as
published on the next succeeding Banking Day by the Federal Reserve Bank of New
York as the federal funds effective rate, or, if such day is not a Banking Day,
such rate for the immediately preceding Banking Day, for which the same is
published or, if such rate is not so published for any day that is a Banking
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent, acting
reasonably; provided that if the Federal Funds Rate as determined above is less
than zero, then the Federal Funds Rate shall be deemed to be zero.

 

“Federal Reserve Board” or “Federal” means the Board of Governors of the Federal
Reserve System of the United States of America or any successor thereof.

 

“Financial Covenant” has the meaning attributed thereto in Section 9.3.

 

“Financial Statements” means the financial statements (including the notes
thereto) of KMCL, which shall be on a consolidated basis unless expressly
provided otherwise and shall include a balance sheet, a statement of income and
a statement of cash flows, together with comparative figures in each case (where
a comparative period on an earlier statement exists), all prepared, maintained
and stated in accordance with GAAP applied consistently.

 

“Fiscal Quarter” means the 3 month period commencing on the first day of each
Fiscal Year, and each successive 3 month period thereafter during such Fiscal
Year.

 

“Fiscal Year” means the fiscal year of KMCL which presently commences on
January 1 of each calendar year and ends on December 31 of each calendar year.

 

“Force Majeure” means any act, circumstance or occurrence beyond the reasonable
control of the Principal Borrower or other Obligor which such Obligor was unable
to prevent or provide against by the exercise of reasonable diligence at a
reasonable cost and was not a result of an Obligor’s sole negligence, and
includes:

 

(a)                                 a storm, extreme freezing temperatures,
flood, tornado, earthquake, lightning strike or other act of God;

 

(b)                                 an act of war, revolution, insurrection,
riot, blockade or other unlawful act against public order or authority;

 

23

--------------------------------------------------------------------------------


 

(c)                                  a strike, lock-out, shortage of labour or
other labour disturbance;

 

(d)                                 a fire, explosion, mechanical failure or
other accident or act of sabotage; and

 

(e)                                  governmental restraint, action, delay or
inaction,

 

but, for certainty, shall not include any circumstance relating to the financial
condition of any Obligor, KMI or any Affiliate thereof or insufficiency of funds
or financing of any of them.

 

“Forward Funding Test” has the meaning attributed thereto in Section 2.1(b)(iv).

 

“Fronting Exposure” means, at any time there is a Defaulting Lender under the
Working Capital Facility, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations owing to the Fronting Lenders other than
LC Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Working Capital Facility Lenders or Cash
Collateralized.

 

“Fronting Fee” means the fee charged by a Fronting Lender for issuing a Letter
of Credit at a rate per annum as is agreed in writing between the Principal
Borrower and the applicable Fronting Lender from time to time.

 

“Fronting Lenders” means, initially, RBC and The Toronto-Dominion Bank, each in
such capacity or such other Working Capital Facility Lenders as may be selected
by the Agent and the Principal Borrower and which agrees with the Principal
Borrower in writing to issue Letters of Credit hereunder, and provided further
that, with respect to particular usage herein and if the context requires,
“Fronting Lender” shall mean the Working Capital Facility Lender which has
issued the Letter of Credit in question.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, with respect to any Person and at any time, all
indebtedness for borrowed money of such Person at such time and, in any event,
includes (without duplication):

 

(a)                                 obligations of such Person (including a
reimbursement obligation) with respect to bankers’ acceptances and indebtedness
of such Person arising pursuant to note purchase facilities and commercial paper
programs;

 

(b)                                 indebtedness of such Person for borrowed
money evidenced by and owed under a bond, note, debenture or similar instrument;

 

(c)                                  Purchase Money Obligations;

 

(d)                                 Capital Lease Obligations;

 

24

--------------------------------------------------------------------------------


 

(e)                                  indebtedness of such Person arising
pursuant to letters of credit or letters of guarantee securing or supporting any
indebtedness or obligations referred to in the other subparagraphs of this
definition; and

 

(f)                                   (i) obligations of such Person under
Guarantees, and indemnities or other contingent obligations in respect of or
securing or supporting any indebtedness or other obligations of any other Person
referred to in the foregoing subparagraphs of this definition, and (ii) all
other obligations of such Person incurred for the purpose of or having the
effect of providing financial assistance to another Person to secure or support
any indebtedness or other obligations of any other Person referred to in the
foregoing subparagraphs of this definition (whether or not such indebtedness or
other obligations are assumed by such Person), including endorsements with
recourse of bills of exchange constituting or evidencing any such indebtedness
or obligations (other than for collection or deposit in the ordinary course of
business).

 

“GAAP” means, subject to Section 1.4, generally accepted accounting principles
which are in effect from time to time in the United States.

 

“General Partner” means Kinder Morgan Canada GP Inc.

 

“Governmental Authority” means any federal, provincial, state, regional,
municipal or local government or any department, agency, board, tribunal or
authority thereof or other political subdivision thereof and any entity or
person exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, government or the operation thereof.

 

“Governmental Authorization” means an authorization, order, permit, approval,
grant, license, consent, right, franchise, privilege, certificate, judgment,
writ, injunction, award, determination, direction, decree or demand or the like
issued or granted by law or by rule or regulation of any Governmental Authority;
provided that, for certainty, Government Authorizations shall not include any
authorizations, orders, permits, approvals, grants, licenses, consents, rights,
franchises, privileges, certificates, judgments, writs, injunctions, awards,
determinations, directions, decrees or demands issued by any Governmental
Authority which has been determined by a court of competent jurisdiction to no
longer be required or applicable to the Project or the subject matter thereof or
any of the other matters referred to in subparagraphs (a) through (d),
inclusive, of the definition of Required Permits from and after the date of such
determination, but for greater certainty only until an appellate court of
competent jurisdiction determines it to again be applicable thereto (including,
without limitation, as a result of a provincial, municipal or local
authorization, order, permit, approval, grant, license, consent, right,
franchise, privilege, certificate, judgment, writ, injunction, award,
determination, direction, decree or demand being in conflict with an
authorization, order, permit, approval, grant, license, consent, right,
franchise, privilege, certificate, judgment, writ, injunction, award,
determination, direction, decree or demand issued by of the Government of Canada
or another federal Canadian Governmental Authority).

 

“Guarantee” means, in respect of any Person, any guarantee, undertaking to
assume, endorse, contingently agree to purchase or pay, or to provide funds for
the purchase or payment of, or

 

25

--------------------------------------------------------------------------------


 

otherwise become liable in respect of, any obligation of any other Person;
provided that the amount of each Guarantee shall be deemed to be the amount of
the obligation guaranteed thereby, unless the Guarantee is limited to a
determinable amount in which case the amount of such Guarantee shall be deemed
to be the lesser of such determinable amount or the amount of such obligation.

 

“Hazardous Materials” means any substance or mixture of substances defined as or
determined to be a pollutant, contaminant, waste, hazardous waste, hazardous
chemical, hazardous substance, toxic substance or dangerous good under any
Environmental Law.

 

“Hedge Agreement” means any Interest Hedging Agreement, Currency Hedging
Agreement, Commodity Hedging Agreement or any other derivative agreement or
similar agreement or arrangements.

 

“Hedge Agreement Demand for Payment” means a demand made by a Swap Lender
pursuant to a Lender Hedge Agreement demanding payment of the Lender Swap
Obligations which are then due and payable relating thereto and shall include
any notice provided by a Swap Lender under any agreement evidencing a Lender
Hedge Agreement which, when delivered, would require an early termination
thereof and a payment by one of the parties thereto in settlement of obligations
thereunder as a result of such early termination.

 

“Honor Date” has the meaning attributed thereto in Section 6.3(a).

 

“Incremental Pricing” has the meaning attributed thereto in Section 9.6.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning attributed thereto in Section 14.1(b).

 

“Independent Engineer” means Leidos Engineering LLC or, in the event Leidos
Engineering LLC does not (on a repeated basis) provide timely service in respect
of its obligations relating to ongoing funding requirements and reporting to the
Lenders as contemplated hereby, such other firm of independent engineers or
consultants as may be selected from time to time by the Required Lenders in
consultation with and with the approval of the Principal Borrower, acting
reasonably, in replacement thereof.

 

“Independent Engineer Certificate” means a certificate of the Independent
Engineer signed by an officer thereof, substantially in the form of Schedule O-1
or Schedule O-2, as applicable, to be provided to the Agent and the Lenders
pursuant hereto.

 

“Information” has the meaning attributed thereto in Section 16.6(b).

 

“Initial Financial Model” means the final financial model in respect of the
Project and the Closing Date Business delivered by the Principal Borrower to the
Lenders and the Independent Engineer on or prior to the Closing Date.

 

“Initial Independent Engineer Opinion” means the Independent Engineer’s report
for the Project dated as of April 21, 2017.

 

26

--------------------------------------------------------------------------------


 

“Insurance Consultant” means Moore-McNeil LLC.

 

“Intellectual Property” means Canadian, U.S. and foreign intellectual property,
including all (a) (i) patents, inventions, processes, developments, technology,
and know-how; (ii) copyrights and works of authorship in any media, including
graphics, advertising materials, labels, package designs, and photographs;
(iii) trademarks, service marks, trade names, brand names, corporate names,
domain names, logos, trade dress, and other source indicators, and the goodwill
of any business symbolized thereby; and (iv) trade secrets, confidential,
proprietary, or non-public information and (b) all registrations, issuances,
applications, renewals, extensions, substitutions, continuations,
continuations-in-part, divisions, re-issues, re-examinations, foreign
counterparts, or similar legal protections related to the foregoing.

 

“Interest Hedging Agreement” means any interest swap agreement, forward rate
agreement, floor, cap or collar agreement, futures or options, insurance or
other similar agreement or arrangement, or any combination thereof, entered into
by the applicable Person where the subject matter of the same is interest rates
or the price, value or amount payable thereunder is dependent or based upon the
interest rates or fluctuations in interest rates in effect from time to time
(but, for certainty, shall exclude conventional floating rate debt).

 

“Interest Payment Date” means:

 

(a)                                 with respect to each Prime Loan and USBR
Loan, the first Banking Day of each calendar month for the immediately preceding
month or, after notice to the Borrowers, on such other Banking Day of each
calendar month as is customary for the Agent having regard to its then existing
practice; and

 

(b)                                 with respect to each LIBO Rate Loan, the
last day of each applicable Interest Period and, if any Interest Period is
longer than 3 months, the last Banking Day of each 3 month period during such
Interest Period;

 

provided that, in any case, the date on which a Credit Facility is fully
cancelled or permanently reduced in full shall be an Interest Payment Date with
respect to all Loans then outstanding under such Credit Facility.

 

“Interest Period” means:

 

(a)                                 with respect to each Bankers’ Acceptance,
the period selected by the Principal Borrower and being of 1, 2, 3 or 6 months’
duration, subject to market availability, (or, subject to the agreement of all
of the Applicable Lenders, such longer or shorter period) commencing on the
Drawdown Date, Rollover Date or Conversion Date of such Loan;

 

(b)                                 with respect to each LIBO Rate Loan, the
period selected by the Principal Borrower and being of 1, 2, 3 or 6 months’
duration (or, subject to the agreement of all of the Applicable Lenders, such
longer or shorter period) commencing on the applicable Drawdown Date, Rollover
Date or Conversion Date, as the case may be; and

 

27

--------------------------------------------------------------------------------


 

(c)                                  with respect to each Letter of Credit, the
period commencing on the date of issuance of such Letter of Credit and
terminating on the last day such Letter of Credit is outstanding,

 

provided that in any case: (i) the last day of each Interest Period shall be
also the first day of the next Interest Period whether with respect to the same
or another Loan; (ii) the last day of each Interest Period shall be a Banking
Day and if the last day of an Interest Period selected by the Principal Borrower
is not a Banking Day the Principal Borrower shall be deemed to have selected an
Interest Period the last day of which is the Banking Day next following the last
day of the Interest Period selected unless such next following Banking Day falls
in the next calendar month in which event the Principal Borrower shall be deemed
to have selected an Interest Period the last day of which is the Banking Day
next preceding the last day of the Interest Period selected by the Principal
Borrower; and (iii) the last day of all Interest Periods for Loans outstanding
under each Credit Facility shall expire on or prior to the Maturity Date
applicable thereto, subject, however, in the case of Letters of Credit issued
under the Working Capital Facility to the provisions of Section 6.1.

 

“Investments” means, with respect to any Obligor, any one or more of the
following by such Obligor: (a) any loan to any Person, including Guarantees
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business); (b) any capital contributions to any
Person; (c) any purchase or acquisition of Equity Securities; and (d) any
purchase or acquisition of assets for consideration of Funded Debt, Equity
Securities or other Securities. “Investments” shall exclude extensions of trade
credit in the ordinary course of business in accordance with normal trade
practices of such Person. If any Obligor sells or otherwise disposes of any
Equity Securities of any direct or indirect Restricted Subsidiary such that,
after giving effect to any such Disposition, such Person is no longer a
Restricted Subsidiary, the Obligor which made such Disposition will be deemed to
have made an Investment on the date of any such Disposition equal to the Fair
Market Value of such Obligor’s Investments in such Restricted Subsidiary that
were not sold or disposed of. The acquisition by any Obligor of a Person that
holds an Investment in a third Person that is not a Related Party of an Obligor
will be deemed to be an Investment by such Obligor in such third Person in an
amount equal to the Fair Market Value of the Investment held by the acquired
Person in such third Person.

 

“Investment Grade Rating” means in respect of the Debt Rating, a rating of at
least two of the following: (a) BBB- or better from S&P; (b) Baa3 or better from
Moody’s; and (c) BBB (low) or better from DBRS.

 

“IPO” means the initial public offering of KMCL.

 

“IPO Date” means May 30, 2017.

 

“IPO Prospectus” means the long form prospectus of KMCL dated May 25, 2017
qualifying the distribution of 102,942,000 restricted voting shares of KMCL in
each of the provinces and territories of Canada.

 

28

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“KMCL” means Kinder Morgan Canada Limited, and its successors.

 

“KMI” means Kinder Morgan, Inc., and its successors.

 

“Knowledge” means, in respect of the Principal Borrower or any other Obligor, as
the context requires, the actual knowledge of any director or senior officer of
such Obligor who has current knowledge of the relevant facts or circumstances.

 

“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by a
Fronting Lender, together with a request for a LC Issuance, in the form provided
to the Principal Borrower by the Fronting Lender.

 

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Principal Borrower on the
date when made or refinanced into another type of Loan on the date when made.

 

“LC Fee” has the meaning attributed thereto in Section 4.5(a).

 

“LC Issuance” means, with respect to any Letter of Credit, the issuance thereof
or extension of the expiry date thereof, or the renewal or increase of the
amount thereof.

 

“LC Issuer Documents” means with respect to any Letter of Credit, the LC
Application, and any other document, agreement and instrument entered into by
the applicable Fronting Lender and the Principal Borrower (or any applicable
Obligor) or in favour of the applicable Fronting Lender and relating to such
Letter of Credit and “LC Issuer Document” means any one of them.

 

“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LC Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.8. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lead Arrangers” means RBC Capital Markets, Canadian Imperial Bank of Commerce,
The Bank of Nova Scotia and TD Securities.

 

“Lenders” means, collectively, the Construction Facility Lenders, the Working
Capital Facility Lenders and the Contingent Facility Lenders, and “Lender” means
any one of them.

 

“Lender Distress Event” means, in respect of a given Lender, such Lender or its
Lender Parent (a) is subject to a forced liquidation, merger, sale or other
change of control supported in whole

 

29

--------------------------------------------------------------------------------


 

or in part by guarantees or other support (including the nationalization or
assumption of ownership or operating control by the Government of the United
States, Canada or any other Governmental Authority) or (b) is otherwise
adjudicated as, or determined to be, insolvent or bankrupt, in each case, by any
Governmental Authority having regulatory authority over such Lender or Lender
Parent or their respective assets; provided that, for certainty, a Lender
Distress Event shall not have occurred solely by virtue of the ownership or
acquisition of any equity interest in such Lender or its Lender Parent by any
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within Canada
or from the enforcement of judgments or writs of attachment on its assets or
permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.

 

“Lender Hedge Agreement” means a Hedge Agreement entered into between a Swap
Lender and an Obligor which creates Lender Swap Obligations.

 

“Lender Insolvency Event” means, in respect of a given Lender, such Lender or
its Lender Parent:

 

(a)                                 is dissolved (other than pursuant to a
consolidation, amalgamation or merger);

 

(b)                                 becomes insolvent, is deemed insolvent by
applicable law or is unable to pay its debts or fails or admits in writing its
inability generally to pay its debts as they become due;

 

(c)                                  makes a general assignment, arrangement or
composition with or for the benefit of its creditors;

 

(d)                                 (i) institutes, or has instituted against it
by a regulator, supervisor or any similar Governmental Authority with primary
insolvency, rehabilitative or regulatory jurisdiction over it in the
jurisdiction of its incorporation or organization or the jurisdiction of its
head or home office, (A) a proceeding pursuant to which such Governmental
Authority takes control of such Lender’s or Lender Parent’s assets, (B) a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy, insolvency or winding-up law or other similar law
affecting creditors’ rights, or (C) a petition is presented for its winding-up
or liquidation by it or such regulator, supervisor or similar Governmental
Authority; or (ii) has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy, insolvency or
winding-up law or other similar law affecting creditors’ rights, or a petition
is presented for its winding-up or liquidation, and such proceeding or petition
is instituted or presented by a person or entity not described in clause
(i) above and either (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 15 days of the institution or presentation thereof;

 

30

--------------------------------------------------------------------------------


 

(e)                                  has a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a consolidation,
amalgamation or merger);

 

(f)                                   seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or a substantial
portion of all of its assets;

 

(g)                                  has a secured party take possession of all
or a substantial portion of all of its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case, within 15 days thereafter;

 

(h)                                 causes or is subject to any event with
respect to it which, under the applicable law of any jurisdiction, has an
analogous effect to any of the events specified in subparagraphs (a) to
(g) above, inclusive; or

 

(i)                                     takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the
foregoing.

 

“Lender Parent” means any Person that directly or indirectly controls a Lender
and, for the purposes of this definition, “control” shall have the same meaning
as set forth in the definition of “Affiliate” contained herein.

 

“Lender Secured Obligations” means, collectively, all amounts, obligations and
liabilities owing by any Obligor to any or all of the Lender Secured Parties,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, and arising under, in connection
with, or otherwise related to this Agreement or any other Loan Document, Lender
Hedge Agreements or Cash Management Documents and including, without
duplication, (a) all Outstandings owed or guaranteed by any Obligor, (b) all
Lender Swap Obligations (other than Excluded Swap Obligations) owed or
guaranteed by any Obligor, (c) all Cash Management Obligations owed or
guaranteed by any Obligor and (d) all other fees, expenses (including fees,
charges, and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities, and reimbursement of amounts paid and other sums
chargeable to any Obligor under any Loan Document.

 

“Lender Secured Parties” means (a) the Agent and the Lenders under the Loan
Documents, (b) the Swap Lenders under the Lender Hedge Agreements and (c) the
Cash Managers under the Cash Management Documents.

 

“Lender Swap Obligations” means all indebtedness, obligations and liabilities of
any Obligor under any Lender Hedge Agreement entered into at any time on or
after the Closing Date (regardless of whether such Lender or its Affiliate
ceases to be a Lender after such Lender Hedge Agreement is entered into), but
excluding, for certainty, any Lender Hedge Agreement entered into by any Obligor
with any Swap Lender after such Lender’s or its Affiliate’s Commitment has

 

31

--------------------------------------------------------------------------------


 

been fully cancelled in accordance with the terms hereof or after such Lender or
its Affiliate has assigned all of its rights to the Credit Facilities in
accordance with Section 16.2.

 

“Lenders’ Counsel” means Torys LLP and such other firm(s) of legal counsel as
the Agent may from time to time designate.

 

“Letter of Credit” or “LC” means a standby or documentary letter of credit or
letter of guarantee in Cdn. Dollars or US Dollars issued by a Fronting Lender at
the request of the Principal Borrower pursuant to this Agreement.

 

“Levy” has the meaning attributed thereto in Section 9.1(f).

 

“LIBO Rate” means, for any Interest Period with respect to a LIBO Rate Loan, the
rate of interest per annum, expressed on the basis of a year of 360 days,
determined by the Agent at approximately 11:00 a.m. (London, England time), on
the date that is 2 Banking Days prior to the commencement of such Interest
Period by reference to the rate set by ICE Benchmark Administration (or any
display substituted therefor or any successor thereto) for deposits in
US Dollars (as set forth by any service selected by the Agent that has been
nominated by ICE Benchmark Administration (or any display substituted therefor
or any successor thereto) as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided,
however, that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum determined by the Agent to be the average of the rates
per annum at which deposits in US Dollars are offered for such relevant Interest
Period to major banks in the London interbank market in London, England by the
Agent (or an Affiliate thereof, if the Agent does not offer such deposits) at
approximately 11:00 a.m. (London, England time) on the date that is 2 Banking
Days prior to the beginning of such Interest Period; provided, however that in
no event shall the LIBO Rate be less than zero (0).

 

“LIBO Rate Loan” means an Advance in, or Conversion into, United States Dollars
made by the Applicable Lenders to the Principal Borrower under a Credit
Facility, with respect to which the Principal Borrower has specified that
interest is to be calculated by reference to the LIBO Rate, and each Rollover in
respect thereof.

 

“LIBO Suspension Notice” has the meaning assigned to such term in
Section 13.6(c).

 

“Liens” means mortgages, charges, pledges, hypothecs, assignments by way of
security, conditional sales or other title retentions, security created under
the Bank Act (Canada), liens, encumbrances, security interests or other
interests in Property, howsoever created or arising, whether fixed or floating,
perfected or not, which secure payment or performance of an obligation and,
including, in any event, (a) rights of set-off created for the purpose of
securing (directly or indirectly) any Funded Debt, and (b) the rights of lessors
under Capital Leases and any other lease financing included as Funded Debt.

 

“Loan” means a Prime Loan, a USBR Loan, a LIBO Rate Loan, a BA Equivalent
Advance, or an Advance by way of the issuance of Bankers’ Acceptances or a
Letter of Credit.

 

32

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the LC Issuer Documents, the Obligor
Guarantees, the Security Documents, Equity Nomination and Support Agreement, the
Collateral Agency and Intercreditor Agreement, any letter agreements reflecting
agency fee arrangements agreed to between the Agent and the Borrowers, any
letter agreements reflecting the Fronting Fee arrangements agreed to between a
Fronting Lender and the Principal Borrower and all other agreements,
certificates, notices, instruments and other documents delivered or to be
delivered to the Agent, the Lenders or any of them, in relation to the Credit
Facilities pursuant hereto or thereto and, when used in relation to any Person,
the term “Loan Documents” shall mean and refer to the Loan Documents executed
and delivered by such Person.

 

“Market Consultant” means Muse, Stancil & Co.

 

“Material Acquisition” means an Acquisition by an Obligor (but excluding an
Acquisition from an Obligor), the cost of which, together with the cost of all
such Acquisitions previously completed in such Fiscal Year which were not
included in any previous Material Acquisition, exceed the Threshold Amount.

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)                                 the business, financial condition,
operations or properties of the Principal Borrower and its Subsidiaries on a
consolidated basis and taken as a whole; or

 

(b)                                 the ability of the Pledgors and the Obligors
to observe or perform their respective material obligations under the Loan
Documents and the Material Project Agreements to which any of them is a party or
the validity or enforceability of the Loan Documents or the Material Project
Agreements or any material provision thereof.

 

“Material Disposition” means a Disposition by any Obligor of Equity Securities
or other assets (but excluding a Disposition to an Obligor), the net proceeds of
which, together with all such Dispositions previously completed in such Fiscal
Year which were not included in any previous Material Disposition, exceed the
Threshold Amount.

 

“Material EPC Agreements” means, collectively:

 

(a)                                 the agreement to be entered into between the
Principal Borrower (or an Affiliate thereof) and ** to carry out the
engineering, procurement, construction and commissioning of  the ** component of
the Project, as the same may be amended, modified, supplemented or restated from
time to time **; and

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

33

--------------------------------------------------------------------------------


 

(b)                                 the agreement to be entered into between the
Principal Borrower (or an Affiliate thereof) and ** to carry out the
construction of Spread **, as the same may be amended, modified, supplemented or
restated from time to time,

 

and any other contract or agreement entered into in replacement thereof.

 

“Material Project Agreements” means, collectively, (a) the Material
Transportation Services Agreements and (b) the Material EPC Agreements.

 

“Material Transportation Services Agreement” means, collectively, the
transportation services agreements in respect of the Project (together with the
facility support agreement corresponding thereto while it remains in existence
in accordance with its terms) with the following shippers, together with any
other transportation services agreements in respect of the Project with the
shippers who have provided a Consent and Acknowledgement as required pursuant to
Section 3.3(d)(ii) (provided that, to the extent after having made commercially
reasonable efforts to deliver a Consent and Acknowledgement with the following
shippers, the Principal Borrower may replace the following and designate
additional such agreements so long as it remains in compliance with
Section 3.3(d)(ii)):

 

(a)                                 BP Products North America Inc.;

 

(b)                                 Brion Energy Corporation;

 

(c)                                  Canadian Natural Resources;

 

(d)                                 Cenovus Energy Inc.;

 

(e)                                  Suncor Energy Marketing Inc.;

 

(f)                                   Tesoro Canada Supply & Distribution Ltd.;
and

 

(g)                                  Total E&P Canada Ltd.

 

“Maturity Date” means the fifth anniversary of the Closing Date or, if such day
is not a Banking Day, the immediately preceding Banking Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“NEB” means the National Energy Board of Canada.

 

“NEB Financial Resources Requirement” means the requirement under NEB Order
FRO-002-2107 for the NEB Reserve Borrower (as the same may be amended, restated
or replaced from

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

34

--------------------------------------------------------------------------------


 

time to time by the NEB) or any other similar requirement on any Obligor imposed
on it by the NEB to obtain and maintain minimum financial resources in the forms
of available lines of credit from its Affiliates or unrelated third parties and
available insurance policies.

 

“NEB Reserve Availability” means up to Cdn.$500,000,000 of the undrawn
availability under the Contingent Facility to satisfy the line of credit
requirements under the NEB Financial Resources Requirement.

 

“NEB Reserve Borrower” means Trans Mountain Pipeline ULC.

 

“Net Disposition Proceeds” means the net cash proceeds received by an Obligor
after the Closing Date from any Disposition (other than Permitted Dispositions)
and, including any cash payment received in respect of promissory notes or other
non-cash consideration delivered to an Obligor in respect thereof, less, for
certainty, but without limitation, the sum of each of the following:

 

(a)                                 all reasonable and customary legal,
investment banking, brokerage and accounting fees and expenses incurred in
connection with such Disposition;

 

(b)                                 all Taxes actually paid, or estimated to be
payable by, the Obligors in cash in connection with such Disposition; and

 

(c)                                  reasonable reserves in connection with the
Disposition established in accordance with GAAP against any liabilities
associated with the assets being Disposed of.

 

“Net Forecasted Retained Cash Flow” means, as at any date of determination, the
forecasted Distributable Cash for the 6 month period following such date of
determination, net of all forecasted dividends and distributions to be made by
KMCL and the Parent during such period (to the extent applicable, based upon the
then prevailing policies and resolutions of the board of directors of KMCL).

 

“Net Insurance Proceeds” means the Equivalent Amount in Canadian Dollars of the
net amount of property insurance proceeds (and excluding, for certainty,
business interruption and delay in start-up insurance) received by an Obligor
after the Closing Date in excess of Cdn.$25,000,000 in aggregate between all of
the Obligors over the course of a Fiscal Year, less, for certainty, but without
limitation, the sum of each of the following:

 

(a)                                 amounts applied to a Permitted Use;

 

(b)                                 any proceeds or awards required to be paid
to a creditor (other than the Lender Secured Parties) which holds a Permitted
Lien on the Property which is the subject of a casualty event and which ranks in
priority to the Liens arising under the Security Documents; and

 

(c)                                  all Taxes actually paid, or estimated to be
payable, by the Obligors in cash in connection with such proceeds or awards.

 

35

--------------------------------------------------------------------------------


 

“Net Permitted Refinancing Debt Proceeds” means, with respect to the incurrence
by an Obligor of Permitted Refinancing Debt after the Closing Date, the net cash
proceeds received by such Obligor from such incurrence, less, for certainty, but
without limitation, the sum of each of the following:

 

(a)                                 all reasonable and customary legal,
investment banking, brokerage and accounting fees and expenses incurred and
other professional fees, underwriting discounts and commissions in connection
with such incurrence; and

 

(b)                                 all Taxes actually paid, or estimated to be
payable, by the Obligors in cash in connection with such incurrence;

 

provided that, no proceeds of any Permitted Refinancing Debt shall be used to
satisfy any reserves required pursuant to the terms of any Permitted Refinancing
Debt.

 

“New Rules” has the meaning attributed thereto in the definition of “Change in
Law”.

 

“Non-Acceptance Lender” means (a) a Lender which does not accept bankers’
acceptances in the ordinary course of its business or (b) in respect of Lenders
which are not chartered banks or Schedule III Lenders, a Lender who, by notice
in writing to the Agent and the Borrower, elects thereafter to make BA
Equivalent Advances in lieu of accepting Bankers’ Acceptances.

 

“Nonrenewal Notice Date” has the meaning attributed thereto in Seciton 6.2(c).

 

“Obligor Debenture” means a debenture given by each Obligor pursuant to
Section 10.2. substantially in the form attached as a schedule to the Collateral
Agency and Intercreditor Agreement

 

“Obligor Guarantee” means a Guarantee made by each Obligor substantially in the
form attached as Schedule H-1 from time to time in favour of the Agent for the
benefit of the Lender Secured Parties with such modifications and insertions as
may be agreed to by the Agent, acting reasonably.

 

“Obligors” means, collectively, the Borrowers, the Parent, the General Partner,
KMCL, and the Restricted Subsidiaries and “Obligor” means any of them.

 

“On-Hand Funding” means an amount equal to, without duplication, of the
following:

 

(a)                                 the sum of:

 

(i)                                                             cash then held
by Obligors in deposit accounts maintained with the Agent or any other Lender
and which is not subject to (i) any Liens other than Liens constituted by the
Security Documents or (ii) any restrictions on payment or withdrawal other than
pursuant to the Loan Documents; plus

 

(ii)                                                          the Fair Market
Value of Cash Equivalents then held by the Obligors and registered in the name
of an Obligor or a Subsidiary in accounts of the Agent and/or one or more
Lenders, in each case, which are not subject to

 

36

--------------------------------------------------------------------------------


 

(i) any Liens other than Liens constituted by the Security Documents or (ii) any
restrictions on transfer or Disposition other than pursuant to the Loan
Documents; minus

 

(b)                                 any outstanding payables relating to current
Project Costs incurred but unpaid as at the date of determination, but, for the
purpose of determining the amount of such payables, excluding the total
incremental Project Costs requested to be funded on such date in the applicable
Drawdown Notice.

 

For certainty, (i) any proceeds of any Permitted Debt other than Permitted
Subordinated Loans shall not be used in calculating the amounts set out in item
(a) above, and (ii) On-Hand Funding shall at no time be less than $0.

 

“OSFI” means the Office of the Superintendent of Financial Institutions Canada
(or any successor thereto).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outside Date” means June 30, 2021.

 

“Outstanding Principal” means the aggregate, at any time, of:

 

(a)                                 the aggregate outstanding principal amount
of all Prime Loans, USBR Loans, BA Equivalent Advances, and LIBO Rate Loans;

 

(b)                                 the aggregate face amount of all outstanding
Bankers’ Acceptances which have not been Cash Collateralized; and

 

(c)                                  the aggregate undrawn amount of all
outstanding Letters of Credit (as determined in accordance with Section 1.8)
which have not been Cash Collateralized.

 

“Outstandings” means, at any time and from time to time, all of the obligations,
indebtedness and liabilities (present or future, absolute or contingent, matured
or not) of any Obligors to the Lenders or the Agent under, pursuant or relating
to the Loan Documents or the Credit Facilities and whether the same are from
time to time reduced and thereafter increased or entirely extinguished and
thereafter incurred again and including all principal, interest, fees, legal and
other costs, charges and expenses and other amounts payable by any Obligors
under the Loan Documents.

 

“Parent” means Kinder Morgan Canada Limited Partnership, and its successors.

 

“Participant” has the meaning assigned to such term in Section 16.2(d).

 

“Permitted Contest” means action taken by an Obligor in good faith by
appropriate proceedings diligently pursued to contest any Taxes, Other Taxes,
claims or Liens, provided that:

 

37

--------------------------------------------------------------------------------


 

(a)                                 such Obligor has established reasonable
reserves therefor if required in accordance with GAAP; and

 

(b)                                 proceeding with such contest will not create
a material risk of sale, forfeiture or loss, or interference with the use of any
material Property of such Obligor and would not reasonably be expected to have a
Material Adverse Effect.

 

“Permitted Debt” means, in respect of an Obligor, any Funded Debt which meets
any one of the following conditions: (and any Guarantee of any Funded Debt which
constitutes Permitted Debt shall also constitute Permitted Debt):

 

(a)                                 the Lender Secured Obligations;

 

(b)                                 any Funded Debt owing by an Obligor to
another Obligor;

 

(c)                                  Permitted Refinancing Debt;

 

(d)                                 Permitted Incremental Debt;

 

(e)                                  Permitted Subordinated Loans;

 

(f)                                   (i) Capital Lease Obligations;
(ii) Purchase Money Obligations; and (iii) other Funded Debt to the extent not
otherwise referred to in this definition; provided that, the aggregate
outstanding principal amount of such Capital Lease Obligations, Purchase Money
Obligations and other Funded Debt shall not exceed the Threshold Amount (or the
Equivalent Amount in any other currency, as determined at the time of
incurrence); and

 

(g)                                  other Funded Debt, provided that: (i) both
the Construction Facility and Contingent Facility have been indefeasibly repaid
in full and the entirety of the Commitments under each such Credit Facility have
been cancelled; and (ii) the Principal Borrower shall have an Investment Grade
Rating both immediately prior to, and immediately after, the incurrence of such
Funded Debt,

 

in each case, subject to compliance with the Financial Covenant.

 

“Permitted Dispositions” means, with respect to an Obligor, any one or more of
the following:

 

(a)                                 a Disposition by such Obligor in the
ordinary course of business and in accordance with prudent industry practice of
property that is obsolete, no longer useful for its intended purpose or no
longer required for the operation of the Project or the Closing Date Business or
being replaced in the ordinary course of business;

 

(b)                                 a Disposition by such Obligor in the
ordinary course of business that would not reasonably be expected to have a
Material Adverse Effect (it being acknowledged and agreed that any Disposition
of a major component of the Trans Mountain Pipeline System existing mainline,
any Disposition of an entire business unit

 

38

--------------------------------------------------------------------------------


 

comprising part of the Closing Date Business or any Disposition of a major
component of the Project shall not be in the ordinary course of business);

 

(c)                                  a Disposition by any of them of its
interest in machinery, equipment or other tangible personal property for which
Purchase Money Obligations were incurred and which obligations are fully repaid
concurrently with such Disposition;

 

(d)                                 a Disposition of assets (including shares or
ownership interests) by a Restricted Subsidiary to the Borrower, by a Restricted
Subsidiary to a wholly-owned Subsidiary and by the Borrower to a wholly-owned
Subsidiary, subject to compliance with Section 9.1(l);

 

(e)                                  transfers, leases, subleases, easements,
licenses, sublicenses and grants of rights of way, rights of access and similar
rights transferred or made in the ordinary course of business and that are not
otherwise required for the development, construction and operation of the
Project;

 

(f)                                   except for those leases, subleases,
easements, licenses, sublicenses and grants of rights-of-way, rights of access
and similar rights dealt with and referred to in subparagraph (e) above, leases,
subleases, easements, licenses, sublicenses or grants of rights of way in the
ordinary course of business and which do not (singularly or in the aggregate)
interfere with the business or operations of such Obligor in any material
respect;

 

(g)                                  Dispositions relating to or in connection
with easements, rights-of-way, servitudes, statutory exceptions to title,
restrictions and other similar charges, restrictions or encumbrances as to the
use of real property or immaterial imperfections of title which do not
(singularly or in the aggregate) interfere with the business or operations of
the Principal Borrower or such Subsidiary in any material respect;

 

(h)                                 a grant of a Lien which constitutes a
Permitted Lien;

 

(i)                                     Dispositions permitted by
Sections 9.2(d), 9.2(f), 9.2(k) or 9.2(l);

 

(j)                                    transfers of Property subject to casualty
events upon receipt of the Net Insurance Proceeds of such casualty event or as
part of an insurance settlement;

 

(k)                                 transfers of expropriated or condemned
Property as a result of expropriation or other similar rights to the respective
Governmental Authority that has expropriated or condemned the same; and

 

(l)                                     any other Disposition of assets of such
Obligors; provided that the aggregate net proceeds of Disposition of the assets
sold or otherwise disposed of by such Obligor, together with all other Obligors
pursuant to this subparagraph (l), do not, in the aggregate, exceed (i) prior to
the “in-service” date of the Project in accordance with the applicable
Government Authorizations therefor, the

 

39

--------------------------------------------------------------------------------


 

Threshold Amount, and (ii) after such “in-service date”, Cdn.$100,000,000 (or
the Equivalent Amount thereof in any other currency) in any Fiscal Year.

 

“Permitted Incremental Debt” means Funded Debt, provided that:

 

(a)                                 pro forma compliance with the Financial
Covenant on the date such Funded Debt is incurred;

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing on the date such Funded Debt is incurred;

 

(c)                                  such Funded Debt shall have a maturity date
at least 6 months later than the Maturity Date;

 

(d)                                 such Funded Debt may be unsecured or if
secured, the Liens granted in respect thereof shall rank no better than pari
passu with the Lender Secured Obligations (and shall be subject to the
Collateral Agency and Intercreditor Agreement);

 

(e)                                  the aggregate principal amount of such
Funded Debt shall not exceed Cdn.$250,000,000, (or the Equivalent Amount thereof
in any other currency) minus the amount of any increase to the Working Capital
Facility effected pursuant to Section 2.3(c), if any; and

 

(f)                                   the proceeds of such Funded Debt will be
for general corporate purposes (other than Project Costs).

 

“Permitted Investments” means, without duplication:

 

(a)                                 any Investment in an Obligor;

 

(b)                                 any Investment in cash or Cash Equivalents;

 

(c)                                  Investments expressly required pursuant to
any Material Project Agreement;

 

(d)                                 any Investment by an Obligor in a Person if
as a result of such Investment:

 

(i)                                     such Person becomes an Obligor; or

 

(ii)                                  such Person is amalgamated, merged or
consolidated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, an Obligor;

 

(e)                                  any Investments received in compromise of
obligations of trade creditors or customers that were incurred in the ordinary
course of business, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer;

 

(f)                                   Acquisitions;

 

40

--------------------------------------------------------------------------------


 

(g)                                  any Investment which would constitute
Permitted Debt and any Guarantees of Permitted Debt;

 

(h)                                 Guarantees of performance or other
obligations (other than Funded Debt) arising in the ordinary course of the
business of the Obligors and their respective Subsidiaries or as contemplated by
the Material Project Agreements and/or the constitutional documents of the
Obligors and their respective Subsidiaries, including obligations under joint
operating and related agreements and licenses or concessions related to such
business; and

 

(i)                                     any other Investment; provided that the
Fair Market Value of such Investment, together with the aggregate Fair Market
Value of all other Investments of the Obligors pursuant to this subparagraph
(i), do not exceed the Threshold Amount, in each case, the Fair Market Value
being determined as of the date each such Investment was made,

 

provided that at the time of any such Investments described in subparagraphs
(f) and (i) above, no Event of Default exists or would reasonably be expected to
result therefrom.

 

“Permitted Liens” means, as at any particular time, any of the following on the
Property or any part of the Property of an Obligor:

 

(a)                                 Liens for Taxes, Other Taxes, assessments,
customs duties or governmental charges which are not due and delinquent or, if
due or delinquent, the validity of which is being contested at the time by a
Permitted Contest;

 

(b)                                 Liens under or pursuant to any judgment
rendered, or claim filed, against such Obligor, which such Obligor shall be
contesting at the time by a Permitted Contest or which is adequately covered by
insurance;

 

(c)                                  Liens imposed or permitted by law, such as
undetermined, inchoate or statutory liens and deemed trusts, carriers’ liens,
garagekeepers’ liens, builders’ liens, warehousemen’s liens, mechanics’ liens,
materialmen’s liens, repairmen’s liens and other liens, privileges or other
charges of a similar nature which relate to obligations which are not due and
delinquent or, if due and delinquent, the validity of which is being contested
at the time by a Permitted Contest;

 

(d)                                 Liens in favour of a public utility or any
municipality or governmental or other public authority when required by such
utility, municipality or authority in connection with the operations of such
Obligor, all in the ordinary course of its business which individually or in the
aggregate do not materially detract from the value of the asset concerned or
materially impair its use in the operation of the business of the Obligors,
taken as a whole;

 

(e)                                  Liens securing the performance of bids,
tenders, leases, contracts (other than for the repayment of Funded Debt),
statutory obligations, appeal bonds and performance bonds and other obligations
of like nature, incurred as incidental to and in the ordinary course of business
of such Obligor; provided, however, that all

 

41

--------------------------------------------------------------------------------


 

such Liens only secure sums not at the time overdue or, if overdue, the validity
of which is being contested at the time by a Permitted Contest;

 

(f)                                   the Lien or any right of distress reserved
in or exercisable under any real property lease for rent or otherwise to effect
compliance with the terms of such lease, in respect of which the rent or other
obligations are not at the time overdue, or if overdue, the validity of which is
being contested at the time by a Permitted Contest;

 

(g)                                  easements, rights-of-way, permits,
restrictive covenants, encroachments, protrusions, servitudes, leases, licenses,
subleases, sublicenses, zoning, caveats registered in respect of any of the
foregoing or other similar rights or interests in land held by such Obligor
(including, without in any way limiting the generality of the foregoing,
rights-of-way and servitudes for railways, roadways, sewers, drains, pipe lines,
gas and water mains, electric light and power and telecommunication, telephone
or telegraph or cable television conduits, poles, wires, cables, meter stations
and sub stations) granted to or reserved or taken by other Persons which
individually or in the aggregate do not materially detract from the value of
such land or materially impair its use in the operation of the business of the
Obligors, taken as a whole;

 

(h)                                 Purchase Money Security Interests and
Capital Leases; provided that those Liens are limited to all or any part of the
Property purchased or leased and that such obligations do not exceed the
Threshold Amount, in each case as determined in the aggregate for the Obligors;

 

(i)                                     Liens created under any of the Security
Documents;

 

(j)                                    Liens consented to in writing by the
Required Lenders;

 

(k)                                 Liens in favour of an Obligor;

 

(l)                                     Liens in favour of one or more of the
other parties under any of the Material Project Agreements;

 

(m)                             Liens resulting from the deposit of cash or
obligations as security when an Obligor is required to do so by a Governmental
Authority or by normal business practice in connection with contracts, licenses
or tenders or similar matters in the ordinary course of business and for the
purpose of carrying on the same, or to secure workers’ compensation, surety or
appeal bonds or to secure costs of litigation when required by Applicable Law;

 

(n)                                 bankers’ liens, rights of set-off and other
similar liens existing solely with respect to cash, term deposits, guaranteed
investment certificates, certificates of deposit, bankers’ acceptances and other
debt instruments, in each case, in one or more accounts maintained by an
Obligor, in each case, granted in the ordinary course of business in favour of
any Lender with which such accounts are maintained, securing amounts owing to
such Lender with respect to cash management and

 

42

--------------------------------------------------------------------------------


 

operating account arrangements, including those involving pooled accounts and
netting arrangements;

 

(o)                                 any lease or sublease granted by an Obligor
in the ordinary course of business, provided that, any such lease or sublease
does not materially adversely affect the enjoyment by an Obligor of the assets
of such Obligor in the conduct of the business of the Obligors, taken as a
whole;

 

(p)                                 title defects or irregularities which are of
a minor nature which, in the aggregate, do not materially affect or impair the
use of any material Property of such Obligor for the purposes for which it is
held by or on behalf of such Obligor;

 

(q)                                 any Lien whether arising under statute or
under contracts for the transportation, transmission, storage, processing,
distribution, gathering, terminalling, trimming, handling, injection,
repressuring or recycling of petroleum substances, hydrogen or other gases or
other products, by products, waste products, consumables, inventory or water in
favour of pipeline owners, other transporters and carriers and other providers
of goods and services, provided that in the case of Liens arising under
contracts, such Lien is limited to the assets that are the subject of the
relevant contract and that the indebtedness and obligations of the applicable
Obligor thereunder do not constitute Funded Debt;

 

(r)                                    Liens incurred in the ordinary course of
business (not securing any Funded Debt) in respect of the rights of any shipper
or supplier of inventory or petroleum substances (including the rights of such
shipper or supplier to any inventory or petroleum substances owned by such
shipper or supplier or owned by an Obligor but not yet paid for or overdue but
that are located on or within any property or assets of such Obligor);

 

(s)                                   to the extent required by Applicable Law,
any Lien (including, for certainty, any reclamation trust or similar arrangement
in connection with any present or future reclamation, clean-up, abandonment or
operational obligations to the extent any such trust or similar arrangement may
constitute a Lien) relating to the present or future reclamation, clean-up,
abandonment or operation of any properties, facilities and interests and
surrounding lands whether or not owned by an Obligor and the decommissioning or
removal of structures or facilities located on such properties or facilities;

 

(t)                                    Liens securing Permitted Refinancing Debt
and Permitted Incremental Debt, in each case, which rank no greater than pari
passu with the Liens in favour of the Lender Secured Parties and which are
subject to the Collateral Agency and Intercreditor Agreement;

 

(u)                                 any operating lease (as characterized under
GAAP as in effect on December 31, 2016) entered into in the ordinary course of
business (which, for certainty, shall not include any leases entered into in
connection with any Sale Leaseback);

 

43

--------------------------------------------------------------------------------


 

(v)                                 (i) zoning, building, entitlement and other
land use regulations by Governmental Authorities with which the normal operation
of the business of such Obligor complies, and (ii) any zoning, ordinance or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of such Obligor;

 

(w)                               any right reserved to, or vested in, any
applicable Governmental Authority by the terms of:

 

(i)                                     any Applicable Law;

 

(ii)                                  any applicable Governmental Authorization;
or

 

(iii)                               any property interest, easement,
right-of-way, or servitude issued or granted by Applicable Law or by any
applicable Governmental Authorization,

 

to terminate any such Governmental Authorization, easement, right-of-way or
servitude or to purchase, expropriate, appropriate or recapture, or designate a
purchaser of any property;

 

(x)                                 any obligation or duty affecting property to
any Governmental Authority with respect to any Governmental Authorization and
any defect in title to structures or other facilities arising solely from the
fact that such structures or other facilities are constructed or installed on
real property held under such Governmental Authorization, which obligations and
duties and defects in the aggregate do not materially impair the use or
enjoyment of such property, structures and facilities for the purposes for which
they are held;

 

(y)                                 any Liens granted in respect of:

 

(i)                                     cash or Cash Equivalents in respect of
Excluded Deposits/Amounts; or

 

(ii)                                  any Equity Securities or Equity Securities
Equivalents (and cash and other property on deposit in any Excluded Securities
Accounts), in either case, held in or on deposit in any Excluded Securities
Accounts;

 

(z)                                  any extension, renewal or replacement (or
successive extensions, renewals or replacements), as a whole or in part, of any
Lien referred to in the preceding subparagraphs (a) to (y) inclusive of this
definition, so long as any such extension, renewal or replacement of such Lien
is limited to all or any part of the same Property that secured the Lien
extended, renewed or replaced (plus improvements on such Property) and the
Funded Debt or obligation secured thereby is not increased; and

 

(aa)                          other Liens that are not permitted under any of
the foregoing subparagraphs of this definition and which secure obligations that
are not otherwise prohibited

 

44

--------------------------------------------------------------------------------


 

under this Agreement, provided that the aggregate of the obligations secured by
all such Liens does not at any time exceed the Threshold Amount;

 

provided that nothing in this definition shall in and of itself cause the Lender
Secured Obligations to be subordinated in priority of payment of the obligations
secured by any such Permitted Lien.

 

“Permitted Refinancing Debt” means Funded Debt of the Principal Borrower,
subject to:

 

(a)                                 pro forma compliance with the Financial
Covenant;

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing on the date such Funded Debt is incurred;

 

(c)                                  such Funded Debt shall have a maturity date
at least 6 months later than the Maturity Date;

 

(d)                                 such Funded Debt may be unsecured or if
secured, the liens granted in respect thereof shall rank no better than pari
passu with the Lender Secured Obligations (and shall be subject to the
Collateral Agency and Intercreditor Agreement); and

 

(e)                                  the proceeds thereof must be used to prepay
the Credit Facilities as required by Section 7.1.

 

“Permitted Subordinated Loans” means unsecured Funded Debt of the Principal
Borrower owing to KMI or other Related Parties provided:

 

(a)                                 such Funded Debt is on terms and conditions
satisfactory to the Agent, acting reasonably (including that there shall be no
financial test or any restriction on debt incurrence nor any cross-default or
cross-acceleration to any other Funded Debt); and

 

(b)                                 such Funded Debt is fully subordinated to
the Lender Secured Obligations pursuant to, and which is then subject to, a
subordination agreement, in form and substance satisfactory to the Agent, acting
reasonably (and which, among other things, shall provide: (i) for a perpetual
standstill and (ii) that payments on or in respect of such Funded Debt shall be
subject to the limitations prescribed by Section 9.2(i).

 

“Permitted Use” means repair or replacement of Property in respect of which the
related insurance claim was made (or a binding commitment to do the same) within
365 days of receipt by the applicable Obligor of the proceeds of such a claim
(or such longer period as may be acceptable to the Agent, acting reasonably
given the nature of the Property to be repaired or replaced).

 

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

 

45

--------------------------------------------------------------------------------


 

“Platform” has the meaning attributed thereto in Section 16.15(a).

 

“Pledges” means, collectively, each limited recourse securities pledge given by
each Pledgor in favour of the Collateral Agent for the benefit of the Secured
Parties pursuant to Section 10.2(b).

 

“Pledgors” means, collectively, KM Canada Terminals ULC and Kinder Morgan Canada
Company and any other Person that from time to time is a direct owner of Equity
Securities or Equity Securities Equivalents of the Parent, and “Pledgor” means
any of them.

 

“Pledgor Guarantee” means a limited recourse Guarantee made by each Pledgor from
time to time in favour of the Agent for the benefit of the Lender Secured
Parties, the recourse under such limited recourse Guarantee being limited to the
Pledgor’s interests in the Equity Securities or Equity Securities Equivalents of
the Parent under and pursuant to the Pledge to which it is a party.

 

“PPSA” means the Personal Property Security Act (Alberta) and all regulations
thereto, as the same may from time to time be in effect and the personal
property security legislation of any other province or territory of Canada to
the extent it may be required to apply to any item or items of Collateral.

 

“Prime Loan” means an Advance in, or Conversion into, Canadian Dollars made by
the Applicable Lenders to a Borrower under a Credit Facility with respect to
which the applicable Borrower has specified or a provision hereof requires that
interest is to be calculated by reference to the Prime Rate.

 

“Prime Rate” means, for any day, the greater of:

 

(a)                                 the rate of interest per annum established
from time to time by the Agent as the reference rate of interest in effect at
its principal office in Toronto for the determination of interest rates that the
Agent will charge for commercial loans in Canadian Dollars made in Canada; and

 

(b)                                 the rate of interest per annum equal to the
average annual yield rate for one month Canadian Dollar bankers’ acceptances
(expressed for such purpose as a yearly rate per annum in accordance with
Section 5.3) which rate is shown on the display referred to as the “CDOR Page”
(or any display substituted therefor) of Reuters Monitor Money Rates Service at
10:00 a.m. (Toronto time) on such day or, if such day is not a Banking Day, on
the immediately preceding Banking Day, plus 1.00% per annum.

 

“Principal Borrower” means Kinder Morgan Cochin ULC and its successors.

 

“Project” means the development, construction, completion, testing and
commissioning by the Principal Borrower and/or any Affiliate (current or to be
formed) thereof (including the NEB Reserve Borrower) of the proposed project to
expand the Trans Mountain pipeline system in respect of which the NEB issued its
Certificate of Public Convenience and Necessity on December 1, 2016.

 

46

--------------------------------------------------------------------------------


 

“Project Budget” means the “Project Budget” in respect of the Project, attached
hereto as Schedule M.

 

“Project Completion” means that:

 

(a)                                 the Project has been granted all leave to
open(s) as required by the NEB;

 

(b)                                 the “Commencement Date” shall have occurred
under each of the Project’s facility support agreements;

 

(c)                                  all Project Costs then due and payable and
which were necessary to achieve Project Completion have been paid, except with
respect to required statutory holdbacks;

 

(d)                                 any performance related completion tests
under the Material EPC Agreements and other material construction agreements in
respect of the Project have been satisfied; and

 

(e)                                  berth 3 of the Westridge Marine Terminal
has been completed.

 

“Project Completion Date” means the date on which Project Completion occurs, as
certified in writing by the Independent Engineer.

 

“Project Costs”  means the costs for the design, development, construction,
completion, testing and commissioning of the Project necessary to achieve
Project Completion, including, without limitation, interest costs during
construction (other than interest accruing after the “Commencement Date” (as
defined in each Transportation Service Agreements), to the extent not
capitalized in accordance with GAAP), all fees and expenses relating to the
establishment of the Construction Facility and the Contingent Facility, the
acquisition of insurance for the Project and, for certainty, Punch List Items
and further including all legal costs and expenses relating to any of the
foregoing.

 

“Project Permit Conditions” means: (a) the conditions attached to the
Certificate of Public Convenience and Necessity issued by the NEB on December 1,
2016; and (b) the conditions attached to the Environmental Assessment
Certificate from the British Columbia Environmental Assessment Office issued by
the Minister of Environment, on behalf of the British Columbia Cabinet on
January 10, 2017, in each case, as in effect on the Closing Date.

 

“Projected Project Completion Date” means, as of any date, the then reasonably
anticipated date of Project Completion, which, as at the Closing Date, is
April 30, 2020.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Punch List Items” means the final definitive list of items of work remaining to
be performed or corrected in relation to the completion of the construction of
the Project, which list shall be declared in writing to the Agent by the
Principal Borrower prior to the last Drawdown Date

 

47

--------------------------------------------------------------------------------


 

under the Construction Facility or the Contingent Facility, as applicable, and
which list shall be approved by the Agent, in consultation with the IE, each
acting reasonably.

 

“Purchase Money Obligation” means any monetary obligation created or assumed as
part of the purchase price of Property, whether or not secured, provided that
any Purchase Money Security Interest incurred in respect of such obligation
shall not extend to any Property other than the Property acquired in connection
with which such obligation was created or assumed and fixed improvements, if
any, erected or constructed thereon and the proceeds thereof.

 

“Purchase Money Security Interest” means:

 

(a)                                 a Lien taken or reserved in Property to
secure payment of all or part of its purchase price or the cost of construction
of any improvement thereon; or

 

(b)                                 a Lien taken in Property by a Person who
gives value for the purpose of enabling the relevant Obligor to acquire rights
in such Property, to the extent that the value is applied to acquire those
rights;

 

but does not include a Capital Lease or an operating lease.

 

“RBC” means Royal Bank of Canada.

 

“Register” has the meaning attributed thereto in Section 16.2(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and trustees of such Person and
of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leak, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the environment
including the movement of Hazardous Materials through ambient air, soil, surface
water, ground water, wetlands, land or sub-surface strata.

 

“Required Lenders” means (a) if no Event of Default has occurred and is
continuing, Lenders holding more than 662/3% of the Total Commitment and (b) if
an Event of Default has occurred and is continuing, Lenders holding more than
662/3% of the Equivalent Amount in Canadian Dollars of the Outstanding Principal
under the Credit Facilities.

 

“Required Permits” means all Governmental Authorizations which are necessary at
any given time:

 

(a)                                 in connection with the construction (to the
current state of construction), development, operation, business or ownership of
the Project;

 

(b)                                 in connection with the operation, business
or ownership of the Closing Date Business;

 

48

--------------------------------------------------------------------------------


 

(c)                                  for the Principal Borrower and each of its
Restricted Subsidiaries to own and operate its property, assets, rights and
interests or to carry on its business and affairs; or

 

(d)                                 for the Principal Borrower’s observance and
performance of its obligations under the Material Project Agreements,

 

provided that, for certainty, Required Permits shall not include any
Governmental Authorization which has been determined by a court of competent
jurisdiction to no longer be required or applicable to the Project or the
subject matter thereof or any of the foregoing from and after the date of such
determination, but for greater certainty only until an appellate court of
competent jurisdiction determines it to again be applicable thereto (including,
without limitation, as a result of a provincial, municipal or local Governmental
Authorization being in conflict with a Governmental Authorization of the
Government of Canada or another federal Canadian Governmental Authority).

 

“Required Working Capital Facility Lenders” means (a) if no Event of Default has
occurred and is continuing, Working Capital Facility Lenders holding more than
662/3% of the Total Working Capital Facility Commitment and (b) if an Event of
Default has occurred and is continuing, Working Capital Facility Lenders holding
more than 662/3% of the Outstanding Principal under the Working Capital
Facility.

 

“Restricted Subsidiary” means any Subsidiary of KMCL or the Principal Borrower
that:

 

(a)                                 directly owns any Equity Securities in any
other Obligor;

 

(b)                                 is the general partner of a limited
partnership or general partnership that is an Obligor;

 

(c)                                  that owns any material assets that are
required to perform any Obligor’s obligations under a transportation services
agreement or other services agreements in connection with the Project or the
Closing Date Business; or

 

(d)                                 has been designated by the Principal
Borrower as a Restricted Subsidiary pursuant to Section 11.1.

 

As of the Closing Date, the Restricted Subsidiaries are Trans Mountain Pipeline
ULC, KM Canada Terminals GP ULC, KM Canada Rail Holdings GP Limited, Trans
Mountain (Jet Fuel) Inc., Kinder Morgan Canada Inc., Trans Mountain Pipeline
L.P., KM Canada Marine Terminal Limited Partnership, KM Canada North 40 Limited
Partnership, Base Line Terminal East Limited Partnership, KM Canada Edmonton
South Rail Terminal Limited Partnership, KM Canada Edmonton North Rail Terminal
Limited Partnership and Trans Mountain Pipeline (Puget Sound) LLC.

 

49

--------------------------------------------------------------------------------


 

“Rollover” means:

 

(a)                                 with respect to any LIBO Rate Loan, the
continuation of all or a portion of such Loan (subject to the provisions hereof)
for an additional Interest Period subsequent to the initial or any subsequent
Interest Period applicable thereto;

 

(b)                                 with respect to Bankers’ Acceptances, the
issuance of new Bankers’ Acceptances or the making of new BA Equivalent Advances
(subject to the provisions hereof) in respect of all or any portion of Bankers’
Acceptances (or BA Equivalent Advances made in lieu thereof) maturing at the end
of the Interest Period applicable thereto, all in accordance with Article 5; and

 

(c)                                  with respect to a Letter of Credit, the
extension or replacement of such Letter of Credit, provided that (i) the
beneficiary remains the same, (ii) the undrawn face amount is not increased and
(iii) the other principal terms thereof (other than the expiry date) remain the
same.

 

“Rollover Date” means:

 

(a)                                 with respect to any LIBO Rate Loan or
Bankers’ Acceptances, the date of commencement of a new Interest Period
applicable to such Loan and which shall be a Banking Day; and

 

(b)                                 with respect to any Letter of Credit, the
date of any extension or replacement thereof which constitutes a Rollover.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., its Affiliates
and their respective successors.

 

“Sale Leaseback” means any arrangement with any Person providing for the leasing
by any Obligor of any Property, which Property has been or is to be sold or
transferred by such Obligor to such Person in contemplation of such leasing.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of designated Persons maintained by any Sanctions
Authority, in all cases, to the extent such list and the maintenance thereof
would not violate Applicable Law in Canada (or in the case of Obligors who are
incorporated or formed, or otherwise carry on business, in the United States,
Applicable Law in the United States).

 

“Sanctions” means, solely in respect of the business activities of each of the
Obligors or its respective Subsidiaries, economic or financial sanctions or
trade embargoes imposed, administered or enforced from time to time by a
Sanctions Authority that are applicable to each Obligor or its respective
Subsidiaries; provided however that, with respect to economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by any Sanctions Authority outside of Canada (or in the case of Obligors who are
resident, or

 

50

--------------------------------------------------------------------------------


 

otherwise carry on business, in the United States, the United States), only to
the extent such sanctions or trade embargoes would not violate Applicable Law in
Canada (or in the case of Obligors who are incorporated or formed, or otherwise
carry on business, in the United States, Applicable Law in the United States).

 

“Sanctions Authority” means any of: (i) the Canadian government; (ii) the United
States government; (iii) the United Nations Security Council (to the extent it
would not violate Applicable Law in Canada); (iv) the European Union; (v) the
United Kingdom; or (vi) the respective governmental institutions, departments
and agencies of any of the foregoing, and “Sanctions Authorities” means all of
the foregoing, collectively.

 

“Schedule I Lender” means a Lender which is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada).

 

“Schedule II Lender” means a Lender which is a Canadian chartered bank listed on
Schedule II to the Bank Act (Canada).

 

“Schedule III Lender” means a Lender which is an authorized foreign bank listed
on Schedule III to the Bank Act (Canada).

 

“Secured Obligations” has the meaning given to such term in the Collateral
Agency and Intercreditor Agreement.

 

“Secured Parties” has the meaning given to such term in the Collateral Agency
and Intercreditor Agreement.

 

“Securities” means collectively, all Equity Securities, Equity Securities
Equivalents, voting trust certificates, bonds, debentures, instruments and other
evidence of Funded Debt, whether or not secured, convertible or subordinated,
all certificates of interest, share or participation in, all certificates for
the acquisition of, and all warrants, options, and other rights to acquire, any
such securities.

 

“Security Documents” means, collectively, the guarantees, mortgages, debentures,
debenture pledge agreements, pledge agreements, negative pledge agreements,
general security agreements, assignments and other security agreements executed
and delivered, or required to be executed and delivered to the Collateral Agent
or the Agent, by each of the Obligors and the Pledgors under and pursuant to
this Agreement to secure the Lender Secured Obligations, including each Consent
and Acknowledgement.

 

“Series of Secured Debt” has the meaning given to such term in the Collateral
Agency and Intercreditor Agreement.

 

“Similar Business” means the Project and the Closing Date Business, or any
business that is reasonably similar, related, synergistic, incidental, or
ancillary thereto.

 

“Solvent” means, with respect to any Person as of any date, that, as of such
date, such Person: (a) is able to meet its obligations as they generally become
due, (b) has not ceased paying its current obligations in the ordinary course of
business as they generally become due or (c)

 

51

--------------------------------------------------------------------------------


 

otherwise has not incurred, and does not intend to incur, or believe that it
will incur indebtedness (including current obligations) beyond its ability to
pay principal and interest on such indebtedness as it becomes due (whether at
maturity or otherwise).

 

“Spot Rate” means, in relation to the conversion of one currency into another
currency, the spot rate of exchange for such conversion as quoted by the Bank of
Canada at the close of business on the Banking Day that such conversion is to be
made (or, if such conversion is to be made before close of business on such
Banking Day, then at the close of business on the immediately preceding Banking
Day), and, in either case, if no such rate is quoted, the spot rate of exchange
quoted for wholesale transactions by the Agent on the Banking Day such
conversion is to be made in accordance with its normal practice.

 

“Subsidiary” means, with respect to a Person:

 

(a)                                 any corporation of which at least a majority
of the outstanding Voting Securities having by the terms thereof ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time shares of any other class or classes of
such corporation might have voting power by reason of the happening of any
contingency, unless the contingency has occurred and then only for as long as it
continues) is at the time directly, indirectly or beneficially owned or
controlled by such Person, or one or more of its Subsidiaries, or such Person
and one or more of its Subsidiaries;

 

(b)                                 any partnership of which, at the time, such
Person, or one or more of its Subsidiaries, or such Person and one or more of
its Subsidiaries: (i) directly, indirectly or beneficially own or control more
than 50% of the income, capital, beneficial or ownership interests (however
designated) thereof; and (ii) is a general partner, in the case of limited
partnerships, or is a partner or has authority to bind the partnership, in all
other cases; or

 

(c)                                  any other Person of which at least a
majority of the income, capital, beneficial or ownership interests (however
designated) are at the time directly, indirectly or beneficially owned or
controlled by such Person, or one or more of its Subsidiaries, or such Person
and one or more of its Subsidiaries.

 

Unless otherwise specified herein, “Subsidiary” refers to a Subsidiary of the
Borrower.

 

“Successor” has the meaning attributed thereto in Section 9.2(d).

 

“Successor Transaction” has the meaning attributed thereto in Section 9.2(d).

 

“Swap Lender” means any Lender or its Affiliate that enters into a Lender Hedge
Agreement (regardless of whether such Lender ceases to be a Lender after such
Lender Hedge Agreement is entered into), but excluding, for certainty, any
Lender Hedge Agreement entered into by an Obligor with any Lender after such
Lender’s Commitment has been fully cancelled in accordance with the terms hereof
or after such Lender has assigned all of its rights to the Credit Facilities in
accordance with Section 16.2.

 

52

--------------------------------------------------------------------------------


 

“Swap Obligation” means, with respect to any Obligor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Takeover” means an offer to acquire (which shall include an offer to purchase
securities, solicitation of an offer to sell securities, an acceptance of an
offer to sell securities, whether or not the offer to sell was solicited, or any
combination of the foregoing) outstanding Equity Securities of any Person (the
“Target”) other than (a) a corporation or limited partnership whose Equity
Securities are directly or indirectly held by one Person, or (b) a Person that
is a private issuer or not a reporting issuer under applicable securities
legislation and the “take-over bid” is exempt from the requirements of such
legislation) and which constitutes a “take-over bid” pursuant to applicable
securities legislation, including the Canada Business Corporations Act if the
Target is governed thereby.

 

“Target” has the meaning attributed thereto in the definition of Takeover.

 

“Tax Act” means the Income Tax Act (Canada).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, and any interest, fines, penalties or
additions to taxes with respect to any of the foregoing.

 

“Term Conversion Date” means the last day of the second month following the
month in which Projection Completion occurs.

 

“Third Party Proceeds” has the meaning attributed thereto in
Section 7.1(b)(iii).

 

“Threshold Amount” means Cdn.$50,000,000 (or the Equivalent Amount thereof in
any other currency).

 

“Total Borrower Equity Financing” means, as at any date of determination, the
aggregate (without duplication) of the following:

 

(a)                               On-Hand Funding;

 

(b)                               Net Forecasted Retained Cash Flow; and

 

(c)                                the Nominated Equity Amount (as defined in
the Equity Nomination and Support Agreement), being the amount of capital that
KMI has committed to contribute to the Principal Borrower or other Obligor in
the form of a subscription for Equity Securities of the Principal Borrower or
other Obligor or by way of Permitted Subordinated Loans to the Principal
Borrower.

 

“Total Commitment” means the aggregate of the Total Construction Facility
Commitment, the Total Working Capital Facility Commitment and the Total
Contingent Facility Commitment.

 

53

--------------------------------------------------------------------------------


 

“Total Contingent Facility Commitment” means the aggregate of the Contingent
Facility Commitments of each of the Contingent Facility Lenders, as increased,
decreased, cancelled or terminated from time to time pursuant to this Agreement,
and which as of the Closing Date is Cdn.$1,000,000,000.

 

“Total Construction Facility Commitment” means the aggregate of the Construction
Facility Commitments of each of the Construction Facility Lenders, as increased,
decreased, cancelled or terminated from time to time pursuant to this Agreement,
and which as of the Closing Date is Cdn.$4,000,000,000.

 

“Total Working Capital Facility Commitment” means the aggregate of the Working
Capital Facility Commitments of each of the Working Capital Facility Lenders, as
increased, decreased, cancelled or terminated from time to time pursuant to this
Agreement, which as of the Closing Date is Cdn.$500,000,000.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Dollars”, “US Dollars” and “US$” means the lawful money of the
United States.

 

“Unreimbursed Amount” has the meaning attributed thereto in Section 6.3(a).

 

“Unrestricted Subsidiary” means any other Subsidiary of KMCL or the Principal
Borrower that is not a Restricted Subsidiary.

 

“US Base Rate” means, on any day, the greatest of:

 

(a)                                 the rate of interest per annum established
from time to time by the Agent as the reference rate of interest in effect at
its principal office in Toronto for the determination of interest rates that the
Agent will charge for commercial loans in United States Dollars made in Canada;

 

(b)                                 the rate of interest per annum for such day
or, if such day is not a Banking Day, on the immediately preceding Banking Day,
equal to the sum of the Federal Funds Rate (expressed for such purpose as a
yearly rate per annum in accordance with Section 4.9), plus 0.50% per annum; and

 

(c)                                  the LIBO Rate on such day for one month
LIBO Rate Loans plus 1.00%.

 

“USBR Loan” means an Advance in, or Conversion into, United States Dollars made
by the Applicable Lenders under a Credit Facility to a Borrower with respect to
which the applicable Borrower has specified or a provision hereof requires that
interest is to be calculated by reference to the US Base Rate.

 

54

--------------------------------------------------------------------------------


 

“Voting Securities” means:

 

(a)                                 shares of any class of any corporation or
other Equity Securities of any other Person which carries voting rights to elect
the board of directors (or other persons performing similar functions) under any
circumstances; and

 

(b)                                 an interest in a general partnership,
limited partnership, trust, limited liability company, joint venture or similar
Person which entitles the holder of such interest to receive a share of the
profits, or on dissolution or partition, of the assets, of such Person.

 

“Working Capital Facility” has the meaning attributed thereto in Section 2.3(a).

 

“Working Capital Facility Commitment” means the aggregate of the Working Capital
Facility Commitments of each of the Working Capital Facility Lenders, as
increased, decreased, cancelled or terminated from time to time pursuant to this
Agreement, which as of the Closing Date is Cdn.$500,000,000.

 

“Working Capital Facility Lender” means, at any time, any Lender that has a
Working Capital Commitment or Working Capital Loan at such time.

 

“Working Capital Facility Loan” means a Loan under the Working Capital Facility.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Headings; Articles and Sections

 

The division of this Agreement into Articles and Sections, the table of contents
contained herein and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this Agreement.
The terms “this Agreement”, “hereof”, “hereunder” and similar expressions refer
to this Agreement and not to any particular Article, Section or other portion
hereof and include any agreement supplemental hereto. Unless something in the
subject matter or context is inconsistent therewith, references herein to
Articles and Sections are to Articles and Sections of this Agreement.

 

1.3                               Number; persons; including; successors; in
writing

 

Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine and
neuter genders and vice versa, words importing persons shall include
individuals, partnerships, associations, trusts, unincorporated organizations
and corporations and vice versa and words and terms denoting inclusiveness (such
as “include” or “includes” or “including”), whether or not so stated, are not
limited by their context or by the words or phrases which precede or succeed
them.  References herein to any Person shall, unless the context otherwise
requires, include such Person’s successors and assigns permitted under the Loan
Documents.  References herein to “in writing”

 

55

--------------------------------------------------------------------------------


 

or “written” includes printing, typewriting or any electronic means of
communication capable of being visibly reproduced at the point of reception,
including facsimile.

 

1.4                               Accounting Principles

 

Wherever in this Agreement reference is made to “generally accepted accounting
principles” or “GAAP”, such reference shall be deemed to be to the
recommendations at the relevant time of the Financial Accounting Standards
Board, or any successor organization, applicable on a consolidated basis (unless
otherwise specifically provided or contemplated herein to be applicable on an
unconsolidated basis) as at the date on which such calculation is made or
required to be made in accordance with such principles. Where the character or
amount of any asset or liability or item of revenue or expense or amount of
equity or unitholder equity is required to be determined, or any consolidation
or other accounting computation is required to be made for the purpose of this
Agreement or any other Loan Document, such determination or calculation shall,
to the extent applicable and except as otherwise specified herein or as
otherwise agreed in writing by the parties, be made in accordance with generally
accepted accounting principles applied on a consistent basis.

 

1.5                               Changes in Generally Accepted Accounting
Principles

 

(a)                                 If the Principal Borrower, the Agent or the
Required Lenders determine at any time that any financial calculation or other
amount calculated based on references to amounts in financial statements
required to be determined hereunder would be materially different if such amount
were determined in accordance with:

 

(i)                                   GAAP intended to be applied by the
Principal Borrower, KMCL or the Parent in respect of its Financial Statements on
the Closing Date (“Old GAAP”), instead of

 

(ii)                                GAAP subsequently in effect and applied by
the Principal Borrower, KMCL or the Parent in respect of its Financial
Statements and utilized for purposes of determining such amount,

 

then written notice of such determination shall be delivered by the Principal
Borrower to the Agent, in the case of a determination by the Principal Borrower,
KMCL or the Parent, or by the Agent to the Principal Borrower, in the case of a
determination by the Agent or the Required Lenders.

 

(b)                                 If the Principal Borrower, KMCL or the
Parent adopts a change in an accounting policy in the preparation of its
Financial Statements in order to conform to accounting recommendations,
guidelines, or similar pronouncements, or legislative requirements, and such
change would require disclosure thereof under Old GAAP, or would reasonably be
expected to materially and adversely affect (i) the rights of, or the
protections afforded to, the Agent or the Required Lenders hereunder or (ii) the
position either of the Principal Borrower or of the Agent or the Required
Lenders hereunder, the Principal Borrower shall so notify the Agent, describing
the nature of the change and its effect on the current and immediately prior
year’s Financial Statements in accordance with Old GAAP and in detail

 

56

--------------------------------------------------------------------------------


 

sufficient for the Agent and the Required Lenders to make the determination
required of them in the following sentence. If any of the Principal Borrower,
the Agent or the Required Lenders determine at any time that such change in
accounting policy results in a material adverse change either (i) in the rights
of, or protections afforded to, the Agent or the Required Lenders intended to be
derived, or provided for, hereunder or (ii) in the position either of the
Principal Borrower or of the Agent and the Required Lenders hereunder, written
notice of such determination shall be delivered by the Principal Borrower to the
Agent, in the case of a determination by the Principal Borrower, or by the Agent
to the Principal Borrower, in the case of a determination by the Agent or the
Required Lenders.

 

(c)                                  Upon the delivery of a written notice
pursuant to Section 1.5(a) or Section 1.5(b) the Principal Borrower and the
Agent on behalf of the Required Lenders shall meet to consider the impact of
such change in Old GAAP or such change in accounting policy (in each case, an
“Accounting Change”), as the case may be, on the rights of, or protections
afforded to, the Agent and the Required Lenders or on the position of the
Principal Borrower or of the Agent and the Required Lenders and shall in good
faith negotiate to execute and deliver an amendment or amendments to this
Agreement in order to preserve and protect the intended rights of, or
protections afforded to, the Principal Borrower or the Agent and the Required
Lenders (as the case may be) on the date hereof or the position of the Principal
Borrower or the Agent and the Required Lenders (as the case may be); provided
that, until this Agreement has been amended in accordance with the foregoing,
then for all purposes hereof, the applicable changes from Old GAAP or in
accounting policy (as the case may be) shall be disregarded hereunder and any
amount required to be determined hereunder shall, nevertheless, continue to be
determined under Old GAAP and the Principal Borrower’s, KMCL’s or the Parent’s
as the case may be, prior accounting policy. If the Principal Borrower and the
Agent on behalf of the Required Lenders do not (for any reason whatsoever)
mutually agree (in their respective sole discretions, without any obligation to
so agree) on such amendment or amendments to this Agreement within 60 days
following the date of delivery of such written notice, the Principal Borrower,
KMCL or the Parent as the case may be, shall either continue to provide
financial statements in accordance with Old GAAP or provide all such financial
information as is reasonably required (or requested by the Agent acting
reasonably) in order for any amount required to be determined hereunder to be
determined in accordance with Old GAAP and/or such prior accounting policy and,
for all purposes hereof, the applicable changes from Old GAAP or in accounting
policy (as the case may be) shall be disregarded hereunder and any amount
required to be determined hereunder shall, nevertheless, continue to be
determined under Old GAAP and/or such prior accounting policy.

 

(d)                                 If a Compliance Certificate is delivered in
respect of a Fiscal Quarter or Fiscal Year in which an Accounting Change is
implemented without giving effect to any revised method of calculating any
financial calculation hereunder, and subsequently, as provided above, the method
of calculating such financial

 

57

--------------------------------------------------------------------------------


 

calculation is revised in response to such Accounting Change, or the amount to
be determined pursuant to such financial calculation is to be determined without
giving effect to such Accounting Change, the Principal Borrower shall deliver a
revised Compliance Certificate. Any Event of Default which arises as a result of
the Accounting Change and which is cured by this Section 1.5 shall be deemed
never to have occurred.

 

1.6                               References to Documents and Applicable Law

 

Unless otherwise expressly provided herein, (a) references to organizational
documents, agreements (including the Loan Documents and the Material Project
Agreements) and instruments, licences or other documents shall be deemed to
include all subsequent amendments, restatements, amendment, and restatements,
extensions, supplements, modifications, replacements, refinancings, renewals, or
increases thereof, but only to the extent that such amendments, restatements,
amendment, and restatements, extensions, supplements, modifications,
replacements, refinancings, renewals, or increases are not prohibited by the
Loan Documents and (b) references to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing, or interpreting such Applicable Laws.

 

1.7                               Per Annum and Currency Calculations

 

(a)                                 Unless otherwise stated, wherever in this
Agreement reference is made to a rate “per annum” or a similar expression is
used, such rate shall be calculated on the basis of a calendar year of 365 or
366 days, as applicable.

 

(b)                                 Unless otherwise specified herein, all
references to currency shall be deemed to refer to Cdn. Dollars and, for the
purposes of all monetary thresholds in Article 7, Article 8, Article 9,
Article 10, Article 11 and Article 12 (including the definitions used therein),
all references to an amount in Cdn. Dollars shall be deemed to include the
Equivalent Amount in US Dollars or any other applicable currency.

 

1.8                               Letter of Credit Amounts

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated undrawn amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any ancillary document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

1.9                               Schedules

 

The following are the Schedules annexed hereto and incorporated by reference and
deemed to be part hereof:

 

58

--------------------------------------------------------------------------------


 

Schedule A

—

Lenders and Commitments

 

 

 

Schedule B

—

Form of Assignment and Assumption

 

 

 

Schedule C

—

Form of Compliance Certificate

 

 

 

Schedule D

—

Form of Conversion/Rollover/Repayment Notice

 

 

 

Schedule E

—

Form of Discount Note

 

 

 

Schedule F-1

—

Form of Drawdown Notice for Working Capital Facility

 

 

 

Schedule F-2

—

Form of Drawdown Notice for Construction Facility and Contingent Facility

 

 

 

Schedule G

—

Form of Consent and Acknowledgement (Shipper)

 

 

 

Schedule H-1

—

Form of Obligor Guarantee

 

 

 

Schedule H-2

—

Form of Pledgor Guarantee

 

 

 

Schedule I

—

Organization Chart

 

 

 

Schedule J

—

Relevant Jurisdictions

 

 

 

Schedule K

—

Existing Project Related Proceedings

 

 

 

Schedule L

—

Required Permits

 

 

 

Schedule M

—

Project Budget

 

 

 

Schedule N

—

Project Real Property Rights

 

 

 

Schedule O-1

—

Form of Independent Engineer Certificate for Drawdown

 

 

 

Schedule O-2

—

Form of Independent Engineer Certificate for Restricted Payments

 

 

 

Schedule P

—

Form of Principal Borrower’s Certificate for Restricted Payments

 

 

Each reference to a Schedule herein shall be deemed to refer to such schedule as
it is updated from time to time as required hereunder.

 

ARTICLE 2
CREDIT FACILITIES

 

2.1                               Construction Facility

 

(a)                                 Establishment of Construction
Facility.  Subject to this Agreement, the Construction Facility Lenders hereby
agree to establish in favour of the Principal Borrower a senior secured
revolving construction credit facility (such facility, the “Construction
Facility”) to be made available in accordance with this Agreement, provided
that:

 

59

--------------------------------------------------------------------------------


 

(i)                                   the obligation of each Construction
Facility Lender to make Advances under the Construction Facility shall be
several and shall be limited to each such Construction Facility Lender’s
Construction Facility Commitment, and

 

(ii)                                subject to Section 7.3, at no time shall the
Equivalent Amount in Cdn. Dollars of the Outstanding Principal under the
Construction Facility exceed the Total Construction Facility Commitment.

 

(b)                                 Availability and Purpose. The Construction
Facility shall, subject to this Agreement, be available by way of multiple
Drawdowns on and after the Closing Date on a revolving basis prior to the Term
Conversion Date, and the Principal Borrower may borrow, repay and reborrow
Cdn. Dollars or US Dollars, may issue, repay and re-issue Bankers’ Acceptances
or BA Equivalent Advances, provided that (collectively, the “Construction
Facility Funding Conditions”):

 

(i)                                   no more than one Drawdown under the
Construction Facility may be requested in any calendar month;

 

(ii)                                each Drawdown under the Construction
Facility shall only be used to fund, in whole or in part, Project Costs that are
due (including the reimbursement to any Affiliate of the Principal Borrower who
has advanced loans to an Obligor between the IPO Date and the Closing Date to
fund Project-related Capital Expenditures of the Obligors during such period) as
well as projected Project Costs for up to the next 60 day period and the maximum
amount of each requested Drawdown shall not exceed the amount of such due and
projected Project Costs;

 

(iii)                             Consolidated Total Funded Debt (excluding the
Equivalent Amount in Canadian Dollars of the Outstanding Principal under the
Working Capital Facility and Permitted Incremental Debt) shall not exceed 60% of
the total pro forma Project Costs incurred and to be incurred over the period
noted in clause (ii) above as set out in the applicable Drawdown Notice and for
certainty including the total incremental Project Costs requested to be funded
as set out in such Drawdown Notice; and

 

(iv)                            the Total Borrower Equity Financing, together
with projected undrawn availability under the Construction Facility and the
Contingent Facility over the next following 6 month period (and subject to the
limitations on the permitted amount of Consolidated Total Funded Debt set out in
clause (iii) above), is no less than the projected Project Costs for the next
following 6 month period (the “Forward Funding Test”).

 

(c)                                  Drawdowns following Project
Completion.  Each Drawdown under the Construction Facility requested by the
Principal Borrower following the Project Completion Date shall only be used to
fund, in whole or in part, Punch List Items, provided that, the maximum
aggregate the Equivalent Amount in Canadian

 

60

--------------------------------------------------------------------------------


 

Dollars of the Outstanding Principal of all Drawdowns requested under the
Construction Facility in respect of Punch List Items, together with all
Drawdowns requested under the Contingent Facility in respect of Punch List
Items, shall not exceed Cdn.$200,000,000 (or the Equivalent Amount in US
Dollars) unless otherwise agreed by the Agent, acting reasonably and in
consultation with the Independent Engineer.

 

(d)                                 Conversion to Term Loan.  The undrawn
portion of the Construction Facility will be automatically cancelled at 5:01
p.m. (Toronto time) on the Term Conversion Date.  Effective at such time, the
Construction Facility will cease to be a revolving type facility and the
Outstanding Principal thereunder will become a non-revolving term loan in an
equivalent principal amount.

 

2.2                               Contingent Facility

 

(a)                                 Establishment of Contingent
Facility.  Subject to this Agreement, the Contingent Facility Lenders hereby
agree to establish in favour of the Borrowers a senior secured revolving
construction credit facility (such facility, the “Contingent Facility”) to be
made available in accordance with this Agreement, provided that:

 

(i)                                   the obligation of each Contingent Facility
Lender to make Advances under the Contingent Facility shall be several and shall
be limited to each such Contingent Facility Lender’s Contingent Facility
Commitment;

 

(ii)                                subject to Section 7.3, at no time shall the
Equivalent Amount in Cdn. Dollars of the Outstanding Principal under the
Contingent Facility exceed the Total Contingent Facility Commitment; and

 

(iii)                             the NEB Reserve Borrower shall only be
permitted to request an Advance under the Contingent Facility for the purpose
prescribed in Section 2.2(b)(i).

 

(b)                                 Availability and Purpose.  The Contingent
Facility shall, subject to this Agreement, be available by way of multiple
Drawdowns on and after the Closing Date on a revolving basis prior to the Term
Conversion Date, and the Borrowers may borrow, repay and reborrow Cdn. Dollars
or US Dollars, may issue, repay and re-issue Bankers’ Acceptances or
BA Equivalent Advances, provided that (collectively, the “Contingent Facility
Funding Conditions”):

 

(i)                                   except as provided in clause (ii) below,
Drawdowns under the Contingent Facility shall only be requested by the NEB
Reserve Borrower and used to satisfy the NEB Financial Resources Requirement in
an aggregate principal amount of up to Cdn.$500,000,000 (in each case, a “NEB
Reserve Drawdown”); and

 

61

--------------------------------------------------------------------------------


 

(ii)                                  Drawdowns under the Contingent Facility
may also be used to fund Project Costs if the Construction Facility has been
fully drawn at the time of a Drawdown under the Contingent Facility and, in such
case:

 

(A)                             no more than one Drawdown under the Contingent
Facility may be requested in any calendar month and not in the same calendar
month in which a Drawdown has been made under the Construction Facility;

 

(B)                             each Drawdown under the Contingent Facility
shall only be used to fund, in whole or in part, Project Costs that are due as
well as projected Project Costs for up to the next 60 day period and the maximum
amount of each requested Drawdown shall not exceed the amount of such due and
projected Project Costs;

 

(C)                             Consolidated Total Funded Debt (excluding the
Equivalent Amount in Canadian Dollars of the Outstanding Principal under the
Working Capital Facility and Permitted Incremental Debt) shall not exceed 60% of
the total pro forma Project Costs incurred and to be incurred over the period
noted in clause (B) above as set out in the applicable Drawdown Notice and for
certainty including the total incremental Project Costs requested to be funded
as set out in such Drawdown Notice; and

 

(D)                             the Forward Funding Test has been satisfied.

 

(c)                                  NEB Reserve Drawdowns and
Cancellation.  Immediately upon any Advance being made by the Contingent
Facility Lenders pursuant to Section 2.2(b)(ii), the NEB Reserve Borrower shall
not be permitted to request any additional NEB Reserve Drawdowns pursuant to
Section 2.2(b)(i) and the NEB Reserve Availability shall thereafter be
immediately and permanently cancelled; provided however that the Total
Contingent Facility Commitment shall not be reduced solely as a result thereof.

 

(d)                                 Drawdowns following Project
Completion.  Each Drawdown under the Contingent Facility requested by the
Principal Borrower following Project Completion shall only be used to fund, in
whole or in part, Punch List Items, provided that, the maximum aggregate
Equivalent Amount in Canadian Dollars of the Outstanding Principal of all
Drawdowns requested under the Contingent Facility in respect of Punch List
Items, together with all Drawdowns requested under the Construction Facility in
respect of Punch List Items, shall not exceed Cdn.$200,000,000 (or the
Equivalent Amount in US Dollars) unless otherwise agreed by the Agent, acting
reasonably and in consultation with the Independent Engineer.

 

62

--------------------------------------------------------------------------------


 

2.3                               Working Capital Facility

 

(a)                                 Establishment of Working Capital Facility.
Subject to this Agreement, the Working Capital Facility Lenders hereby agree to
establish in favour of the Principal Borrower a revolving credit facility (such
facility, the “Working Capital Facility”) to be made available in accordance
with this Agreement until the Maturity Date, provided that:

 

(i)                                   the obligation of each Working Capital
Facility Lender to make Advances under the Working Capital Facility shall be
several and shall be limited to each such Working Capital Facility Lender’s
Working Capital Facility Commitment, and

 

(ii)                                subject to Section 7.3, at no time shall the
Equivalent Amount in Cdn. Dollars of the Outstanding Principal under the Working
Capital Facility exceed the Total Working Capital Facility Commitment.

 

(b)                                 Availability and Purpose.  The Working
Capital Facility shall, subject to this Agreement, be available by way of
multiple Drawdowns on and after the Closing Date on a revolving basis prior to
the Maturity Date, and the Principal Borrower may borrow, repay and reborrow
Cdn. Dollars or US Dollars, may issue, repay and re-issue Bankers’ Acceptances
or BA Equivalent Advances and may obtain, cancel and re-obtain Letters of Credit
thereunder, provided that:

 

(i)                                   each Drawdown shall be used for working
capital requirements and other general corporate purposes of the Obligors,
including Capital Expenditures, unrelated to the Project;

 

(ii)                                to pay fees and expenses incurred in
connection with the Project (but not in any event for Capital Expenditures
related to the Project prior to the Term Conversion Date); and

 

(iii)                             to make repayments of NEB Reserve Drawdowns in
accordance with Section 7.1(e).

 

(c)                                  Increase in Working Capital Facility
Commitments.  The Principal Borrower may at any time and from time to time add
additional financial institutions hereunder as Working Capital Facility Lenders
or, with the consent of the applicable Working Capital Facility Lender, increase
the Working Capital Facility Commitment of such Working Capital Facility Lender,
and, in each case, thereby increase the Total Working Capital Facility
Commitment provided that at the time of any such addition:

 

(i)                                   no Default or Event of Default has
occurred and is continuing or would reasonably be expected to result therefrom;

 

(ii)                                the Total Working Capital Facility
Commitment, as a result of the application of this Section 2.3(c) or otherwise,
shall not at any time exceed

 

63

--------------------------------------------------------------------------------


 

Cdn.$750,000,000 minus the then Canadian Dollar Equivalent of the outstanding
principal amount of Permitted Incremental Debt;

 

(iii)                             the Agent and each Fronting Lender has
consented to such financial institution becoming a Working Capital Facility
Lender or, in the case of an existing Working Capital Facility Lender,
increasing its Working Capital Facility Commitment, such consent not to be
unreasonably withheld;

 

(iv)                            the Working Capital Facility Commitment of a new
financial institution being added as a Working Capital Facility Lender pursuant
to this Section 2.3(c) shall be no less than Cdn.$10,000,000;

 

(v)                               concurrently with the addition of a financial
institution as an additional Working Capital Facility Lender or the increase of
a Working Capital Facility Lender’s Working Capital Facility Commitment, such
financial institution or Working Capital Facility Lender, as the case may be,
shall purchase from each other Working Capital Facility Lender, such portion of
the Outstandings under the Working Capital Facility owed to each Working Capital
Facility Lender as is necessary to ensure that the Outstandings under the
Working Capital Facility owed to all Working Capital Facility Lenders and
including therein such additional financial institution and the increased
Working Capital Facility Commitment of any Working Capital Facility Lender, are
in accordance with the Applicable Percentage of all such Working Capital
Facility Lenders (including any new financial institution and the increased
Working Capital Facility Commitment of any Working Capital Facility Lender) and
such financial institution shall execute such documentation as is required by
the Agent, acting reasonably, to novate such financial institution as a Working
Capital Facility Lender hereunder; provided that with respect to any portion of
such Outstandings which are outstanding by way of Bankers’ Acceptance or LIBO
Rate Loans, the new financial institution or such Working Capital Facility
Lender shall provide an indemnity to the other Working Capital Facility Lenders
(provided that no such indemnity may exceed two months in duration unless agreed
to by all of the affected Working Capital Facility Lenders) in order to ensure
such Bankers’ Acceptances and LIBO Rate Loans are outstanding in accordance with
the new Applicable Percentages of all Working Capital Facility Lenders; and

 

(vi)                            the Principal Borrower has provided to the Agent
a certified copy of a directors’ resolution of the Principal Borrower and each
other Obligor authorizing any such increase in the Total Working Capital
Facility Commitment (which may be the original directors’ resolutions
authorizing the Credit Facilities hereunder) together with a legal opinion from
Borrowers’ Counsel with respect thereto in substantially the same form, mutatis
mutandis, as the opinion delivered on the Closing Date.

 

64

--------------------------------------------------------------------------------


 

2.4                               Availments.

 

Advances under each Credit Facility (except as indicated otherwise below) shall
be made by way of:

 

(a)                                 Prime Loans;

 

(b)                                 USBR Loans;

 

(c)                                  Bankers’ Acceptances (and BA Equivalent
Advances in accordance with Section 5.9);

 

(d)                                 LIBO Rate Loans; and

 

(e)                                  Letters of Credit (under the Working
Capital Facility only),

 

provided that, subject to Section 7.3, at no time shall the Equivalent Amount in
Cdn. Dollars of the Outstanding Principal under the Credit Facilities exceed the
Total Commitment.

 

2.5                               Drawdowns — Notices and Limitations

 

A Borrower may request Drawdowns upon the following terms and conditions:

 

(a)                                 a Borrower may request a Drawdown as
follows:

 

(i)                                   in the case of a Prime Loan or a
USBR Loan, by delivering a Drawdown Notice to the Agent before 12:00 noon
(Toronto time) at least 1 Banking Day prior to the requested Drawdown Date;

 

(ii)                                in the case of a Bankers’ Acceptance or BA
Equivalent Advance, by delivering a Drawdown Notice to the Agent before
12:00 noon (Toronto time) at least 2 Banking Days prior to the requested
Drawdown Date;

 

(iii)                             in the case of a LIBO Rate Loan, by delivering
a Drawdown Notice to the Agent before 12:00 noon (Toronto time) at least 3
Banking Days prior to the requested Drawdown Date; and

 

(iv)                            in the case of a Letter of Credit, by complying
with Section 6.2,

 

and provided that notwithstanding the foregoing, for any Drawdown in excess of
Cdn.$650,000,000 (or the Equivalent Amount thereof in US Dollars), the Drawdown
Notice must be delivered at least 3 Banking Days prior to the requested Drawdown
Date;

 

(b)                                 each Drawdown by the Principal Borrower
under the Working Capital Facility shall be requested and made available in
minimum amounts of not less than:

 

(i)                                   in the case of a Prime Loan or USBR Loan,
Cdn.$ or US$1,000,000;

 

65

--------------------------------------------------------------------------------


 

(ii)                                in the case of a LIBO Rate Loan,
US$1,000,000;

 

(iii)                             in the case of Bankers’ Acceptances or BA
Equivalent Advances, Cdn.$1,000,000 and in multiples of Cdn.$100,000 thereafter;
and

 

(iv)                            in the case of a Letter of Credit, no minimum
amount applies;

 

(c)                                  each NEB Reserve Drawdown shall be made by
way of a Prime Loan or USBR Loan; and

 

(d)                                 Drawdowns will only be made available if all
applicable conditions precedent in Article 3 are or will be satisfied on or
before the requested Drawdown Date.

 

2.6                               Rollovers and Conversions - Notices and
Limitations

 

(a)                                 General Provisions. A Borrower may request
Rollovers and Conversions upon the following terms and conditions:

 

(i)                                   a Borrower may request a Rollover or
Conversion by delivering a Conversion/Rollover/Repayment Notice with the same
prior notice period that would apply if it were obtaining a Drawdown of the
relevant type of Loan resulting from such Rollover or Conversion;

 

(ii)                                a Borrower may request a Rollover or
Conversion of part only of a Loan, provided that:

 

(A)                             each Loan resulting from such Rollover or
Conversion is not less than the relevant Drawdown minimum specified in
Section 2.5(b);

 

(B)                             any portion of an existing LIBO Rate Loan or
Bankers’ Acceptances which is not rolled over or converted shall be repaid in
accordance with the provisions hereof; and

 

(C)                             a Borrower may not convert a portion only of an
outstanding Loan unless both the unconverted portion and converted portion of
such Loan are equal to or exceed, in the relevant currency of each such portion,
the minimum amounts required for Drawdowns of Loans of the same type as that
portion as set forth in Section 2.5(b);

 

(iii)                             in respect of Conversions of a Loan
denominated in one currency to a Loan denominated in another currency, the
Principal Borrower shall at the time of the Conversion repay the Loan or portion
thereof being converted in the currency in which it was denominated and each
Lender may make a further Advance to the Principal Borrower in the other
currency;

 

(iv)                            a Rollover/Conversion shall not result in an
increase in Outstanding Principal as increases in Outstanding Principal may only
be effected by Drawdowns;

 

66

--------------------------------------------------------------------------------


 

(v)                               a Rollover or Conversion of a LIBO Rate Loan
may occur only on the last day of the relevant Interest Period for such LIBO
Rate Loan (unless the Principal Borrower pays the breakage costs to the Lenders
in accordance with Section 7.4(a));

 

(vi)                            no Rollover of or Conversion into a LIBO Rate
Loan, Bankers’ Acceptance or Letter of Credit may occur if a Default or Event of
Default is then in existence; and

 

(vii)                         a Rollover or Conversion of a Bankers Acceptance
may occur only on the maturity date for such Bankers’ Acceptance.

 

(b)                                 LIBO Rate Loans. In anticipation of the
expiry of each Interest Period for each LIBO Rate Loan the Principal Borrower
shall do one or a combination of the following:

 

(i)                                   request a Rollover of all or part of such
LIBO Rate Loan in accordance with Section 2.6(a);

 

(ii)                                request a Conversion of all or part of such
LIBO Rate Loan in accordance with Section 2.6(a); or

 

(iii)                             repay all or part of such LIBO Rate Loan
before 12:00 noon (Toronto time) on the last day of such Interest Period with
notice in accordance with Section 7.1(c).

 

If and to the extent that the Principal Borrower fails to so notify the Agent,
or to so pay the relevant LIBO Rate Loan in accordance with the foregoing, the
Principal Borrower, in the case of a LIBO Rate Loan, shall be deemed to have
requested a Conversion into a USBR Loan, in each case in an amount equal to that
portion of the LIBO Rate Loan which is not rolled over, converted or repaid.

 

(c)                                  Bankers’ Acceptances. In anticipation of
the maturity of any Bankers’ Acceptances, the Principal Borrower shall, subject
to and in accordance with the requirements hereof, do one or a combination of
the following with respect to the aggregate face amount at maturity of all such
Bankers’ Acceptances:

 

(i)                                   (A) request a Rollover of the maturing
Bankers’ Acceptances in accordance with Section 2.6(a), and (B) on the maturity
date of the maturing Bankers’ Acceptances, pay to the Agent for the account of
the Lenders any amount that the Principal Borrower is required to pay under
Section 5.6;

 

(ii)                                (A) request a Conversion of the maturing
Bankers’ Acceptances to another type of Loan in accordance with Section 2.6(a),
and (B) on the maturity date of the maturing Bankers’ Acceptances pay to the
Agent for the account of the Lenders an amount equal to the aggregate face
amount of such Bankers’ Acceptances; or

 

67

--------------------------------------------------------------------------------


 

(iii)                             on the maturity date of the maturing Banker’s’
Acceptances, pay to the Agent for the account of the Lenders an amount equal to
the aggregate face amount of such Bankers’ Acceptances with notice in accordance
with Section 7.1(c).

 

If and to the extent that the Principal Borrower fails to notify the Agent or
pay the relevant Bankers’ Acceptances in accordance with the foregoing, the
Principal Borrower shall be deemed to have requested a Conversion into a Prime
Loan in an amount equal to that portion of the Bankers’ Acceptances which is not
rolled over, converted or repaid.

 

2.7                               Optional Reduction of Commitments

 

(a)                                 Reduction of Commitments Prior to Project
Completion. Prior to the Project Completion Date, the Principal Borrower may, at
its option, permanently reduce the Commitments under any Credit Facility by
cancelling all or any part of the undrawn portion of such Credit Facility,
provided that:

 

(i)                                     in the case of any cancellation and
permanent reduction under either the Construction Facility or the Contingent
Facility, the Principal Borrower shall be able to demonstrate to the
satisfaction of the Agent in consultation with the Independent Engineer, each
acting reasonably, that:

 

(A)                             the Total Borrower Equity Financing plus the
remaining undrawn Commitments under the Construction Facility and the Contingent
Facility (subject to Sections 2.1(b)(iii) and 2.2(b)(ii)(C)) are sufficient to
pay any then remaining Project Costs necessary to achieve Project Completion;
and

 

(B)                             the Projected Project Completion Date, as
confirmed by the Independent Engineer, is anticipated to be attained within 3
months after the proposed date of cancellation (and, for certainty, prior to the
Outside Date);

 

(ii)                                  the Principal Borrower shall provide the
Agent with at least 10 Banking Days’ prior written notice of any such
cancellation (or such shorter period as the Agent may agree);

 

(iii)                               each such cancellation shall be a minimum of
Cdn.$5,000,000 and in whole multiples of Cdn.$1,000,000 thereafter;

 

(iv)                              any such cancellation shall be allocated among
the Lenders based on their respective Applicable Percentages under the
applicable Credit Facility at the time of cancellation; and

 

(v)                                 any cancellation notice shall be
irrevocable.

 

68

--------------------------------------------------------------------------------


 

(b)                                 Reduction of Commitments Following Project
Completion Date. At any time, and from time to time, following the Project
Completion Date, the Principal Borrower may, at its option, permanently reduce
the Commitments under any Credit Facility by cancelling all or any part of the
undrawn portion of such Credit Facility, provided that:

 

(i)                                   the Principal Borrower shall provide the
Agent with at least 3 Banking Days’ prior written notice of any such
cancellation (or such shorter period as the Agent may agree);

 

(ii)                                each such cancellation shall be a minimum of
Cdn.$5,000,000 and in whole multiples of Cdn.$1,000,000 thereafter;

 

(iii)                             any such cancellation shall be allocated among
the Lenders based on their respective Applicable Percentages under the
applicable Credit Facility at the time of cancellation; and

 

(iv)                            any cancellation notice shall be irrevocable.

 

2.8                               Several Obligations of Lenders

 

No Lender shall be responsible for the Commitments of any other Lenders. The
failure of a Lender to make available its share of any Advance in accordance
with this Agreement shall not release any other Lender from its obligations
hereunder. Notwithstanding anything to the contrary in this Agreement, no Lender
shall be obligated to make Advances under any Credit Facility (based on the
Equivalent Amount thereof in Cdn. Dollars) in excess of its applicable
Commitment thereunder. The obligation of each Lender to make its Commitment
available to the Borrowers under a Credit Facility is a separate obligation
between that Lender and the Borrowers and such obligation is not the joint or
the joint and several obligation of any other Lender.

 

2.9                               Loans - General

 

(a)                                 Making of Loans. Loans shall be made in such
currency and at the time and in the manner requested by the applicable Borrower,
subject to this Agreement and upon fulfilment of all conditions precedent to the
making of such Loans.

 

(b)                                 Banking Day. No Loans shall be made except
on a Banking Day.

 

(c)                                  Time of Advances. All Advances by the
Lenders hereunder shall be made to the Agent at the Agent’s Branch in
immediately available freely transferable funds in the applicable currency by no
later than 3:00 p.m. (Toronto time) on the relevant Drawdown Date. All payments
by a Borrower hereunder shall be made to the Agent at the Agent’s Branch in
immediately freely transferable funds by no later than 12:00 noon (Toronto time)
on the relevant Drawdown Date. Each Borrower shall open and maintain the
Borrower’s Accounts for the purpose of receiving Advances and making payments,
repayments and prepayments under this Agreement.

 

69

--------------------------------------------------------------------------------


 

(d)                                 Books of Account. The Agent shall open and
maintain books of account evidencing all Advances and all other amounts owing by
the Borrowers to the Lenders hereunder. The Agent shall enter in the foregoing
books of account details of all applicable amounts from time to time owing, paid
or repaid by the Borrowers hereunder. The information entered in the foregoing
books of account shall constitute prima facie evidence of the Outstandings owing
from time to time by the Borrowers to the Agent and the Lenders hereunder,
absent manifest error.

 

2.10                        Loans:  Inter-Lender Arrangements

 

(a)                                 Agent Notification. Upon receipt by the
Agent of a Drawdown Notice or Conversion/Rollover/Repayment Notice from a
Borrower, the Agent shall promptly advise each Lender of the date, amount and
other particulars with respect to such Drawdown, Conversion or Rollover and the
amount of each Lender’s Applicable Percentage thereof.

 

(b)                                 Payment of Funds. Subject to prior
satisfaction of the applicable conditions precedent set forth in Article 3, each
Lender shall remit its Applicable Percentage of each requested Advance to the
Agent’s Accounts on the relevant Drawdown Date, Rollover Date or Conversion Date
for same day value. Subject to Section 15.11, the Agent shall make such funds
available to the applicable Borrower by crediting the applicable Borrowers’
Accounts for same day value on the relevant Drawdown Date, Rollover Date or
Conversion Date.

 

2.11                        Hedging With Lenders

 

Subject to the hedging restrictions in Section 9.2(g), each Swap Lender may
elect to enter into Hedge Agreements with any of the Obligors, and all Lender
Swap Obligations shall at all times rank pari passu with the Outstandings;
provided that any Lender that enters into a Hedge Agreement in good faith and
without actual knowledge of a contravention of the hedging restrictions in
Section 9.2(g) shall be entitled to the benefit of any Obligor Guarantee and
Security Documents regardless of any contravention of such negative covenant.

 

ARTICLE 3
CONDITIONS PRECEDENT

 

3.1                               Conditions for Initial Drawdown

 

As conditions precedent to the initial Drawdown, the following conditions shall
be satisfied:

 

(a)                                 Loan Documents.  The Agent (or its counsel)
shall have received (as applicable):

 

(i)                                     this Agreement, duly executed and
delivered by an Authorized Officer of each of the Borrowers;

 

(ii)                                  the Collateral Agency and Intercreditor
Agreement, duly executed and delivered by each party thereto;

 

70

--------------------------------------------------------------------------------


 

(iii)                             the Obligor Guarantee, duly executed and
delivered by each Obligor;

 

(iv)                            the Obligor Debenture, duly executed and
delivered by each Obligor;

 

(v)                               the Pledgor Guarantee, duly executed by each
Pledgor;

 

(vi)                            the Pledge, duly executed and delivered by each
Pledgor; and

 

(vii)                         the Equity Nomination and Support Agreement, duly
executed and delivered by each party thereto.

 

(b)                                 Additional Matters.

 

(i)                                   The IPO has been completed and the final
investment decision in respect of the Project shall have been declared by KMI,
as certified in an officer’s certificate from an Authorized Officer of the
Principal Borrower.

 

(ii)                                The Debt Rating shall be an Investment Grade
Rating.

 

(iii)                             The minimum financial resources requirements
of the NEB in respect of the Obligors (including the NEB Financial Resources
Requirement) have been satisfied (either through the NEB Reserve Availability or
otherwise), and the Agent shall have received: (A) a copy of, to the extent any
are provided by the NEB, any related approvals from the NEB related thereto; and
(B) an officer’s certificate from an Authorized Officer of the Principal
Borrower certifying the matters set forth in this clause (ii).

 

(c)                                  Consultant Reports. The Agent shall have
received:

 

(i)                                   the Initial Independent Engineer Opinion,
in form and substance satisfactory to the Lenders, acting reasonably;

 

(ii)                                an environmental assessment by the
Environmental and Social Consultant, satisfactory to the Lenders, acting
reasonably, together with a report of the Environmental and Social Consultant
confirming satisfaction of all reasonable recommendations of the Environmental
and Social Consultant with respect to environmental and social matters relating
to the Project;

 

(iii)                             a written confirmation and report by the
Insurance Consultant of the adequacy of the Obligors insurance coverage and
receipt of required certificates of insurance satisfying the requirements of
Section 9.1(e), with results satisfactory to the Lenders, acting reasonably; and

 

(iv)                            a written report by the Market Consultant in
form and substance satisfactory to the Lenders, acting reasonably.

 

71

--------------------------------------------------------------------------------


 

(d)                                 Financial Information. The Agent shall have
received:

 

(i)                                   the Initial Financial Model, in form and
substance satisfactory to the Lenders and the Independent Engineer, acting
reasonably; and

 

(ii)                                the most recent audited annual and unaudited
quarterly combined consolidated financial statements of the Canadian business of
KMI (for periods prior to the IPO Date).

 

(e)                                  Approvals and Permitting.

 

(i)                                   All approvals and Governmental
Authorizations specified in the Material Project Agreements have been obtained
(other than those that are to be obtained in normal course after the Closing
Date and are not then required for the current state of the Project), save and
except such approvals which are reasonably expected to be obtained in the normal
course or which the failure to so obtain and have the same would not be
reasonably be expected to have a Material Adverse Effect or materially delay
Project Completion, and the Agent shall have received an officer’s certificate
from an Authorized Officer of the Principal Borrower certifying the same.

 

(ii)                                All Required Permits material on the Closing
Date for the continuing construction and future operation of the Project have
been obtained and are in full force and effect and the Obligors are in
compliance in all material respects thereunder (and all conditions thereto that
are required to be filed with or approved by the applicable Governmental
Authority by such time have been so filed or approved, including the Project
Permit Conditions), save and except for such Required Permits which are
reasonably expected to be obtained in the normal course and are not then
required to have been obtained for the current state of the Project or which the
failure to so obtain such Required Permits would not reasonably be expected to
have a Material Adverse Effect or materially delay Project Completion, and the
Agent shall have received an officer’s certificate from an Authorized Officer of
the Principal Borrower certifying the same.

 

(f)                                   Material Project Agreements. All Material
Project Agreements (other than those that are to be entered into in the normal
course after the Closing Date and are not then required for the current state of
the Project, including the Material EPC Agreements) shall have been duly
executed and delivered by the parties thereto and shall be in full force and
effect without default, in substantially the forms approved by the Lenders prior
to the Closing Date, subject in each case only to such modifications, additions
or other amendments that are not materially prejudicial to the interests of the
Lenders and the Agent shall have received an officer’s certificate from an
Authorized Officer of the Principal Borrower attaching true, complete and fully
executed copies of the Material Project Agreements then in effect, including,
for certainty, with all exhibits and schedules thereto, then in effect.

 

72

--------------------------------------------------------------------------------


 

(g)                                  Real Estate Matters. The Obligors:

 

(i)                                   own, have leased or otherwise have access
to (by way of  right of way, easement, option to purchase or other suitable
arrangement) at least 65% of the parcels of privately owned land required to
facilitate the entire construction of the Project, and the transportation,
storage and delivery of petroleum substances to the counterparties under the
Material Project Agreements, and the Agent shall have received an officer’s
certificate from an Authorized Officer of the Principal Borrower certifying the
same; and

 

(ii)                                have a presented plan that is, satisfactory
to the Lenders, acting reasonably, to obtain any outstanding, requisite real
property rights in connection with the Project, including the right to seek a
right of entry order under section 104 of the National Energy Board Act (Canada)
and the issuance and service of all required notices to land owners in
connection therewith in a timely manner to meet expected construction timelines
to achieve Project Completion by the Projected Project Completion Date.

 

(h)                                 Litigation Matters.  As at the Closing Date,
no material litigation proceedings have been commenced (other than the Existing
Project Related Proceedings) that have a material likelihood of success and that
if successful would reasonably be expected to have a Material Adverse Effect,
and no events have arisen since May 10, 2017, with respect to the Existing
Project Related Proceedings that would reasonably be expected to have a Material
Adverse Effect, and the Agent shall have received an officer’s certificate from
an Authorized Officer of the Principal Borrower certifying the same.

 

(i)                                     Pledged Equity Securities.  The
Collateral Agent shall have received the share or unit certificates representing
all of the Equity Securities of the Obligors (other than KMCL) pledged to the
Agent pursuant to the Security Documents, together with any applicable transfers
or powers of attorney for each such certificate executed in blank by an
Authorized Officer of the applicable pledgor thereof.

 

(j)                                    Security Registrations.  The Agent (or
its counsel) shall have received copies of proper financing statements, filed or
duly prepared for filing under the PPSA, in all jurisdictions that the Agent or
Lender’s Counsel, each acting reasonably, may deem reasonably necessary in order
to perfect and protect the Liens created under the Security Documents, covering
the Collateral described in the Security Documents.

 

(k)                                 Lien Searches. The Agent (or its counsel)
shall have received results of a recent lien search in each of the jurisdictions
where the Obligors and Pledgors are organized and assets of the Obligors are
located, and such search shall reveal no Liens on any of the assets of the
Obligors except for Permitted Liens or, active Liens released and discharged on
or prior to the Closing Date pursuant to documentation satisfactory to the
Agent, acting reasonably.

 

73

--------------------------------------------------------------------------------


 

(l)                                     AML and KYC.  The Agent shall have
received, at least 5 Banking Days prior to the Closing Date or such shorter
period as the Agent may agree, all documentation and other information about the
Obligors as shall have been reasonably requested in writing by the Agent at
least 10 Banking Days prior to the Closing Date and as is mutually agreed to be
required by U.S. and Canadian regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including AML
Legislation.

 

(m)                             Closing Certificates.  The Agent (or its
counsel) shall have received, in form and substance satisfactory to the Agent,
acting reasonably, a certificate of each Obligor, the Pledgor and KMI, certified
by an Authorized Officer of such Obligor, Pledgor or KMI (or in the case of a
Obligor that is a partnership, certified on behalf of such Obligor by an
Authorized Officer of a general partner of such partnership), dated as of the
Closing Date, including:

 

(i)                                   the certificate and articles of formation,
organization, incorporation, or amalgamation (or similar) as applicable, of such
Obligor, Pledgor and KMI (together with all amendments thereto);

 

(ii)                                the by-laws (or similar) for each Obligor,
Pledgor and KMI as in effect on the date on which the resolutions referred to
below were adopted;

 

(iii)                             in the case of a Obligor that is a
partnership, the partnership agreement providing for the organization of such
partnership;

 

(iv)                            other than KMI, each unanimous shareholders’
agreement or declaration of sole shareholder binding upon such Obligor, if any;

 

(v)                               resolutions of the governing body of each
Obligor (or in the case of a partnership, of its general partner), Pledgor and
KMI approving the execution, delivery and performance of each Loan Document to
which it is a party, and of all documents evidencing other necessary corporate
action; and

 

(vi)                            a certification that the names and signatures of
the officers of each Obligor (or in the case of a partnership, of its general
partner), Pledgor and KMI authorized to sign each Loan Document to which it is
or is to be a party and other documents to be delivered hereunder and thereunder
are true and correct.

 

(n)                                 Good Standing Certificates.  The Agent (or
its counsel) shall have received a certificate of status or good standing
certificate (or equivalent) for each Obligor, Pledgor and KMI from its
jurisdiction of organization.

 

(o)                                 Legal Opinions.  The Agent shall have
received legal opinions from Borrowers’ Counsel and Lenders’ Counsel each in
form and substance satisfactory to the Agent, acting reasonably.

 

74

--------------------------------------------------------------------------------


 

(p)                                 Representations and Warranties.  The
representations and warranties in Article 8 and in any other Loan Documents
shall be true, complete and correct in all material respects as of the Closing
Date (provided that any such representations and warranties which are already
qualified by materiality, material adverse effect or similar language shall be
true and correct in all respects), and the Agent shall have received an
officer’s certificate from an Authorized Officer of the Principal Borrower
certifying same.

 

(q)                                 No Material Adverse Effect.  Since
December 31, 2016, no Material Adverse Effect shall have occurred and be
continuing in respect of the Closing Date Business, and the Agent shall have
received an officer’s certificate from an Authorized Officer of the Principal
Borrower certifying same.

 

(r)                                    No Default or Event of Default.  No
Default or Event of Default shall have occurred and be continuing, and the Agent
shall have received an officer’s certificate from an Authorized Officer of the
Principal Borrower certifying same.

 

(s)                                   Fees and Expenses.  All fees required to
be paid on the Closing Date and reasonable out-of-pocket expenses required to be
paid on the Closing Date, to the extent such expenses are invoiced at least 2
Banking Days prior to the Closing Date (or such shorter period as is otherwise
reasonably agreed by the Principal Borrower) shall have been paid (which amounts
may, at the option of the Principal Borrower, be offset against the proceeds of
the Credit Facilities).

 

(t)                                    Ancillary Agreements.  The Agent shall
have received satisfactory evidence that (i) the agency fee arrangements have
been agreed to between the Agent and the Borrowers and (ii) the Fronting Fee
arrangements have been agreed to between each of the Fronting Lenders and the
Principal Borrower.

 

3.2                               Conditions for All Drawdowns

 

On each Drawdown Date hereunder (other than in respect of any NEB Reserve
Drawdown), the following conditions shall be satisfied:

 

(a)                               the Agent shall have received a proper and
timely Drawdown Notice from the Principal Borrower requesting the applicable
Drawdown;

 

(b)                               the representations and warranties set forth
in Article 8 (excluding those representations and warranties which are expressly
made as of a specific date only) shall be true and accurate in all material
respects (provided that any such representations and warranties which are
already qualified by materiality, material adverse effect or similar language
shall be true and correct in all respects) on and as of the date of the
requested Drawdown; and

 

(c)                                no Default or Event of Default shall have
occurred and be continuing nor shall the Drawdown result in the occurrence of
any such event.

 

75

--------------------------------------------------------------------------------


 

3.3                               Additional Conditions for Drawdowns under the
Construction Facility

 

In addition to the conditions set out in Sections 3.1 and 3.2, on each Drawdown
Date for any Drawdown under the Construction Facility, the following conditions
shall be satisfied:

 

(a)                               the Term Conversion Date has not occurred;

 

(b)                               the Construction Facility Funding Conditions
shall have been satisfied; provided that, the Principal Borrower shall be
entitled to satisfy Section 2.1(b)(iii) if it then has sufficient Total Borrower
Equity Financing to ensure that, after giving effect to such Drawdown and the
application of the proceeds thereof, the condition prescribed by
Section 2.1(b)(iii) shall continue to be satisfied and shall have so applied the
requisite proceeds of such Total Borrower Equity Financing to the payment of
Project Costs;

 

(c)                                the Principal Borrower has delivered to the
Agent and the Independent Engineer the applicable Drawdown Notice in respect of
the requested Drawdown:

 

(i)                                   certifying, inter alia, the current stage
of development and construction of the Project, the accrued and unpaid Project
Costs to be paid from such Drawdown, together with the Project Costs for the
next following 60 day period in respect of which the proceeds of requested
Drawdown are to be used and the current Projected Project Completion Date, which
shall not be later than the Outside Date;

 

(ii)                                certifying that all Required Permits
material at that time for the continuing construction and future operation of
the Project have been obtained and are in full force and effect and that the
Obligors are in compliance in all material respects thereunder, (and all
conditions thereto that are required to be filed with or approved by the
applicable Governmental Authority by such time have been so filed or approved,
including the Project Permit Conditions), save and except for such Required
Permits which are reasonably expected to be obtained in the normal course and
are not then required to have been obtained for the current state of the Project
or which the failure to so obtain the same would not be reasonably be expected
to have a Material Adverse Effect or materially delay Project Completion;

 

(iii)                             certifying that the Forward Funding Test is
then satisfied; and

 

(iv)                            detailing therein the particulars of Total
Borrower Equity Financing and applicable projections of debt availability,

 

and the Independent Engineer will have provided the Independent Engineer
Certificate confirming the reasonableness of (i) and (ii) above and, with
respect to (iii) above, the reasonableness of the Net Forecasted Retained Cash
Flow in such Drawdown Notice to the Agent and the Lenders; and

 

76

--------------------------------------------------------------------------------


 

(d)                               for any Drawdown under the Construction
Facility on or after September 30, 2017, or which result in the Canadian Dollar
Equivalent of the Outstanding Principal thereunder exceeding Cdn.$500,000,000,
the following documents shall have been delivered by the Agent and the Lenders:

 

(i)                                   the Material EPC Agreements, the form and
substance of which and the counterparties to which, shall, in each case, be
satisfactory to the Required Lenders, acting reasonably; and

 

(ii)                                the applicable Consent and Acknowledgment
from counterparties to (A) the Material EPC Agreements, and (B) the Material
Transportation Services Agreements representing a minimum of 65% of the
committed shipping volumes of the Project.

 

3.4                               Additional Conditions for Drawdowns under the
Contingent Facility

 

In addition to the conditions set out in Sections 3.1 and 3.2, on each Drawdown
Date any Drawdown under the Contingent Facility (other than in respect of any
NEB Reserve Drawdown), the following conditions shall be satisfied:

 

(a)                               the Term Conversion Date has not occurred;

 

(b)                               the Contingent Facility Funding Conditions
shall have been satisfied; provided that, the Principal Borrower shall be
entitled to satisfy Section 2.2(b)(ii)(C) if it then has sufficient Total
Borrower Equity Financing to ensure that, after giving effect to such drawdown
and the application of the proceeds thereof, the condition prescribed by
Section 2.2(b)(ii)(C) shall continue to be satisfied and shall have so applied
the requisite proceeds of such Total Borrower Equity Financing to the payment of
Project Costs; and

 

(c)                                the Principal Borrower has delivered to the
Agent and the Independent Engineer the applicable Drawdown Notice in respect of
the requested Drawdown:

 

(i)                                   certifying, inter alia, the current stage
of development and construction of the Project, the accrued and unpaid Project
Costs to be paid from such Drawdown, together with the Project Costs for the
next following 60 day period in respect of which the proceeds of requested
drawdown is to be used and the current Projected Project Completion Date, which
shall not be later than the Outside Date; and

 

(ii)                                certifying that all Required Permits
material at that time for the continuing construction and future operation of
the Project have been obtained and are in full force and effect and that the
Obligors are in compliance in all material respects thereunder (and all
conditions thereto that are required to be filed with or approved by the
applicable Governmental Authority by such time have been so filed or approved,
including the Project Permit Conditions) save and except for such Required
Permits which are reasonably expected to be obtained in the normal course and
are not then

 

77

--------------------------------------------------------------------------------


 

required to have been obtained for the current state of the Project or which the
failure to so obtain the same would not be reasonably be expected to have a
Material Adverse Effect or materially delay Project Completion;

 

(iii)                             certifying that the Forward Funding Test is
then satisfied; and

 

(iv)                            detailing therein the particulars of Total
Borrower Equity Financing and applicable projections of debt availability,

 

and the Independent Engineer will have provided the Independent Engineer
Certificate confirming the reasonableness of (i) and (ii) above and, with
respect to (iii) above, the reasonableness of the Net Forecasted Retained Cash
Flow in such Drawdown Notice to the Agent and the Lenders.

 

3.5                               Additional Conditions for NEB Reserve
Drawdowns

 

In addition to the conditions set out in Sections 3.1, on each Drawdown Date in
respect of any NEB Reserve Drawdown, the following conditions shall be
satisfied:

 

(a)                               the Agent shall have received a proper and
timely Drawdown Notice from the NEB Reserve Borrower requesting the applicable
Drawdown and certifying the matters set forth in subparagraphs (b), (c) and
(d) below;

 

(b)                               The Agent shall have received a copy of the
consent or other authorization of the NEB approving the use of the NEB Reserve
Availability for purposes of NEB Order FRO-002-2017 issued pursuant to
subsection 48.13(2) of the National Energy Board Act (Canada);

 

(c)                                the representations and warranties (other
than those which would not be true as a direct or indirect result of the event,
circumstance or occurrence giving rise to the requirement to make a NEB Reserve
Drawdown) set forth in Article 8 (excluding those representations and warranties
which are expressly made as of a specific date only) shall be true and accurate
in all material respects (provided that any such representations and warranties
which are already qualified by materiality, material adverse effect or similar
language shall be true and correct in all respects) on and as of the date of the
requested Drawdown;

 

(d)                               no Default (other than those which are a
direct or indirect result of the event, circumstance or occurrence giving rise
to the requirement to make a NEB Reserve Drawdown) shall have occurred and be
continuing nor shall the Drawdown result in the occurrence of any Default; and

 

(e)                                no Event of Default (other than those which
are a direct or indirect result of the event, circumstance or occurrence giving
rise to the requirement to make a NEB Reserve Drawdown) shall have occurred and
be continuing nor shall the Drawdown result in the occurrence of an Event of
Default.

 

78

--------------------------------------------------------------------------------


 

3.6                               Waiver

 

The conditions set forth in Sections 3.1, 3.2, 3.3, 3.4 and 3.5 are inserted for
the sole benefit of the Lenders and the Agent and may be waived by all of the
Lenders (provided that, in the case of the Working Capital Facility, a waiver of
the foregoing conditions shall only be required to be made by the Working
Capital Facility Lenders), in whole or in part (with or without terms or
conditions) without prejudicing the right of the Lenders or Agent at any time to
assert such waived conditions in respect of any subsequent Drawdown.  For
certainty, upon the initial Drawdown hereunder, the conditions set forth in
Section 3.1 shall be deemed to have satisfied as of the date of such Drawdown,
unless expressly conditioned by the Agent in writing.

 

ARTICLE 4
PAYMENTS OF INTEREST AND FEES

 

4.1                               Interest on Prime Loans

 

The applicable Borrower shall pay interest to the Agent on behalf of each Lender
on each Prime Loan outstanding from time to time at a rate per annum equal to
the Prime Rate in effect from time to time plus the Applicable Margin. Such
interest shall accrue daily and shall be payable monthly in arrears on each
Interest Payment Date for such Loan for the period from and including the
Drawdown Date or the preceding Conversion Date or Interest Payment Date, as the
case may be, for such Loan to and including the day preceding such Interest
Payment Date and shall be calculated on the principal amount of the Prime Loan
outstanding during such period and on the basis of the actual number of days
elapsed in a year of 365 days. Changes in the Prime Rate shall cause an
immediate adjustment of the interest rate applicable to such Loans without the
necessity of any notice to the Borrowers.

 

4.2                               Interest on USBR Loans

 

The applicable Borrower shall pay interest in US Dollars on each USBR Loan to
the Agent on behalf of each Lender outstanding from time to time at a rate per
annum equal to the US Base Rate in effect from time to time plus the Applicable
Margin. Such interest shall accrue daily and shall be payable monthly in arrears
on each Interest Payment Date for such Loan for the period from and including
the Drawdown Date or the preceding Conversion Date or Interest Payment Date, as
the case may be, for such Loan to and including the day preceding such Interest
Payment Date and shall be calculated on the principal amount of the USBR Loan
outstanding during such period and on the basis of the actual number of days
elapsed in a year of 365 days. Changes in the US Base Rate shall cause an
immediate adjustment of the interest rate applicable to such Loans without the
necessity of any notice to the Borrowers.

 

4.3                               Interest on LIBO Rate Loans

 

The applicable Borrower shall pay interest to the Agent on behalf of each Lender
on each LIBO Rate Loan outstanding during each Interest Period applicable
thereto at a rate per annum, calculated on the basis of a 360 day year, equal to
the LIBO Rate with respect to such Interest Period plus the Applicable Margin.
Such interest shall accrue daily and shall be payable in arrears on each
Interest Payment Date for such Loan for the period from and including the
Drawdown Date or the preceding Rollover Date, Conversion Date or Interest
Payment Date, as

 

79

--------------------------------------------------------------------------------


 

the case may be, for such Loan to and including the day preceding such Interest
Payment Date and shall be calculated on the principal amount of the LIBO Rate
Loan outstanding during such period and on the basis of the actual number of
days elapsed divided by 360.

 

4.4                               Acceptance Fees

 

Upon the acceptance by a Lender of a Bankers’ Acceptance, the Principal Borrower
shall pay to the Agent for the account of such Lender an acceptance fee in
Cdn. Dollars equal to the Applicable Margin calculated on the principal amount
at maturity of such Bankers’ Acceptance and for the period of time from and
including the date of acceptance to but excluding the maturity date of such
Bankers’ Acceptance and calculated on the basis of the actual number of days
elapsed in a year of 365 days.

 

4.5                               LC and Related Fees

 

(a)                                 LC Fee. The Principal Borrower shall pay to
the Agent for the account of the Working Capital Facility Lenders, pro rata in
accordance with the amount of each Working Capital Facility Lender’s Working
Capital Commitment, a Letter of Credit issuance fee (the “LC Fee”) for each
Letter of Credit issued at the request of the Principal Borrower calculated at a
rate per 365 or 366 day period, as applicable, equal to the Applicable Margin
multiplied by the daily maximum amount then available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit); provided, however, that any LC Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable Fronting Lender pursuant to
Section 16.11(d) shall be payable, to the maximum extent permitted by Applicable
Law, to the other Working Capital Facility Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 16.11(d), with the balance of such fee, if any,
payable to the applicable Fronting Lender for its own account. The LC Fee shall
be payable quarterly in arrears on the fifth Banking Day of each Fiscal Quarter
following the issuance of the relevant Letter of Credit and upon termination or
cancellation of the Total Working Capital Facility Commitment and following
receipt of a written notice from the Agent setting out the amount of such fee.

 

(b)                                 Fronting Fee. In addition to the above fees,
the Principal Borrower shall pay directly to the applicable Fronting Lender for
its own account a Fronting Fee calculated at a rate per 365 or 366 day period,
as applicable, equal to the rate to be agreed upon in writing by the Principal
Borrower and the applicable Fronting Lender on or before each anniversary of the
Closing Date, which shall be computed on the daily amount available to be drawn
under such Letter of Credit and paid on a quarterly basis in arrears. Such
Fronting Fee shall be due and payable on the third Banking Day of each April,
July, October and January in respect of the immediately preceding Fiscal Quarter
(or portion thereof, in the

 

80

--------------------------------------------------------------------------------


 

case of the first payment) and following receipt of a written notice from the
Agent setting out the amount of such fee, commencing with the first such date to
occur after the issuance of such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.8.

 

 

(c)                                  Other Fees. In addition to the above fees,
the Principal Borrower shall pay directly to the applicable Fronting Lender for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the applicable
Fronting Lender relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable within
3 Banking Days of demand and are non-refundable, except as otherwise agreed by
the applicable Fronting Lender.

 

4.6                               Standby Fees

 

The Principal Borrower shall pay to the Agent for the account of each Applicable
Lender a standby fee in Cdn. Dollars calculated at a rate per annum equal to the
Applicable Margin (based on a year of 365 or 366 days, as applicable) on the
amount, if any, for each day by which the amount of the Outstanding Principal
owing to such Applicable Lender under the applicable Credit Facility, as the
case may be, is less than the Total Construction Facility Commitment, Contingent
Facility Commitment or Total Working Capital Facility Commitment of such
Applicable Lender, as applicable. Fees determined in accordance with this
Section 4.6 with respect to any Credit Facility shall accrue daily from the
first day of each Fiscal Quarter until the last day of each Fiscal Quarter and
be payable quarterly in arrears on the third Banking Day of each Fiscal Quarter
and following receipt of a written notice from the Agent setting out the amount
of such fee, until the earlier of (i) cancellation in full of the undrawn
portion of such Credit Facility and (ii) in the case of the Working Capital
Facility, the Maturity Date, or, in the case of the Construction Facility and
the Contingent Facility, the Term Conversion Date. In order to calculate the
daily Outstanding Principal under this Section 4.6 for any day in a Fiscal
Quarter, the Agent shall convert any outstanding Loans denominated in US Dollars
into the Equivalent Amount thereof in Canadian Dollars.

 

4.7                               Default Interest

 

Notwithstanding any other provision hereof, if at any time an Event of Default
has occurred and is continuing, the Principal Borrower shall pay interest on the
principal amount of all Outstandings hereunder (including but not limited to
Letters of Credit) at a fluctuating interest rate per annum at all times equal
to the Default Rate to the fullest extent not prohibited by Applicable Law.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

 

4.8                               Agent’s Fees

 

The Principal Borrower shall pay to the Agent, for its own account, all agency
fees payable from time to time pursuant to the separate written agreement
between such parties. Any unpaid agency fees shall be deemed to form part of the
Outstandings.

 

81

--------------------------------------------------------------------------------


 

4.9                               General Interest Provisions

 

(a)                               Rates. Each determination by the Agent of the
Prime Rate, US Base Rate, CDOR Rate or LIBO Rate in effect at any time shall be
prima facie evidence thereof for all purposes of this Agreement, absent manifest
error.

 

(b)                               Accuracy of Rates. Each determination by the
Agent of the amount of interest, fees or other amounts due from the Borrowers
hereunder shall be prima facie evidence of the accuracy of such determination,
absent manifest error.

 

(c)                                Accrual. All interest, fees and other amounts
payable by any Borrower hereunder shall accrue daily, be computed as described
herein, and be payable both before and after demand, maturity, default and
judgment.

 

(d)                               Waivers. To the extent permitted by Applicable
Law, the covenant of each Borrower to pay interest at the rates provided herein
shall not merge in any judgment relating to any obligation of any Borrower to
the Lenders or the Agent and any provision of the Interest Act (Canada) or
Judgment Interest Act (Alberta) which restricts any rate of interest set forth
herein shall be inapplicable to this Agreement and is hereby waived by each
Borrower.

 

(e)                                Maximum Rate. No interest or fee to be paid
hereunder shall be paid at a rate exceeding the maximum rate permitted by
Applicable Law. In the event that such interest or fee exceeds such maximum
rate, such interest or fees shall be reduced or refunded, as the case may be, so
as to be payable at the highest rate recoverable under Applicable Law.

 

(f)                                   Interest Act (Canada).

 

(i)                                   Whenever a rate of interest or other rate
per annum hereunder is calculated on the basis of a year (the “deemed year”)
which contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest shall be expressed as a yearly rate for
purposes of the Interest Act (Canada) by multiplying such rate of interest by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year.

 

(ii)                                Whenever a rate of interest or other rate
per annum hereunder is expressed or calculated on the basis of a year of 360
days, such rate of interest or other rate shall be expressed as a rate per
annum, calculated on the basis of a 365 day year, by multiplying such rate of
interest or other rate by 365 and dividing it by 360.

 

(g)                                No Deemed Reinvestment. The principle of
deemed reinvestment of interest shall not apply to any interest calculation
under this Agreement; all interest payments to be made hereunder shall be paid
without allowance or deduction for deemed reinvestment or otherwise, before and
after maturity, default and judgment. The rates of interest specified in this
Agreement are intended to be

 

82

--------------------------------------------------------------------------------


 

nominal rates and not effective rates. Interest calculated hereunder shall be
calculated using the nominal rate method and not the effective rate method of
calculation.

 

4.10                        Defaulting Lender Fees

 

Each Defaulting Lender shall be entitled to receive any fees payable under this
Article 4 for any period during which such Lender is a Defaulting Lender only to
the extent allocable to the Loans funded by it. With respect to any fees not
required to be paid to any Defaulting Lender pursuant to the preceding sentence,
the applicable Borrower shall pay to each Lender that is not a Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in the Loans that has been
reallocated to the other Lenders as provided for in Section 16.11(b) or
Section 16.11(d).

 

ARTICLE 5
BANKERS’ ACCEPTANCES

 

5.1                               Form and Execution of Bankers’ Acceptances

 

The following provisions shall apply to each Bankers’ Acceptance under any
Credit Facility:

 

(a)                               the face amount at maturity of each draft
drawn by the Principal Borrower to be accepted as a Bankers’ Acceptance shall be
at least in the amounts set out in Section 2.5(b)(iii);

 

(b)                               the term to maturity of each draft drawn by
the Principal Borrower to be accepted as a Bankers’ Acceptance shall, subject to
market availability as determined by the Applicable Lenders, be 1, 2, 3 or 6
months (or such other longer or shorter term as agreed by all of the Applicable
Lenders), as selected by the Principal Borrower in the relevant Drawdown Notice
or Conversion/Rollover/Repayment Notice, and each Bankers’ Acceptance shall be
payable and mature on the last day of the Interest Period selected by the
Principal Borrower for such Bankers’ Acceptance;

 

(c)                                each draft drawn by the Principal Borrower
and presented for acceptance by an Applicable Lender shall be drawn on the
standard form of such Lender in effect at the time; provided, however, that the
Agent may require the Applicable Lenders to use a generic form of Bankers’
Acceptance, in a form satisfactory to each Lender, acting reasonably, provided
by the Agent for such purpose in place of such Lenders’ own forms;

 

(d)                               subject to Section 5.1(e), Bankers’
Acceptances shall be signed by Authorized Officers of the Principal Borrower or,
in the alternative, the signatures of such officers may be mechanically
reproduced in facsimile thereon and Bankers’ Acceptances bearing such facsimile
signatures shall be binding on the Principal Borrower as if they had been
manually executed and delivered by such officers on behalf of the Principal
Borrower; notwithstanding that any person whose manual

 

83

--------------------------------------------------------------------------------


 

or facsimile signature appears on any Bankers’ Acceptance may no longer be an
authorized signatory for the Principal Borrower on the date of issuance of a
Bankers’ Acceptance, such signature shall nevertheless be valid and sufficient
for all purposes as if such authority had remained in force at the time of such
issuance and any such Bankers’ Acceptance shall be binding on the Principal
Borrower; and

 

(e)                                in lieu of the Principal Borrower signing
Bankers’ Acceptances in accordance with Section 5.1(d) and, for so long as the
power of attorney in Section 5.2(a) is in force with respect to a given Lender,
such Lender shall execute and deliver Bankers’ Acceptances on behalf of the
Principal Borrower in accordance with the provisions thereof and, for certainty,
all references herein to drafts drawn by the Principal Borrower, Bankers’
Acceptances executed by the Principal Borrower or similar expressions shall be
deemed to include Bankers’ Acceptances executed in accordance with such power of
attorney, unless the context otherwise requires.

 

If and for so long as the power of attorney referred to in Section 5.2(a) is in
force with respect to each of the Lenders, it is intended that pursuant to the
DBNA, all Bankers’ Acceptances accepted by the Lenders under this Agreement will
be issued in the form of a “depository bill” (as defined in the DBNA), deposited
with a “clearing house” (as defined in the DBNA including The Canadian
Depository for Securities Ltd. or its nominee CDS & Co.). In order to give
effect to the foregoing, the Agent will, subject to the approval of the
Principal Borrower and the Applicable Lenders, establish and notify the
Principal Borrower and the Applicable Lenders of any additional procedures,
consistent with the terms of this Agreement and the DBNA, as are reasonably
necessary to accomplish such intention, including:

 

(a)                               any instrument held by the Agent for the
purposes of Bankers’ Acceptances will have marked prominently and legibly on its
face and within its text, at or before the time of issue, the words “This is a
depository bill subject to the Depository Bills and Notes Act (Canada)”;

 

(b)                               any reference to the authentication of the
Bankers’ Acceptance will be removed; and

 

(c)                                any reference to the “bearer” will be removed
and such Bankers’ Acceptances will not be marked with any words prohibiting
negotiation, transfer or assignment of it or of an interest in it.

 

5.2                               Power of Attorney; Provision of Bankers’
Acceptances to Lenders

 

(a)                               Power of Attorney. As a condition precedent to
each Applicable Lender’s obligation to accept Bankers’ Acceptances hereunder,
the Principal Borrower hereby appoints each Lender, acting by any authorized
signatory of the Lender in question, the attorney of the Principal Borrower:

 

(i)                                     to sign for and on behalf and in the
name of the Principal Borrower as drawer, drafts in such Lender’s standard form
which are depository bills as defined in the DBNA, payable to a “clearing house”
(as defined in the

 

84

--------------------------------------------------------------------------------


 

DBNA) including The Canadian Depository For Securities Limited or its nominee,
CDS & Co. (the “clearing house”);

 

(ii)                                  for drafts which are not depository bills,
to sign for and on behalf and in the name of the Principal Borrower as drawer
and to endorse on its behalf, Bankers’ Acceptances drawn on the Lender payable
to the order of the undersigned or payable to the order of such Lender;

 

(iii)                               for Discount Notes, to sign for and on
behalf and in the name of the Principal Borrower as drawer and to endorse on its
behalf Discount Notes payable to the order of such Lender;

 

(iv)                              to fill in the amount, date and maturity date
of such Bankers’ Acceptances (or Discount Notes as applicable); and

 

(v)                                 to deposit and/or deliver such Bankers’
Acceptances which have been accepted by such Lender or such Discount Notes which
are payable to the order of such Lender,

 

provided that such acts in each case are to be undertaken by the Applicable
Lender in question strictly in accordance with instructions given to such Lender
by the Principal Borrower as provided in this Section. For certainty, signatures
of any authorized signatory of a Lender may be mechanically reproduced in
facsimile on Bankers’ Acceptances (or Discount Notes as applicable) in
accordance herewith and such facsimile signatures shall be binding and effective
as if they had been manually executed by such authorized signatory of such
Lender.

 

Instructions from the Principal Borrower to a Lender relating to the execution,
completion, endorsement, discount, deposit and/or delivery by that Lender on
behalf of the Principal Borrower of Bankers’ Acceptances (or Discount Notes as
applicable) which the Principal Borrower wishes to submit to such Lender for
acceptance by such Lender shall be communicated by the Principal Borrower in
writing to the Agent by delivery to the Agent of Drawdown Notices and
Conversion/Rollover/Repayment Notices, as the case may be, in accordance with
this Agreement which, in turn, shall be communicated by the Agent, on behalf of
the Principal Borrower, to the Lender.

 

The communication in writing by the Principal Borrower, or on behalf of the
Principal Borrower by the Agent, to a Lender of the instructions set out in the
Drawdown Notices and Conversion/Rollover/Repayment  Notices referred to above
shall constitute (a) the authorization and instruction of the Principal Borrower
to such Lender to sign for and on behalf and in the name of the Principal
Borrower as drawer the requested Bankers’ Acceptances (or Discount Notes as
applicable) and to complete and/or endorse Bankers’ Acceptances (or Discount
Notes as applicable) in accordance with such information as set out above and
(b) the request of the Principal Borrower to such Lender to accept such

 

85

--------------------------------------------------------------------------------


 

Bankers’ Acceptances and deposit the same with the clearing house or deliver the
same, as the case may be, in each case in accordance with this Agreement and
such instructions. The Principal Borrower acknowledges that a Lender shall not
be obligated to accept any such Bankers’ Acceptances except in accordance with
the provisions of this Agreement.

 

A Lender shall be and it is hereby authorized to act on behalf of the Principal
Borrower upon and in compliance with instructions communicated to that Lender as
provided herein if such Lender reasonably believes such instructions to be
genuine. If a Lender accepts Bankers’ Acceptances pursuant to any such
instructions, that Lender shall confirm particulars of such instructions and
advise the Agent that it has complied therewith by notice in writing addressed
to the Agent and served personally or sent by facsimile in accordance with the
provisions hereof. A Lender’s actions in compliance with such instructions, and
(if applicable) confirmed and advised to the Agent by such notice, shall be
conclusively deemed to have been in accordance with the instructions of the
Principal Borrower.

 

This power of attorney may be revoked by the Principal Borrower with respect to
any particular Lender at any time upon not less than 3 Banking Days’ prior
written notice served upon the Lender in question and the Agent, provided that
no such revocation shall reduce, limit or otherwise affect the obligations of
the Principal Borrower in respect of any Bankers’ Acceptance (or Discount Note
as applicable) executed, completed, endorsed, deposited and/or delivered in
accordance herewith prior to the time at which such revocation becomes
effective.

 

(b)                                 Blank Drafts. If the power of attorney in
Section 5.2(a) is revoked with respect to any Lender, the Principal Borrower
shall, from time to time as required by the Applicable Lenders, provide to the
Agent for delivery to each such Lender drafts drawn in blank by the Principal
Borrower (pre-endorsed and otherwise in fully negotiable form, if applicable) in
quantities sufficient for each such Lender to fulfil its obligations hereunder.
Any such pre-signed drafts which are delivered by the Principal Borrower to the
Agent or a Lender shall be held in safekeeping by the Agent or such Lender, as
the case may be, with the same degree of care as if they were the Agent’s or
such Lender’s property, and shall only be dealt with by the Lenders and the
Agent in accordance herewith. No Lender shall be responsible or liable for its
failure to make its share of any Drawdown, Rollover or Conversion of Bankers’
Acceptances required hereunder if the cause of such failure is, in whole or in
part, due to the failure of the Principal Borrower to provide such pre-signed
drafts to the Agent (for delivery to such Lender) on a timely basis.

 

(c)                                  Execution of Drafts. By 10:00 a.m. (Toronto
time) on the applicable Drawdown Date, Conversion Date or Rollover Date, the
Principal Borrower shall (i) either deliver to each Applicable Lender, or, if
previously delivered, be deemed to have authorized each Applicable Lender to
complete and accept, or (ii) where the power of attorney in Section 5.2(a) is in
force with respect to an Applicable

 

86

--------------------------------------------------------------------------------


 

Lender, be deemed to have authorized each such Lender to sign on behalf of the
Principal Borrower, complete and accept, drafts drawn by the Principal Borrower
on such Lender in a principal amount at maturity equal to such Lender’s share of
the Bankers’ Acceptances specified by the Principal Borrower in the relevant
Drawdown Notice or Conversion/Rollover/Repayment, as the case may be, as
notified to the Lenders by the Agent.

 

5.3                               Mechanics of Issuance

 

(a)                               Terms of Bankers’ Acceptance. Upon receipt by
the Agent of a Drawdown Notice or Conversion/Rollover/Repayment Notice from the
Principal Borrower requesting the issuance of Bankers’ Acceptances under a
Credit Facility, the Agent shall promptly notify the Applicable Lenders thereof
and advise each Applicable Lender of the aggregate face amount of Bankers’
Acceptances to be accepted by such Lender, the date of issue, the Interest
Period for such Loan and, whether such Bankers’ Acceptances are to be
self-marketed by the Principal Borrower or purchased by such Applicable Lender
for its own account; the apportionment among such Applicable Lenders of the face
amounts of Bankers’ Acceptances to be accepted by each Applicable Lender shall
be determined by the Agent by reference and in proportion to the respective
applicable Commitments under the applicable Credit Facility of each Applicable
Lender; provided that, when such apportionment cannot be evenly made, the Agent
shall round allocations amongst such Lenders consistent with the Agent’s normal
money market practices.

 

(b)                               Marketing by Borrower. Unless the Principal
Borrower has elected pursuant to Section 5.3(c) to have each Lender purchase for
its own account the Bankers’ Acceptances to be accepted by it in respect of any
Drawdown, Rollover or Conversion under a Credit Facility, on each Drawdown Date,
Rollover Date or Conversion Date involving the issuance of Bankers’ Acceptances:

 

(i)                                   the Principal Borrower shall obtain
quotations from prospective purchasers regarding the sale of the Bankers’
Acceptances and shall accept such offers in its sole discretion;

 

(ii)                                by no later than 10:00 a.m. (Toronto time)
on such date, the Principal Borrower shall provide the Agent with details
regarding the sale of the Bankers’ Acceptances described in (i) above whereupon
the Agent shall promptly notify the Applicable Lenders of the identity of the
purchasers of such Bankers’ Acceptances, the amounts being purchased by such
purchasers, the BA Discount Proceeds and the acceptance fees applicable to such
issue of Bankers’ Acceptances pursuant to Section 4.4 (including each Applicable
Lender’s share thereof);

 

(iii)                             each Applicable Lender shall complete and
accept in accordance with the Drawdown Notice or Conversion/Rollover/Repayment
Notice delivered by the Principal Borrower and, if applicable, advised by the
Agent in

 

87

--------------------------------------------------------------------------------


 

connection with such issue, its share of the Bankers’ Acceptances to be issued
on such date; and

 

(iv)                            in the case of a Drawdown, each Applicable
Lender shall, on receipt of the BA Discount Proceeds, remit the BA Discount
Proceeds (net of the acceptance fee payable to such Lender pursuant to
Section 4.4) to the Agent for the account of the Borrower; the Agent shall make
such funds available to the Principal Borrower for same day value on such date.

 

(c)                                Purchase by Schedule I Lenders. The Principal
Borrower may, with respect to the issuance of Bankers’ Acceptances under a
Credit Facility, elect in the Drawdown Notice or Conversion/Rollover/Repayment
Notice, as the case may be, delivered in respect of such issuance to have the
Applicable Lenders purchase such Bankers’ Acceptances for their own account.  On
each such Drawdown Date, Rollover Date or Conversion Date involving the issuance
of Bankers’ Acceptances being so purchased by the Applicable Lenders:

 

(i)                                   on or about 10:00 a.m. (Toronto time) on
such date, the Agent shall determine the CDOR Rate and shall obtain quotations
from each Schedule II Lender or Schedule III Lender of the Discount Rate then
applicable to bankers’ acceptances accepted by such Schedule II Lender or
Schedule III Lender in respect of an issue of bankers’ acceptances in a
comparable amount and with comparable maturity to the Bankers’ Acceptances
proposed to be issued on such date;

 

(ii)                                on or about 10:00 a.m. (Toronto time) on
such date, the Agent shall determine the BA Discount Rate applicable to each
Applicable Lender and shall advise each Applicable Lender of the BA Discount
Rate applicable to it;

 

(iii)                             each relevant Applicable Lender shall complete
and accept, in accordance with the Drawdown Notice or
Conversion/Rollover/Repayment Notice delivered by the Principal Borrower and (if
applicable) advised by the Agent in connection with such issue, its share of the
Bankers’ Acceptances to be issued on such date and shall purchase such Bankers’
Acceptances for its own account at a purchase price which reflects the BA
Discount Rate applicable to such issue; and

 

(iv)                            in the case of a Drawdown, each Applicable
Lender shall, for same day value on the Drawdown Date, remit the BA Discount
Proceeds or advance the BA Equivalent Advance, as the case may be, payable by
such Lender (net of the acceptance fee payable to such Lender pursuant to
Section 4.4) to the Agent for the account of the Principal Borrower; the Agent
shall make such funds available to the Principal Borrower for same day value on
such date.

 

88

--------------------------------------------------------------------------------


 

(d)                               Lenders’ Rights. Each Lender may at any time
and from time to time hold, sell, rediscount or otherwise dispose of any or all
Bankers’ Acceptances accepted and purchased by it for its own account.

 

5.4                               Rollover, Conversion or Payment on Maturity

 

In anticipation of the maturity of Bankers’ Acceptances, the Principal Borrower
shall, subject to and in accordance with the requirements hereof, do one or a
combination of the following with respect to the aggregate face amount at
maturity of all such Bankers’ Acceptances:

 

(a)                                 (i) deliver to the Agent a
Conversion/Rollover/Repayment Notice that the Borrower intends to draw and
present for acceptance on the maturity date new Bankers’ Acceptances (issued
under the same Credit Facility as the maturing Bankers’ Acceptances) in an
aggregate face amount up to the aggregate amount of the maturing Bankers’
Acceptances and (ii) make the payments required under Section 5.6;

 

(b)                                 (i) deliver to the Agent a
Conversion/Rollover/Repayment Notice requesting a Conversion of the maturing
Bankers’ Acceptances to another type of Loan under the same Credit Facility as
the maturing Bankers’ Acceptances and (ii) make the payments required under
Section 5.7; or

 

(c)                                  on the maturity date of the maturing
Bankers’ Acceptances, pay to the Agent for the account of the Applicable Lenders
an amount equal to the aggregate face amount of such Bankers’ Acceptances.

 

If the Principal Borrower fails to so notify the Agent or make such payments on
maturity, the Agent shall effect a Conversion into a Prime Loan under the same
Credit Facility as the maturing Bankers’ Acceptances of the entire amount of
such maturing Bankers’ Acceptances as if a Conversion/Rollover/Repayment Notice
had been given by the Borrower to the Agent to that effect.

 

5.5                               Restriction on Rollovers and Conversions

 

Subject to the other provisions hereof, Conversions and Rollovers of Bankers’
Acceptances may only occur on the maturity date thereof.

 

5.6                               Rollovers

 

In order to satisfy the continuing liability of the Principal Borrower to a
Lender for the face amount of maturing Bankers’ Acceptances accepted by such
Lender, such Lender shall receive and retain for its own account the BA Discount
Proceeds of new Bankers’ Acceptances issued on a Rollover, and the Principal
Borrower shall on the maturity date of the Bankers’ Acceptances being rolled
over pay to the Agent for the account of the Lenders an amount equal to the
difference between the face amount of the maturing Bankers’ Acceptances and the
BA Discount Proceeds from the new Bankers’ Acceptances, together with the
acceptance fees to which the relevant Lenders are entitled pursuant to
Section 4.4.

 

89

--------------------------------------------------------------------------------


 

5.7                               Conversion into Bankers’ Acceptances

 

In respect of Conversions into Bankers’ Acceptances, in order to satisfy the
continuing liability of the Principal Borrower to the Lenders for the amount of
the converted Loan, each Lender shall receive and retain for its own account the
BA Discount Proceeds of the Bankers’ Acceptances issued upon such Conversion,
and the Principal Borrower shall on the Conversion Date pay to the Agent for the
account of the Lenders an amount equal to the difference between the principal
amount of the converted Loan and the aggregate BA Discount Proceeds from the
Bankers’ Acceptances issued on such Conversion, together with the acceptance
fees to which the relevant Lenders are entitled pursuant to Section 4.4.

 

5.8                               Conversion from Bankers’ Acceptances

 

In order to satisfy the continuing liability of the Principal Borrower to the
Lenders for an amount equal to the aggregate face amount of the maturing
Bankers’ Acceptances converted to another type of Loan, the Agent shall record
the obligation of the Principal Borrower to the Lenders as a Loan of the type
into which such continuing liability has been converted.

 

5.9                               BA Equivalent Advances

 

Notwithstanding the foregoing provisions of this Article 5, a Non-Acceptance
Lender shall, in lieu of accepting Bankers’ Acceptances, make a BA Equivalent
Advance. The amount of each BA Equivalent Advance shall be equal to the
BA Discount Proceeds which would be realized from a hypothetical sale of those
Bankers’ Acceptances which, but for this Section 5.9, such Lender would
otherwise be required to accept as part of such a Drawdown, Conversion or
Rollover of Bankers’ Acceptances. To determine the amount of such BA Discount
Proceeds, the hypothetical sale shall be deemed to take place at the BA Discount
Rate for such Loan. Any BA Equivalent Advance shall be made on the relevant
Drawdown Date, Rollover Date or Conversion Date as the case may be and shall
remain outstanding for the term of the relevant Bankers’ Acceptances. Concurrent
with the making of a BA Equivalent Advance, a Non-Acceptance Lender shall be
entitled to deduct therefrom an amount equal to the acceptance fee which, but
for this Section 5.9, such Lender would otherwise be entitled to receive as part
of such Loan. Subject to Section 5.4, upon the maturity date for such Bankers’
Acceptances, the Principal Borrower shall pay to each Non-Acceptance Lender an
amount equal to the face amount at maturity of the Bankers’ Acceptances which,
but for this Section, such Lender would otherwise be required to accept as part
of such a Drawdown, Conversion or Rollover of Bankers’ Acceptances as repayment
of the amount of its BA Equivalent Advance; for all purposes of this Agreement,
the principal amount of each Loan made by way of BA Equivalent Advance shall be
deemed to be such face amount.  All BA Equivalent Advances made by a
Non-Acceptance Lender shall, if requested by such Lender, be evidenced by a
Discount Note.

 

All references herein to “Loans” and “Bankers’ Acceptances” shall, unless
otherwise expressly provided herein or unless the context otherwise requires, be
deemed to include BA Equivalent Advances made by a Non-Acceptance Lender as part
of a Drawdown, Conversion or Rollover of Bankers’ Acceptances.

 

90

--------------------------------------------------------------------------------


 

5.10                        Termination of Bankers’ Acceptances

 

If at any time a Lender ceases to accept bankers’ acceptances in the ordinary
course of its business, such Lender shall be deemed to be a Non-Acceptance
Lender and shall make BA Equivalent Advances in lieu of accepting Bankers’
Acceptances under this Agreement.

 

5.11                        Borrower Acknowledgements

 

In the event that the Principal Borrower is marketing its own Bankers’
Acceptances in accordance with Section 5.3(b), the Principal Borrower hereby
agrees that it shall make its own arrangements for the marketing and sale of
such Bankers’ Acceptances to be issued hereunder and that neither the Agent nor
the Lenders shall have any obligation nor be responsible in that regard.  The
Principal Borrower further acknowledges and agrees that the availability of
purchasers for such Bankers’ Acceptances requested to be issued hereunder, as
well as all risks relating to the purchasers thereof, are its own risk.

 

ARTICLE 6
LETTERS OF CREDIT

 

6.1                               Letter of Credit Commitment

 

(a)                                 Fronted Letters of Credit. Subject to the
terms and conditions set forth herein, each Fronting Lender agrees, in reliance
upon the agreements of the other Working Capital Facility Lenders set forth in
this Section 6.1, to issue Letters of Credit denominated in US Dollars or in
Canadian Dollars under the Working Capital Facility for the account of the
Principal Borrower; provided that the Working Capital Facility Lenders severally
agree to participate in Letters of Credit issued for the account of such
Obligor; and further provided that the amount of Letters of Credit outstanding
at any one time, as calculated in accordance with Section 1.8, shall not exceed
Cdn.$200,000,000.

 

(b)                                 Restrictions on Issuance. No Fronting Lender
shall be under any obligation to issue any Letter of Credit if:

 

(i)                                   any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the applicable Fronting Lender from issuing such Letter of Credit, or
any Applicable Law applicable to the applicable Fronting Lender or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the applicable Fronting Lender shall prohibit,
or request that the applicable Fronting Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the applicable Fronting Lender with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which the applicable
Fronting Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the applicable Fronting Lender any
unreimbursed loss, cost or expense which was not

 

91

--------------------------------------------------------------------------------


 

applicable on the Closing Date and which, in each case, the applicable Fronting
Lender in good faith deems material to it;

 

(ii)                                subject to Section 6.2(c), the expiry date
of such requested Letter of Credit would occur more than 12 months (or 364 days
in the case of trade Letters of Credit) after the date of issuance or last
renewal, unless the applicable Fronting Lender has approved such expiry date;

 

(iii)                             the expiry date of such requested Letter of
Credit would occur after the Maturity Date, unless such Letter of Credit is Cash
Collateralized pursuant to arrangements reasonably acceptable to the applicable
Fronting Lender;

 

(iv)                            the issuance of such Letter of Credit would
violate one or more policies of the applicable Fronting Lender in place at the
time of such request; or

 

(v)                               any Working Capital Facility Lender is at that
time a Defaulting Lender, unless the applicable Fronting Lender has entered into
arrangements, including reallocation of the Defaulting Lender’s Applicable
Percentage share of the outstanding LC Obligations applicable pursuant to
Section 16.11(d) or the delivery of Cash Collateral, satisfactory to the
applicable Fronting Lender (in its sole discretion), with the Principal Borrower
or such Defaulting Lender to eliminate the applicable Fronting Lender’s actual
or potential Fronting Exposure (after giving effect to Section 16.11(d)) with
respect to such Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other LC Obligations as
to which the applicable Fronting Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

 

(c)                                  Amendments. No Fronting Lender shall be
under any obligation to amend any Letter of Credit if (i) the applicable
Fronting Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof or (ii) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(d)                                 Indemnities. The applicable Fronting Lender
shall act on behalf of the Working Capital Facility Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
applicable Fronting Lender shall have all of the benefits and immunities
(i) provided to the Agent in Article 15 with respect to any acts taken or
omissions suffered by the applicable Fronting Lender in connection with Letters
of Credit issued by it or proposed to be issued by it and LC Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
Article 15 included the applicable Fronting Lender with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the
applicable Fronting Lender.

 

92

--------------------------------------------------------------------------------


 

(e)                                  Commercial Letter of Credit. It is agreed
that, in the case of a commercial Letter of Credit, such commercial Letter of
Credit shall in no event provide for time drafts or bankers’ acceptances.

 

6.2                               Procedures for Issuance, Conversion and
Amendment of Letters of Credit; Auto-Renewal Letters of Credit

 

(a)                                 LC Application. Each Letter of Credit shall
be issued or amended, as the case may be, upon the request of the Principal
Borrower delivered to the applicable Fronting Lender (with a copy to the Agent)
in the form of a LC Application, appropriately completed and signed by the
Principal Borrower. Such LC Application must be received by the applicable
Fronting Lender and the Agent not later than 12:00 noon (Toronto time) at least
3 Banking Days (or such shorter period as the applicable Fronting Lender and the
Agent may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such LC Application
shall specify in form and detail reasonably satisfactory to the applicable
Fronting Lender: (i) the proposed issuance date of the requested Letter of
Credit (which shall be a Banking Day); (ii) the amount thereof (including the
specification of currency); (iii) the expiry date thereof; (iv) the name and
address of the beneficiary thereof; (v) the documents to be presented by such
beneficiary in case of any drawing thereunder; (vi) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (viii) such other matters as the applicable Fronting Lender may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such LC Application shall specify in form and detail
reasonably satisfactory to the applicable Fronting Lender (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Banking Day); (3) the nature of the proposed amendment; and (4) such other
matters as the applicable Fronting Lender may reasonably request.

 

(b)                                 Issuance. Promptly after receipt of any
LC Application, the applicable Fronting Lender will confirm with the Agent that
the Agent has received a copy of such LC Application from the Principal Borrower
and, if not, the applicable Fronting Lender will provide the Agent with a copy
thereof. Upon receipt by the applicable Fronting Lender of confirmation from the
Agent that the requested issuance or amendment is permitted in accordance with
the terms hereof, then, subject to the terms and conditions hereof, the
applicable Fronting Lender shall, on the requested date, issue a Letter of
Credit for the account of the Principal Borrower or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Fronting Lender a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

93

--------------------------------------------------------------------------------


 

(c)                                  Auto-Renewal. If the Principal Borrower so
requests in any LC Application, the applicable Fronting Lender may, in its sole
and absolute discretion, agree to issue a Letter of Credit that has automatic
renewal provisions (each, an “Auto-Renewal Letter of Credit”); provided that any
such Auto-Renewal Letter of Credit must permit the applicable Fronting Lender to
prevent any such renewal at least once in each twelve-month period (or, in the
case of trade Letters of Credit, at least once in each 364-day period)
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period (or 364-day period, as applicable) to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable Fronting Lender, the Principal Borrower shall not be
required to make a specific request to the applicable Fronting Lender for any
such renewal. Once an Auto-Renewal Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Fronting
Lender to permit the renewal of such Letter of Credit; provided that, for
avoidance of doubt, the Principal Borrower shall ensure that any Letter of
Credit with an expiry date after the Maturity Date complies with
Section 6.1(b)(iii).

 

(d)                                 Copies of Letter of Credit. Promptly after
its delivery of any Letter of Credit or any amendment to a Letter of Credit to
an advising bank with respect thereto or to the beneficiary thereof, the
applicable Fronting Lender will also deliver to the Principal Borrower and the
Agent a true and complete copy of such Letter of Credit or amendment, and (in
the case of a Letter of Credit) the Agent shall notify each Working Capital
Facility Lender of such issuance or amendment and the amount of such Working
Capital Facility Lender’s Applicable Percentage share thereof and, upon a
specific request by any Working Capital Facility Lender, furnish to such Lender
a copy of such Letter of Credit or amendment.

 

6.3                               Drawings and Reimbursements; Funding of
Participations

 

(a)                                 Drawing under Letter of Credit. Upon receipt
from the beneficiary of any Letter of Credit of any demand for payment under
such Letter of Credit, the applicable Fronting Lender shall promptly notify the
Principal Borrower and the Agent thereof. If the applicable Fronting Lender
notifies the Principal Borrower of such payment prior to 12:00 noon (Toronto
time) on the date of any payment by the applicable Fronting Lender under a
Letter of Credit (each such date, an “Honor Date”), the Principal Borrower shall
reimburse the applicable Fronting Lender through the Agent in an amount equal to
the amount of such drawing by no later than the next succeeding Banking Day and
such extension of time shall be reflected in computing fees in respect of any
such Letter of Credit. If the Principal Borrower fails to so reimburse the
applicable Fronting Lender by such time, the Principal Borrower shall be deemed
to have effected a Conversion of such Letter of Credit to Prime Loans (in the
case of a Letter of Credit denominated in Canadian Dollars) or USBR Loans (in
the case of a Letter of Credit denominated in US Dollars), to be disbursed on
the Honor Date in an amount equal to unreimbursed drawing (the “Unreimbursed
Amount”), without regard to the

 

94

--------------------------------------------------------------------------------


 

minimum and multiples specified in Section 2.5 or whether there is compliance
with any of the conditions set forth in Section 3.2. Such deemed Conversion
shall be to a Working Capital Loan. The Agent shall promptly notify each Working
Capital Facility Lender of the Honor Date, the Unreimbursed Amount, and the
amount of such Working Capital Facility Lender’s pro rata share thereof. Any
notice given by a Fronting Lender or the Agent pursuant to this
Section 6.3(a) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(b)                                 Reimbursement by Lenders. Each Working
Capital Facility Lender (including the Working Capital Facility Lender acting as
a Fronting Lender) shall upon any notice pursuant to Section 6.3(a) make funds
available (and the Agent may apply Cash Collateral provided for this purpose)
for the account of the applicable Fronting Lender at the Agent’s Branch in an
amount equal to its pro rata share of the Unreimbursed Amount not later than
3:00 p.m. (Toronto time) on the Banking Day specified in such notice by the
Agent, whereupon each Working Capital Facility Lender that so makes funds
available shall be deemed to have made a USBR Loan (in the case of a Letter of
Credit denominated in US Dollars) or a Prime Loan (in the case of a Letter of
Credit denominated in Canadian Dollars), to the Principal Borrower in such
amount. The Agent shall remit the funds so received to the applicable Fronting
Lender.

 

(c)                                  Interest. Until each Working Capital
Facility Lender funds its Applicable Percentage share of any Working Capital
Loan pursuant to this Section 6.3 to reimburse the applicable Fronting Lender
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
the applicable Fronting Lender.

 

(d)                                 Additional Reimbursement Provisions. Each
Working Capital Facility Lender’s obligation to make Working Capital Loans to
reimburse a Fronting Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 6.3, shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
applicable Fronting Lender, the Principal Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or Event of
Default, (iii) non-compliance with any of the conditions set forth in Article 3
or (iv) any other occurrence, event or condition, whether or not similar to any
of the foregoing. No such making of a Working Capital Loan shall relieve or
otherwise impair the obligation of the Principal Borrower to reimburse the
applicable Fronting Lender for the amount of any payment made by the applicable
Fronting Lender under any Letter of Credit, together with interest as provided
herein.

 

(e)                                  Failure of Lender to Reimburse. If any
Working Capital Facility Lender fails to make available to the Agent for the
account of the applicable Fronting Lender any amount required to be paid by such
Working Capital Facility Lender pursuant to

 

95

--------------------------------------------------------------------------------


 

the foregoing provisions of this Section 6.3 by the time specified in
Section 6.3(b), then, without limiting the other provisions of this Agreement,
the applicable Fronting Lender shall be entitled to recover from such Working
Capital Facility Lender (acting through the Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the applicable Fronting
Lender at a rate per annum reasonably determined by the applicable Fronting
Lender in accordance with banking industry rules on interbank compensation, plus
any reasonable administrative, processing or similar fees customarily charged by
the applicable Fronting Lender in connection with the foregoing. If such Working
Capital Facility Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Working Capital Facility Lender’s Loan
included in the relevant Borrowing in respect of the relevant  LC Borrowing, as
the case may be. A certificate of the applicable Fronting Lender submitted to
any Working Capital Facility Lender (through the Agent) with respect to any
amounts owing under this Section 6.3(e) shall be conclusive absent manifest
error.

 

6.4                               Repayment of Participations

 

(a)                                 Reimbursement by Principal Borrower. If, at
any time after a Fronting Lender has made a payment under any Letter of Credit
issued by it and has received from any Working Capital Facility Lender such
Lender’s Applicable Percentage share of any Working Capital Loan in respect of
such payment in accordance with Section 6.3, if the Agent receives for the
account of the applicable Fronting Lender any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Principal
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Agent), the Agent will distribute to such Working Capital Facility Lender
its Applicable Percentage share of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Working Capital Facility Lender’s Working Capital Loan was outstanding) in the
same funds as those received by the Agent.

 

(b)                                 Claw-Back of Reimbursement Amounts. If any
payment received by the Agent for the account of a Fronting Lender pursuant to
Section 6.3(a) is required to be returned by Applicable Law (including pursuant
to any settlement entered into by the applicable Fronting Lender in its
discretion), each Working Capital Facility Lender shall pay to the Agent for the
account of the applicable Fronting Lender its Applicable Percentage share
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Working Capital Facility
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Working Capital Facility Lenders under this
subparagraph shall survive the repayment of the Outstandings under the Working
Capital Facility in full and the cancellation of the Working Capital Facility.

 

96

--------------------------------------------------------------------------------


 

6.5                               Obligations Absolute

 

The obligation of the Principal Borrower to reimburse the applicable Fronting
Lender for each drawing under each Letter of Credit and to repay each LC
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(a)                                 any lack of validity or enforceability of
such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(b)                                 the existence of any claim, counterclaim,
setoff, defense or other right that the Principal Borrower may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
applicable Fronting Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(c)                                  any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(d)                                 any payment by the applicable Fronting
Lender under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by the applicable Fronting Lender under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, in each case in the absence of its bad
faith, gross negligence or willful misconduct on the part of the applicable
Fronting Lender as determined by a final non-appealable judgment of a court of
competent jurisdiction;

 

(e)                                  any exchange, release or non-perfection of
any collateral, or any release or amendment or waiver of or consent to departure
from any Obligor Guarantee or any Security Document, for all or any of the
Outstandings of the Principal Borrower in respect of such Letter of Credit; or

 

(f)                                   any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Principal Borrower, in each case in the absence of its bad
faith, gross negligence or willful misconduct on the part of the applicable
Fronting Lender as determined by a final non-appealable judgment of a court of
competent jurisdiction.

 

97

--------------------------------------------------------------------------------


 

6.6                               Role of Fronting Lenders

 

Each of the Principal Borrower and the Working Capital Facility Lenders agrees
that, in paying any drawing under a Letter of Credit, a Fronting Lender shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Fronting Lenders, any Related Party of any Fronting Lender nor any of the
respective correspondents, participants or assignees of any Fronting Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Working Capital Facility
Lenders or the Required Working Capital Facility Lenders, as applicable;
(ii) any action taken or omitted by it in the absence of its bad faith, gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or LC Application. The Principal Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, however, that this assumption is
not intended to, and shall not, preclude the Principal Borrower from pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the Fronting Lenders, any Related
Party of any Fronting Lender, nor any of the respective correspondents,
participants or assignees of any Fronting Lender, shall be liable or responsible
for any of the matters described in subparagraphs (a) through (e) of
Section 6.5; provided, however, that anything in such subparagraphs to the
contrary notwithstanding, the Principal Borrower may have a claim against a
Fronting Lender, and a Fronting Lender may be liable to the Principal Borrower,
to the extent, but only to the extent, of any direct, as opposed to indirect,
special, punitive, consequential or exemplary, damages suffered by the Principal
Borrower which a court of competent jurisdiction determines in a final
non-appealable judgment were caused by a Fronting Lender’s bad faith, willful
misconduct or gross negligence or a Fronting Lender’s bad faith, willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each Fronting
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no Fronting Lender shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

6.7                               Applicability of ISP98 and UCP

 

Unless otherwise expressly agreed by a Fronting Lender and the Principal
Borrower when a Letter of Credit is issued, (a) the rules of the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit, and (b) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

 

98

--------------------------------------------------------------------------------


 

6.8                               Applicant Under Letter of Credit

 

If the Principal Borrower so requests in any applicable LC Application, any
other Obligor may be named as the applicant in the applicable Letter of Credit;
provided that the Principal Borrower shall remain fully liable for all fees and
reimbursement obligations in respect of such Letter of Credit.

 

6.9                               Conflict with LC Application

 

In the event of any conflict between the terms hereof and the terms of any
LC Application, the terms hereof shall control.

 

ARTICLE 7
PAYMENTS

 

7.1                               Mandatory Repayments

 

(a)                                 Maturity Date. The Principal Borrower shall
repay all Outstandings on the Maturity Date.

 

(b)                                 Mandatory Prepayments (Proceeds of Certain
Debt, Dispositions and Damages).  Promptly, and in any event within 5 Banking
Days after receipt by any Obligor of any of the proceeds referred to below, the
Borrowers shall apply such proceeds toward the prepayment of Outstanding
Principal as prescribed by Section 7.1(d):

 

(i)                                   100% of Net Permitted Refinancing Debt
Proceeds;

 

(ii)                                100% of the Net Disposition Proceeds; and

 

(iii)                             100% of expropriation or similar payments from
any Governmental Authority and liquidated damage payments made to an Obligor by
counterparties under any Material Project Agreement or counterparties under any
construction, engineering or procurement contract related to the Project, in
each case, received by the Obligors in an aggregate amount in excess of
Cdn.$25,000,000 (or the Equivalent Amount thereof in any other currency) (the
“Third Party Proceeds”).

 

The Borrower shall provide the Agent with at least 2 Banking Days’ prior written
notice of each such prepayment.

 

(c)                                  Mandatory Prepayments (Proceeds of
Insurance).

 

(i)                                   Subject to Section 7.1(c)(ii), on the
earlier of (i) 365 days after receipt by any Obligor of Net Insurance Proceeds
and (ii) 5 Banking Days after the Obligors have determined that such Net
Insurance Proceeds shall not be applied to a Permitted Use, the Borrowers shall
apply 100% of such Net

 

99

--------------------------------------------------------------------------------


 

Insurance Proceeds toward the prepayment of Outstanding Principal as prescribed
by Section 7.1(d).

 

(ii)                                Notwithstanding Section 7.1(c)(i), if KMI or
one of its Affiliates has:

 

(A)                               advanced funds to an Obligor which funds were
used to repay in full an Advance in respect of a NEB Reserve Drawdown; or

 

(B)                               advanced funds to an Obligor that have,
instead of the applicable Net Insurance Proceeds, been applied to a Permitted
Use;

 

then, any Net Insurance Proceeds shall first be paid to KMI, or the applicable
Affiliate thereof, in order to repay in full the amounts described in
clauses (A) and (B) above and any remaining Net Insurance Proceeds thereafter
shall be repaid in accordance with Section 7.1(d).

 

(d)                                 Application of Prepayments and Reduction of
Credit Facilities.

 

(i)                                   All prepayments made under
Sections 7.1(b) and 7.1(c) shall be applied toward the prepayment of, firstly,
Outstanding Principal under the Contingent Facility and, secondly, Outstanding
Principal under the Construction Facility.

 

(ii)                                The Total Commitment shall be permanently
reduced, in the case of the Net Disposition Proceeds, the Third Party Proceeds
and the Net Insurance Proceeds, by the amount thereof, in each such case, with
such permanent reduction to be applied, firstly, against the Total Contingent
Facility Commitment and, secondly, against the Total Construction Facility
Commitment (notwithstanding that the Outstanding Principal under any such Credit
Facility may be less than the amounts by which the commitments thereunder are to
be reduced as required hereby).

 

(iii)                             The Total Commitment shall be reduced, in the
case of Net Permitted Refinancing Debt Proceeds, by the amount thereof with such
reduction to be applied, firstly, against the Total Construction Facility
Commitment and, secondly, against the Total Contingent Facility Commitment
(notwithstanding that the Outstanding Principal under any such Credit Facility
may be less than the amounts by which the commitments thereunder are to be
reduced as required hereby).

 

(iv)                            Each reduction of the commitment amount under a
Credit Facility pursuant to Sections 7.1(d)(ii) and (iii) above shall apply to
the Commitment of each applicable Lender under such Credit Facility based on its
Applicable Percentage thereunder.

 

(e)                                  Repayments of NEB Reserve Drawdowns. The
NEB Reserve Borrower shall repay all Outstandings in respect of a NEB Reserve
Drawdown within 30 days of the applicable Drawdown Date of such NEB Reserve
Drawdown.

 

100

--------------------------------------------------------------------------------


 

7.2                               Optional Repayment

 

The Borrowers may, without premium or penalty and at any time and from time to
time, repay to the Agent for the account of the Lenders the whole or any part of
any Loan under any Credit Facility (as directed by the applicable Borrower)
together with accrued interest thereon to the date of such repayment; provided
that:

 

(a)                                 in anticipation of any repayment of any
Loan, the applicable Borrower shall give a Conversion/Rollover/Repayment Notice
to the Agent at least (i) 3 Banking Days prior to any such repayment in the case
of LIBO Rate Loan, and (ii) 1 Banking Day prior to any such repayment, in the
case of any other Loan;

 

(b)                                 each repayment of any Loan shall be in a
minimum amount equal to the lesser of:

 

(i)                                     the applicable amounts set forth in
Section 2.5(b); and

 

(ii)                                  the Outstanding Principal of all Loans
outstanding immediately prior to such repayment;

 

(c)                                  repayments pursuant to this Section 7.2 may
only be made on a Banking Day;

 

(d)                                 unless the Principal Borrower pays breakage
costs pursuant to Section 7.4(a), each such repayment may only be made on the
last day of the applicable Interest Period with regard to a LIBO Rate Loan that
is being repaid;

 

(e)                                  a Bankers’ Acceptance (including a BA
Equivalent Advance) may only be repaid on its maturity, but may be Cash
Collateralized; and

 

(f)                                   a Letter of Credit may only be repaid if
it is returned for cancellation, but may be Cash Collateralized.

 

7.3                               Currency Excess

 

(a)                                 Requirement to Repay. If the Agent
determines that the Equivalent Amount in Cdn. Dollars of the Outstanding
Principal under a Credit Facility exceeds the aggregate amount of all Lender
Commitments under such Credit Facility (the amount of such excess is herein
called the “Currency Excess”), then, upon written request by the Agent (which
request shall detail the applicable Currency Excess), the Principal Borrower
shall either repay sufficient Outstanding Principal under the applicable Credit
Facility to remove the Currency Excess or collateralize the Currency Excess in
accordance with Section 7.3(b) within (i) if the Currency Excess exceeds 3% of
the aggregate amount of all Lender Commitments under the applicable Credit
Facility, 5 Banking Days, or (ii) if the Currency Excess is less than 3% of the
aggregate amount of all Lender Commitments under the applicable Credit Facility,
20 Banking Days.

 

(b)                                 Failure to Repay. If and to the extent that
the Principal Borrower fails to make sufficient repayments to eliminate such
Currency Excess (the remainder thereof

 

101

--------------------------------------------------------------------------------


 

being herein called the “Currency Excess Deficiency”), the Principal Borrower
shall place an amount equal to the Currency Excess Deficiency on deposit with
the Agent in an interest-bearing account with interest at rates prevailing at
the time of deposit for the account of the Principal Borrower, to be held and
applied to maturing Bankers’ Acceptances or LIBO Rate Loans, as the case may be
(converted if necessary at the exchange rate for determining the Equivalent
Amount on the date of such application). The Agent is hereby irrevocably
directed by the Principal Borrower to apply any such sums on deposit to maturing
Loans under the applicable Credit Facility as provided in the preceding
sentence. Upon the Currency Excess being eliminated as aforesaid or by virtue of
subsequent changes in the exchange rate for determining the Equivalent Amount,
then, provided no Default or Event of Default is then continuing, such funds on
deposit, together with interest thereon, shall be returned to the Principal
Borrower.

 

7.4                               Additional Repayment Terms

 

(a)                                 Breakage Costs. If any LIBO Rate Loan is
repaid or converted on other than the last day of the applicable Interest
Period, the Principal Borrower shall, within 3 Banking Days after notice is
given by the Agent, pay to the Agent for the account of the Lenders all costs,
losses, premiums and expenses incurred by such Lenders by reason of the
liquidation or re-deployment of deposits or other funds or for any other reason
whatsoever resulting from the repayment of such Loan or any part thereof on
other than the last day of the applicable Interest Period. Any Lender, upon
becoming entitled to be paid such costs, losses, premiums and expenses, shall
deliver to the Principal Borrower and the Agent, a certificate of such Lender,
prepared in good faith, certifying as to such amounts and, in the absence of
manifest error, such certificate shall be conclusive and binding for all
purposes.

 

(b)                                 Cash Collateral — Bankers’ Acceptances. With
respect to the prepayment or Cash Collateralization of unmatured Bankers’
Acceptances required as a result of Section 7.2(e) or 12.4, the Principal
Borrower shall provide for the funding in full of such unmatured Bankers’
Acceptances by paying to and depositing with the Agent Cash Collateral for each
such unmatured Bankers’ Acceptances equal to the face amount payable at maturity
thereof; such Cash Collateral deposited by the Principal Borrower shall be held
by the Agent in an interest-bearing Cash Collateral Account with interest to be
credited to the Principal Borrower at rates prevailing at the time of deposit
for similar accounts with the Agent. Such Cash Collateral Account shall be
assigned to the Agent as security for the obligations of the Principal Borrower
in relation to such Bankers’ Acceptances and the security of the Agent thereby
created shall rank in priority to all other Liens and adverse claims against
such Cash Collateral. Such Cash Collateral shall be applied to satisfy the
obligations of the Principal Borrower for such Bankers’ Acceptances as they
mature and the Agent is hereby irrevocably directed by the Principal Borrower to
apply any such Cash Collateral to such maturing Bankers’ Acceptances. Amounts
held in such Cash Collateral Accounts may not be withdrawn by the Principal
Borrower without the consent of the Lenders;

 

102

--------------------------------------------------------------------------------


 

however, interest on such deposited amounts shall be for the account of the
Principal Borrower and may be withdrawn by the Principal Borrower so long as no
Default or Event of Default is then continuing. If after maturity of the
Bankers’ Acceptances for which such funds are held and application by the Agent
of the amounts in such Cash Collateral Accounts to satisfy the obligations of
the Principal Borrower hereunder with respect to the Bankers’ Acceptances being
repaid, any excess remains, such excess shall be promptly paid by the Agent to
the Principal Borrower so long as no Default or Event of Default is then
continuing.

 

(c)                                  Cash Collateral — Letters of Credit. With
respect to the prepayment or Cash Collateralization of undrawn Letters of Credit
required as a result of Section 7.2(f) or 12.4, the Principal Borrower shall
provide for the funding in full of such undrawn Letters of Credit by paying to
and depositing with the Agent Cash Collateral for each such undrawn Letter of
Credit equal to the maximum then undrawn amount payable at the maturity thereof;
such Cash Collateral deposited by the Principal Borrower shall be held by the
Agent in an interest-bearing Cash Collateral Account with interest to be
credited to the Principal Borrower at rates prevailing at the time of deposit
for similar accounts with the Agent. Such Cash Collateral Account shall be
assigned to the Agent as security for the LC Obligations in relation to such
Letters of Credit and the security of the Agent thereby created shall rank in
priority to all other Liens and adverse claims against such Cash Collateral.
Such Cash Collateral shall be applied to satisfy the LC Obligations for such
Letters of Credit if they are drawn and the Agent is hereby irrevocably directed
by the Principal Borrower to apply any such Cash Collateral to pay the
applicable LC Obligations. Amounts held in such Cash Collateral Accounts may not
be withdrawn by the Principal Borrower without the consent of the Working
Capital Facility Lenders; however, interest on such deposited amounts shall be
for the account of the Principal Borrower and may be withdrawn by the applicable
Borrower so long as no Default or Event of Default is then continuing. If after
the expiration or cancellation of the Letters of Credit for which such funds are
held and application by the Agent of the amounts in such Cash Collateral
Accounts to satisfy the applicable LC Obligations with respect to such Letters
of Credit, any excess remains, such excess shall be promptly paid by the Agent
to the Principal Borrower so long as no Default or Event of Default is then
continuing.

 

7.5                               Payments — General

 

(a)                                 Unconditional Payments. All payments of
principal, interest, fees and other amounts to be made by the Borrowers pursuant
to this Agreement shall be made unconditionally and without set-off, defence,
counterclaim or other reduction of any type, in the currency in which the Loan
is outstanding for value on the day such amount is due, and if such day is not a
Banking Day on the Banking Day next following, by deposit or transfer thereof to
the Agent’s Accounts or at such other place as the applicable Borrower and the
Agent may from time to time agree. Notwithstanding anything to the contrary
expressed or implied in this

 

103

--------------------------------------------------------------------------------


 

Agreement, the receipt by the Agent in accordance with this Agreement of any
payment made by a Borrower for the account of any of the Lenders shall, insofar
as the Borrowers’ obligations to the relevant Lenders are concerned, be deemed
also to be receipt by such Lenders and the Borrowers shall have no liability in
respect of any failure or delay on the part of the Agent in disbursing and/or
accounting to the relevant Lenders in regard thereto.

 

(b)                                 Value. All payments of principal, interest,
fees or other amounts to be made by the Agent to the Lenders pursuant to this
Agreement shall be made for value on the day required hereunder, provided that
the Agent receives funds from a Borrower for value on such day, and if such
funds are not so received from such Borrower or if such day is not a Banking
Day, on the Banking Day next following, by deposit or transfer thereof at the
time specified herein to the account of each Lender designated by such Lender to
the Agent for such purpose or to such other place or account as the Lenders may
from time to time notify the Agent.

 

(c)                                  Non-Banking Days. Unless otherwise
specifically provided for herein, if any payment required hereunder shall become
due and payable on a day which is not a Banking Day, such payment shall be made
on the next following Banking Day and any extension of time shall in such case
be included in computing interest payable hereunder relating to such payment.

 

7.6                               Application of Payments after Default

 

(a)                                 Rateable Payments. Except as otherwise
agreed in writing by all of the Lenders and subject to the terms of the
Collateral Agency and Intercreditor Agreement, all monies and property received
by the Lenders for application in respect of the Lender Secured Obligations
after delivery of a notice pursuant to Section 12.2(a) or the occurrence of an
Event of Default set out in Section 12.1(f) or Section 12.1(g) and all monies
received as a result of a realization upon the Security Documents shall be
applied and distributed to the Lenders and the Agent in the following order:

 

(i)                                     Rateably to the Lenders and the Agent in
accordance with amounts owing to each Lender and the Agent on account of the
costs and expenses of enforcement and realization upon the Security Documents;
and

 

(ii)                                  Rateably to the Lender Secured Parties on
account of the Lender Secured Obligations;

 

with the balance (if any) to be paid to the Principal Borrower or otherwise as
may be required by Applicable Law.  Amounts and other distributions due to the
Agent and the Lenders in respect of the Outstandings pursuant to
paragraph (ii) above shall be applied in accordance with Section 7.6(b). For the
foregoing purposes, “Rateably” means, at any date of determination, the
proportion that the Equivalent Amount in Canadian Dollars of the amount of
Lender Secured

 

104

--------------------------------------------------------------------------------


 

Obligations due to any Lender bears to the aggregate of the Equivalent Amount in
Canadian Dollars of the Lender Secured Obligations of all Lenders.

 

(b)                                 Lender Secured Obligations. Except as
otherwise agreed in writing by all of the Lenders and subject to the terms of
the Collateral Agency and Intercreditor Agreement, all payments and other
distributions required to be made to the Agent and the Lenders pursuant to
Section 7.6(a)(ii) in respect of the Outstandings shall be applied in the
following order:

 

(i)                                     to the payment of all reasonable and
documented costs and expenses incurred by the Agent, including all court costs
and the reasonable fees and expenses of its agents and legal counsel (on a full
indemnity basis);

 

(ii)                                  to amounts due hereunder as fees other
than acceptance fees for Bankers’ Acceptances, LC Fees, standby fees and
Fronting Fees;

 

(iii)                               to amounts due hereunder as costs and
expenses (not otherwise contemplated in (a) above);

 

(iv)                              to amounts due hereunder as default interest;

 

(v)                                 to amounts due hereunder as interest,
LC fees, acceptance fees for Bankers’ Acceptances, Fronting Fees and standby
fees;

 

(vi)                              to amounts due as Outstanding Principal,
Lender Swap Obligations and Cash Management Obligations, on a pro rata basis;
and

 

(vii)                           to all other Outstandings.

 

Notwithstanding the foregoing, amounts received from any Restricted Subsidiary
that is not an “Eligible Contract Participant” (as defined in the Commodity
Exchange Act) shall not be applied to Lender Swap Obligations that are Excluded
Swap Obligations.

 

7.7                               Margin Changes; Adjustments for Margin Changes

 

(a)                                 Effectiveness. Changes in Applicable Pricing
Rates shall be effective:

 

(i)                                     on the Banking Day immediately following
any change in the relevant Debt Rating (or when the Principal Borrower ceases to
have a Debt Rating, if applicable) which results in a change in the Applicable
Margin in accordance with the definition thereof; and

 

(ii)                                  without the necessity of notice to the
Borrowers.

 

(b)                                 Loans. For any Loans outstanding as of the
effective date of a change in an Applicable Margin:

 

105

--------------------------------------------------------------------------------


 

(i)                                     in the case of increases in such rates
per annum, the applicable Borrower shall pay to the Agent for the account of the
Lenders such additional interest or fees, as the case may be, as may be required
to give effect to the relevant increases in the interest or fees payable on or
in respect of such Loans from and as of the effective date of the relevant
increase in rates; and

 

(ii)                                  in the case of decreases in such rates per
annum, the applicable Borrower shall receive a credit against subsequent
interest payable on Loans or fees payable pursuant to Article 4, as the case may
be, to the extent necessary to give effect to the relevant decreases in the
interest or fees payable on or in respect of such Loans from and as of the
effective date of the relevant decrease in rates.

 

(c)                                  Payments. The additional payments required
by Section 7.7(b)(i) shall be made on the last Banking Day of the calendar month
immediately following the calendar month in which the changes in Applicable
Margins are effective. The adjustments required by Section 7.7(b)(ii) shall be
accounted for in successive interest and fee payments by the applicable Borrower
until the amount of the credit therein contemplated has been fully applied;
provided that, upon satisfaction in full of all Outstandings and cancellation of
the Credit Facilities in accordance herewith, the Lenders shall pay to the
applicable Borrower an amount equal to any such credit which remains
outstanding.

 

ARTICLE 8
REPRESENTATIONS AND WARRANTIES

 

8.1                               Representations and Warranties

 

The Principal Borrower represents and warrants as follows to the Agent and to
each of the Lenders and acknowledges and confirms that the Agent and each of the
Lenders are relying upon such representations and warranties:

 

(a)                                 Status.  Each Obligor has been duly
incorporated, amalgamated or formed, as applicable, and is validly existing
under the law of its jurisdiction of incorporation, amalgamation or formation,
as applicable. Each of the Obligors is duly licensed, registered or qualified in
all jurisdictions where the character of its Property owned or leased or the
nature of the activities conducted by it makes such licensing, registration or
qualification necessary or desirable, except to the extent failure to be so
licensed, registered or qualified would not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 Power and Capacity.  Each of the Obligors
has full corporate, partnership or other (as applicable) capacity, power and
authority:

 

(i)                                     to own, lease and operate its respective
properties and assets and carry on its respective business as presently carried
on and, if applicable, as

 

106

--------------------------------------------------------------------------------


 

contemplated to be carried on under the Material Project Agreements to which it
is a party; and

 

(ii)                                  to enter into each of the Loan Documents
to which it is a party and to do all acts and execute and deliver all other
documents as are required hereunder or thereunder to be done, observed or
performed by it or them in accordance with their respective terms and, in the
case of the Borrowers, to obtain extensions of credit hereunder.

 

(c)                                  Authorization; Execution and
Delivery.  Each of the Obligors has taken all necessary corporate, partnership
and other action (as applicable) to authorize the creation, execution and
delivery of, and performance of its respective obligations under, each of the
Loan Documents and Material Project Agreements to which it is then a party in
accordance with the respective terms thereof, and each such Loan Document and
Material Project Agreements has been, or when signed and delivered will have
been, duly executed and delivered in accordance with such corporate, partnership
or other action (as applicable).

 

(d)                                 Validity and Enforceability.  This Agreement
constitutes and each other Loan Document constitutes or, when executed and
delivered, will constitute, valid and legally binding obligations of each of the
Obligors that is a party thereto, enforceable against each of them in accordance
with its terms, subject only to applicable bankruptcy, insolvency and other laws
of general application limiting the enforceability of creditors’ rights, and to
general principles of equity.

 

(e)                                  No Violation, Breach, Conflict
etc.  Neither the execution and delivery of this Agreement, any other Loan
Document or any Material Project Agreement, nor compliance with the terms and
conditions of any of them:

 

(i)                                     has resulted, or will result, in a
violation of the articles, by-laws, partnership agreement, unanimous
shareholders’ agreement or other constating or governing documents of any
Obligor party thereto or any resolutions passed by the directors, shareholders
or partners (as applicable) of such Obligor;

 

(ii)                                  has resulted, or will result, in a
violation of any Applicable Law or any Required Permit that has then been issued
or which is then required to have been obtained for the current state of the
Project, except to the extent such violation would not reasonably be expected to
have a Material Adverse Effect;

 

(iii)                               has resulted, or will result, in a breach
of, or constitute a default under, any loan agreement, indenture, trust deed or
any other agreement or instrument to which any Obligor is a party or by which it
or any of its Property is bound, or requires any consent thereunder other than
such as has already been received (including the Material Project Agreements
then in effect),

 

107

--------------------------------------------------------------------------------


 

except to the extent that such breach, default or failure would not reasonably
be expected to have a Material Adverse Effect; or

 

(iv)                              has resulted or will result, in the creation
of, or the obligation to create, any Lien on, against or in respect of any of
the Property of any Obligor except for Permitted Liens or except as expressly
permitted or contemplated hereby or thereby or by any other Loan Document.

 

(f)                                   Authorizations.

 

(i)                                     All material Governmental Authorizations
(including all Required Permits and material Environmental Permits) required
(A) for the execution and delivery by each Obligor of each of the Loan Documents
and the Material Project Agreements to which it is a party or (B) for the
development, construction, ownership or operation of the Project or any portion
thereof, have been obtained and are in full force and effect, except for those
Governmental Authorizations (x) not required to have been obtained or issued as
of the date this representation is made or is deemed to be made hereunder are
reasonably expected to be obtained in the normal course of the construction of
the Project after the date this representation is made or is deemed to be made
hereunder and for which no fact or circumstance exists, to the Principal
Borrower’s Knowledge, which makes it likely that such Governmental
Authorizations shall not be timely issued or obtained without unnecessary delay
or cost or (y) which the failure to so obtain would not reasonably be expected
to have a Material Adverse Effect or materially delay Project Completion.

 

(ii)                                  The material Required Permits required for
the development and construction of the Project as of the Closing Date are as
set out in Schedule L.

 

(g)                                  Organization and Location.  Schedule I (as
at the date hereof and as it may be required to be updated from time to time by
the Principal Borrower in accordance with this Agreement) lists the names,
jurisdictions of incorporation, continuance, amalgamation or formation of and
the details of ownership of the outstanding Equity Securities and Equity
Securities Equivalents of each Obligor and their respective Subsidiaries, in
each case existing on the Closing Date. Schedule J (as at the date hereof and as
it may be required to be updated from time to time by the Principal Borrower in
accordance with this Agreement) lists the jurisdiction of organization of each
Obligor, the jurisdiction in which the chief executive office of each Obligor is
located and each jurisdiction in which each Obligor holds any material tangible
Property.

 

(h)                                 Ownership of Assets.  Each Obligor:

 

(i)                                     has good and marketable title to all of
the material Property that it owns, subject only to Permitted Liens and defects
in title which in the aggregate

 

108

--------------------------------------------------------------------------------


 

do not materially detract from the value of such Property or any significant
part thereof or materially impair the use of any thereof in the operation of the
businesses of the Obligors, taken as a whole and, to the Knowledge of the
Principal Borrower, no Person has any agreement or right to acquire any of any
Obligor’s respective interest in any material Property necessary for the conduct
of the Closing Date Business or for the Project; and

 

(ii)                                  owns, leases or has the lawful right to
use all of the material Property and undertaking necessary for the conduct of
the businesses of such Obligor.

 

Such material Property is not subject to any Liens, except for Permitted Liens.

 

(i)                                     Funded Debt.  No Obligor has any Funded
Debt other than Permitted Debt.

 

(j)                                    Intellectual Property.  Each of the
Obligors owns or has the right to use all Intellectual Property that is used in
or otherwise necessary for the operation of their respective businesses as
currently conducted (and as contemplated to be conducted under the Material
Project Agreements), except where the failure of the foregoing would not
reasonably be expected to have a Material Adverse Effect. To the Knowledge of
the Principal Borrower, the operation of their respective businesses by each of
the Obligors does not infringe upon, misappropriate, violate or otherwise
conflict with the Intellectual Property of any third party, except as would not
reasonably be expected to have a Material Adverse Effect.

 

(k)                                 No Default.  No Default or Event of Default
has occurred and is continuing.

 

(l)                                     Combined Consolidated Financial
Statements. The combined consolidated Financial Statements provided to the
Lenders prior to the Closing Date as set out in the IPO Prospectus have been
prepared in good faith, based on assumptions believed by the Principal Borrower
to be reasonable as of the date of delivery thereof, and present fairly in all
material respect on a combined consolidated basis the estimated financial
position of the Closing Date Business as at their estimated results of
operations on such date.

 

(m)                             Certain Information and Projections.  All
written factual information,  heretofore or contemporaneously furnished by or on
behalf of any Obligor to the Agent or the Lenders in connection with the
Obligors, the Credit Facilities, or the Project was:

 

(i)                                     in the case of projections, prepared in
good faith based upon reasonable assumptions at the date of preparation, and, in
all other cases, true, complete and correct in all material respects as of the
respective dates thereof; and

 

(ii)                                  to the extent prepared by persons other
than the Obligors or any of their Subsidiaries and provided to the Agent by or
on behalf of an Obligor or any of their respective Subsidiaries, or as required
by the terms of the Credit Agreement, to the Knowledge of the Principal
Borrower:

 

109

--------------------------------------------------------------------------------


 

(A)                               in the case of projections, prepared in good
faith based upon reasonable assumptions at the date of preparation; and

 

(B)                               in all other cases, true, complete and correct
in all material respects as of the respective dates thereof.

 

(n)                                 Financial Condition.  The most recent
audited and unaudited consolidated Financial Statements of KMCL delivered to the
Agent hereunder present fairly, in all material respects, the consolidated
financial condition of KMCL as at the date or dates thereof and the results of
the consolidated operations thereof for the Fiscal Quarter or Fiscal Year then
ending, as applicable, all in accordance with GAAP consistently applied and,
since the date of the most recent Financial Statements delivered to the Agent
hereunder, no event or circumstance has occurred and is continuing which would
reasonably be expected to have a Material Adverse Effect (provided that, in the
case of a representation being deemed to be made hereunder solely in respect of
a Drawdown under the Working Capital Facility, or the NEB Reserve Drawdown,
except as has been disclosed by written notice from the Principal Borrower to
the Agent).

 

(o)                                 Books and Records.  All books and records of
the Obligors have been fully, properly and accurately kept in accordance with
GAAP and completed in all material respects and there are no material
inaccuracies or discrepancies of any kind contained or reflected therein.

 

(p)                                 Material Project Agreements.  Each Obligor
is in compliance with each Material Project Agreement to which it is a party and
in existence on the date this representation is made or deemed to be made,
except for any non-compliance with respect to which the counterparty or
counterparties to such Material Project Agreements do not have a right to
terminate such Material Project Agreements or a right for such counterparty or
counterparties to cease performing its material obligations thereunder.  All
consents and approvals required under any Material Project Agreements in
connection with the Loan Documents, the other Material Project Agreements and
the development, construction, ownership and operation of the Project have been
obtained (other than those that are not then required for the current state of
the Project), save and except such consents which are reasonably expected to be
obtained in the normal course or which the failure to so obtain and have the
same would not be reasonably be expected to have a Material Adverse Effect or
materially delay Project Completion.

 

(q)                                 Litigation.  Except with respect to the
Existing Project Related Proceedings, there are no actions, suits, proceedings
or Environmental Claims pending or, to the Knowledge of the Principal Borrower,
threatened against or affecting any Obligor (including any claims against their
Property, at law, in equity or before any arbitrator or before or by any
Governmental Authority) in respect of which there is a reasonable likelihood of
a determination adverse to any Obligor and which, if determined adversely to
such Obligor, would have a Material Adverse Effect and since the Closing Date,
there have been no material and adverse developments

 

110

--------------------------------------------------------------------------------


 

with respect to the Existing Project Related Proceedings that would reasonably
be expected to have a Material Adverse Effect (provided that, in the case of a
representation being deemed to be made hereunder solely in respect of a Drawdown
under the Working Capital Facility, or the NEB Reserve Drawdown, except as has
been disclosed by written notice from the Principal Borrower to the Agent).

 

(r)                                    Compliance with Laws, etc.  Each Obligor
and its businesses and operations are in compliance with: all Applicable Laws
(including all applicable Environmental Laws); all applicable directives,
judgments, decrees, injunctions and orders rendered by any Governmental
Authority or any court of competent jurisdiction; its and their constating or
governing documents (including partnership agreements and unanimous
shareholders’ agreements) and by-laws; all material agreements or instruments to
which it is a party or by which any of its Property are bound (including the
Material Project Agreements then in effect); except to the extent that
non-compliance with any of the foregoing would not reasonably be expected to
have a Material Adverse Effect.

 

(s)                                   Taxes.  Each Obligor has duly filed on a
timely basis all material tax returns required to be filed and have paid all
material Taxes which are then due and payable, and have paid all material
assessments and reassessments and all material Other Taxes, governmental
charges, governmental royalties, other required payments to Governmental
Authorities, penalties, interest and fines claimed against them, other than
those which, in each case, are subject to a Permitted Contest or the failure to
file or pay the same would not otherwise reasonably be expected to have a
Material Adverse Effect. Each Obligor has made adequate provision for, and all
required instalment payments have been made in respect of, Taxes and Other Taxes
in all material amounts payable for the current period for which returns are not
yet required to be filed.  There are no actions or proceedings being taken by
any Governmental Authority to enforce the payment of any material Taxes or Other
Taxes by them, other than those which are subject to a Permitted Contest. All of
the material remittances and source deductions required to be made by an Obligor
to any Governmental Authority (including in respect of Taxes and Other Taxes)
have been made and are currently up to date, and there are no outstanding
material arrears other than those which are subject to a Permitted Contest.

 

(t)                                    Insurance.  All insurance policies
required to be maintained by (or on behalf of) each Obligor pursuant to
Section 9.1(e) have been obtained and are in full force and effect, and such
insurance policies comply in all material respects with the requirements of
Section 9.1(e).

 

(u)                                 Environmental Matters.

 

(i)                                     Each Obligor and its Property comply in
all respects, and the businesses, activities and operations of each Obligor and
the use of its Property comply in all respects, with all Environmental Laws,
Environmental

 

111

--------------------------------------------------------------------------------


 

Permits and Environmental Orders except to the extent failure to comply would
not reasonably be expected to have a Material Adverse Effect; further, the
Principal Borrower does not have Knowledge of any facts which result in, or
constitute, or are likely to give rise to, non-compliance with any Environmental
Laws, Environmental Permits or Environmental Orders, which facts or
non-compliance would reasonably be expected to result in a Material Adverse
Effect.

 

(ii)                                  Each Obligor has obtained all
Environmental Permits which are then required in relation to its Property or in
respect of their respective businesses, activities, and operations except to the
extent failure to do so would not reasonably be expected to have a Material
Adverse Effect; all such Environmental Permits are valid and in full force and
effect, and no violations thereof have occurred which are continuing and which
would reasonably be expected to have a Material Adverse Effect; no proceedings
are pending and, to the Knowledge of the Principal Borrower, no proceedings are
being taken by any Governmental Authority to remove or invalidate any of the
Environmental Permits, the removal or invalidation of which would reasonably be
expected to have a Material Adverse Effect; and there is no reasonable reason to
believe that any Environmental Permits required to be obtained after the date
hereof will not be issued pursuant to applications made for such Environmental
Permits if the failure to have such Environmental Permit would reasonably be
expected to have a Material Adverse Effect.

 

(iii)                               The businesses, activities and operations of
each Obligor which have generated, manufactured, refined, treated, transported,
stored, handled, disposed, transferred, produced or processed Hazardous
Materials have done so in compliance in all respects with all Environmental
Laws, Environmental Permits and Environmental Orders, except to the extent such
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

 

(iv)                              All contaminants and other Hazardous Materials
owned or controlled by an Obligor and disposed of, treated or stored on or in
relation to their Property have been or are in the process of being disposed of,
treated and stored in compliance in all respects with all Environmental Laws,
Environmental Permits and Environmental Orders, except to the extent such
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

 

(v)                                 No Obligor has received written notice of
any material non-compliance under any Environmental Laws, Environmental Permits
or Environmental Orders, nor has Knowledge of any facts which could give rise to
any notice of non-compliance with any Environmental Laws, Environmental Permits
and Environmental Orders, which facts or non-compliance would have a Material
Adverse Effect, or except as previously disclosed to the

 

112

--------------------------------------------------------------------------------


 

Agent in writing, any notice that an Obligor is a potentially responsible party
for a federal, provincial, regional, municipal or local clean-up or corrective
action in connection with their Property which, if not complied with, would
reasonably be expected to have a Material Adverse Effect.

 

(vi)                              To the Knowledge of the Principal Borrower,
each Obligor has maintained all environmental and operating documents and
records in the manner and for the time periods required to comply in all
respects with all Environmental Laws, Environmental Permits and Environmental
Orders, except where failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

(vii)                           Each Obligor has in effect a management
structure and policies and procedures that will permit such Obligor to
effectively manage environmental risk and respond in a timely manner in
compliance with the Environmental Laws, Environmental Orders and Environmental
Permits in the event of Release of Hazardous Materials in, on or under Property
of such Obligor.

 

(viii)                        Each Obligor is in compliance in all material
respects with the NEB’s Reasons for Decision MH-001-2013 dealing with the
Obligors’ requirement to establish and maintain pipeline abandonment trust
funds.

 

(v)                                 Labour Matters. Prior to the Project
Completion Date, as at the date of any Drawdown requested under the Construction
Facility of the Contingent Facility, there are no strikes or other labour or
work stoppage or union disputes against the Principal Borrower or any other
Obligor pending or, to the Knowledge of the Principal Borrower, threatened that
would reasonably be expected to have a Material Adverse Effect or delay Project
Completion beyond the Outside Date.

 

(w)                               No Defined Benefits Plan.  As of the date
hereof, none of the Obligors have established or contributed to any Defined
Benefits Plan, and have not incurred any liability in respect of any Defined
Benefits Plan, other than Kinder Morgan Canada Inc. and the liabilities thereof
under its Defined Benefits Plan.

 

(x)                                 Anti-Corruption Laws and Sanctions.

 

(i)                                     The Obligors will have implemented
within the 90 day period referred to in Section 9.1(k), and thereafter will
maintain in effect, procedures, policies or codes of conduct intended to ensure
compliance in all material respects by its directors, officers and employees
with, in each case, Anti-Corruption Laws and Sanctions applicable to such
Persons.

 

(ii)                                  None of the Obligors or their Subsidiaries
or, to the Knowledge of the Principal Borrower, any of their respective
directors, officers and employees is a Sanctioned Person.

 

113

--------------------------------------------------------------------------------


 

(iii)                               No part of the proceeds of the Loans will be
used intentionally by a Borrower (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation in any material respect of any
Anti-Corruption Laws, (B) for the purpose of funding (including payments made
to) or financing any activities, investments, business or transaction of or with
any Person actually known to the Obligors to be a Sanctioned Person, or in any
country actually known to the Obligors to be a Sanctioned Country where such
Sanctions relate to the business activities of the Obligors, or (C) in any
manner that would result in the violation in any material respect of any
Sanctions applicable to the Obligors.

 

(y)                                 Collateral Representations.

 

(i)                                     Valid and Perfected Security
Interests.  Each Security Document delivered pursuant to this Agreement will,
upon execution and delivery thereof, be effective to create in favour of the
Collateral Agent for the benefit of, inter alios, the Lender Secured Parties, a
legal, valid and enforceable Lien in the Collateral described therein to the
extent intended to be created thereby and required to be perfected therein under
the Loan Documents. In the case of the Pledged Equity Securities described in
the Security Documents, when certificates representing such Pledged Equity
Securities are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Security Documents, when financing statements and
other filings in appropriate form are filed in the offices of the appropriate
Governmental Authority in the jurisdictions specified in Schedule J, the Liens
created by the Security Documents shall constitute fully perfected first
priority Liens on, and security interests in (to the extent intended to be
created thereby and required to be perfected under the Loan Documents and
subject only to Permitted Liens which under Applicable Law rank in priority
thereto)) all rights, title and interest of the Obligors and the Pledgors in
such Collateral, as security for, inter alios, the Lender Secured Obligations,
in each case free and clear of any Liens other than Permitted Liens.

 

(ii)                                  Filings and Registrations.  Except as have
been obtained and are in full force and effect, no authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required for:

 

(A)                               the grant by each Obligor and Pledgor of the
Liens granted pursuant to the Security Documents; or

 

(B)                               the perfection of such security interest
(other than as described in paragraph (i) above) and such other filings and
recordings (and renewals thereof) as may be required to perfect the Liens
created by the Security Documents.

 

114

--------------------------------------------------------------------------------


 

(iii)                               Accounts.  Except for any Excluded
Securities Accounts and except for accounts maintained with any financial
institution or other Person to hold Excluded Deposits/Amounts, the Obligors
maintain all of their deposit accounts and securities accounts with the Agent
and one or more Lenders in Canada. No deposit account or securities account of
any Obligor is subject to any Control Agreement (except such agreements as may
exist with the Collateral Agent, the Agent or any Lender or which may exist in
respect of Excluded Securities Accounts or in respect of accounts which hold
Excluded Deposits/Amounts).

 

(z)                                  Solvency.  Each Obligor is, and after
giving effect to the incurrence of all Funded Debt and obligations incurred in
connection herewith will be, Solvent.

 

(aa)                          Pari Passu Ranking. The Lender Secured Obligations
rank at least pari passu in right of payment with all of their other senior
secured Funded Debt of the Obligors, including all Permitted Refinancing Debt
and Permitted Incremental Debt.

 

(bb)                          Residency for Tax Purposes. The Principal Borrower
is not a non-resident of Canada as defined in, and for the purposes of, the Tax
Act.

 

(cc)                            Use of Credit Facilities. Each Borrower
acknowledges that the Credit Facilities are for use by the Obligors and will be
used for the Obligors’ and their Subsidiaries’ lawful business purposes only, as
permitted by Section 2.1, 2.2 and 2.3.

 

(dd)                          Operation of Project and Closing Date Business.
The facilities, plants, and equipment in respect of the Project and/or the
Closing Date Business have all been operated and maintained in a good and
workmanlike manner, and such business has been conducted, in accordance with
prudent industry practice and in accordance with all Applicable Laws, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

(ee)                            Real Estate Matters. All material easements,
rights of way and other real property rights (including consents of the Crown)
necessary to operate the Closing Date Business and to develop, construct and
operate the Project have been acquired and are in full force and effect (and all
such material rights related to the Project are identified in Schedule N) and
all Governmental Authorizations necessary to use such easements, rights of way
and other real property rights have been acquired by the Obligors and are in
full force and effect, other than:

 

(i)                                     any such rights related to the Project,
the failure of which to have been obtained by the Obligors at such time would
not reasonably be expected to materially adversely affect the construction
schedule in effect at such time to achieve Project Completion prior to the
Outside Date for, or the operation of, the Project; and

 

115

--------------------------------------------------------------------------------


 

(ii)                                  any such rights related to the Project
that can be obtained, and the Principal Borrower reasonably expects to obtain,
in the normal course of construction of the Project.

 

(ff)                              Consultant Reports. As of the Closing Date,
the Principal Borrower has, and has caused each other Obligor to, take all
commercially reasonable action necessary to satisfy the material recommendations
contained in each of the reports delivered pursuant to Section 3.1(c) of each of
the Independent Engineer, the Environmental and Social Consultant, the Insurance
Consultant and the Market Consultant, as the case may be.

 

8.2                               Deemed Repetition

 

On the date of any Drawdown made by the applicable Borrower pursuant hereto:

 

(a)                                 each of the representations and warranties
contained in Section 8.1 shall be true and correct in all material respects as
if made on such date of such Drawdown (excluding those representations and
warranties which are expressly made as of a specific date only and, in the case
of any NEB Reserve Drawdown, excluding those representations and warranties
which would not be true as a direct or indirect result of the event,
circumstance or occurrence giving rise to the requirement to make a NEB Reserve
Drawdown); and

 

(b)                                 the applicable Borrower shall be deemed to
have represented to the Agent and the Lenders that, except as has otherwise been
notified to the Agent in writing and has been waived in accordance herewith, no
Default or Event of Default has occurred and is continuing (other than, in the
case of any NEB Reserve Drawdown, those which are a direct or indirect result of
the event, circumstance or occurrence giving rise to the requirement to make a
NEB Reserve Drawdown) nor will any such event occur as a result of the
aforementioned Drawdown.

 

8.3                               Other Loan Documents

 

All representations and warranties of any Obligor contained elsewhere in this
Agreement or in any other Loan Document delivered pursuant hereto or thereto
shall be deemed to constitute representations and warranties made by the
Principal Borrower to the Agent and the Lenders under Section 8.1 of this
Agreement as of the date made under such Loan Document.

 

8.4                               Effective Time of Repetition

 

All representations and warranties herein are made as of the date hereof, and,
when repeated or deemed to be repeated hereunder, shall be construed with
reference to the facts and circumstances existing at the time of repetition,
unless they are stated herein to be made as of a specific date or as at another
date.

 

116

--------------------------------------------------------------------------------


 

8.5                               Nature of Representations and Warranties

 

The representations and warranties set out in this Agreement or deemed to be
made pursuant hereto shall survive the execution and delivery of this Agreement
and the making of each Drawdown, notwithstanding any investigations or
examinations which may be made by the Agent, the Lenders or Lenders’ Counsel,
until the repayment of the Outstandings and the cancellation of the Credit
Facilities.

 

ARTICLE 9
GENERAL COVENANTS

 

9.1                               Positive Covenants

 

So long as any Outstandings exist or any Credit Facility is available hereunder,
the Principal Borrower covenants and agrees with each of the Lenders and the
Agent that without the prior written consent of the Lenders:

 

(a)                                 Payment and Performance.  Each Borrower
shall duly and punctually pay the principal of all Loans, all interest thereon
and all fees and other amounts required to be paid by it hereunder at the times
and in the manner specified hereunder and the Principal Borrower shall, and
shall cause each of the other Obligors to, perform and observe all of their
respective obligations under this Agreement and under any other Loan Document to
which it or any other Obligor is a party.

 

(b)                                 Existence and Conduct of Business.  The
Principal Borrower shall, and shall cause each of the other Obligors to:

 

(i)                                     except as permitted by Section 9.2(d),
maintain their respective corporate or partnership existences in good standing;

 

(ii)                                  register and qualify and remain duly
registered and qualified as a corporation or partnership authorized to carry on
business under the laws of each jurisdiction in which the nature of any business
transacted by it or the character of any Property owned or leased by it requires
such registration and qualification except where failure to obtain and maintain
such registration or qualification would not reasonably be expected to have a
Material Adverse Effect;

 

(iii)                               subject to Sections 9.1(h)(iv) and
9.1(h)(v) in respect of the Project, preserve and keep in full force and effect
all Governmental Authorization, Required Permits and other franchises, licenses,
rights, privileges and permits necessary to enable the each of the Obligors to
operate and conduct their respective businesses in accordance with good industry
practice, except to the extent such failure to comply or to preserve or keep in
full force and effect would not reasonably be expected to have a Material
Adverse Effect;

 

117

--------------------------------------------------------------------------------


 

(iv)                              keep and maintain all of its Property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and preserve, maintain and keep in good repair, working
order and efficiency (ordinary wear and tear excepted) all of its material
Property, including all equipment, machinery and facilities, except to the
extent the failure to do so would not reasonably be expected to have a Material
Adverse Effect; and

 

(v)                                 maintain, protect and defend title to all
Property held by any Obligor and take all such acts and steps as are necessary
or advisable at any time and from time to time to maintain such Property in good
standing, except to the extent the failure to so maintain, protect and defend or
to take any such acts or steps would not reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  Compliance with Applicable Laws.  The
Principal Borrower shall, and shall cause each of the other Obligors to:

 

(i)                                     carry on and conduct its business, and
keep, maintain and operate its Property, in accordance with all Applicable Laws
and prudent industry practice in the pipeline industry and the other businesses
conducted by the Obligors;

 

(ii)                                  comply in all respects with Applicable
Law; and

 

(iii)                               observe and conform to all requirements of
any Governmental Authorization and Required Permit relative to any of its
Property and all covenants, terms and conditions of all agreements upon or under
which any of such Property is held,

 

in any case, except to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(d)                                 Books and Records/Inspection.  The Principal
Borrower will, and will cause each other Obligor to, maintain books and records
in accordance with GAAP and all Applicable Law in respect of all its material
dealings and transactions (including the Project and any portion thereof).  At
any reasonable time and from time to time upon reasonable prior notice, and
during usual business hours, the Principal Borrower shall permit the Agent or
any representative thereof (which may include a Lender) (at the expense of the
Borrowers) to examine and make copies of and abstracts from the records and
books of account of any Obligor (subject to the Obligors’ reasonable safety
requirements and standards) and to visit and inspect the premises and properties
of any Obligor and to discuss the affairs, finances and accounts of any Obligor
with any of the officers or auditors and other professional advisors of any
Obligor, subject to any contractual restrictions regarding confidentiality
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, the Lenders shall not

 

118

--------------------------------------------------------------------------------


 

exercise such rights more than once in any calendar year, which such permitted
visits will be at the Borrower’s reasonable expense.

 

(e)                                  Insurance.  The Principal Borrower shall
maintain, or cause to be maintained, all risks property insurance during
construction and operations in connection with the Property and businesses of
the Obligors and other types of insurance, including liability insurance with
respect to claims for personal injury, death or property damage, with respect to
the construction and operation of such businesses, all in accordance with
prudent industry standards and consistent with the requirements of the Material
Project Agreements and the reports delivered to the Lender under
Section 3.1(c)(iii) and to the extent available on commercially reasonable terms
and with creditworthy and reputable insurance companies in such amounts and with
such deductibles as are in accordance with prudent industry standards, except to
the extent failure to do so would not reasonably be expected to have a Material
Adverse Effect and in any event in accordance with the requirements of any
Required Permits which are then required the current state of the Project
(including NEB Financial Resources Requirement) and the Material Project
Agreements. The insurance policies shall name the Collateral Agent and the
Secured Parties as additional insureds (except in the case of automobile
policies) and the Collateral Agent, on behalf of the Secured Parties, as loss
payee (as its interests may appear). The Principal Borrower shall, from time to
time at the request of the Agent acting reasonably, promptly deliver to the
Agent evidence of the insurance required to be maintained pursuant to this
Section 9.1(e) in the form of a certificate of insurance. The Obligors will use
any proceeds from (i) business interruption insurance for the purposes of the
Obligors’ business and (ii) delay in start-up insurance for the purposes of
paying Project Costs. The Principal Borrower shall require its insurers to, or
to the extent not commercially available, the Principal Borrower shall provide
30 days’ notice of cancellation (10 days for nonpayment of premium) to the
Collateral Agent in the event any policy is cancelled.

 

(f)                                   Payment of Taxes and Other Amounts.  The
Principal Borrower shall, and shall cause each of the other Obligors to, from
time to time, file all material tax returns which are required to be filed and
pay or cause to be paid all material Taxes, Other Taxes, levies, assessments
(ordinary or extraordinary), governmental fees and dues, other required payments
to Governmental Authorities, wages, workers’ compensation arrangements,
government royalties, pension fund obligations and any other amounts, in each
case, which may result in a Lien on their Property arising under statute or
regulation (any of which being a “Levy”) and to make and remit other payments
and all withholdings lawfully levied, assessed or imposed upon an Obligor or any
of the assets of an Obligor, as and when the same become due and payable, except
when and for so long as the validity of such Levy, payment or withholding is
subject to a Permitted Contest or would not otherwise reasonably be expected to
have a Material Adverse Effect.

 

(g)                                  Environmental Matters. Without limiting the
generality of Section 9.1(c), the Principal Borrower shall, and shall cause each
of the other Obligors to (i) conduct

 

119

--------------------------------------------------------------------------------


 

their business and operations so as to so comply at all times with all
Environmental Laws, Environmental Permits and Environmental Orders, except to
the extent the failure to so conduct or comply would not reasonably be expected
to have a Material Adverse Effect, and (ii) in any event, comply in all material
respects with the NEB’s Reasons for Decision MH-001-2013 setting out the
Obligors’ requirement to establish and maintain pipeline abandonment trust
funds.

 

(h)                                 Project.

 

The Principal Borrower shall, and shall cause each of the other Obligors to:

 

(i)                                     obtain all requisite rights in any real
property necessary to construct and develop the Project and achieve Project
Completion by no later than the Outside Date, and, once obtained, maintain all
such required real property rights in respect of the Project;

 

(ii)                                  provide the Independent Engineer and the
Environment and Social Consultant, as applicable, with all information
reasonably requested by it to allow it to provide the required reports to the
Agent and the Lenders, including to allow (A) the Independent Engineer to
provide  monthly update reports to Agent and the Lenders on the status of
construction of the Project and the expected Projected Project Completion Date
until the Project Completion Date to the extent such information has not been
provided in the prior month in satisfaction of the requirements of either
Section 3.3(c) or 3.4(c), and (B) the Environment and Social Consultant to
provide (I) quarterly monitoring reports in relation to Equator Principles III
compliance until the Project Completion Date, and (II) annual monitoring reports
in relation to Equator Principles III compliance following the Project
Completion Date and until the Construction Facility and the Contingent Facility
have been unconditionally repaid in full and cancelled;

 

(iii)                               satisfy the NEB Financial Resources
Requirement;

 

(iv)                              obtain and maintain all Required Permits
issued in connection with the development, construction, ownership and operation
of the Project or any portion thereof and satisfy all material conditions to any
such Required Permit at or before the time any such condition is required to be
satisfied in accordance with the terms thereof or otherwise as required under
Applicable Law, save and except for: (A) the obtaining of such Required Permits
which are reasonably expected to be obtained in the normal course and are not
then required to have been obtained for the current state of the Project;
(B) (x) the obtaining of such Required Permits, (y) the maintaining of such
Required Permits or (z) the satisfaction of any such conditions, in any case in
clause (x), (y) or (z), where the failure to so obtain, maintain or satisfy the
same would not reasonably be expected to

 

120

--------------------------------------------------------------------------------


 

have a Material Adverse Effect or delay Project Completion beyond the Outside
Date; and

 

(v)                                 in addition to the requirements of clause
(iv) above, satisfy and comply with all Project Permit Conditions in all
material respects, provided that notwithstanding the foregoing, any such
condition that is by its terms “for approval” of the applicable Governmental
Authority shall only be deemed to be satisfied for purposes of this clause once
such Governmental Authority has confirmed such approval.

 

(i)                                     Material Project Agreements.

 

The Principal Borrower shall, and shall cause each of the other Obligors to:

 

(i)                                     perform and observe all the material
terms and provisions of each Material Project Agreement to be performed or
observed by it except to the extent the failure to so perform or observe such
terms and provisions would not reasonably be expected to have a Material Adverse
Effect;

 

(ii)                                  use all commercially reasonable efforts to
deliver a Consent and Acknowledgment (Shipper) from each of the counterparties
to the Material Transportation Services Agreements and from each of the
counterparties to the Material EPC Agreements (and, in any event, subject to
compliance with Section 3.3(d)(ii)); and

 

(iii)                               enforce its rights and remedies under each
such Material Project Agreement in accordance with its terms to the extent
necessary to achieve Project Completion by the Outside Date.

 

(j)                                    End of Fiscal Years.  The Principal
Borrower will, for financial reporting purposes, cause each of its Fiscal Years,
and the Principal Borrower will cause each of the other Obligors’ Fiscal Years,
to end on December 31 of each applicable calendar year.

 

(k)                                 Anti-Corruption Laws and Sanctions.  The
Principal Borrower shall (within 90 days after the date hereof) maintain in
effect and enforce procedures, policies or codes of conduct intended to ensure
compliance in all material respects by the Obligors and their respective
directors, officers and employees with Anti-Corruption Laws and Sanctions
applicable to such Persons.

 

(l)                                     Ownership of Assets.  The Principal
Borrower shall ensure that at all times the Obligors (i) directly own, on an
unconsolidated basis, at least 95% of Consolidated Total Assets and
(ii) generate at least 95% of Consolidated EBITDA.

 

(m)                             Pari Passu Ranking. The Principal Borrower will
ensure that the Lender Secured Obligations rank at least pari passu in right of
payment with all of their other

 

121

--------------------------------------------------------------------------------


 

senior secured Funded Debt of the Obligors, including all Permitted Refinancing
Debt and Permitted Incremental Debt.

 

(n)                                 Use of Proceeds. Each Borrower will use the
proceeds of the Credit Facilities only as provided for in Section 2.1, 2.2 and
2.3, as applicable, and subject to Section 8.1(x)(iii).

 

(o)                                 Intellectual Property. The Principal
Borrower shall, and shall cause each other Obligor to, maintain all Intellectual
Property required in connection with the Project and the Closing Date Business,
as the case may be, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(p)                                 Protection of Liens. The Principal Borrower
shall, and shall cause each other Obligor to, do all things reasonably requested
by the Agent or the Collateral Agent to establish, protect and maintain the
Security Documents and the Liens granted thereunder and the priority thereof in
relation to other Persons, subject to Permitted Liens.

 

(q)                                 Pensions. The Principal Borrower shall
ensure that all pension plans, including any Defined Benefit Plan, maintained or
operated by, or for the benefit of, any Obligor and/or any of its employees are
maintained, operated and funded in accordance with all Applicable Laws except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

(r)                                    Equity Nomination and Support Agreement.
If and to the extent any letters of credit are delivered by or on behalf of KMI
to the Principal Borrower as required under the Equity Nomination and Support
Agreement, the Principal Borrower will, as and to the extent required under such
agreement, make drawings under such letter of credit and make use of such funds
in accordance with such agreement. The Principal Borrower will take all such
steps as are reasonably necessary to grant the Collateral Agent an assignment
and a Lien over its rights and benefits under such letter of credit. The
Principal Borrower will otherwise abide by the terms and provisions of the
Equity Nomination and Support Agreement.

 

(s)                                   Further Assurances.  The Principal
Borrower, at its expense, shall, and shall cause each other Obligor to promptly
cure any default by it in the execution and delivery of this Agreement or of any
of the other Loan Documents to which it is a party and, after reasonable notice
thereof from the Agent, the Principal Borrower shall promptly execute and
deliver, or cause to be executed and delivered, all such other and further
deeds, agreements, opinions, certificates, instruments, affidavits, registration
materials and other documents (and cause each other Obligor to take such action)
necessary for the Principal Borrower’s compliance with or performance of the
covenants and agreements of the Principal Borrower or any other Obligor in any
of the Loan Documents, including this Agreement, or to further evidence and more
fully describe the property subject to the Liens,

 

122

--------------------------------------------------------------------------------


 

privileges and priorities purported to be created by the Security Documents, or
to correct any omissions in any of the Loan Documents, or more fully to state
the obligations set out herein or in any of the Loan Documents, or to perfect,
protect or preserve the Liens created pursuant to any of the Loan Documents, or
to make any registration, recording, to file any notice or to obtain any
consent, all as may be necessary or appropriate in connection therewith, in the
judgment of the Agent, acting reasonably.

 

9.2                               Negative Covenants

 

So long as any Outstandings exist or any Credit Facility is available hereunder,
the Principal Borrower covenants and agrees with each of the Lenders and the
Agent that without the prior written consent of the Lenders:

 

(a)                                 Incurrence of Funded Debt.  The Principal
Borrower shall not, and shall not permit any other Obligor to, create, incur,
assume, or permit to be outstanding any Funded Debt, except for Permitted Debt.

 

(b)                                 Negative Pledge.  The Principal Borrower
shall not, and shall not permit any other Obligor to, create, issue, incur,
assume, have outstanding or permit to exist any Liens on any of its or their
present or future Property, except for Permitted Liens.

 

(c)                                  Limitation on Dispositions.  The Principal
Borrower shall not, and shall not permit any other Obligor to, consummate a
Disposition other than Permitted Dispositions.

 

(d)                                 Transactions with Affiliates.  The Principal
Borrower shall not, and shall not permit any other Obligor to, make any payment
to, or Dispose of any of its Property to, or purchase any Property from, or,
except for Existing Affiliate Agreements, enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or Guarantee
with, or for the benefit of, any Affiliate of the Principal Borrower which is
not an Obligor or a Subsidiary of the Borrower involving aggregate consideration
in excess of Cdn.$5,000,000, unless each such Affiliate transaction is on terms
that are not less favourable (taken as a whole) in any material respect to such
Obligor as it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate.

 

(e)                                  Change of Business.  The Principal Borrower
and the other Obligors, taken as a whole, shall not fundamentally and
substantively alter the character of their businesses, taken as a whole, from
the businesses conducted by, contemplated to be conducted by or proposed to be
conducted by, the Principal Borrower and the other Obligors, taken as a whole,
on the Closing Date, and other business activities which are extensions thereof
or otherwise incidental, synergistic, reasonably related, or ancillary to any of
the foregoing.

 

(f)                                   Reorganization etc.  The Principal
Borrower shall not, and shall not permit any other Obligor to, enter into any
transaction or series of transactions whereby all or

 

123

--------------------------------------------------------------------------------


 

substantially all of its Property would become the property of any other Person
(herein called a “Successor”) whether by way of reconstruction, reorganization,
recapitalization, consolidation, amalgamation, merger, transfer, sale or
otherwise (each a “Successor Transaction”) unless:

 

(i)                                     if the Successor Transaction involves a
Borrower, the Successor is a Person organized and existing under the federal
laws of Canada, the laws in force in a province in Canada or under the laws of
any state in the United States of America and the Successor Transaction would
not result in a Default or an Event of Default under Section 12.1(m);

 

(ii)                                  if the Successor Transaction involves an
Obligor but not a Borrower, an Obligor is the continuing entity and the
Successor is a Person organized and existing under the federal laws of Canada,
the laws in force in a province in Canada or under the laws of any state in the
United States of America;

 

(iii)                               prior to or contemporaneously with the
consummation of such Successor Transaction:

 

(A)                               the Successor will be bound by or have assumed
all the covenants and obligations of the applicable Obligor(s) under all Loan
Documents to which it is a party; and

 

(B)                               the Loan Documents to which the applicable
Obligor(s) was a party immediately prior to entering into the Successor
Transaction, will be valid and binding obligations of the Successor, enforceable
against the Successor and entitling the Lenders, as against the Successor, to
exercise all their rights under such Loan Documents;

 

provided that the Successor shall also execute and/or deliver to the Lenders
such documents (including legal opinions of counsel to the Successor), if any,
as may, in the opinion of the Agent, acting reasonably, be necessary to effect
or establish (A) and (B) above;

 

(iv)                              such Successor Transaction shall be on such
terms and shall be carried out in such a matter so as to preserve and not to
impair in any material respect any of the rights and powers of the Lenders
hereunder or under any other Loan Documents; and

 

(v)                                 no Event of Default or Default shall have
occurred and be continuing immediately prior to such Successor Transaction or
will occur (including as determined on a pro forma basis) upon or as a result of
such Successor Transaction.

 

(g)                                  Hedge Agreements.  The Principal Borrower
shall not, and shall not permit any other Obligor to, enter into any Hedge
Agreements (i) for speculative purposes, (ii) in a manner inconsistent with the
hedging policies governed by the board of

 

124

--------------------------------------------------------------------------------


 

directors of KMCL or the Principal Borrower, or (iii) while any Outstanding
Principal remains under the Construction Facility or the Contingent Facility,
where the obligations thereunder are secured by a Lien, except Lender Swap
Obligations.

 

(h)                                 No Postponement or Subordination of
Inter-Corporate Debt.  The Principal Borrower shall not, and shall not permit
any other Obligor to, directly or indirectly, enter into any arrangement whereby
any Funded Debt owed to it or them by the Principal Borrower or any other
Obligor is postponed or subordinated to and in favour of any other such Funded
Debt unless such postponement and subordination is also extended to the
Outstandings on substantially the same terms and conditions.

 

(i)                                     Restricted Payments. Neither KMCL, the
Principal Borrower nor the Parent shall:

 

(i)                                     prior to the Project Completion Date,
make any Distribution unless the following three conditions have been satisfied:

 

(A)                               such Distribution would not result in
aggregate Distributions in any period of four consecutive Fiscal Quarters
exceeding Distributable Cash for such period;

 

(B)                               prior to making any such Distribution, it
shall have delivered to the Agent, an officer’s certificate from an Authorized
Officer of the Principal Borrower in the form of Schedule P certifying that,
after giving effect to such Distribution, (I) the Obligors remain in material
compliance with the maximum debt and minimum equity requirements of
Section 2.1(b)(iii) or 2.2(b)(ii)(C), as applicable, (II) the Obligors have
sufficient Total Borrower Equity Financing in an amount to fund projected
Project Costs for the next following 6 month period to the extent required to
maintain compliance with the maximum debt and minimum equity requirements of
Section 2.1(b)(iii) or 2.2(b)(ii)(C), as applicable, and (III) such Distribution
is consistent in all material respects with the forecasted Distributions forming
part of the Net Forecasted Retained Cash Flow calculation set out in the then
most recently delivered Drawdown Notice; and the Independent Engineer will have
provided the applicable Independent Engineer Certificate to the Agent or the
Lenders confirming the reasonableness of the conclusions above (with respect to
Total Borrower Equity Financing, confirming, the reasonableness of the Net
Forecasted Retained Cash Flow) to the Agent and the Lenders; and

 

(C)                               no Default or Event of Default has occurred
and is continuing at the time of such Distribution; and

 

125

--------------------------------------------------------------------------------


 

(ii)                                  after the Project Completion Date, KMCL,
the Parent and the Principal Borrower shall be permitted to make quarterly
dividends and other Distributions, provided that no Default or Event of Default
has occurred and is continuing.

 

(j)                                    Voluntary Prepayments. The Principal
Borrower shall not, and shall not permit any other Obligor to, prepay, redeem,
purchase, defease, acquire or otherwise satisfy prior to the scheduled maturity
thereof any Permitted Debt (other than the Credit Facilities, Capital Leases and
Purchase Money Obligations); provided that, the Obligors may prepay, redeem,
purchase, defease, acquire or otherwise satisfy prior to the scheduled maturity
thereof any Permitted Debt following the Project Completion Date and provided no
Default or Event of Default exists at such time or would reasonably be expected
to result therefrom and, in the case of Permitted Refinancing Debt, if such
prepayment, redemption, purchase, defeasance, acquisition or satisfaction is
funded entirely from the proceeds of the issuance of Equity Securities by KMCL
or the Parent or other Permitted Debt.

 

(k)                                 Investments. The Principal Borrower shall
not, and shall not permit any other Obligor to, make any Investment except for
Permitted Investments.

 

(l)                                     Sale Leasebacks.  The Principal Borrower
shall not, and shall not permit any other Obligor to, enter into any Sale
Leaseback where the Fair Market Value of such Sale Leaseback, together with the
aggregate Fair Market Value of all other Sale Leasebacks of the Obligors,
exceeds the Threshold Amount, in each case, the Fair Market Value being
determined as of the date each such Sale Leaseback was made.

 

(m)                             Amendments to Constating Documents and Material
Project Agreements.  The Principal Borrower shall not, and shall not permit any
other Obligor to, enter into or provide any  amendments, waivers and consents to
any of (i) the articles, by-laws, partnership agreement or other constating or
governing documents of any Obligor or (ii) the Material Project Agreements or
Required Permits, except in each case for any such amendments, waivers and
consents as would not reasonably be expected to have a Material Adverse Effect,
delay Project Completion beyond the Outside Date or otherwise materially and
adversely the rights of the Lender Secured Parties.

 

(n)                                 No Accounts other than with Lenders.  Except
for the Excluded Securities Accounts and except for any accounts maintained with
any financial institution or other Person to hold Excluded Deposits/Amounts, the
Principal Borrower shall not, nor shall it permit any Obligor to: (i) establish
or maintain any deposit accounts or any securities accounts with, or (ii) have
any cash or Cash Equivalents on deposit with, in each case, any financial
institution or other Person except the Agent or a Lender.

 

126

--------------------------------------------------------------------------------


 

9.3                               Financial Covenants

 

So long as any Outstandings exist or any Credit Facility is available hereunder,
the Principal Borrower covenants and agrees with each of the Lenders and Agent
that, without the prior written consent of the Lenders, as at the end of each
Fiscal Quarter (commencing with the Fiscal Quarter ending September 30, 2017),
the ratio of Consolidated Total Funded Debt to Consolidated Capitalization shall
not be greater than 70%.

 

The covenant in this Section 9.3 is referred to herein as the “Financial
Covenant”.

 

9.4                               Reporting Requirements

 

So long as any Outstandings exist or any Credit Facility is available hereunder,
the Principal Borrower covenants and agrees with each of the Lenders and Agent
that without the prior written consent of the Lenders:

 

(a)                                 Financial and Project Reporting.  The
Principal Borrower shall deliver to the Agent:

 

(i)                                     within 90 days after the end of each of
KMCL’s Fiscal Years, the audited annual Financial Statements of KMCL on a
consolidated basis, for each such Fiscal Year, together with the notes thereto,
all prepared in accordance with GAAP consistently applied, and, in each case,
certified by independent certified public accountants of recognized national
standing whose opinion shall not be qualified as to the scope of audit or
contain a note as to the status of KMCL or any other Obligor as a going concern;

 

(ii)                                  within 45 days after the end of its first,
second and third Fiscal Quarters in each Fiscal Year, the unaudited quarterly
Financial Statements of KMCL on a consolidated basis, for each such Fiscal
Quarter, all in reasonable detail and stating in comparative form the figures
for the corresponding date and period in the previous Fiscal Year (other than in
the case of such Financial Statements for the first Fiscal Year), all prepared
in accordance with GAAP consistently applied and certified by an Authorized
Officer of KMCL to present fairly, in all material respects, the consolidated
financial condition of KMCL in accordance with GAAP;

 

(iii)                               concurrently with delivering the Financial
Statements pursuant to Sections 9.4(a)(i) and 9.4(a)(ii), a Compliance
Certificate, including any update to Schedule I and Schedule J;

 

(iv)                              all material updates and material amendments
to the Project Budget (if any) from time to time;

 

(v)                                 with respect to the Project, a listing
within 30 days after the end of each calendar month of (A) prior to Project
Completion, evidence of any additional requisite material permits and
Governmental Authorization

 

127

--------------------------------------------------------------------------------


 

applied for or acquired by any Obligor in such fiscal quarter and evidence of
any conditions on any Required Permits having been satisfied, (B) each filing
with Governmental Authorities or notice to any counterparties under any Material
Project Agreements to amend or change the tolls charged under any transportation
services agreement, (C) any material order issued by a Governmental Authority in
connection with the Project, (D) the then current Projected Project Completion
Date (which must in any event be prior to the Outside Date); and (E) and any
material update on any material litigation or material administrative proceeding
affecting the Project or the Obligors (including the Existing Project Related
Proceedings); and

 

(vi)                              at the request of the Agent, such other
information, reports, certificates or other matters affecting the business,
affairs, financial condition or Property of the Obligors as the Agent or any
Lender may reasonably request.

 

The financial statements, budgets, descriptions, reports and other documents to
be delivered pursuant to Sections 9.4(a)(i) to 9.4(a)(iv) inclusive may be
delivered by transmitting an electronic version of the same to the Agent and
confirming (x) receipt thereof by the Agent and (y) the ability of the Agent to
access the same.

 

(b)                                 Material Litigation.  The Principal Borrower
shall promptly, and in any event within 5 Banking Days of obtaining Knowledge of
the same, give written notice to the Agent of:

 

(i)                                     any litigation, proceeding or dispute
affecting the any Obligor which either claims damages in excess of $25,000,000
or, if adversely determined, would reasonably be expected to have a Material
Adverse Effect; and

 

(ii)                                  with respect to the Existing Project
Related Proceedings, any occurrence concerning any such Existing Project Related
Proceedings that would reasonably be expected to have a Material Adverse Effect;

 

and shall from time to time furnish to the Agent all reasonable information
requested by the Agent concerning the status of any such litigation, proceeding
or dispute, including the Existing Project Related Proceedings.

 

(c)                                  Environmental Notices. If an Obligor shall:

 

(A)                               receive or give any notice that a violation of
any Environmental Law, Environmental Permit or Environmental Order has or may
have been committed or is about to be committed by such Obligor, or in respect
of any of its Property, if such violation would reasonably be expected to result
in such Obligor incurring liabilities or costs in excess of $25,000,000 in any
Fiscal Year;

 

128

--------------------------------------------------------------------------------


 

(B)                               receive any notice that a complaint,
proceeding or order has been filed or is about to be filed against such Obligor,
or in respect of any of their Property, alleging a violation of any
Environmental Law, Environmental Permit or Environmental Order, if such
violation would reasonably be expected to result in such Obligor incurring
liabilities or costs in excess of $25,000,000 in any Fiscal Year; or

 

(C)                               receive any notice requiring such Obligor to
take any action in connection with the Release of Hazardous Materials into the
environment or alleging that such Obligor may be liable or responsible for costs
associated with a response to, or to clean-up, a Release of Hazardous Materials
into the environment, or any damages caused thereby, if such action or liability
would result in such Obligor incurring liabilities or costs in excess of
$25,000,000 in any Fiscal Year;

 

the Principal Borrower shall promptly provide the Agent with a copy of such
notice and shall furnish to the Agent details of any action taken or proposed to
be taken in respect of such notice and, from time to time, all reasonable
information requested by the Agent relating to the same.

 

(d)                                 Material Project Agreements. Promptly after
obtaining Knowledge thereof, the Principal Borrower shall provide the Agent with
notice of:

 

(i)                                     the entering into of any material
amendment or waiver to any Material Project Agreement (together with a true copy
thereof);

 

(ii)                                  the occurrence of any event that
constitutes a material default under, or the receipt or giving of a notice of
default or termination under, a Material Project Agreement, which notice shall
specify in reasonable detail the nature of such default, the period of existence
thereof and what action the applicable Obligor(s) proposes to take with respect
thereto; and

 

(iii)                               any material notice delivered or received by
any Obligor under or pursuant to any Material Project Agreement.

 

(e)                                  Corporate Information.  The Principal
Borrower shall promptly notify the Agent if at any time any of the information
on Schedule I or Schedule J becomes incorrect (as at such time) and shall in
such event promptly (and in any event within 10 Banking Days) provide to the
Agent an updated Schedule I or Schedule J, as applicable.

 

(f)                                   Other Notices.

 

(i)                                     The Principal Borrower shall deliver to
the Agent, promptly upon becoming aware of the occurrence of a Default or the
occurrence of an Event of Default, an officer’s certificate from an Authorized
Officer

 

129

--------------------------------------------------------------------------------


 

describing the foregoing in reasonable detail and specifying the steps, if any,
being taken to cure or remedy the same.

 

(ii)                                  The Principal Borrower shall promptly
notify the Agent of any event, circumstance or condition that has had a Material
Adverse Effect.

 

(iii)                               Promptly after obtaining Knowledge thereof,
the Principal Borrower shall provide the Agent with notice of any material
notice delivered or received by any Obligor under or pursuant to any Required
Permit.

 

9.5                               Agent May Perform Covenants

 

If the Principal Borrower or any Obligor fails to perform any covenants on its
part herein contained, subject to any consents or notices or cure periods
required by Section 12.1 and provided that a period of 10 Banking Days after
written notice from the Agent to remedy the same has been given, the Agent may
give written notice to the Principal Borrower of such failure and if such
covenant remains unperformed, the Agent may, in its discretion but need not,
perform any such covenant capable of being performed by the Agent, and if the
covenant requires the payment or expenditure of money, the Agent may, upon
having received approval of all Lenders, make such payments or expenditure and
all sums so expended shall constitute credit advanced by the Lenders for the
benefit of the Principal Borrower and shall be forthwith payable by the
Principal Borrower to the Agent on behalf of the Lenders and shall bear interest
at the applicable interest rate provided in Section 4.7 for amounts due in Cdn.
Dollars or US Dollars, as the case may be. No such performance, payment or
expenditure by the Agent shall be deemed to relieve any Obligor of any default
hereunder or under the other Loan Documents.

 

9.6                               Most Favoured Lender Provisions re: Permitted
Incremental Debt

 

If at any time any of the documents related to Permitted Incremental Debt
provide for interest rates, fees or other amounts (including make-whole amounts
and premiums in connection with an early repayment or pre-payment of any
Permitted Incremental Debt) payable in respect of any Permitted Incremental Debt
that are in excess of the interest rates, fees or other amounts payable under
the Credit Facilities (for purposes of this Section, the “Incremental Pricing”)
then: (i) such Incremental Pricing shall upon notice from the Agent to the
Principal Borrower be incorporated by reference in this Agreement as if set
forth fully herein, mutatis mutandis, retroactive to the date such Incremental
Pricing took effect under the documents governing Permitted Incremental Debt and
no such provision may thereafter be waived, amended or modified under this
Agreement except pursuant to the provisions of Section 16.10, and (ii) the
Obligors shall promptly, and in any event within 10 days after entering into
such documents so advise the Agent in writing. Thereafter, upon the request of
the Required Lenders, the Required Lenders shall enter into an amendment to this
Agreement evidencing the incorporation of such Incremental Pricing, it being
agreed that any failure to make such request or to enter into any such amendment
shall in no way qualify or limit the incorporation by reference described in
clause (i) of the immediately preceding sentence.

 

130

--------------------------------------------------------------------------------


 

ARTICLE 10
GUARANTEES AND SECURITY

 

10.1                        Obligor and Pledgor Guarantees

 

(a)                                 Scope of Guarantees.  Each Obligor shall
Guarantee all of the Lender Secured Obligations of the other Obligors. Each
Pledgor shall Guarantee all of the Lender Secured Obligations of the other
Obligors pursuant to a limited recourse Guarantee, the recourse of which is
limited to such Pledgor’s interests in the Equity Securities or Equity
Securities Equivalents of the Parent under and pursuant to the Pledge to which
it is a party.

 

(b)                                 Obligor and Pledgor Guarantees.  The
Principal Borrower shall execute and deliver, and shall cause each of the other
Obligors and the Pledgors, as the case may be, to execute and deliver, the
following (as applicable):

 

(i)                                     from each of the Borrowers and all other
Obligors that are organized under the laws of any jurisdiction of Canada or the
United States, an Obligor Guarantee substantially in the form of Schedule H-1,
with such modifications and insertions as may be agreed to by the Agent, acting
reasonably;

 

(ii)                                  from each of the Pledgors, a Pledgor
Guarantee substantially in the form of Schedule H-2, with such modifications and
insertions as may be agreed to by the Agent, acting reasonably; and

 

(iii)                               from each of the Obligors which are
organized under the laws of any jurisdiction outside of Canada and the United
States, an Obligor Guarantee in a form satisfactory to the Agent, acting
reasonably.

 

10.2                        Security

 

(a)                                 Scope of Security.  All of the Lender
Secured Obligations of all Obligors shall be secured, equally and rateably, by
the Security Documents which will grant first priority Liens (subject to
Permitted Liens) on, to and against all present and future Property of the
Obligors. The Lender Secured Obligations of all Pledgors shall be secured,
equally and rateably by first priority Liens (subject to Permitted Liens) on, to
and against all Equity Securities and Equity Securities Equivalents of the
Obligors owned by the Pledgors, and all proceeds of the foregoing (other than
Distributions permitted to be made hereunder), as described therein.

 

(b)                                 Security Documents.  The Principal Borrower
shall execute and deliver, and shall cause each of the other Obligors and the
Pledgors to execute and deliver or shall execute, the following (as applicable):

 

(i)                                     from each of the Obligors, an Obligor
Debenture;

 

(ii)                                  from each of the Pledgors, a Pledge; and

 

131

--------------------------------------------------------------------------------


 

(iii)                               from each Obligor and each other party
thereto, any applicable Consent and Acknowledgement; provided that, such
Consents and Acknowledgements shall only be required to be executed and
delivered if and when required pursuant to and in accordance with
Section 9.1(i)(ii).

 

(c)                                  Collateral Requirements.  The Principal
Borrower shall, and shall cause each other Obligor to:

 

(i)                                     comply with and perform in all material
respects each of the terms, conditions and covenants set forth in the Security
Documents applicable to such Obligor; and

 

(ii)                                  take such reasonable action as is
necessary to maintain a valid first priority Lien (subject to Permitted Liens)
on all Collateral in favour of the Lender Secured Parties, and deliver to the
Collateral Agent such documentation in connection therewith as is delivered to
the Collateral Agent or any other Lender Secured Party, in form and substance
reasonably satisfactory to the Agent.

 

10.3                        Registration and Perfection

 

The Collateral Agent or the Agent may require the Principal Borrower to, at the
Borrowers’ expense, register, file or record the Security Documents in all
offices where such registration, filing or recording is necessary or of
advantage to the creation, perfection and preserving of the Lien constituted
thereby; provided that registrations, filings or recordings in relation to
register any specific fixed mortgages or charges against real property shall not
be made unless an Event of Default has occurred and is continuing, except with
the consent of the Principal Borrower. The Agent or the Collateral Agent may
amend and renew, or direct the Principal Borrower to do so, such registrations,
filings and recordings from time to time as and when required to keep them in
full force and effect or to preserve the priority established by any prior
registration, filing or recording thereof.

 

10.4                        Continuing Security

 

Each item or part of the Security Documents shall for all purposes be treated as
a separate and continuing collateral security and shall be deemed to have been
given in addition to and not in place of any other item or part of the Security
Documents or any other security now held or hereafter acquired by the Collateral
Agent, the Agent or the Lenders. No item or part of the Security Documents shall
be merged or be deemed to have been merged in or by this Agreement or any
documents, instruments or acknowledgements delivered hereunder, or any simple
contract debt or any judgment, and any realization of or steps taken under or
pursuant to any security, instrument or agreement shall be independent of and
not create a merger with any other right available to the Collateral Agent, the
Agent or the Lenders under any security, instruments or agreements held by it or
at law or in equity.

 

132

--------------------------------------------------------------------------------


 

10.5                        Dealing with Security

 

The Agent on behalf of the Lender Secured Parties may grant extensions of time
or other indulgences, take and give up securities (including the Security
Documents or any part or parts thereof), accept compositions, grant releases and
discharges and otherwise deal with any Obligor, other Lender Secured Parties and
others and with the Security Documents and each part thereof as the Agent (on
behalf of the Lender Secured Parties and subject to the terms of the Collateral
Agency and Intercreditor Agreement) may see fit, and may, subject to
Section 7.6, apply all amounts received from any Obligor or others or from
securities upon such part of the liabilities of the Borrower hereunder or under
any of the Security Documents as the Agent may direct, without prejudice to or
in any way limiting the liability of the Obligors under the Loan Documents or
any other collateral security.

 

10.6                        Release and Discharge of Security

 

(a)                                 Subject to the terms of the Collateral
Agency and Intercreditor Agreement, the Borrower and the other Obligors and the
Pledgors shall not be discharged from the Security Documents or any part
thereof, other than to the extent that such security constituted by the Security
Documents applies to a Permitted Disposition (in which case the Liens subject to
such Security Documents shall, without further action, cease to apply to the
subject matter thereof for the benefit of the Agent and the Lenders) except by a
written release and discharge signed by the Collateral Agent with the prior
written consent of all of the Lenders.  If all of the Lender Secured Obligations
have been repaid, paid, satisfied and discharged, as the case may be, in full
and the Credit Facilities has been fully cancelled, then the Agent shall cause
its, the Lenders’ and the Swap Lenders’ interest in the Security Documents to be
released in accordance with the Collateral Agency and Intercreditor Agreement,
at the expense of the Principal Borrower.

 

(b)                                 The Lenders hereby authorize the Agent, upon
the written request of the Principal Borrower, to, without further authorization
from the Lenders, take such steps as may be required under the Collateral Agency
and Intercreditor Agreement or as may be requested by the Collateral Agent to
release the Liens created by the Security Documents from any property or assets
in relation to a Permitted Disposition or to postpone the Liens constituted by
the Security Documents to any Permitted Lien under subparagraph (h), (u) or
(y) of the definition thereof.

 

10.7                        Acknowledgement in Respect of Security

 

The parties acknowledge that the Security Documents contemplated to be provided
herein shall be provided pursuant to the Collateral Agency and Intercreditor
Agreement for the benefit of all holders of Secured Obligations and in
accordance with Section 15.16 and the Collateral Agency and Intercreditor
Agreement.

 

10.8                        Transfer of Security

 

If RBC, in its capacity as Agent, or any successor thereto, in its capacity as
Agent ceases to be the Agent (the “Departing Agent”), the Departing Agent shall
transfer and assign all of its

 

133

--------------------------------------------------------------------------------


 

right, title and interest in its capacity as Agent in and to the Security and
the Collateral Agency and Intercreditor Agreement to the sucessor Agent.

 

10.9                        Effectiveness

 

The Liens created by the Security Documents shall be effective, and the
undertakings as to the Security Documents herein or in any other Loan Document
shall be continuing, whether any Loans are then outstanding or any amounts
thereby secured or any part thereof shall be owing before or after, or at the
same time as, the creation of such Liens or before or after or upon the date of
execution of any amendments to this Agreement, until all Outstandings have been
repaid in full and this Agreement has been terminated.

 

10.10                 Hedging Affiliates

 

Each Lender hereby confirms to and agrees with the Agent and the other Lenders
as follows:

 

(a)                                 such Lender is, for the purpose of securing
the Lender Swap Obligations owing to or in favour of its Affiliates pursuant to
the Security Documents, executing and delivering this Agreement both on its own
behalf and as agent for and on behalf of such Affiliates;

 

(b)                                 the Agent shall be and is hereby authorized
by each such Affiliate to act in accordance with the provisions of the Loan
Documents (including on the instructions or at the direction of the Lenders or
the Required Lenders (which, for certainty, shall not include their respective
Affiliates)) in all respects with respect to the Security Documents; and

 

(c)                                  the Lender Hedge Agreements of any such
Affiliate or the Lender Swap Obligations owing to or in favour of any such
Affiliate shall not be included or taken into account for the purposes of
Section 16.10 or (for certainty) in any determination of the Required Lenders or
all of the Lenders which shall be determined solely based upon the Commitments
of the Lenders hereunder or the Outstanding Principal owing to the Lenders.

 

10.11                 Security for Hedging with Former Lenders

 

If a Lender ceases to be a Lender under this Agreement (a “Former Lender”), all
Lender Swap Obligations owing to such Former Lender and its Affiliates under
Lender Hedge Agreements entered into while such Former Lender was a Lender shall
remain secured by the Security Documents (equally and rateably) to the extent
that such Lender Swap Obligations were secured by the Security Documents prior
to such Lender becoming a Former Lender and, subject to the following provisions
of this Section 10.11 and, unless the context otherwise requires, all references
herein to “Lender Swap Obligations” shall include such obligations to a Former
Lender and its Affiliates and all references herein to “Lender Hedge Agreements”
shall include such Lender Hedge Agreements with a Former Lender and its
Affiliates (in each case, other than Excluded Swap Obligations). For certainty,
any Lender Swap Obligations under any individual Lender Hedge Agreements entered
into with a Former Lender or an Affiliate thereof after the

 

134

--------------------------------------------------------------------------------


 

Former Lender has ceased to be a Lender (irrespective of the fact that the
master agreement between such parties was entered into prior thereto) shall not
be secured by the Security Documents. Notwithstanding the foregoing, no Former
Lender or any Affiliate thereof shall have any right to cause or require the
enforcement of the Security Documents or any right to participate in any
decisions relating to the Security Documents, including any decisions relating
to the enforcement or manner of enforcement of the Security Documents or
decisions relating to any amendment to, waiver under, release of or other
dealing with all or any part of the Security Documents; for certainty, the sole
right of a Former Lender and its Affiliates with respect to the Security
Documents is to share, on a pari passu basis, in any proceeds of realization and
enforcement of the Security Documents.

 

10.12                 Security Disclaimer

 

If any Lender determines, acting reasonably, that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to hold or benefit from a Lien over real property pursuant to
any law of the United States or any state thereof, then such Lender may notify
the Agent that such Lender disclaims any and all benefit of such Lien under the
Security Documents to the extent of such illegality; provided that such
determination or disclaimer shall not (a) invalidate or render unenforceable
such Lien for the benefit of the Agent or any other Lender or Swap Lender or
(b) result in any redistribution of any payments under Section 15.14 as a
consequence of the Agent, the other Lenders and the Swap Lenders receiving
realization proceeds from such Lien in excess of their respective Applicable
Percentages of such realization proceeds.

 

ARTICLE 11
DESIGNATION OF RESTRICTED SUBSIDIARIES

 

11.1                        Designation of Restricted Subsidiaries

 

The Principal Borrower shall be entitled, from time to time (but subject to the
proviso below) by notice in writing to the Agent (together with reasonable
particulars which demonstrate compliance with the positive covenant in
Section 9.1(l)), to designate that:

 

(a)                                 a Subsidiary of KMCL or the Principal
Borrower which is an Unrestricted Subsidiary shall become a Restricted
Subsidiary; or

 

(b)                                 a Restricted Subsidiary shall cease to be a
Restricted Subsidiary;

 

provided that the Principal Borrower shall not be entitled to designate that
(i) a Restricted Subsidiary shall cease to be a Restricted Subsidiary if a
Default or an Event of Default would result from or exist immediately after such
designation, (ii) a Subsidiary of KMCL or the Principal Borrower shall become a
Restricted Subsidiary if a Default or an Event of Default would result from or
exist immediately after such designation.

 

11.2                        Obligor Guarantee and Security

 

(a)                                 The Principal Borrower shall cause any
Subsidiary of any Obligor that becomes a Restricted Subsidiary after the Closing
Date to enter into and become a party to a

 

135

--------------------------------------------------------------------------------


 

Obligor Guarantee, and to deliver to the Agent or the Collateral Agent, as
applicable, the following as soon as reasonably practicable (and in any event
within 30 days thereafter (or such longer period as may be agreed to by the
Agent)):

 

(i)                                     an Obligor Guarantee;

 

(ii)                                  a certificate signed by from an Authorized
Officer of such Subsidiary making representations and warranties to the effect
of those contained in Sections 8.1(a), 8.1(b), 8.1(c), 8.1(d), 8.1(e) and
8.1(f) but with respect to such Subsidiary and its Obligor Guarantee and the
Security Documents delivered pursuant to clause (vi) below, and, if relevant
under Applicable Law to the provision of the Obligor Guarantee, a certificate
confirming the solvency of such Subsidiary;

 

(iii)                               such documents and evidence with respect to
such Subsidiary as the Required Lenders may reasonably request in order to
establish the existence and good standing of such Subsidiary and the
authorization of the transactions contemplated by the Obligor Guarantee and the
Security Documents to be delivered by it under clause (vi) below;

 

(iv)                              such Security Documents and other agreements,
documents and instruments related thereto, necessary to grant a first priority
(subject to Permitted Liens and the Collateral Agency and Intercreditor
Agreement) perfected Lien on all of the Property of such Subsidiary, each in
form and substance satisfactory to the Agent and the Agent and similar to those
required to be provided by other Restricted Subsidiaries;

 

(v)                                 all original certificates evidencing Equity
Securities of any Obligor owned by it, together with any endorsements thereto
required by the Agent;

 

(vi)                              such certificates, lien searches,
organizational and other charter documents, resolutions and other documents and
agreements as the Agent may reasonably request in connection therewith; and

 

(vii)                           an opinion of counsel satisfactory to the Agent
and the Collateral Agent, acting reasonably, to the effect that (A) the Obligor
Guarantee and the Security Documents entered into by such Subsidiary pursuant to
clause (vi) above have been duly authorized, executed and delivered and such
Obligor Guarantee and such Security Documents constitute the legal, valid and
binding obligation of such Subsidiary enforceable in accordance with their
terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
and other customary qualifications, (B) the Obligor Guarantee and the Security
Documents to which it is becoming a party do not violate or conflict with any
law or its constating documents, (C) the

 

136

--------------------------------------------------------------------------------


 

Liens of the Collateral Agent on the Collateral granted by such Subsidiary are
valid, attached, perfected Liens, and (D) as to such other matters as are
reasonably required by the Agent and the Collateral Agent.

 

(b)                                 The Agent shall promptly release any Obligor
Guarantee, provided by a Restricted Subsidiary that ceases to be a Restricted
Subsidiary in accordance with the provisions hereof.

 

ARTICLE 12
EVENTS OF DEFAULT AND REMEDIES

 

12.1                        Events of Default

 

Each of the following events or conditions shall constitute an “Event of
Default”:

 

(a)                                 Principal Default.  if the applicable
Borrower fails to pay any Outstanding Principal of any Loan when due and payable
hereunder;

 

(b)                                 Other Payment Default.  if the applicable
Borrower fails to pay (i) any interest (including, if applicable, default
interest) on any Loan; (ii) any acceptance fee with respect to Bankers’
Acceptances; (iii) any standby fees payable hereunder; or (iv) any other amount
not specifically referred to herein payable by the applicable Borrower hereunder
or under any other Loan Document in each case when due and payable, and, in the
case of amounts described in clause (i), (ii) or (iii) above, such default
remains unremedied for a period of 5 Banking Days and, in the case of amounts
described in clause (iv) above, such failure remains unremedied for a period of
30 days after written notice of such default is delivered by the Agent to the
Principal Borrower;

 

(c)                                  Breach of Certain Covenants.

 

(i)                                     if any Obligor defaults in the
performance of or compliance with (i) any term contained in Section 9.2(b),
Section 9.2(c), Section 9.2(f), Section 9.2(i), Section 9.2(j), and Section 9.3;
or

 

(ii)                                  if the Principal Borrower defaults in the
performance of or compliance with its obligations under Section 9.4(f)(i) and
such failure remains unremedied for a period of 5 Banking Days;

 

(d)                                 Breach of Other Covenants.  if any Obligor
or Pledgor fails to observe or perform any covenant or obligation herein or in
any other Loan Document on its part to be observed or performed (other than a
covenant or obligation whose breach or default in performance is specifically
dealt with elsewhere in this Section 12.1) and such failure remains unremedied
for a period of 30 days after written notice of such default is delivered by the
Agent to the Principal Borrower;

 

(e)                                  Incorrect Representations.  if any
representation, warranty or certification (each a “Representation”) made or
deemed to be made by or on behalf of any Obligor

 

137

--------------------------------------------------------------------------------


 

or Pledgor herein or in any other Loan Document, certificate, report or
financial statement at any time furnished by or on behalf of any Obligor or
Pledgor under or in connection with this Agreement or any other Loan Document
shall prove to have been false or misleading on and as of the date made or
deemed made and the Representation remains incorrect or misleading for a period
of 30 days after written notice of such default is delivered by the agent to the
Principal Borrower;

 

(f)                                   Involuntary Insolvency. If any case,
proceeding or other action shall be instituted in any court of competent
jurisdiction against any Obligor or Pledgor, seeking in respect of such Obligor
or Pledgor an adjudication in bankruptcy, reorganization of its indebtedness,
dissolution, winding up, liquidation, a composition, proposal or arrangement
with creditors, a readjustment of debts, the appointment of a trustee, receiver,
receiver and manager, interim receiver, custodian, liquidator sequestrator or
other Person with similar powers with respect to such Obligor or Pledgor or of
all or any substantial part of its Property, or any other like relief in respect
of such Person under the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada), the Winding-Up and Restructuring Act
(Canada), the United States Bankruptcy Code, or any other bankruptcy, insolvency
or analogous law and:

 

(i)                                     such case, proceeding or other action
results in an entry of an order for relief or any such adjudication or
appointment; or

 

(ii)                                  the same shall continue undismissed, or
unstayed and in effect, for any period of 30 days;

 

(g)                                  Voluntary Insolvency.  if any Obligor or
Pledgor:

 

(i)                                     makes any assignment in bankruptcy or
makes any other assignment for the benefit of creditors;

 

(ii)                                  makes any proposal under the Bankruptcy
and Insolvency Act (Canada) or any comparable law, seeks relief under the
Companies’ Creditors Arrangement Act (Canada), the Winding-Up and Restructuring
Act (Canada), the United States Bankruptcy Code, or any other bankruptcy,
insolvency or analogous law, or files a petition or proposal to take advantage
of any act of insolvency;

 

(iii)                               consents to or acquiesces in the appointment
of a trustee in bankruptcy, receiver, receiver and manager, interim receiver,
custodian, sequestrator or other person with similar powers of itself or of all
or any portion of its Property which is, in the opinion of the Required Lenders,
material;

 

(iv)                              files a petition or otherwise commences any
proceeding seeking any arrangement with creditors, composition, administration
or readjustment under any applicable bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting creditors’ rights; or

 

138

--------------------------------------------------------------------------------


 

(v)                                 consents to, or acquiesces in, the filing of
such assignment, proposal, relief, petition, proposal, appointment or proceeding
or takes any action to authorize or effect any of the foregoing;

 

(h)                                 Dissolution.  other than as permitted by
Section 9.2(f), if proceedings are commenced for the dissolution, liquidation or
winding-up of an Obligor unless such proceedings are being actively and
diligently contested in good faith to the satisfaction of the Required Lenders,
or if a decree or order is enacted for the dissolution, liquidation or
winding-up of an Obligor, except in each case as permitted hereunder;

 

(i)                                     Security Realization.  if any secured
creditors of an Obligor realize upon or enforce their security against Property
of such Person having an aggregate Fair Market Value in excess of the Threshold
Amount and such realization or enforcement shall continue in effect and not be
released, discharged or stayed within 30 days;

 

(j)                                    Seizure.  if (i) Property of any Obligor
having an aggregate Fair Market Value in excess of the Threshold Amount or
(ii) any Property which is pledged or charged pursuant to any Pledge is seized
or otherwise attached by anyone pursuant to any legal process or other means,
including distress, execution or any other step or proceeding with similar
effect, and, in any case, any such attachment, step or other proceeding shall
continue in effect and not be released, discharged or stayed within 30 days;

 

(k)                                 Judgments.  if final judgments or orders for
the payment of money aggregating in excess of the Threshold Amount are rendered
against any Obligor and the same remain undischarged and not effectively stayed
or appealed for a period of 30 days after entry thereof or shall remain
undischarged for a period of 30 days after expiration of any such stay;

 

(l)                                     Writs of Execution.  if writs of
execution or attachment or similar process in respect of any judgments or claims
which in the aggregate are in excess of the Threshold Amount are entered,
commenced or levied against all or a substantial portion of the Property of an
Obligor or against any Property which is pledged or charged pursuant to a
Pledge, and such writs, execution, attachment or similar processes are not
released, bonded, satisfied, discharged, vacated or stayed within 30 days after
their entry, commencement or levy;

 

(m)                             Cross Default. if a default, event of default or
other similar condition or event (however described) in respect of any Obligor
occurs or exists under: (i) any Permitted Refinancing Debt; (ii) any Permitted
Incremental Debt; or (iii) any other indentures, credit agreements, agreements
or other instruments evidencing or relating to any other Funded Debt of any
Obligor (individually or collectively) where the aggregate outstanding principal
amounts thereof are in excess of the Threshold Amount and, in any such case, any
such default, event or condition has resulted in such Funded Debt becoming, or
becoming capable at such time of

 

139

--------------------------------------------------------------------------------


 

being declared, due and payable thereunder before it would otherwise have been
due and payable and, if there is a grace period applicable thereto, such default
continues unremedied beyond the expiry of such grace period;

 

(n)                                 Change of Control. if a Change of Control
occurs;

 

(o)                                 Lender Hedge Agreement.  if a Hedge
Agreement Demand for Payment has been delivered to any Obligor and such Obligor
fails to make payment thereunder within 3 Banking Days after the time when such
payment is due;

 

(p)                                 Invalidity.  if any Loan Document or any
material provision thereof shall at any time for any reason cease to be in full
force and effect (other than through a release by the Agent or the Lenders
pursuant to the Loan Documents), be declared to be void or voidable and the same
is not forthwith effectively rectified or replaced by the applicable Obligor or
Pledgor forthwith upon demand by the Agent within 5 Banking Days of notice of
such Loan Document not being in full force and effect, or declaration that such
Loan Document is void or voidable, by the Agent to the applicable Obligor or
Pledgor specifying the particulars of such failure or declaration and requiring
rectification or replacement (as applicable) or shall be repudiated, or the
validity or enforceability thereof shall at any time be contested by any Obligor
or Pledgor, or any Obligor or Pledgor shall deny that it has any or any further
liability or obligation thereunder or at any time it shall be unlawful or
impossible for it to perform any of its obligations under any Loan Document;

 

(q)                                 Loss of Priority of Security.  except for
Permitted Liens or as otherwise permitted under this Agreement, if any of the
Security Documents shall at any time and for any reason fail or cease to create
a valid and perfected first priority Lien against any Collateral in favour of
the Collateral Agent for the benefit of the Lender Secured Parties (subject to
the terms of the Collateral Agency and Intercreditor Agreement) as against third
parties (and the same is not forthwith effectively rectified or replaced by the
applicable Obligor or Pledgor) within 5 days of notice of the same being
received by the Borrower or any Obligor from the Agent or Pledgor denies,
disaffirms or challenges the validity, perfection or priority of any such Lien;

 

(r)                                    Project Completion. if Project Completion
is not achieved by the Outside Date;

 

(s)                                   Abandonment of Project.  the permanent
cessation or abandonment of all or substantially all of the Project or the
suspension of all or substantially all work relating to the development,
construction and completion of the Project (for any cause or reason whatsoever)
(i) for any period in excess of 120 consecutive days or (ii) 210 days, in the
aggregate, in the immediately preceding 12 month period (provided such periods
will be deemed not to run while a Force Majeure event is continuing as long as
Project Completion would still be reasonably expected to occur before the
Outside Date), in each case, prior to Project Completion and whether voluntary
or involuntary (including as a result of an injunction), and shall

 

140

--------------------------------------------------------------------------------


 

in any event include: (A) any resolution of the directors of KMCL or the
Principal Borrower (or in respect of any successor of KMCL or the Principal
Borrower, the board of directors or other body exercising analogous authority
with respect to any person that is not a corporation) authorizing or directing
the same; and (B) and any publicly announced decision by the Principal Borrower,
other Obligor or any Affiliate thereof, to abandon the Project;

 

(t)                                    Equity Nomination and Support Agreement.
if a default, event of default or other similar condition or event (however
described) occurs or exists under the Equity Nomination and Support Agreement
and such default, event of default or other similar condition or event continues
unremedied for a period of 5 Banking Days;

 

(u)                                 Termination of Material EPC Agreement.  an
event of default under any Material EPC Agreement occurs (or such Material EPC
Agreement is terminated as a consequence thereof) and such event of default is
not cured or a replacement Material EPC Agreement with terms and conditions no
less favourable in any material respect to the applicable Obligor than the
Material EPC Agreement being replaced is entered into, in each case, within a
time period which would not reasonably be expected to cause the Projected
Project Completion Date to be later than the Outside Date;

 

(v)                                 Default under Transportation Services
Agreements

 

(i)                                     one or more Obligors shall default in
the performance of any of their respective obligations under one or more
transportation services agreements having as the subject matter thereof
committed shipping volumes in excess, in the aggregate, of 20% of all committed
shipping volumes in respect of the Project, which default continues unremedied
for more than 30 days or if such agreements cease to be in full force and effect
(without replacement with additional transportation services agreements) prior
to the end of its scheduled term; or

 

(ii)                                  one or more counterparties (other than an
Obligor) shall default in the performance of any of their respective obligations
under one or more transportation services agreements having as the subject
matter thereof committed shipping volumes in excess, in the aggregate, of 20% of
all committed shipping volumes in respect of the Project, which defaults
continue for more than 90 days, if such agreements are not replaced with
additional transportation services agreements (including pursuant to a further
“open season” in respect of such shipping volumes); and

 

(w)                               Cessation of Business.  if an Obligor shall
cease to carry on all or any material part of its business as now conducted or
threatens to do the same.

 

141

--------------------------------------------------------------------------------


 

12.2                        Enforcement

 

(a)                                 Acceleration. If any Event of Default shall
occur and for so long as it is continuing, the Total Commitment shall, upon the
direction of the Required Lenders to the Agent and written notice of the same
from the Agent to the Principal Borrower, terminate, and:

 

(i)                                     the entire principal amount of all Loans
then outstanding hereunder and all accrued and unpaid interest thereon,

 

(ii)                                  an amount equal to the face amount at
maturity of all Bankers’ Acceptances issued by the Principal Borrower hereunder
which are unmatured, and

 

(iii)                               all other Outstandings outstanding
hereunder,

 

shall, at the option of the Agent in accordance with the last sentence of
Section 15.9 or upon the request of the Required Lenders, become immediately due
and payable upon written notice to that effect from the Agent to the Borrowers,
all without presentment, protest, demand, notice of dishonour or any other
demand whatsoever (all of which are hereby expressly waived by the Borrowers);
provided that upon the occurrence of the events described in Sections 12.1(f)and
(g), such termination and acceleration shall be automatic and no such notice
shall be required.

 

(b)                                 Remedies. If the Borrowers do not pay all
Outstandings owing by them forthwith after receipt of a notice under
Section 12.2, the Agent on behalf of the Lenders and in accordance with
Section 15.9 may, in its discretion, exercise any right or recourse and/or
proceed by any action, suit, remedy or proceeding against the Borrowers
authorized or permitted by Applicable Law (and the Collateral Agency and
Intercreditor Agreement) for the recovery of all the Outstandings of the
Borrowers owing to the Lenders hereunder and proceed to exercise any and all
rights hereunder and under the other Loan Documents and no such remedy for the
enforcement of the rights of the Lenders shall be exclusive of or dependent on
any other remedy but any one or more of such remedies may from time to time be
exercised independently or in combination.

 

12.3                        Suspension of Lenders’ Outstandings

 

The occurrence of a Default or Event of Default that is continuing shall relieve
the Lenders of all obligations to provide any further Drawdowns to any Borrower
hereunder (subject to Section 3.5); provided that the foregoing shall not
prevent the Lenders or the Agent from disbursing money or effecting any
Conversion which, by the terms hereof, they are entitled to effect, or any
Conversion or Rollover requested by the Borrower and acceptable to the Lenders
and the Agent, acting reasonably.

 

142

--------------------------------------------------------------------------------


 

12.4                        Cash Collateral Accounts

 

(a)                                 Upon the occurrence of an Event of Default,
the Agent on behalf of the Lenders may require any Borrower to forthwith pay
funds in an amount sufficient to pay the maximum aggregate amount for which such
Lenders are or may become liable in respect of all outstanding Bankers’
Acceptances into a Cash Collateral Account in accordance with Section 7.4(b).

 

(b)                                 Upon the occurrence of an Event of Default,
the Agent on behalf of the Lenders may require the Principal Borrower to
forthwith pay funds in an amount sufficient to pay the maximum aggregate amount
for which such Lenders are or may become liable in respect of all outstanding
Letters of Credit into a Cash Collateral Account in accordance with
Section 7.4(c).

 

12.5                        Right of Set Off

 

If an Event of Default has occurred and is continuing, each of the Lenders is
hereby authorized at any time and from time to time to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender to or for the credit or the account of any
Obligor against any and all of the obligations of the Obligors now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender has made any demand under this
Agreement or any other Loan Document and although such obligations of the
Obligor may be contingent or unmatured or are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each of the Lenders under this Section 12.5 are
in addition to other rights and remedies (including other rights of setoff,
consolidation of accounts and bankers’ lien) that the Lenders may have. Each
Lender agrees to promptly notify the Principal Borrower and the Agent after any
such setoff and application, but the failure to give such notice shall not
affect the validity of such setoff and application.

 

12.6                        Sharing of Payments by Lenders

 

If any Lender, by exercising any right of setoff or counterclaim or otherwise,
obtains any payment or other reduction that might result in such Lender
receiving payment or other reduction of a proportion of the aggregate amount of
its Loans and accrued interest thereon or other obligations hereunder greater
than its pro rata share thereof as provided herein, then the Lender receiving
such payment or other reduction shall:

 

(a)                                 notify the Agent of such fact; and

 

(b)                                 purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders rateably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing to them, provided that:

 

143

--------------------------------------------------------------------------------


 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest;

 

(ii)                                  the provisions of this Section 12.6  shall
not be construed to apply to (x) any payment made by any Obligor pursuant to and
in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
any Obligor or any Affiliate of an Obligor (as to which the provisions of this
Section shall apply); and

 

(iii)                               the provisions of this Section 12.6 shall
not be construed to apply to (A) Cash Collateral provided, payment received, or
the exercise of rights of counterclaim, set-off or banker’s lien or similar
rights, in respect of any Cash Management Services provided by, or Cash
Management Obligations owing to, any Cash Manager, (B) any payment made while no
Event of Default has occurred and is continuing in respect of obligations of the
Borrower to such Lender that do not arise under or in connection with the Loan
Documents, (C) any payment made in respect of an obligation that is secured by a
Permitted Lien or that is otherwise entitled to priority over the Borrower’s
obligations under or in connection with the Loan Documents, (D) any reduction
arising from an amount owing to an Obligor upon the termination of any Lender
Hedge Agreement, or (E) any payment to which such Lender is entitled as a result
of any form of credit protection obtained by such Lender.

 

The Obligors consent to the foregoing and agree, to the extent they may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Obligor rights of setoff and counterclaim and similar rights of Lenders with
respect to such participation as fully as if such Lender were a direct creditor
of each Obligor in the amount of such participation.

 

12.7                        Remedies Cumulative and Waivers

 

For greater certainty, it is expressly understood and agreed that the rights and
remedies of the Lenders and the Agent hereunder or under any other Loan Document
are cumulative and are in addition to and not in substitution for any rights or
remedies provided by law or by equity; and any single or partial exercise by the
Lenders or by the Agent of any right or remedy for a default or breach of any
term, covenant, condition or agreement contained in this Agreement or other Loan
Document shall not be deemed to be a waiver of or to alter, affect or prejudice
any other right or remedy or other rights or remedies to which any one or more
of the Lenders and the Agent may be lawfully entitled for such default or
breach. Any waiver by, as applicable, the Required Lenders, the Lenders or the
Agent of the strict observance, performance or compliance with any term,
covenant, condition or other matter contained herein and any indulgence granted,
either expressly or by course of conduct, by, as applicable, the Required
Lenders, the Lenders or

 

144

--------------------------------------------------------------------------------


 

the Agent shall be effective only in the specific instance and for the purpose
for which it was given and shall be deemed not to be a waiver of any rights and
remedies of the Lenders or the Agent under this Agreement or any other Loan
Document as a result of any other default or breach hereunder or thereunder.

 

ARTICLE 13
YIELD PROTECTION / TAXES / REPLACEMENT OF LENDERS

 

13.1                        Increased Costs

 

(a)                                 Increased Costs Generally.  If, after the
Closing Date, any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender;

 

(ii)                                  subject any Lender to any Tax of any kind
whatsoever with respect to this Agreement or any Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof, except for
Indemnified Taxes or Other Taxes covered by Section 13.2 and except for the
imposition, or any change in the rate, of any Excluded Tax payable by such
Lender; or

 

(iii)                               impose on any Lender or any applicable
interbank market any other condition, cost or expense affecting this Agreement
or Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount),
then upon request of the Required Lenders, the Principal Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any lending office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
or its holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of its holding
company with respect to capital adequacy), then the Principal Borrower, will pay
to such Lender such additional amount or amounts as will compensate such Lender
or its holding company for any such reduction suffered.

 

145

--------------------------------------------------------------------------------


 

(c)                                  Certificates for Reimbursement.  Upon a
Lender having determined that it is entitled to additional compensation in
accordance with the provisions of Section 13.1(a) or 13.1(b), such Lender shall,
within 90 days, so notify the Principal Borrower and the Agent, provided that,
if the Principal Borrower is not provided with such notice within such period,
then such Lender shall not be entitled to claim additional compensation for any
period prior to the date of delivery of such notice. The Lender shall provide to
the Borrowers and the Agent a photocopy of the relevant law or official
directive (or, if it is impracticable to provide a photocopy, a written summary
of the same). A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 13.1(a) or 13.1(b), including reasonable detail of the
basis of calculation of the amount or amounts, and delivered to the Borrowers
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 10 Banking Days after
receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, except
that the Borrowers shall not be required to compensate a Lender pursuant to this
Section 13.1 for any increased costs incurred or reductions suffered more than
90 days prior to the date that such Lender notifies the Borrowers of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor, unless the Change in Law giving rise
to such increased costs or reductions is retroactive, in which case the 90-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

(e)                                  Consistent Treatment. A Lender shall only
be entitled to claim compensation pursuant to this Section 13.1 if and to the
extent that is claiming similar compensation from other comparable borrowers
under comparable credit facilities.

 

13.2                        Taxes

 

(a)                                 Payments Subject to Taxes.  If any Obligor,
the Agent, or any Lender is required by Applicable Law (as determined in the
good faith discretion of the applicable withholding agent) to deduct or pay any
Indemnified Taxes (including any Other Taxes) in respect of any payment by or on
account of any obligation of an Obligor hereunder or under any other Loan
Document, then:

 

(i)                                     the sum payable shall be increased by
that Obligor when payable as necessary so that after making or allowing for all
required deductions and payments (including deductions and payments applicable
to additional sums payable under this Section 13.2) the Agent or Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions or payments been required;

 

146

--------------------------------------------------------------------------------


 

(ii)                                  the Borrowers shall make any such
deductions required to be made by it under Applicable Law; and

 

(iii)                               the Borrowers shall timely pay the full
amount required to be deducted to the relevant Governmental Authority in
accordance with Applicable Law.

 

(b)                                 Payment of Other Taxes by the
Borrower.  Without limiting the provisions of paragraph (a) above, each Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with Applicable Law.

 

(c)                                  Indemnification.

 

(i)                                     The Borrowers shall indemnify the Agent
and each Lender, within 10 Banking Days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Agent or such Lender or required to be withheld
or deducted from a payment to the Agent or such Lender and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority (subject to the
following sentence and Section 13.2(f)) with a certificate as to the amount of
such payment or liability delivered to the Borrowers by a Lender (with a copy to
the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. In the event a Borrower has made a payment to
the Agent or a Lender pursuant to this paragraph (c) and the Agent or Lender is
thereafter granted or receives a credit, refund or remission in respect of the
Indemnified Taxes or Other Taxes, then the Agent or Lender, as the case may be,
shall, subject to the applicable Borrower having paid the relevant amount
payable under this paragraph (c) and to the extent it is satisfied that it can
do so without prejudice to the retention of the amount of such credit, refund or
remission, refund to the applicable Borrower such amount (if any) as the Agent
or Lender determines in good faith will leave the Agent or Lender in no worse
position than would have been the case if there had been no obligation to pay
the Indemnified Taxes or Other Taxes in the first place. The Agent or Lender
shall not be obligated to provide to the Borrowers copies of all or any part of
its tax returns, financial statements or other corporate financial data by
reason of any such matter.

 

(ii)                                  Each Lender shall severally indemnify the
Agent, within 10 Banking Days after demand therefor, for (i) any Indemnified
Taxes or Other Taxes attributable to such Lender (but only to the extent that
the Borrowers have not already indemnified the Agent for such Indemnified Taxes
or Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) and without

 

147

--------------------------------------------------------------------------------


 

limiting the obligation of the Borrowers to do so), (ii) any Taxes attributable
to the Agent’s failure to comply with the provisions of Section 16.2(c) relating
to the maintenance of a Register and (iii) any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Agent to the Lender from any other
source against any amount due to the Agent under this paragraph.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by an Obligor
to a Governmental Authority, the applicable Borrower shall deliver to the Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

 

(e)                                  Status of Lenders.  Any Lender that is
entitled to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall, at the request of a
Borrower or the Agent, deliver to the applicable Borrower and the Agent, no
later than 30 days after the later of the date of the request and the date such
Lender becomes a party hereto (or designates a new lending office) under this
Agreement, at the time or times prescribed by Applicable Law or reasonably
requested by the applicable Borrower or the Agent, such properly completed and
executed documentation prescribed by Applicable Law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition:

 

(i)                                     any Lender, if requested by a Borrower
or the Agent, shall deliver such other documentation prescribed by Applicable
Law or reasonably requested by the Borrower or the Agent as will enable the
applicable Borrower or the Agent to determine whether or not such Lender is
subject to withholding or information reporting requirements; and

 

(ii)                                  any Lender that becomes subject to
Canadian withholding tax with respect to any Outstandings other than by reason
of a Change in Law, shall within 5 days thereof notify the Borrowers and the
Agent in writing.

 

(f)                                   Treatment of Certain Refunds and Tax
Reductions.  Without duplication of amounts payable pursuant to Section 13.2(c),
if the Agent or a Lender determines, in its sole discretion, that it has
received a credit, refund or remission of any Indemnified Taxes or Other Taxes
as to which it has been indemnified by the

 

148

--------------------------------------------------------------------------------


 

Borrowers or with respect to which another Obligor has paid additional amounts
pursuant to this Section, it shall pay to the applicable Borrower or other
Obligor, as applicable, an amount equal to such credit, refund or remission (but
only to the extent of indemnity payments made, or additional amounts paid, by
the applicable Borrower or other Obligor under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund, credit or
remission), net of all reasonable out-of-pocket expenses of the Agent or such
Lender, as the case may be, and without interest. The Principal Borrower shall,
and shall cause each other Obligor, as applicable, to, upon the request of the
Agent or such Lender, repay the amount paid over to the applicable Borrower or
other Obligor (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Agent or such Lender if the Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrowers or any other Person, to arrange its
affairs in any particular manner or to claim any available refund or reduction.

 

(g)                                  Survival.  The provisions of
Section 13.2(c) shall survive the repayment of the Outstandings and the
cancellation of the Credit Facilities.

 

13.3                        Mitigation Obligations: Replacement of Lenders

 

(a)                                 Designation of a Different Lending
Office.  If any Lender requests compensation under Section 13.1, or requires any
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 13.2, then, with the
consent of the Borrowers, such Lender shall use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 13.1 or 13.2 , as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If: (I) any Lender
requests compensation under Section 13.1; (II) a Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 13.2; (III) any Lender’s obligations are
suspended pursuant to Section 13.4; (IV) any Lender exercises its rights under
Section 13.5 or 13.6 or 13.7 but not all Lenders are so affected; any Lender
does not provide its consent to a request by a Borrower for a waiver of a
condition precedent as provided in Section 3.4; (V) any Lender does not provide
its consent, waiver or agreement to a request by a Borrower for a consent,
waiver or amendment that requires the consent of all of the Lenders, all
Required Lenders or all affected Lenders as

 

149

--------------------------------------------------------------------------------


 

provided for in Section 16.10(a) or 16.10(b), as applicable; or (VI) any Lender
becomes a Defaulting Lender; then, in addition to and not in limitation of or
derogation from the other provisions hereof, the Borrowers shall have the right,
at their option:

 

(i)                                     at their sole expense and effort, upon
10 days’ written notice to such Lender and the Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 16.2), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(A)                               the assigning Lender receives payment of an
amount equal to the Outstanding Principal of its Loans and accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any breakage costs and amounts required to
be paid under this Agreement as a result of prepayment to a Lender) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the applicable Borrower (in the case of all other amounts) (or such
lower amount as the Assigning Lender may agree in its sole discretion);

 

(B)                               in the case of any such assignment resulting
from a claim for compensation under Section 13.1 or payments required to be made
pursuant to Section 13.2, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(C)                               in the case of any assignment in the
circumstances set out in subparagraph (V) of this Section 13.3(b), such waiver
or amendment is approved by (A) all other Lenders, in the case of a consent or
agreement requiring all Lenders, (B) at least the Required Lenders, in the case
of a consent or agreement requiring the Required Lenders, or (C) all other
affected Lenders, in the case of a consent or agreement requiring all affected
Lenders, and in each case the assignee consents to such waiver or amendment; and

 

(D)                               such assignment does not conflict with
Applicable Law; or

 

(ii)                                  at any time after the Project Completion
Date, elect to terminate such Lender’s Commitments, in which case the Total
Commitment shall be reduced by an amount equal to the amount of any Lender’s
Commitment so cancelled (provided that prior to or concurrently with such
cancellation such Lender shall have received payment in full of all principal,
interest, fees and other amounts through such date of cancellation and a release

 

150

--------------------------------------------------------------------------------


 

from any further obligations to make Advances under the Loan Documents after
such termination).

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 13.3 and to the extent permitted under
Applicable Law, each Lender hereby designates and appoints the Agent as true and
lawful agent and attorney-in-fact, with full power and authority, for and on
behalf of and in the name of such Lender to execute, acknowledge and deliver the
assignment required hereunder if such Lender is a Defaulting Lender and such
Lender shall be bound thereby as fully and effectively as if such Lender had
personally executed, acknowledged and delivered the same.

 

The Borrowers may exercise any combination of their rights to replace or repay
Lenders under this Section 13.3; provided that in each case each Lender being
replaced or repaid is treated rateably with each of the other Lenders being
replaced or repaid.

 

13.4                        Illegality

 

If any Lender determines in good faith that the adoption of any Applicable Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make or maintain
any Loan (or to maintain its obligation to make any Loan), or to determine or
charge interest rates based upon any particular rate, then, on notice thereof by
such Lender to the Borrowers through the Agent, any obligation of such Lender
with respect to the activity that is unlawful shall be suspended until such
Lender notifies the Agent and the Borrowers that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice (with a copy
to the Agent), the applicable Borrower shall, within the time required by such
Applicable Law (or on demand if no such time period is prescribed by Applicable
Law or at the end of such longer period as such Lender at its discretion may
agree), prepay without penalty or premium or, if conversion would avoid the
activity that is unlawful, convert any Loans in order to avoid the activity that
is unlawful. Upon any such prepayment or conversion, the applicable Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different lending office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be disadvantageous to such Lender.  If any such change shall
only affect a portion of such Lender’s obligations under this Agreement which
is, in the opinion of such Lender and the Agent, severable from the remainder of
this Agreement so that the remainder of this Agreement may be continued in full
force and effect without otherwise affecting any of the obligations of the
Agent, the other Lenders or the Borrowers hereunder, such Lender shall only
declare its obligations under that portion so terminated.

 

151

--------------------------------------------------------------------------------


 

13.5                        Market Disruption Respecting Bankers’ Acceptances

 

If:

 

(a)                                 the Agent (acting reasonably) makes a
determination, which determination shall be conclusive and binding upon the
Principal Borrower, and notifies the Principal Borrower, that there no longer
exists an active market for bankers’ acceptances accepted by the Lenders; or

 

(b)                                 the Principal Borrower is not marketing
Bankers’ Acceptances on its own and the Agent is advised by Lenders holding at
least 35% of the Commitments by written notice (each, a “BA Suspension Notice”)
that such Lenders have determined (acting reasonably) that the BA Discount Rate
will not or does not accurately reflect the cost of funds of such Lenders or the
discount rate which would be applicable to a sale of Bankers’ Acceptances
accepted by such Lenders in the market for the applicable term;

 

then:

 

(c)                                  the right of the Principal Borrower to
request Bankers’ Acceptances or BA Equivalent Advances from any Lender shall be
suspended until the Agent determines that the circumstances causing such
suspension no longer exist, and so notifies the Principal Borrower and the
Lenders;

 

(d)                                 any outstanding Drawdown Notice requesting a
Loan by way of Bankers’ Acceptances or BA Equivalent Advances under a Credit
Facility shall be deemed to be a Drawdown Notice requesting a Prime Loan under
the same Credit Facility in the amount specified in the original Drawdown
Notice;

 

(e)                                  any outstanding
Conversion/Rollover/Repayment Notice requesting a Conversion of a Loan by way of
Prime Loan, USBR Loan or LIBO Rate Loan under a Credit Facility into a Loan by
way of Bankers’ Acceptances or BA Equivalent Advances shall be deemed to be a
Conversion/Rollover/Repayment Notice requesting a Conversion of such Loan into a
Prime Loan under the same Credit Facility; and

 

(f)                                   any outstanding
Conversion/Rollover/Repayment Notice requesting a Rollover of a Loan by way of
Bankers’ Acceptances or BA Equivalent Advances under a Credit Facility, shall be
deemed to be a Conversion/Rollover/Repayment Notice requesting a Conversion of
such Loan into a Prime Loan under the same Credit Facility.

 

The Agent shall promptly notify the Principal Borrower and the Lenders of any
suspension of the Principal Borrower’s right to request Bankers’ Acceptances or
BA Equivalent Advances and of any termination of any such suspension. A
BA Suspension Notice shall be effective upon receipt of the same by the Agent if
received prior to 12:00 noon (Toronto time) on a Banking Day and if not, then on
the next following Banking Day, except in connection with a Drawdown Notice or
Conversion/Rollover/Repayment Notice previously received by the Agent, in which
case the applicable BA Suspension Notice shall only be effective with respect to
such

 

152

--------------------------------------------------------------------------------


 

previously received Drawdown Notice or Conversion/Rollover/Repayment Notice if
received by the Agent prior to 12:00 noon (Toronto time) 2 Banking Days prior to
the proposed Drawdown Date, Conversion Date or Rollover Date (as applicable)
applicable to such previously received Drawdown Notice or 
Conversion/Rollover/Repayment Notice, as applicable.

 

13.6                        Market Disruption Respecting LIBO Rate Loans

 

If, at any time subsequent to the giving of a Drawdown Notice or a
Conversion/Rollover/Repayment Notice to the Agent by the Principal Borrower with
regard to any requested LIBO Rate Loan:

 

(a)                                 the Agent (acting reasonably) determines
that by reason of circumstances affecting the London interbank market, adequate
and fair means do not exist for ascertaining the rate of interest with respect
to, or deposits are not available in sufficient amounts in the ordinary course
of business at the rate determined hereunder to fund, a requested LIBO Rate Loan
during the ensuing Interest Period selected;

 

(b)                                 the Agent (acting reasonably) determines 
that the making or continuing of the requested LIBO Rate Loan by the Lenders has
been made impracticable by the occurrence of an event which materially adversely
affects the London interbank market generally; or

 

(c)                                  the Agent is advised by Lenders holding at
least 35% of the Total Commitment by written notice (each, a “LIBO Suspension
Notice”), such notice to be received by the Agent no later than 12:00 noon
(Toronto time) on the third Banking Day prior to the date of the requested
Drawdown, Rollover or Conversion, as the case may be, that such Lenders have
determined (acting reasonably) that the LIBO Rate will not or does not
adequately reflect the effective cost of funds to such Lenders of United States
Dollar deposits in such market for the relevant Interest Period,

 

then the Agent shall give notice thereof to the Lenders and the Principal
Borrower as soon as possible after such determination or receipt of such
LIBO Suspension Notice, as the case may be, and the Borrower shall, within one
Banking Day after receipt of such notice and in replacement of the Drawdown
Notice or Conversion/Rollover/Repayment Notice, as the case may be, previously
given by the Principal Borrower, give the Agent a Drawdown Notice or a
Conversion/Rollover/Repayment Notice, as the case may be, which specifies the
Drawdown of any other Loan or the Conversion of the relevant LIBO Rate Loan on
the last day of the applicable Interest Period into any other Loan which would
not be affected by the notice from the Agent pursuant to this Section 13.6.

 

In the event the Principal Borrower fails to give, if applicable, a valid
replacement Conversion/Rollover/Repayment Notice with respect to the maturing
LIBO Rate Loans which were the subject of a Conversion/Rollover/Repayment
Notice, such maturing LIBO Rate Loans shall be converted on the last day of the
applicable Interest Period into USBR Loans as if a valid replacement
Conversion/Rollover/Repayment Notice had been given to the Agent by the
Principal Borrower pursuant to the provisions hereof. In the event the Borrower
fails to give, if

 

153

--------------------------------------------------------------------------------


 

applicable, a valid replacement Drawdown Notice with respect to a Drawdown
originally requested by way of a LIBO Rate Loan, then the Principal Borrower
shall be deemed to have requested a Drawdown by way of a USBR Loan in the amount
specified in the original Drawdown Notice and, on the originally requested
Drawdown Date, the Lenders (subject to the other provisions hereof) shall make
available the requested amount by way of a USBR Loan.

 

13.7                        Takeovers

 

(a)                                 Takeover Procedure. If the Principal
Borrower wishes to utilize, whether directly or indirectly, Drawdowns under the
Working Capital Facility to facilitate, assist or participate in a Takeover by
any Obligor or any Affiliate thereof:

 

(i)                                     at least 10 Banking Days prior to the
delivery to the Agent of a Drawdown Notice made in connection with a Takeover,
an Authorized Officer of the Principal Borrower will notify the Agent in writing
(who will then notify the Applicable Lenders) of the particulars of the Takeover
in sufficient detail to enable each Applicable Lender to determine, in each
Applicable Lender’s sole discretion, whether it will permit a Drawdown to be
utilized for such Takeover;

 

(ii)                                  if a Lender decides not to fund an Advance
to be utilized for such Takeover, then upon such Lender so notifying the Agent
in writing (who will then notify the Principal Borrower), such Lender will have
no obligation to fund such Advance notwithstanding any other provision of this
Agreement to the contrary; and

 

(iii)                               each Applicable Lender will use reasonable
commercial efforts to notify the Agent in writing as soon as practicable (and in
any event within 5 Banking Days of receipt of the particulars thereof from the
Agent) of its decision whether or not to fund a proposed Takeover and if no such
notice is delivered to the Agent in such period, such Applicable Lender will be
deemed to have elected not to fund,

 

and in the event that any Lender has such a conflict of interest and has elected
not to participate in the requested Advance, then upon the Agent so notifying
the Principal Borrower, such Lender will have no obligation to provide Advances
for such Takeover notwithstanding any other provision of this Agreement to the
contrary; provided, however, that each Lender, which has, or is deemed to have,
no such conflict of interest will have an obligation, up to the amount of its
Working Capital Facility Commitment, to provide Advances for such Takeover, and
any such Advance for such Takeover will be provided by each Takeover Lender in
accordance with the ratio that its Working Capital Facility Commitment bears to
the aggregate of the Working Capital Facility Commitments of all Lenders
participating in such Advance.

 

(b)                                 Takeover Loans. If an Advance under the
Working Capital Facility is utilized for the purposes of a Takeover and there
are Lenders that have not funded such

 

154

--------------------------------------------------------------------------------


 

Advance in accordance with Section 13.7(a), then following the making of any
such Advance and notwithstanding any other provision of this Agreement to the
contrary, all subsequent Advances under the Working Capital Facility shall be
made entirely by the Lenders not funding such Advance until such time as each
Lender’s Applicable Percentage of the Outstanding Principal under the Working
Capital Facility is equal to its Applicable Percentage of the Total Working
Capital Facility Commitment.

 

ARTICLE 14
EXPENSES, INDEMNIFICATION AND JUDGMENT CURRENCY

 

14.1                        Expenses; Indemnity; Damage Waiver

 

(a)                                 Costs and Expenses.  The Borrowers shall
pay, within 30 days after notice from the Agent:

 

(i)                                     all reasonable out-of-pocket expenses
incurred by the Agent, including the reasonable fees, charges and disbursements
of primary counsel for the Agent (including a single firm of local counsel in
each appropriate jurisdiction or otherwise retained with the Principal
Borrower’s written consent (such written consent not to be unreasonable withheld
or delayed), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated); and

 

(ii)                                  all reasonable out-of-pocket expenses
incurred by the Agent or any Lender, including the reasonable fees, charges and
disbursements of primary counsel for the Agent and the Lenders (including a
single firm of local counsel in each appropriate jurisdiction, in connection
with the enforcement or protection of its rights in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or in connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b)                                 Indemnification by the Borrower.  The
Borrowers (on a joint and several basis) shall indemnify the Agent (and any
sub-agent thereof) and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, even if joint or several, including the
reasonable fees, charges and disbursements of any counsel (on a full indemnity
basis) for any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party arising out of, in connection with, or as a result
of:

 

155

--------------------------------------------------------------------------------


 

(i)                                     the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or non-performance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation or
non-consummation of the transactions contemplated hereby or thereby;

 

(ii)                                  any Loan or the use or proposed use of the
proceeds therefrom;

 

(iii)                               the Project (including the financing thereof
contemplated by this Agreement);

 

(iv)                              the Closing Date Business;

 

(v)                                 any actual or alleged presence or Release of
Hazardous Materials on or from any Property owned or operated by any Obligor, or
any of their respective Subsidiaries, or any Environmental Claims related in any
way to any Obligor, or any of their respective Subsidiaries; or

 

(vi)                              any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, and regardless of whether any Indemnitee is
a party thereto,

 

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the bad faith, gross negligence or wilful
misconduct of such Indemnitee or an unexcused material breach of such
Indemnitee’s obligations under a Loan Document by such Indemnitee as determined
by a final non-appealable judgment of a court of competent jurisdiction, but
shall continue to apply to other Indemnitees, nor shall it be available in
respect of matters specifically addressed in Sections 13.1, 13.2 and 14.1(a). An
Indemnitee shall not settle any claim asserted against any Indemnitee by a third
party without the written consent of the Principal Borrower, which consent shall
not be unreasonably delayed or withheld.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
under Section 14.1(a) or 14.1(b) to be paid by it to the Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent (or any such sub-agent) in its capacity as such,
or against any Related Party of any of the foregoing acting for the Agent (or
any such sub-agent) in connection with such

 

156

--------------------------------------------------------------------------------


 

capacity. The obligations of the Lenders under this paragraph (c) are subject to
the other provisions of this Agreement concerning several liability of the
Lenders.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, the Principal Borrower shall
not, and shall not permit any other Obligor to, assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for indirect,
special, consequential, punitive, aggravated or exemplary damages (as opposed to
direct damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby (or any breach thereof), the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof; provided that, nothing in this
paragraph (d) shall relieve any Borrower of any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party. No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, provided that the Indemnitee has used its usual and customary practices
to avoid such use.

 

(e)                                  Payments.  Except as expressly set forth in
this Section 14.1, all amounts due under this Section 14.1 shall be payable
promptly after demand therefor. A certificate of the Agent or a Lender which
sets forth the amount or amounts owing to the Agent, Lender or a sub-agent or
Related Party, as the case may be, as specified in this Section 14.1, including
reasonable detail of the basis of calculation of the amount or amounts, and
delivered to the Borrowers shall be conclusive absent manifest error.

 

(f)                                   Survival.  The provisions of this
Section 14.1 shall survive the repayment of the Outstandings and the
cancellation of the Credit Facilities.

 

14.2                        Judgment Currency

 

(a)                                 If for the purpose of obtaining or enforcing
judgment against a Borrower in any court in any jurisdiction, it becomes
necessary to convert into any other currency (such other currency being
hereinafter in this Section 14.2 referred to as the “Judgment Currency”) an
amount due in Cdn. Dollars or United States Dollars under this Agreement, the
conversion shall be made at the rate of exchange prevailing on the Banking Day
immediately preceding:

 

(i)                                     the date of actual payment of the amount
due, in the case of any proceeding in the courts of any jurisdiction that will
give effect to such conversion being made on such date; or

 

(ii)                                  the date on which the judgment is given,
in the case of any proceeding in the courts of any other jurisdiction (the date
as of which such conversion

 

157

--------------------------------------------------------------------------------


 

is made pursuant to this Section 14.2 being hereinafter in this Section 14.2
referred to as the “Judgment Conversion Date”).

 

(b)                                 If, in the case of any proceeding in the
court of any jurisdiction referred to in Section 14.2(a)(ii), there is a change
in the rate of exchange prevailing between the Judgment Conversion Date and the
date of actual payment of the amount due, the applicable Borrower shall pay such
additional amount (if any) as may be necessary to ensure that the amount paid in
the Judgment Currency, when converted at the rate of exchange prevailing on the
date of payment, will produce the amount of Cdn. Dollars or United States
Dollars, as the case may be, which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date.

 

(c)                                  Any amount due from a Borrower under the
provisions of Section 14.2(b) shall be due as a separate debt and shall not be
affected by judgment being obtained for any other amounts due under or in
respect of this Agreement.

 

(d)                                 The term “rate of exchange” in this
Section 14.2 means the Spot Rate.

 

ARTICLE 15
AGENCY

 

15.1                        Appointment and Authority

 

Each of the Lenders hereby irrevocably appoints RBC as Agent and to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent and the Lenders, and no Obligor
shall have rights as a third party beneficiary of any of such provisions. Each
of the Lenders hereby authorizes the Agent to execute and deliver on behalf of
the Lenders the Collateral Agency and Intercreditor Agreement, the Equity
Nomination and Support Agreement, any subordination agreement required in
connection with Permitted Subordinated Loans and any document or instrument
contemplated in connection therewith, in each case, to the extent this Agreement
does not otherwise require the consent of the Required Lenders or all Lenders
therefor.

 

15.2                        Rights as a Lender

 

Each Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Each
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Obligor or any Affiliate thereof as if such Person
were not the Agent and without any duty to account to the Lenders.

 

158

--------------------------------------------------------------------------------


 

15.3                        Exculpatory Provisions

 

(a)                                 The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for in the Loan Documents), but the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Loan Document or Applicable Law;
and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Principal
Borrower or any of its Affiliates that is communicated to or obtained by the
person serving as the Agent or any of its Affiliates in any capacity.

 

(b)                                 The Agent shall not be liable for any action
taken or not taken by it:

 

(i)                                     with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as is
necessary, or as the Agent believes in good faith is necessary, under the
provisions of the Loan Documents); or

 

(ii)                                  in the absence of its own bad faith, gross
negligence or wilful misconduct.

 

The Agent shall be deemed not to have knowledge of any Default unless and until
notice describing the Default or Event of Default is given to the Agent by a
Borrower or a Lender.

 

(c)                                  Except as otherwise expressly specified in
this Agreement, the Agent shall not be responsible for or have any duty to
ascertain or inquire into:

 

(i)                                     any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document;

 

(ii)                                  the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith;

 

159

--------------------------------------------------------------------------------


 

(iii)                               the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default;

 

(iv)                              the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document; or

 

(v)                                 the satisfaction of any condition specified
in this Agreement, other than to confirm receipt of items expressly required to
be delivered to the Agent.

 

15.4                        Reliance by Agent

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person.  In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be Borrowers’
Counsel), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Agent shall promptly
provide information to one another in order to carry out the purpose and intent
of this Agreement.

 

15.5                        Indemnification of Agent

 

Each Lender agrees to indemnify the Agent and each Related Party and hold it
harmless (to the extent not reimbursed by a Borrower), rateably according to its
Applicable Percentage (and not jointly or jointly and severally) from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel, which may be
incurred by or asserted against the Agent in any way relating to or arising out
of the Loan Documents or the transactions therein contemplated. However, no
Lender shall be liable for any portion of such losses, claims, damages,
liabilities and related expenses resulting from the Agent’s bad faith, gross
negligence or wilful misconduct.

 

15.6                        Delegation of Duties

 

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-Agent appointed by the Agent from among the Lenders and their respective
Affiliates. The Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The provisions of this Article 15 and other provisions of this
Agreement for the benefit of the Agent shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities provided for herein as well as activities as the Agent.

 

160

--------------------------------------------------------------------------------


 

15.7                        Replacement of Agent

 

(a)                                 The Agent may at any time give notice of its
resignation to the Lenders and the Principal Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Principal Borrower, such consent not to be unreasonably withheld,
to appoint a successor, which shall be a Lender having a Commitment and having
an office in Toronto, Ontario or Calgary, Alberta, or an Affiliate of any such
Lender with an office in Toronto, Ontario or Calgary, Alberta. The Agent may
also be removed at any time by the Required Lenders upon 45 days’ notice to the
Agent and the Principal Borrower as long as the Required Lenders, with the
consent of the Principal Borrower, such consent not to be unreasonably withheld,
appoint and obtain the acceptance of a successor within such 45 days, which, in
the case of the Agent, shall be a Lender having an office in Toronto, Ontario or
Calgary, Alberta, or an Affiliate of any such Lender with an office in Toronto,
Ontario or Calgary, Alberta.

 

(b)                                 If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders, and with the consent of the
Principal Borrower, such consent not to be unreasonably withheld, appoint a
successor Agent meeting the qualifications specified in Section 15.7(a),
provided that if the Agent shall notify the Principal Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (i) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in the
preceding paragraph.

 

(c)                                  Upon a successor’s appointment as the Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the former Agent, and the former Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided in the
preceding paragraph). The fees payable by the Borrowers to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the termination of the service
of the former Agent, the provisions of this Section 15.7 and of Section 14.1
shall continue in effect for the benefit of such former Agent, its sub-Agent and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while such former Agent was acting as the Agent.

 

161

--------------------------------------------------------------------------------


 

15.8                        Non-Reliance on Agent and Other Lenders

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

15.9                        Collective Action of the Lenders

 

Each of the Lenders hereby acknowledges that to the extent permitted by
Applicable Law, the remedies and any collateral security provided under the Loan
Documents to the Lenders are for the benefit of the Lenders collectively and
acting together and not severally and further acknowledges that its rights
hereunder and under any collateral security are to be exercised not severally,
but by the Agent upon the decision of the Required Lenders (or such other number
or percentage of the Lender Secured Parties as shall be expressly provided for
in the Loan Documents). Accordingly, notwithstanding any of the provisions
contained herein or in any collateral security, each of the Lenders hereby
covenants and agrees that it shall not be entitled to take any action hereunder
or thereunder with respect to the Credit Facilities including any declaration of
Default or Event of Default hereunder or thereunder but that any such action
shall be taken only by the Agent with the prior written agreement of the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for in the Loan Documents). Each of the Lenders hereby
further covenants and agrees that upon any such written agreement being given,
it shall co-operate fully with the Agent to the extent requested by the Agent.
Notwithstanding the foregoing, in the absence of instructions from the Lenders
and where in the sole opinion of the Agent, acting reasonably and in good faith,
the exigencies of the situation warrant such action, the Agent may without
notice to or consent of the Lenders take such action on behalf of the Lenders as
it deems appropriate or desirable in the interest of the Lenders.

 

15.10                 Lender Decisions

 

The Lenders agree that all decisions as to actions to be or not to be taken, as
to consents or waivers to be given or not to be given, as to determinations to
be made and otherwise in connection with this Agreement and the Loan Documents,
shall be made upon the decision of the Required Lenders except in respect of a
decision or determination where it is specifically provided in this Agreement
that “all of the Lenders”, “all Lenders”, “each of the Lenders” or words to
similar effect, or the Agent alone, is to be responsible for same. Each of the
Lenders shall be bound by and agrees to abide by and adopt all decisions made as
aforesaid and covenants in all communications with the Borrowers to act in
concert and to join in the action, consent, waiver, determination or other
matter decided as aforesaid.

 

162

--------------------------------------------------------------------------------


 

15.11                 Procedure for Funding Loans

 

The Agent shall make Loans available to the Borrowers as required hereunder by
debiting the Agent’s Account to which the Lender’s Applicable Percentage of such
Loans have been credited in accordance with Section 2.10(b) (or causing such
account to be debited) and, in the absence of other arrangements agreed to by
the Agent and the applicable Borrower in writing, by crediting the account of
the applicable Borrower or, at the expense of the applicable Borrower,
transferring (or causing to be transferred) like funds in accordance with the
instructions of the applicable Borrower as set forth in the Drawdown Notice or
Conversion/Rollover/Repayment Notice, as the case may be, in respect of each
Loan; provided that the obligation of the Agent hereunder to effect such a
transfer shall be limited to taking such steps as are commercially reasonable to
implement such instructions, which steps once taken shall constitute conclusive
and binding evidence that such funds were advanced hereunder in accordance with
the provisions relating thereto and the Agent shall not be liable for any
damages, claims or costs which may be suffered by the applicable Borrower and
occasioned by the failure of such Loan to reach the designated destination.

 

15.12                 Remittance of Payments

 

Except for amounts payable to the Agent for its own account, forthwith after
receipt of any repayment pursuant hereto or payment of interest or fees pursuant
to Article 4 or payment pursuant to Article 7, the Agent shall remit to each
Lender its Applicable Percentage of such payment.

 

15.13                 Agent’s Clawback

 

(a)                                 Funding by Lenders; Presumption by
Agent.  Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Advance of funds that such Lender will not make available
to the Agent such Lender’s share of such Advance, the Agent may assume that such
Lender has made such share available on such date in accordance with the
provisions of this Agreement concerning funding by Lenders and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable advance available to the Agent, then such Lender shall pay to the
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Agent, at a rate
determined by the Agent in accordance with prevailing banking industry practice
on interbank compensation. If such Lender pays such amount to the Agent, then
such amount shall constitute such Lender’s Loan included in such Advance. If
such Lender does not do so forthwith, the applicable Borrower shall pay to the
Agent forthwith on demand such corresponding amount with interest thereon at the
interest rate applicable to the Advance in question. Any payment by the
applicable Borrower shall be without prejudice to any claim the applicable
Borrower may have against a Lender that has failed to make such payment to the
Agent.

 

163

--------------------------------------------------------------------------------


 

(b)                                 Payments by Borrower; Presumptions by
Agent.  Unless the Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Agent for the account of
any Lender hereunder that the applicable Borrower will not make such payment,
the Agent may assume that the applicable Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute the amount due to the Lenders. In such event, if the applicable
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Agent forthwith on demand the amount so distributed to
such Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Agent,
at a rate determined by the Agent in accordance with prevailing banking industry
practice on interbank compensation.

 

15.14                 Adjustments Among Lenders

 

(a)                                 Adjustments to Outstandings.  Each Lender
under a Credit Facility agrees that, after delivery of a notice of acceleration
pursuant to Section 12.2 or the occurrence of an Event of Default specified in
Section 12.1(f) or 12.1(g), it will at any time and from time to time upon the
request of the Agent as required by any Lender under such Credit Facility
purchase portions of the Outstanding Principal owed to the other Lenders under
such Credit Facility and make any other adjustments which may be necessary or
appropriate, so that the amount of Outstanding Principal owed to each Lender
under such Credit Facility, as adjusted pursuant to this Section 15.14(a), will
be equal to its Applicable Percentage of all Outstanding Principal under such
Credit Facility. For the purposes of this Section 15.14(a), any undrawn
Commitments shall be deemed to have been cancelled upon delivery of such notice
of acceleration or the occurrence of such specified Event of Default.

 

(b)                                 Application of Payments.  The Agent and the
Lenders agree that, after delivery of a notice of acceleration pursuant to
Section 12.2 or the occurrence of an Event of Default specified in
Section 12.1(f) or 12.1(g), the amount of any repayment made by a Borrower under
this Agreement, and the amount of any proceeds from the exercise of any rights
or remedies of the Lenders under the Loan Documents, which are to be applied
against amounts owing hereunder, shall be so applied in a manner so that, to the
extent possible, the amount of the Outstanding Principal owed to each Lender
after giving effect to such application and any adjustments made pursuant to
Section 15.14(a) shall be equal to its Applicable Percentage of all Outstanding
Principal owed to all Lenders.

 

(c)                                  Further Assurances.  Each Borrower agrees
to be bound by and, at the request of the Agent, to do all things necessary or
appropriate to give effect to any and all purchases and other adjustments made
by and between the Lenders pursuant to this Section 15.14, but shall incur no
increased liabilities, in aggregate, by reason thereof.

 

164

--------------------------------------------------------------------------------


 

15.15                 Agent and Defaulting Lenders

 

(a)                                 To the extent permitted by Applicable Law,
each Defaulting Lender shall be required to provide to the Agent cash in an
amount, as shall be determined from time to time by the Agent or any Fronting
Lender, as the case may be, in its discretion, equal to all obligations of such
Defaulting Lender to the Agent or such Fronting Lender, as the case may be, that
are owing or may become owing pursuant to this Agreement, including such
Defaulting Lender’s obligation to pay, on a pro rata basis, any indemnification
or expense reimbursement amounts not paid by a Borrower. Such cash shall be held
by the Agent in one or more Cash Collateral Accounts, which accounts shall be in
the name of the Agent and shall not be required to be interest bearing. The
Agent shall be entitled to apply the foregoing cash in accordance with
Section 15.5.

 

(b)                                 In addition to the indemnity and
reimbursement obligations in Section 15.5, each Lender agrees to indemnify the
Agent and hold it harmless (to the extent not reimbursed by a Borrower) on a pro
rata basis (and, in calculating the pro rata basis, the Commitments of any
Defaulting Lenders shall be excluded) any amount that a Defaulting Lender fails
to pay the Agent and which is due and owing to the Agent pursuant to
Section 15.5. Each Defaulting Lender agrees to indemnify each other Lender for
any amounts paid by such Lender and which would otherwise be payable by the
Defaulting Lender.

 

(c)                                  The Agent shall be entitled to set-off
and/or withhold from any Defaulting Lender’s pro rata portion of all payments
received from the Borrower against such Defaulting Lender’s obligations to make
payments and fund Loans required to be made by it and to purchase participations
required to be purchased by it in each case under this Agreement and the other
Loan Documents.  The Agent shall be entitled to withhold and deposit in one or
more non-interest bearing Cash Collateral Accounts in the name of the Agent
amounts (whether principal, interest, fees or otherwise) received by the Agent
and due to a Defaulting Lender pursuant to this Agreement, for so long as such
Lender is a Defaulting Lender, which amounts shall be used by the Agent:

 

(i)                                     first, to reimburse the Agent for any
amounts owing to it, in its capacity as Agent, by the Defaulting Lender pursuant
to any Loan Document;

 

(ii)                                  second, to the payment, on a pro rata
basis, of any amounts owing by such Defaulting Lender to the Fronting Lenders
hereunder;

 

(iii)                               third, to the reimbursement, on a pro rata
basis, of any indemnity amounts owing by such Defaulting Lender pursuant to
Section 15.15(b);

 

(iv)                              fourth, to Cash Collateralize all other
contingent obligations of such Defaulting Lender to the Agent or any Fronting
Lender owing pursuant to this Agreement in such amount as shall be determined
from time to time by the Agent or any Fronting Lender in its discretion,
including such

 

165

--------------------------------------------------------------------------------


 

Defaulting Lender’s obligation to pay, on a pro rata basis, any indemnification
or expense reimbursement amounts not paid by a Borrower; and

 

(v)                                 fifth, to fund from time to time such
Defaulting Lender’s pro rata portion of Loans,

 

provided that any such funds in excess of such Defaulting Lender’s defaulted
obligations shall be paid to the Defaulting Lender.

 

(d)                                 For greater certainty and in addition to the
foregoing, neither the Agent nor any of its Affiliates nor any of their
respective shareholders, officers, directors, employees, agents or
representatives shall be liable to any Lender (including a Defaulting Lender)
for any action taken or omitted to be taken by it in connection with amounts
payable by a Borrower to a Defaulting Lender and received and deposited by the
Agent in a cash collateral account and applied in accordance with the provisions
of this Agreement, save and except for the bad faith, gross negligence or wilful
misconduct of the Agent.

 

15.16                 Debt Sharing Confirmation Under Collateral Agency and
Intercreditor Agreement

 

Each of the Agent, the Lenders (on its own behalf and on behalf of its
Affiliates which are Swap Lenders) and the Cash Managers hereby:
(a) acknowledges that it has received and reviewed the Collateral Agency and
Intercreditor Agreement and agrees to be bound to the terms thereof, and
(b) agrees and confirms for the benefit of all holders of each other existing
and future Series of Secured Debt and each existing and future Debt
Representative that for purposes of the Collateral Agency and Intercreditor
Agreement that (i) all Secured Obligations will, subject to the terms of the
Collateral Agency and Intercreditor Agreement, be and are secured equally and
rateably by all Liens at any time granted by the Principal Borrower, any other
Obligor or the Pledgor to secure any Lender Secured Obligations, whether or not
upon property otherwise constituting Collateral (under and as defined in the
Collateral Agency and Intercreditor Agreement), (ii) all such Liens will be
enforceable by the Collateral Agent for the benefit of all holders of Secured
Obligations equally and rateably, and (iii) the Agent, Lenders, Swap Lenders and
Cash Managers are bound by the provisions of the Collateral Agency and
Intercreditor Agreement relating to the order of application of proceeds from
enforcement of such Liens, and (c) consent to and direct the Collateral Agent to
perform its obligations under the Collateral Agency and Intercreditor Agreement,
including providing discharges and releases of the Security Documents and the
Liens constituted thereby and postponements and subordinations as provided
therein.

 

ARTICLE 16
GENERAL

 

16.1                        Notices: Effectiveness; Electronic Communication

 

(a)                                 Notices Generally. All notices and other
communications provided for in hereunder shall be in writing and shall be
delivered by hand or overnight courier

 

166

--------------------------------------------------------------------------------


 

service, mailed by certified or registered mail or sent by facsimile to the
addresses or facsimile numbers specified:

 

(i)                                     in the case of the Agent, as follows

 

Royal Bank of Canada, as Agent
20 King Street West, 4th Floor

Toronto, ON M5H 1C4

 

Attention:  Manager, Agency
Facsimile: (416) 842-4023

 

(ii)                                  in the case of the Principal Borrower, as
follows:

 

Kinder Morgan Cochin ULC

Suite 2700, 300 — 5th Avenue S.W.

Calgary, AB  T2P 5J2

 

Attention:  Assistant General Counsel
Facsimile:  (403) 514-6622

 

(iii)                               in the case of an Obligor other than the
Principal Borrower, in care of the Principal Borrower; and

 

(iv)                              in the case of a Lender, in its Administrative
Questionnaire provided to the Agent.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given on a Banking Day between 9:00 a.m. and 5:00 p.m. local time where the
recipient is located, shall be deemed to have been given at 9:00 a.m. on the
next Banking Day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 16.1(b), shall be effective as
provided therein.

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender of Loans to be made if such Lender has
notified the Agent that it is incapable of receiving notices under such
Article by electronic communication. The Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

167

--------------------------------------------------------------------------------


 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Banking Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address, facsimile number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.

 

16.2                        Assigns

 

(a)                                 Assigns Generally. Except as permitted
hereunder, no Obligor may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 16.2(b), (ii) by way of participation in accordance with
the provisions of Section 16.2(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 16.2(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Indemnitees, Participants to the extent provided in
Section 16.2(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that:

 

(i)                                     except if an Event of Default has
occurred and is continuing or in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment being assigned (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
Equivalent

 

168

--------------------------------------------------------------------------------


 

Amount in Canadian Dollars of the Outstanding Principal of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than Cdn.$10,000,000 (and in each case
increments of Cdn.$10,000,000 in excess thereof) (or, if less, all of such
Lender’s remaining Loans and applicable Commitments under the applicable Credit
Facility) and the minimum amount of any Commitment retained, if any, by the
assigning Lender shall be not less than Cdn.$10,000,000 unless each of the Agent
(and in the case of the assignment of any part of the Working Capital Facility
Commitment, the Fronting Lenders) and, so long as no Event of Default has
occurred and is continuing, the Principal Borrower otherwise consents to a lower
amount (each such consent not to be unreasonably withheld or delayed);

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Outstanding Principal or
the Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate credits on a non-pro rata basis; provided that an assignment by any
Lender of an interest in either the Construction Facility or the Contingent
Facility, as the case may be, must assign a corresponding and proportionate
interest in either the Construction Facility or Contingent Facility, as
applicable. to the extent it has an interest in such other Credit Facility, to
the same assignee;

 

(iii)                               any assignment must be approved by the Agent
and (in the case of an assignment by a Lender of Working Capital Facility Loans
or Working Capital Facility Commitment) each Fronting Lender (such approval not
to be unreasonably withheld or delayed) unless:

 

(A)                               the proposed assignee is itself already a
Lender (other than a Defaulting Lender) acting through a branch in Canada, or

 

(B)                               the proposed assignee is an Affiliate of a
Lender or an Approved Fund with respect to a Lender, and such Lender has agreed
not to be released from its obligations under this Agreement;

 

(iv)                              any assignment must be approved by the
Principal Borrower (such approval not to be unreasonably withheld or delayed)
unless:

 

(A)                               the proposed assignee is itself already a
Lender (other than a Defaulting Lender) acting through a branch in Canada,

 

169

--------------------------------------------------------------------------------


 

(B)                               the proposed assignee is an Affiliate of a
Lender or an Approved Fund with respect to a Lender, and such Lender has agreed
not to be released from its obligations under this Agreement and such assignment
will not increase the amounts payable by the Borrowers in connection with any
withholding Taxes, or

 

(C)                               an Event of Default has occurred and is
continuing; and

 

(v)                                 the parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500.00 (unless waived by the
Agent) and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Agent pursuant to
Section 16.2(c), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
the other Loan Documents, including any collateral security, and, unless the
assigning Lender has agreed otherwise, the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Article 13 and
Section 14.1, and shall continue to be liable for any breach of this Agreement
by such Lender, with respect to facts and circumstances occurring prior to the
effective date of such Assignment and Assumption. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 16.2(d). Any payment by an assignee to an assigning Lender in connection
with an assignment or transfer shall not be or be deemed to be a repayment by a
Borrower or a new Loan to a Borrower.

 

(c)                                  Register.  The Agent shall maintain at one
of its offices in Toronto, Ontario or Calgary, Alberta a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(each, a “Register”). The entries in each Register shall be conclusive, absent
manifest error, and the Borrowers, the Agent and the Lenders may treat each
Person whose name is recorded in a Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Each Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

170

--------------------------------------------------------------------------------


 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender,
an Obligor or any Affiliate of an Obligor) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Outstanding Principal
owing to it); provided that:

 

(i)                                     such Lender’s obligations under this
Agreement shall remain unchanged;

 

(ii)                                  such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;

 

(iii)                               the Borrowers, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement; and

 

(iv)                              such Person is not a Disqualified Lender.

 

Any payment by a Participant to a Lender in connection with a sale of a
participation shall not be or be deemed to be a repayment by a Borrower or a new
Loan to a Borrower.

 

Subject to Section 16.2(e), each Borrower agrees that each Participant shall be
entitled to the benefits of Article 13 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 16.2(b);
provided that no Participant shall be entitled to receive any amount which the
transferor Lender would not have been entitled to receive in such circumstances
nor any greater amount pursuant to either such Section than the transferor
Lender would have been entitled to receive in respect of such amount of the
participation transferred by such transferor Lender to such participant had no
such transfer occurred.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Sections 13.1 and 13.2 than the Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Principal Borrower’s prior
written consent. The agreement or consent of a Participant shall not be required
for any amendment or waiver of the Loan Documents.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender to any Governmental
Authority, but no such pledge or assignment shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

171

--------------------------------------------------------------------------------


 

16.3                        Governing Law; Jurisdiction; Etc.

 

(a)                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the Province of
Alberta and the federal laws of Canada applicable in that Province.

 

(b)                                 Submission to Jurisdiction.  Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
Property, to the non-exclusive jurisdiction of the courts of the Province of
Alberta, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Applicable Law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Obligor or its properties in
the courts of any other jurisdiction.

 

(c)                                  Waiver of Venue.  Each of the parties
hereto irrevocably and unconditionally waives, to the fullest extent permitted
by Applicable Law, any objection that it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

16.4                        Waiver of Jury Trial

 

Each party hereto hereby irrevocably and unconditionally waives, to the fullest
extent permitted by Applicable Law, any right it may have to a trial by jury in
any legal action, proceeding or counterclaim directly or indirectly arising out
of or relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other Person has represented, expressly or otherwise, that such
other Person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the other Loan Documents by, among
other things, the mutual waivers and certifications in this Section.

 

16.5                        Counterparts; Integration; Effectiveness; Electronic
Execution

 

(a)                                 Counterparts: Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, and all of which when
taken together shall constitute a

 

172

--------------------------------------------------------------------------------


 

single contract. This Agreement shall become effective when it has been executed
by the Agent and each of the other parties hereto and when the Agent has
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or by sending a scanned copy by
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law.

 

16.6                        Treatment of Certain Information: Confidentiality

 

(a)                                 Each of the Agent and the Lenders
acknowledges the confidential nature of the Information (as defined below) and
agrees to maintain the confidentiality of the Information and prevent the
disclosure thereof, except that Information may be disclosed:

 

(i)                                     its Affiliates and its and its
Affiliates’ respective partners, directors, officers, employees, agents,
professional advisors and representatives to the extent reasonably required to
be disclosed thereto (provided that such Persons to whom such disclosure is made
shall be under a like duty of confidentiality to that contained in this
Section 16.6 and further provided that the Agent or the Lender, as the case may
be, providing the Information shall be responsible for any breach by such Person
of the aforementioned like duty of confidentiality);

 

(ii)                                  if, in the reasonable opinion of the Agent
or such Lender, such disclosure is required by any regulatory authority having
jurisdiction over it (including any self-regulatory authority);

 

(iii)                               if, in the reasonable opinion of the Agent
or such Lender, such disclosure is required by Applicable Laws or regulations or
by any subpoena or similar legal process;

 

(iv)                              to any other Lender or their respective
counsel and advisors;

 

(v)                                 in connection with the exercise of any
remedies, or the enforcement of any rights, hereunder or under any other Loan
Document or in connection with any suit, action or proceeding initiated by the
Agent and the Lenders or commenced by the Borrower the issues of which touch on
the Information, in each case, relating to this Agreement or any other Loan
Document but only to the extent such disclosure is necessary to the initiation
or defense of such suit, action or proceeding;

 

173

--------------------------------------------------------------------------------


 

(vi)                              subject to an agreement containing provisions
substantially the same as those of this Section 16.6, to:

 

(A)                               any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement; or

 

(B)                               any actual or prospective insurers,
re-insurers or counterparty (or its advisors) to any swap, derivative,
credit-linked note or similar transaction relating to any Obligor;

 

(vii)                           with the written consent of the Principal
Borrower; or

 

(viii)                        to the extent such Information:

 

(A)                               becomes publicly available other than as a
result of a breach of this Section 16.6 (including, for certainty, by a breach
of this Section 16.6 by a Person for which the applicable Lender or the Agent is
responsible); or

 

(B)                               becomes available to the Agent or any Lender
on a non-confidential basis from a source other than an Obligor or a Pledgor,
provided that the Agent or such Lender can show that such Information was, prior
to the receipt thereof from an Obligor or a Pledgor, lawfully in the Agent’s or
such Lender’s possession from such source and not then subject to any obligation
on its part to the Borrowers to maintain confidentiality.

 

(b)                                 For purposes of this Section, “Information”
means all financial, operational and other information and data received in
connection with this Agreement or any other Loan Document from any Obligor, KMI
or any Affiliate of KMI relating to any KMI, any Pledgor, any Obligor or any
Affiliate of the foregoing or in respect of any of their respective businesses.

 

16.7                        Nature of Obligation under this Agreement

 

(a)                                 The obligations of each Lender and of the
Agent under this Agreement are several. The failure of any Lender to carry out
its obligations hereunder shall not relieve the other Lenders, the Agent or the
Borrowers of any of their respective obligations hereunder.

 

(b)                                 Subject to and without derogating from the
operation of Sections 15.15 and 16.11, neither the Agent nor any Lender shall be
responsible for the obligations of any other Lender hereunder.

 

174

--------------------------------------------------------------------------------


 

16.8                        Benefit of the Agreement

 

This Agreement shall enure to the benefit of and be binding upon the Borrowers,
the Lenders, the Fronting Lenders, the Agent and their respective successors and
permitted assigns.

 

16.9                        Severability

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

16.10                 Amendments and Waivers

 

Any provision of this Agreement may be amended only if the Borrowers and the
Required Lenders so agree in writing and, except as otherwise specifically
provided herein, may be waived only if the Required Lenders (or the Agent on
their behalf) so agree in writing, provided that:

 

(a)                                 an amendment or waiver which changes or
relates to:

 

(i)                                     increases in the Total Commitment, the
Total Construction Facility Commitment, the Total Contingent Facility
Commitment, the Total Working Capital Facility Commitment, or any Lender’s
Commitment;

 

(ii)                                  decreases in the amounts or rates of, or
deferral of the dates of any scheduled or mandatory payment of principal,
interest, Bankers’ Acceptance acceptance fees, LC Fees or standby fees; or

 

(iii)                               decreases in the amount of, or deferral of
the dates of payment of, any fees payable hereunder (other than fees payable for
the account of the Agent or the Fronting Lenders),

 

shall require the agreement or waiver of each Lender directly and adversely
affected thereby and also (in the case of an amendment) of the other parties
hereto;

 

(b)                                 an amendment or waiver which changes or
relates to:

 

(i)                                     the definition of “Required Lenders”;

 

(ii)                                  any provision hereof that requires
treatment of Lenders on a pro rata basis or according to each Lender’s
Applicable Percentage;

 

(iii)                               any provision hereof contemplating or
requiring consent, approval or agreement of “all Lenders”, “each Lender”, “all
of the Lenders” or similar expressions or permitting waiver of conditions or
covenants or agreements by “all Lenders” or similar expressions;

 

175

--------------------------------------------------------------------------------


 

(iv)                              the provisions of Section 12.1(a) or
12.1(b)(i), (ii) or (iii);

 

(v)                                 any release or discharge of any Obligor
Guarantee or Liens under any Security Document (other than as expressly
permitted hereby or pursuant to a Permitted Disposition or as otherwise
expressly permitted hereby;

 

(vi)                              the definition of “Maturity Date”;

 

(vii)                           an assignment or transfer by a Borrower of any
or all of its rights and obligations under any Loan Document;

 

(viii)                        any alteration of the amount, currency, or mode of
calculation of any principal, interest or other amounts owing hereunder; or

 

(ix)                              this Section 16.10,

 

shall require the agreement or waiver of all of the Lenders and also (in the
case of an amendment) of the other parties hereto;

 

(c)                                  an amendment or waiver which changes or
relates to the rights and/or obligations of the Agent shall also require the
agreement of the Agent thereto; and

 

(d)                                 an amendment or waiver which changes or
relates to the rights and/or obligations of a Fronting Lender shall also require
the agreement of the applicable Fronting Lender thereto.

 

Any such waiver and any consent by the Agent, any Lender, the Required Lenders,
all affected Lenders or all of the Lenders (as applicable) under any provision
of this Agreement must be in writing and may be given subject to any conditions
deemed appropriate by the Person giving that waiver or consent. Any waiver or
consent shall be effective only in the instance and for the purpose for which it
is given.

 

The Lenders hereby confirm that, upon an amendment, waiver, consent or other
agreement made by the applicable Lenders pursuant to this Agreement which
requires action to be taken by the Collateral Agent to give effect to the same,
the Agent shall provide such directions and take such other actions as may be
required under, pursuant to and in accordance with the Collateral Agency and
Intercreditor Agreement to direct the Collateral Agent to give effect to the
same.

 

16.11                 Defaulting Lenders

 

(a)                                 Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                                     the standby fees payable pursuant to
Section 4.6 shall cease to accrue on the unused portion of the Commitment of
such Defaulting Lender;

 

176

--------------------------------------------------------------------------------


 

(ii)                                  a Defaulting Lender shall not be included
in determining whether, and the Commitment and proportion of Outstanding
Principal under any or all of the Credit Facilities of such Defaulting Lender
shall not be included in determining whether, all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 16.10), provided that any waiver or
amendment requiring the consent of all Lenders or each affected Lender that
(A) materially and adversely affects such Defaulting Lender differently than
other affected Lenders, (B) increases the Commitment or extends the Maturity
Date of such Defaulting Lender, or (C) relates to the matters set forth in
Sections 16.10(a), 16.10(b)(iii) and 16.10(b)(ix) shall require the consent of
such Defaulting Lender; and

 

(iii)                               for the avoidance of doubt, the Borrowers
shall retain and reserve their other rights and remedies respecting each
Defaulting Lender.

 

(b)                                 If any Lender fails to fund its Applicable
Percentage of an Advance hereunder, then each other Lender shall fund a portion
of such Lender’s unfunded Applicable Percentage of such Advance in an amount
equal to its Applicable Percentage (and, in calculating a Lender’s Applicable
Percentage, the Commitment of any Defaulting Lender shall be excluded) of such
unfunded portion of such Advance; provided that, for certainty, no Lender shall
be obligated by this Section 16.11 to make or provide an Advance which would
result in the Outstanding Principal owing to it being in excess of its
Commitment after taking into account any re-allocations pursuant to
Section 16.11(d).

 

(c)                                  If the re-allocation described in
subparagraph (b) above cannot be effected, or can only partially be effected,
then (to the extent permitted by Applicable Law) such Defaulting Lender shall,
within 1 Banking Day following notice by the Agent, provide Cash Collateral to
the Agent for such Defaulting Lender’s Applicable Percentage of such Advance
(after giving effect to any partial re-allocation pursuant to
subparagraph (b) above) for so long as such Advance is outstanding.

 

(d)                                 If any Letters of Credit are outstanding at
the time that a Lender becomes a Defaulting Lender (such Defaulting Lender’s
Applicable Percentage of the Equivalent Amount in Canadian Dollars of the
Outstanding Principal of such Letters of Credit is the “Defaulting Lender
Exposure”), then:

 

(i)                                     to the extent the Defaulting Lender has
not provided Cash Collateral for its Defaulting Lender Exposure pursuant to
Section 16.11(c) above, such Defaulting Lender Exposure shall be re-allocated
among the non-Defaulting Lenders under the Working Capital Facility for the
purposes of Section 6.1 in accordance with their respective Applicable
Percentages thereunder (and, in calculating a Lender’s Applicable Percentage,
the Commitment of any Defaulting Lender shall be excluded); but, for each
non-Defaulting Lender, such re-allocation may only be effected if and to the
extent that the sum of (A) any non-Defaulting Lender’s Applicable

 

177

--------------------------------------------------------------------------------


 

Percentage of all outstanding Advances under the Working Capital Facility, plus
(B) such non-Defaulting Lender’s rateable share (after giving effect to the
reallocation contemplated herein) of the Defaulting Lender’s Exposure, does not
exceed such Defaulting Lender’s Commitment under the Working Capital Facility;

 

(ii)                                  if the re-allocation described in
clause (i) above cannot be effected, or can only partially be effected, then the
Borrower shall within one Banking Day following notice by a Fronting Lender
prepay outstanding Letters of Credit (by the provision of Cash Collateral to the
Agent) to the extent necessary to allow a full reallocation of the Defaulting
Lender Exposure as aforesaid; and

 

(iii)                               if the Applicable Percentages of the
non-Defaulting Lenders are re-allocated pursuant to this Section 16.11(d), then
the LC Fees payable to the Lenders pursuant to Section 4.5 shall be adjusted to
give effect to such re-allocations in accordance with each such non-Defaulting
Lender’s Applicable Percentages and if the applicable Borrower provides Cash
Collateral pursuant to clause (ii) above, then the applicable Borrower shall not
be required to pay the LC Fees or fronting fees attributable to the Cash
Collateralized exposure of such Letters of Credit.

 

Subject to Section 16.17, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

(e)                                  If any Lender shall cease to be a
Defaulting Lender, then, upon becoming aware of the same, the Agent shall notify
the other Lenders and (in accordance with the written direction of the Agent)
such Lender (which has ceased to be a Defaulting Lender) shall purchase, and the
other Lenders shall on a pro rata basis sell and assign to such Lender, portions
of such Loans equal in total to such Lender’s Applicable Percentage share
thereof without regard to subsection (b) of this Section 16.11.

 

(f)                                   Each Defaulting Lender hereby indemnifies
the Principal Borrower for any losses, claims, costs, damages or liabilities
(including reasonable out-of-pocket expenses and reasonable legal fees on a
solicitor and his own client basis) incurred by the Principal Borrower as a
result of such Defaulting Lender failing to comply with the terms of this
Agreement, including any failure to fund its portion of any Loans required to be
made by it hereunder.

 

16.12                 Further Assurances

 

Each Borrower shall, and shall cause each other Obligor to, the Lenders and the
Agent shall promptly cure any default by it or defect in the execution and
delivery of this Agreement,

 

178

--------------------------------------------------------------------------------


 

the other Loan Documents or any of the agreements provided for hereunder to
which it is a party. The Borrowers at their expense shall, as promptly
practicable, execute and deliver to the Agent, upon request by the Agent (acting
reasonably), all such other and further deeds, agreements, opinions,
certificates, instruments, affidavits, registration materials and other
documents reasonably necessary for its compliance with, or accomplishment of its
respective covenants and agreements hereunder or more fully to state its
respective obligations as set out herein or to make any registration or
recording, or to file any notice or to obtain any consent, all as may be
necessary or appropriate in connection therewith, in the judgment of the Agent,
acting reasonably.

 

16.13                 Time of the Essence

 

Time shall be of the essence of this Agreement.

 

16.14                 Anti-Money Laundering Legislation

 

(a)                                 Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada), the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56
(a/k/a the USA Patriot Act) or any other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” Applicable
Laws (collectively, including any guidelines or orders thereunder,
“AML Legislation”), it may be required to obtain, verify and record information
that identifies each Obligor, which information includes the name and address of
each such Person and such other information that will allow such Lender or the
Agent, as applicable, to identify each such Person in accordance with AML
Legislation (including, information regarding such Person’s directors,
authorized signing officers, or other Persons in control of each such Person).
Each Borrower shall provide, to the extent commercially reasonable, such
information and take such actions as may be reasonably requested by the Agent or
any Lender in order to assist the Agent and the Lenders in maintaining
compliance with AML Legislation. Each Borrower shall promptly provide all such
information, to the extent commercially reasonable, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or the Agent (for itself and not on behalf of any Lender), or any prospective
assignee of a Lender or the Agent, in order to comply with any applicable
AML Legislation, whether now or hereafter in existence.

 

(b)                                 If, upon the written request of any Lender,
the Agent (for itself and not on behalf of any Lender) has ascertained the
identity of an Obligor or any authorized signatories of such Person for the
purposes of applicable AML Legislation on such Lender’s behalf, then the Agent:

 

(i)                                     shall be deemed to have done so as the
Agent for such Lender, and this Agreement shall constitute a “written agreement”
in such regard between

 

179

--------------------------------------------------------------------------------


 

such Lender and the Agent within the meaning of applicable AML Legislation; and

 

(ii)                                  shall provide to such Lender copies of all
information obtained in such regard without any representation or warranty as to
its accuracy or completeness.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 16.14, each of the Lenders agrees that the Agent has no obligation
to ascertain the identity of an Obligor or any authorized signatories of such
Person, on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from any such Person or any such authorized signatory
in doing so.

 

16.15                 Platform

 

(a)                                 Each Borrower agrees that the Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Lenders by posting the Communications on Debtdomain, IntraLinks, SyndTrak
or a substantially similar electronic transmission system (the “Platform”).

 

(b)                                 The Platform is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Agent or any of its Affiliates (collectively,
the “Agent Parties”) have any liability to a Borrower or any of its
Subsidiaries, any Lender or any other person for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of the applicable
Borrower’s, any Subsidiary’s or the Agent’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that the applicable
Borrower or any Subsidiary thereof provides to the Agent pursuant to any
Document or the transactions contemplated therein which is distributed to the
Agent or any Lender by means of electronic communications pursuant to this
Section 16.15, including through the Platform.

 

16.16                 No Fiduciary Duty

 

(a)                                 The Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this Section 16.16, the
“Lenders”), may have economic interests that conflict with those of the Obligors
and/or their respective Affiliates. Each Borrower agrees that nothing in the
Loan Documents will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrowers, their Subsidiaries and

 

180

--------------------------------------------------------------------------------


 

their Affiliates, on the other hand. Each Borrower acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s length commercial
transactions between the Lenders, on the one hand, and the Borrowers, on the
other hand, and (ii) in connection therewith and with the process leading
thereto, (A) no Lender has assumed an advisory or fiduciary responsibility in
favour of any Borrower, their Subsidiaries or their Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise a Borrower or its
Affiliates on other matters) or any other obligation to the Borrowers except the
obligations expressly set forth in the Loan Documents and (B) each Lender is
acting solely as principal and not as the agent or fiduciary of a Borrower, its
management, shareholders, creditors or any other Person. Each Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to it, in connection with such transactions or the
process leading thereto.

 

(b)                                 Each Borrower acknowledges that (i) each
Lender may be involved in a broad range of activities (including providing debt
financing, equity capital, financial advisory or other services to other
Persons) in respect of which the Obligors and/or their respective Affiliates may
have conflicting interests regarding the Credit Facilities or otherwise and
(ii) no Lender has any obligation to (A) disclose such other activities to the
Borrowers or (B) use in connection with the Credit Facilities, or furnish to the
Borrower confidential information obtained by such Lender from such other
Persons.

 

16.17                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

181

--------------------------------------------------------------------------------


 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

16.18                 Credit Agreement Governs

 

For certainty, subject to the Collateral Agency and Intercreditor Agreement, in
the event of any conflict or inconsistency between the provisions of this
Agreement and the provisions of the other Loan Documents, the provisions of this
Agreement which relate to the respective rights and obligations of the Obligors,
on the one hand, and the Agent and the Lenders, on the other hand in respect of
the Credit Facilities and the security constituted by the Security Documents to
be provided therefor, to the extent of the conflict or inconsistency, shall
govern and prevail.

 

16.19                 Whole Agreement

 

This Agreement and the other Loan Documents constitute the whole and entire
agreement between the parties hereto regarding the subject matter hereof and
thereof and cancel and supersede any prior agreements (including any commitment
letters), undertakings, understandings, declarations, commitments,
representations, written or oral, in respect thereof.

 

[Remainder of page intentionally left blank]

 

182

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.

 

PRINCIPAL BORROWER:

 

 

 

 

 

KINDER MORGAN COCHIN ULC

 

 

 

 

 

By:

/s/ Ian D. Anderson

 

 

Name:

Ian D. Anderson

 

 

Title:

President

 

 

 

 

 

NEB RESERVE BORROWER:

 

 

 

 

 

TRANS MOUNTAIN PIPELINE ULC

 

 

 

 

 

By:

/s/ Ian D. Anderson

 

 

Name:

Ian D. Anderson

 

 

Title:

President

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

AGENT:

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Susan Khokher

 

 

Name:

Susan Khokher

 

 

Title:

Manager, Agency

 

 

 

 

 

By:

/s/ Marshall A. Blue

 

 

Name:

Marshall A. Blue

 

 

Title:

Authorized Signatory

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

CANADIAN IMPERIAL BANK OF COMMERCE

 

 

 

 

 

By:

/s/ Anar Ramji

 

 

Name:

Anar Ramji

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Randy Geislinger

 

 

Name:

Randy Geislinger

 

 

Title:

Managing Director

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ Chris Freeman

 

 

Name:

Chris Freeman

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Jonathan Leech

 

 

Name:

Jonathan Leech

 

 

Title:

Associate

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

THE TORONTO DOMINION BANK

 

 

 

 

 

By:

/s/ Jason Bate

 

 

Name:

Jason Bate

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Greg Hickaway

 

 

Name:

Greg Hickaway

 

 

Title:

Managing Director

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

NATIONAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Rahul Rahul

 

 

Name:

Rahul Rahul

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Mark Williamson

 

 

Name:

Mark Williamson

 

 

Title:

Authorized Signatory

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

BANK OF MONTREAL

 

 

 

 

 

By:

/s/ Grace Potter

 

 

Name:

Grace Potter

 

 

Title:

Vice President

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Deborah Booth

 

 

Name:

Deborah Booth

 

 

Title:

Executive Director

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A. (TORONTO BRANCH)

 

 

 

 

 

By:

/s/ Deborah Booth

 

 

Name:

Deborah Booth

 

 

Title:

Executive Director

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., CANADA BRANCH

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

 

Name:

Medina Sales de Andrade

 

 

Title:

Vice President

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

MIZUHO BANK, LTD.

 

 

 

 

 

By:

/s/ Brad C. Crilly

 

 

Name:

Brad C. Crilly

 

 

Title:

Managing Director

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Christopher M. Aitkin

 

 

Name:

Christopher M. Aitkin

 

 

Title:

Assistant Vice President

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CANADA BRANCH

 

 

 

 

 

By:

/s/ Catherine Siu

 

 

Name:

Catherine Siu

 

 

Title:

Director

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

CHINA CONSTRUCTION BANK, TORONTO BRANCH

 

 

 

 

 

By:

/s/ Nianbei Sun

 

 

Name:

Nianbei Sun

 

 

Title:

General Manager

 

 

 

 

 

By:

/s/ Thomas Drusnitter

 

 

Name:

Thomas Drusnitter

 

 

Title:

Associate Director, Corporate Banking

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

SUMITOMO MITSUI BANKING CORPORATION, CANADA BRANCH

 

 

 

 

 

By:

/s/ Makoto Oko

 

 

Name:

Makoto Oko

 

 

Title:

Joint General Manager

 

 

 

Executive Vice President

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

HSBC BANK CANADA

 

 

 

 

 

By:

/s/ Adam Lamb

 

 

Name:

Adam Lamb

 

 

Title:

Vice President, Global Banking

 

 

 

 

 

By:

/s/ Jason Lang

 

 

Name:

Jason Lang

 

 

Title:

Director, Resources and Energy Group

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Carmen Malizia

 

 

Name:

Carmen Malizia

 

 

Title:

Director

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

FIPPGV/PX (INVESTMENTS) LTD.

 

 

 

 

 

By:

/s/ Laurie Harding

 

 

Name:

Laurie Harding

 

 

Title:

President

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

ALBERTA TREASURY BRANCHES

 

 

 

 

 

By:

/s/ Trevor Guinard

 

 

Name:

Trevor Guinard

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Evan Hahn

 

 

Name:

Evan Hahn

 

 

Title:

Associate Director

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

FÉDÉRATION DES CAISSES DESJARDINS DU QUÉBEC

 

 

 

 

 

By:

/s/ Oliver Sumugod

 

 

Name:

Oliver Sumugod

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Matt van Remmen

 

 

Name:

Matt van Remmen

 

 

Title:

Managing Director

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

SIEMENS FINANCIAL LIMITED

 

 

 

 

 

By:

/s/ Rayna Narayansingh

 

 

Name:

Rayna Narayansingh

 

 

Title:

Account Executive

 

 

 

 

 

By:

/s/ Bo Ouyang

 

 

Name:

Bo Ouyang

 

 

Title:

Chief Financial Officer

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

UNITED OVERSEAS BANK LTD., VANCOUVER BRANCH

 

 

 

 

 

By:

/s/ John Gleason

 

 

Name:

John Gleason

 

 

Title:

Country Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

BANK OF CHINA (CANADA)

 

 

 

 

 

By:

/s/ Liming Xiao

 

 

Name:

Liming Xiao

 

 

Title:

Head of Corporate Banking Department

 

 

 

 

 

By:

/s/ Yuchen Sun

 

 

Name:

Yuchen Sun

 

 

Title:

Account Manager

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

BANK OF CHINA TORONTO BRANCH

 

 

 

 

 

By:

/s/ Wen Chen

 

 

Name:

Wen Chen

 

 

Title:

Director/Corporate Banking

 

 

 

 

 

By:

/s/ Liang Tiao

 

 

Name:

Liang Tiao

 

 

Title:

SVP

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA (CANADA)

 

 

 

 

 

By:

/s/ Guanghao Sun

 

 

Name:

Guanghao Sun

 

 

Title:

Director, Corporate Banking (Calgary)

 

 

 

 

 

By:

/s/ Qi Tao

 

 

Name:

Qi Tao

 

 

Title:

Head, Corporate Banking

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

CANADIAN WESTERN BANK

 

 

 

 

 

By:

/s/ Kuna Ryckborst

 

 

Name:

Kuna Ryckborst

 

 

Title:

Senior Manager, Energy and Corporate Banking

 

 

 

 

 

By:

/s/ Jeff Bowling

 

 

Name:

Jeff Bowling

 

 

Title:

Snr. VP and RGM Prairie Region

 

 

[Signature Page — Credit Agreement — Kinder Morgan Cochin ULC]

 

--------------------------------------------------------------------------------


 

SCHEDULE A
TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

LENDERS AND COMMITMENTS

 

Lender

 

Construction Facility

 

Contingent Facility

 

Working Capital
Facility

 

Total

 

Royal Bank of Canada

 

Cdn.$

301,818,181.81

 

Cdn.$$

75,454,545.46

 

Cdn.$

37,727,272.73

 

Cdn.$

415,000,000.00

 

Canadian Imperial Bank of Commerce

 

Cdn.$

301,818,181.81

 

Cdn.$

75,454,545.46

 

Cdn.$

37,727,272.73

 

Cdn.$

415,000,000.00

 

The Bank of Nova Scotia

 

Cdn.$

301,818,181.81

 

Cdn.$

75,454,545.46

 

Cdn.$

37,727,272.73

 

Cdn.$

415,000,000.00

 

The Toronto Dominion Bank

 

Cdn.$

301,818,181.81

 

Cdn.$

75,454,545.46

 

Cdn.$

37,727,272.73

 

Cdn.$

415,000,000.00

 

National Bank of Canada

 

Cdn.$

229,090,909.09

 

Cdn.$

57,272,727.27

 

Cdn.$

28,636,363.64

 

Cdn.$

315,000,000.00

 

Bank of Montreal

 

Cdn.$

229,090,909.09

 

Cdn.$

57,272,727.27

 

Cdn.$

28,636,363.64

 

Cdn.$

315,000,000.00

 

JPMorgan Chase Bank

 

Cdn.$

229,090,909.09

 

Cdn.$

57,272,727.27

 

Cdn.$

28,636,363.64

 

Cdn.$

315,000,000.00

 

Bank of America, N.A.

 

Cdn.$

229,090,909.09

 

Cdn.$

57,272,727.27

 

Cdn.$

28,636,363.64

 

Cdn.$

315,000,000.00

 

Mizuho Bank, Ltd.

 

Cdn.$

229,090,909.09

 

Cdn.$

57,272,727.27

 

Cdn.$

28,636,363.64

 

Cdn.$

315,000,000.00

 

Barclays Bank PLC

 

Cdn.$

229,090,909.09

 

Cdn.$

57,272,727.27

 

Cdn.$

28,636,363.64

 

Cdn.$

315,000,000.00

 

The Bank of Tokyo-Mitsubishi UFG, Ltd., Canada Branch

 

Cdn.$

229,090,909.09

 

Cdn.$

57,272,727.27

 

Cdn.$

28,636,363.64

 

Cdn.$

315,000,000.00

 

 

A-1

--------------------------------------------------------------------------------


 

China Construction Bank, Toronto Branch

 

Cdn.$

181,818,181.82

 

Cdn.$

45,454,545.46

 

Cdn.$

22,727,272.72

 

Cdn.$

250,000,000.00

 

Sumitomo Mitsui Banking Corporation, Canada Branch

 

Cdn.$

145,454,545.45

 

Cdn.$

36,363,636.37

 

Cdn.$

18,181,818.18

 

Cdn.$

200,000,000.00

 

HSBC Bank Canada

 

Cdn.$

145,454,545.45

 

Cdn.$

36,363,636.37

 

Cdn.$

18,181,818.18

 

Cdn.$

200,000,000.00

 

SunTrust Bank

 

Cdn.$

145,454,545.45

 

Cdn.$

36,363,636.37

 

Cdn.$

18,181,818.18

 

Cdn.$

200,000,000.00

 

FIPPGV/PX (Investments) Ltd.

 

Cdn.$

109,090,909.10

 

Cdn.$

27,272,727.27

 

Cdn.$

13,636,363.63

 

Cdn.$

150,000,000.00

 

Alberta Treasury Branches

 

Cdn.$

109,090,909.10

 

Cdn.$

27,272,727.27

 

Cdn.$

13,636,363.63

 

Cdn.$

150,000,000.00

 

Fédération des caisses Desjardins du Québec

 

Cdn.$

105,454,545.44

 

Cdn.$

26,363,636.36

 

Cdn.$

13,181,818.20

 

Cdn.$

145,000,000.00

 

Siemens Financial Limited

 

Cdn.$

58,181,818.19

 

Cdn.$

14,545,454.54

 

Cdn.$

7,272,727.27

 

Cdn.$

80,000,000.00

 

United Overseas Bank Ltd., Vancouver Branch

 

Cdn.$

58,181,818.19

 

Cdn.$

14,545,454.54

 

Cdn.$

7,272,727.27

 

Cdn.$

80,000,000.00

 

Bank of China (Canada)

 

Cdn.$

29,090,909.10

 

Cdn.$

7,272,727.27

 

Cdn.$

3,636,363.63

 

Cdn.$

40,000,000.00

 

Bank of China (Toronto Branch)

 

Cdn.$

29,090,909.10

 

Cdn.$

7,272,727.27

 

Cdn.$

3,636,363.63

 

Cdn.$

40,000,000.00

 

Industrial and Commercial Bank of China

 

Cdn.$

36,363,636.37

 

Cdn.$

9,090,909.09

 

Cdn.$

4,545,454.54

 

Cdn.$

50,000,000.00

 

Canadian Western Bank

 

Cdn.$

36,363,636.37

 

Cdn.$

9,090,909.09

 

Cdn.$

4,545,454.54

 

Cdn.$

50,000,000.00

 

Total

 

Cdn.$

4,000,000,000.00

 

Cdn.$

1,000,000,000.00

 

Cdn.$

500,000,000.00

 

Cdn.$

5,500,000,000.00

 

 

A-2

--------------------------------------------------------------------------------


 

SCHEDULE B

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Eligible Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as it may be
amended, supplemented or otherwise modified or restated from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other Loan Documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any Obligor Guarantees, Cash Management Documents,
and Hedge Agreements included in such facilities) and (ii) to the extent
permitted to be assigned under Applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other Loan Documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

2.

Assignee:

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

3.

Borrowers:

 

B-1

--------------------------------------------------------------------------------


 

4.                                      Credit Agreement: The Credit Agreement
made as of June 16, 2017 among Kinder Morgan Cochin ULC, as Principal Borrower,
Trans Mountain Pipeline ULC, as NEB Reserve Borrower, the Lenders from time to
time party thereto and Royal Bank of Canada as Administrative Agent, as amended,
supplemented or otherwise modified or restated from time to time.

 

5.                                      Assigned Interest:

 

Credit
Facility
Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/Loans

 

 

 

$

·

 

$

·

 

·

%

 

 

$

·

 

$

·

 

·

%

 

 

$

·

 

$

·

 

·

%

 

6.                                      [Trade Date:                        ]

 

DATED this       day of                  , 20     (the “Effective Date”). [TO BE
INSERTED BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Consented to and] Accepted:

 

 

 

ROYAL BANK OF CANADA, as

 

Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Consented to:]

 

 

 

[NAME OF PARTY] [NTD: Insert signature lines for Principal Borrower and each
Fronting Lender if required pursuant to section 16.2(b)]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

ARTICLE 1
REPRESENTATIONS AND WARRANTIES.

 

1.                                      Assignor. The Assignor: (a) represents
and warrants that (i) it is the legal and beneficial owner of the Assigned
Interest, (ii) the Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any Guarantor, any of the Subsidiaries or Affiliates
of the Borrowers or any other Person obligated in respect of any Loan Document,
or (iv) the performance or observance by the Borrowers, any Guarantor, any of
the Subsidiaries or Affiliates of the Borrowers or any other Person of any of
their respective obligations under any Loan Document.

 

2.                                      Assignee. The Assignee: (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, and (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 9.4 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

3.                                      Payments. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

B-4

--------------------------------------------------------------------------------


 

4.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and permitted assigns. This Assignment
and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy or by sending a
scanned copy by electronic mail shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law
governing the Credit Agreement.

 

B-5

--------------------------------------------------------------------------------


 

SCHEDULE C
TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

FORM OF COMPLIANCE CERTIFICATE

 

TO:

Royal Bank of Canada, as Agent
20 King Street West, 4th Floor
Toronto, ON M5H 1C4
Attention: Manager Agency
Telecopier: (416) 842-4023

 

 

AND TO:

The Lenders

 

 

Re:

Credit Agreement made as of June 16, 2017 among Kinder Morgan Cochin ULC as
Principal Borrower (the “Principal Borrower”), Trans Mountain Pipeline ULC (the
“NEB Reserve Borrower”), those persons party thereto from time to time in their
capacities as lenders, and Royal Bank of Canada, as administrative agent (such
credit agreement, as it may be amended, supplemented or otherwise modified or
restated from time to time, referred to as the “Credit Agreement”).

 

1.                                      This Compliance Certificate is given
pursuant to Section 9.4(a)(iii) of the Credit Agreement. Capitalized terms used
herein and not otherwise defined herein have the meanings given to them by the
Credit Agreement.

 

2.                                      I am the duly appointed [Chief Executive
Officer/ President/ Chief Financial Officer/ Treasurer/Controller/Vice President
Finance/ Vice President, TMEP/OTHER AUTHORIZED OFFICER] of the Principal
Borrower, and hereby certify in such capacity and not in my personal capacity,
after making due inquiry, that:

 

(a)                                 no Default or Event of Default has occurred
and is continuing [except as described in Annex · hereto];

 

(b)                                 the Restricted Subsidiaries are: · [and]

 

(c)                                  as at the end of the Fiscal Quarter ending
·, the ratio of Consolidated Total Funded Debt to Consolidated Capitalization is
·, and attached hereto as Exhibit 1 are the detailed particulars of the manner
in which the above were calculated[; and] OR[.]

 

(d)                                 [as at the end of the Fiscal Quarter ending:

 

(i)                                     the Consolidated EBITDA for such Fiscal
Quarter was · and the Consolidated EBITDA directly attributed to the Obligors on
an unconsolidated but combined basis is equal to at least 95% of such amount;
and

 

C-1

--------------------------------------------------------------------------------


 

(ii)                                  the Obligors directly own not less than
95% of the Consolidated Total Assets.

 

and attached hereto as Exhibit 1 are the detailed particulars of the manner in
which the above were calculated.] [INSERT only if there are any Unrestricted
Subsidiaries.]

 

3.                                      [Attached are the updated Schedule I and
Schedule J referred to in Section 9.4(a)(iii) of the Credit Agreement, which are
each complete and accurate as of the date hereof. / There have been no changes
to Schedule I or Schedule J since the copies thereof last provided to the Agent
on [describe date and method of delivery.]

 

 

DATED this        day of                      , 20   .

 

 

 

KINDER MORGAN COCHIN ULC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT 1 TO THE KINDER MORGAN COCHIN ULC COMPLIANCE CERTIFICATE DATED

 

Calculation of:

(1) Consolidated Total Funded Debt

 

 

 

(2) Consolidated Capitalization

 

 

 

[(3) Consolidated EBITDA

 

 

 

(4) Consolidated Total Assets]

 

C-3

--------------------------------------------------------------------------------


 

SCHEDULE D

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

FORM OF CONVERSION / ROLLOVER / REPAYMENT NOTICE

 

TO:

Royal Bank of Canada, as Agent
20 King Street West, 4th Floor
Toronto, ON M5H 1C4
Attention: Manager, Agency
Telecopier: (416) 842-4023

 

 

RE:

Credit Agreement made as of June 16, 2017 among Kinder Morgan Cochin ULC, as the
Principal Borrower, Trans Mountain Pipeline ULC, as the NEB Reserve Borrower),
those persons party thereto as Lenders, and Royal Bank of Canada, as Agent (such
credit agreement, as it may be amended, supplemented or otherwise modified or
restated from time to time, referred to as the “Credit Agreement”).

 

1.                                      Pursuant to Section [2.6 / 7.1 / 7.2 /
7.3] of the Credit Agreement, the undersigned hereby irrevocably notifies the
Agent that it will be:

 

(a)                                 rolling over part or all of a Loan under the
[Construction Facility/Contingent Facility/Working Capital Facility] described
as follows:

 

Type of Loan:                                                      
Principal Amount(1):                                                 
Interest Period (if applicable):

 

into another Loan of the same type described as:

 

Interest Period (if applicable):

 

--------------------------------------------------------------------------------

Note:

(1)                                 If only part of maturing Loan is rolled
over, please indicate.

 

or;

 

(b)                                 converting part or all of the Loan under the
[Construction Facility/Contingent Facility/Working Capital Facility] described
as follows:

 

Type of Loan:                                                      
Principal Amount(1):                                                 
Interest Period (if applicable):

 

into another Loan of the same type described as:

 

D-1

--------------------------------------------------------------------------------


 

Type of Loan:                                                      
Principal Amount(1):                                                 
Interest Period (if applicable):

 

effective the         day of                            ,               .

 

--------------------------------------------------------------------------------

Note:

(1)                                 If only part of maturing Loan is being
converted, please indicate.

 

(c)                                  repaying part or all of the Loan under the
[Construction Facility/Contingent Facility/Working Capital Facility] described
as follows:

 

Type of Loan:                                                      
Principal Amount(1):                                                 
Interest Period (if applicable):

 

on the         day of                            ,               .

 

--------------------------------------------------------------------------------

Note:

(1)                                 If only part of Loan is being repaid, please
indicate.

 

2.                                      [For Drawdowns of Bankers’ Acceptances:]
The Bankers’ Acceptance(s) to be issued and accepted by the Schedule I Lenders
in connection with such requested [Conversion] / [Rollover] shall be
[self-marketed by the Principal Borrower pursuant to Section 5.3(b) of the
Credit Agreement / purchased by the Schedule I Lenders for their own account
pursuant to Section 5.3(c) of the Credit Agreement].

 

3.                                      The undersigned certifies to the Agent
and the Lenders that as of the date of this Notice, no Default or Event of
Default exists nor will a Default or Event of Default result after giving effect
to the proposed Rollover, Conversion or repayment of the type provided herein.

 

4.                                      This Notice is irrevocable.

 

5.                                      Capitalized terms used herein and not
otherwise defined herein have the meanings given to them by the Credit
Agreement.

 

[Signature follows on next page]

 

D-2

--------------------------------------------------------------------------------


 

DATED this        day of                   ,           at         a.m. Calgary,
Alberta time.

 

 

 

KINDER MORGAN COCHIN ULC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-3

--------------------------------------------------------------------------------


 

SCHEDULE E

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

FORM OF DISCOUNT NOTE

 

Cdn$

Date:

 

 

FOR VALUE RECEIVED, the undersigned unconditionally promises to pay on
                    , 20     , to or to the order of [NAME OF NON-ACCEPTANCE
LENDER] (“Holder”), the sum of Cdn$                            with no interest
thereon.

 

The undersigned hereby waives presentment, protest and notice of every kind and
waives any defences based upon indulgences which may be granted to the
undersigned by the holder hereof and any days of grace.

 

This promissory note evidences a BA Equivalent Advance, as defined in the Credit
Agreement made as of June 16, 2017 among Kinder Morgan Cochin ULC, as Principal
Borrower, Trans Mountain Pipeline ULC, as NEB Reserve Borrower, the persons
party thereto from time to time in their capacities as lenders and Royal Bank of
Canada as administrative agent (such credit agreement, as it may be amended,
supplemented or otherwise modified or restated from time to time, referred to as
the “Credit Agreement”) and constitutes evidence of indebtedness to the holder
arising from such BA Equivalent Advance. Payment of this note shall be made at
the account designated by the Agent pursuant to the Credit Agreement.  This note
is subject to the terms of the Credit Agreement.

 

 

 

KINDER MORGAN COCHIN ULC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-1

--------------------------------------------------------------------------------


 

SCHEDULE F-1

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

FORM OF DRAWDOWN NOTICE FOR WORKING CAPITAL FACILITY

 

TO:

Royal Bank of Canada, as Agent
20 King Street West, 4th Floor
Toronto, ON M5H 1C4
Attention: Manager, Agency
Telecopier: (416) 842-4023

 

 

RE:

Credit Agreement made as of June 16, 2017 among Kinder Morgan Cochin ULC as
Principal Borrower (the “Principal Borrower”), Trans Mountain Pipeline ULC (the
“NEB Reserve Borrower”), those persons party thereto from time to time in their
capacities as lenders, and Royal Bank of Canada, as administrative agent (such
credit agreement, as it may be amended, supplemented or otherwise modified or
restated from time to time, referred to as the “Credit Agreement”).

 

1.                                      The Drawdown Date is the        day of
                  , 20     .

 

2.                                      Pursuant to Section 2.5 of the Credit
Agreement, the undersigned hereby irrevocably requests that the following
Drawdown(s) under the Working Capital Facility be made available:

 

Type of Loan

 

Principal Amount

 

Interest Period

Prime Loan

 

 

 

 

USBR Loan

 

 

 

 

Bankers’ Acceptances and BA Equivalent Advances

 

 

 

 

LIBO Rate Loan

 

 

 

 

Letter of Credit

 

 

 

 

 

3.                                      The undersigned certifies to the Agent
and to the Lenders that:

 

(a)                                 on the date hereof, all representations and
warranties set forth in Section 8.1 of the Credit Agreement (excluding those
representations and warranties which are expressly made as of a specific date
only) are true and accurate in all material respects (provided that any such
representations and warranties which are already qualified by materiality,
material adverse effect or similar language are true and correct in all
respects) as if made on such date;

 

F-1-1

--------------------------------------------------------------------------------


 

(b)                                 on the date hereof, no Default or Event of
Default has occurred and is continuing and no Default or Event of Default will
occur as a result of the making of the Drawdown[s] contemplated herein.

 

4.                                      This Notice is irrevocable.

 

5.                                      Capitalized terms used herein and not
otherwise defined herein have the meanings given to them by the Credit
Agreement.

 

DATED this        day of                  ,       , at            a.m., Calgary,
Alberta time.

 

 

 

KINDER MORGAN COCHIN ULC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-1-2

--------------------------------------------------------------------------------


 

SCHEDULE F-2

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

FORM OF DRAWDOWN NOTICE FOR
CONSTRUCTION FACILITY AND CONTINGENT FACILITY

 

TO:

Royal Bank of Canada, as Agent
20 King Street West, 4th Floor
Toronto, ON M5H 1C4
Attention: Manager, Agency
Facsimile: (416) 842-4023

 

 

RE:

Credit Agreement made as of June 16, 2017 among Kinder Morgan Cochin ULC as
Principal Borrower (the “Principal Borrower”), Trans Mountain Pipeline ULC (the
“NEB Reserve Borrower”), the persons party thereto from time to time in their
capacities as Lenders and Royal Bank of Canada as administrative agent for the
Lenders (such Credit Agreement, as it may be amended, supplemented or otherwise
modified or restated from time to time, referred to as the “Credit Agreement”)

 

 

DATE:

 

 

1.                                      The requested Drawdown Date is the
       day of                   , 20     .

 

2.                                      Pursuant to Section 2.5 of the Credit
Agreement, the undersigned hereby irrevocably requests that the following
Drawdown under the [Construction Facility/Contingent Facility] be made
available:

 

Type of Loan

 

Principal Amount

 

Interest Period

Prime Loan

 

 

 

 

USBR Loan

 

 

 

 

Bankers’ Acceptances and BA Equivalent Advances

 

 

 

 

LIBO Rate Loan

 

 

 

 

 

3.                                      The undersigned certifies to the Agent
and to the Lenders that as of the date hereof:

 

(a)                                 all representations and warranties set forth
in Section 8.1 of the Credit Agreement (excluding those representations and
warranties which are expressly made as of a specific date only) are true and
correct in all material respects (provided that any such representations and
warranties which are already qualified by materiality, Material Adverse Effect
or similar language shall be true and correct in all respects) as if made on
such date;

 

F-2-1

--------------------------------------------------------------------------------


 

(b)                                 no Default or Event of Default has occurred
and is continuing and no Default or Event of Default will occur as a result of
the making of the Drawdown contemplated herein;

 

(c)                                  the Term Conversion Date has not occurred;

 

(d)                                 [For Drawdowns under the Construction
Facility, if applicable:] the Construction Facility Funding Conditions have been
satisfied;

 

(e)                                  [For Drawdowns under the Contingent
Facility, if applicable:] the Contingent Facility Funding Conditions have been
satisfied;

 

(f)                                   the current stage of development and
construction of the Project is as set forth in Exhibit 1 hereto and a status
update on the Project Permit Conditions is included in Exhibit 1 hereto;

 

(g)                                  the accrued and unpaid Project Costs to be
paid from the requested Drawdown, together with the projected Project Costs for
up to the next following 60 day period in respect of which the proceeds of the
requested Drawdown are to be used are equal to Cdn.$             , as detailed
in Part 1 of Exhibit 2 hereto;

 

(h)                                 Consolidated Total Funded Debt (excluding
the Equivalent Amount in Canadian Dollars of the Outstanding Principal under the
Working Capital Facility and Permitted Incremental Debt) does not exceed 60% of
the total pro forma Project Costs incurred and to be incurred over the period
noted in clause (g) above as detailed in Part 1 of Exhibit 2 hereto (and for
certainty including the total incremental Project Costs requested to be funded
as set out in such Drawdown Notice);

 

(i)                                     the current Projected Project Completion
Date is                  ;

 

(j)                                    all Required Permits material at that
time for the continuing construction and future operation of the Project have
been obtained and are in full force and effect and that the Obligors are in
compliance in all material respects thereunder (and all conditions thereto that
are required to be filed with or approved by the applicable Governmental
Authority prior to the date hereof have been so filed or approved, including the
Project Permit Conditions), save and except for such Required Permits which are
reasonably expected to be obtained in the normal course and are not currently
required to have been obtained for the current state of the Project or which the
failure to so obtain the same would not be reasonably be expected to have a
Material Adverse Effect or materially delay Project Completion;

 

(k)                                 the Forward Funding Test is satisfied, as
detailed in Part 2 of Exhibit 2 hereto;

 

(l)                                     the particulars of Total Borrower Equity
Financing and applicable projections of debt availability are set forth in
Part 2 of Exhibit 2 hereto;

 

F-2-2

--------------------------------------------------------------------------------


 

(m)                             attached hereto as Exhibit 3 is an Independent
Consultant Certificate confirming the items noted therein per the requirements
of Section [3.3/3.4](c) of the Credit Agreement;

 

(n)                                 [For Drawdowns under the Construction
Facility on or after September 30, 2017, or which result in the Canadian Dollar
Equivalent of the Outstanding Principal thereunder exceeding Cdn.$500,000,000]
the requirements of Section 3.3(d) of the Credit Agreement have been satisfied;
and

 

(o)                                 the Required Sponsor Contribution Amount (as
outlined in Part 3 of Exhibit 2 hereto) has been contributed (or, if not already
contributed, will be contributed prior to the requested Drawdown Date, and the
Principal Borrower hereby agrees that it will provide the Agent with evidence of
the cash proceeds received by it in connection with such contribution before the
requested Drawdown Date as a condition to the requested Drawdown) to the
Obligors in accordance with the terms of the Equity Nomination and Support
Agreement [OR] there is no Required Sponsor Contribution Amount required to be
contributed to the Obligors in accordance with the terms of the Equity
Nomination and Support Agreement (as outlined in Part 3 of Exhibit 2 hereto).

 

4.                                      This Notice is irrevocable.

 

5.                                      Capitalized terms used herein and not
otherwise defined herein have the meanings given to them by the Credit
Agreement.

 

DATED this        day of                  ,       , at            a.m., Calgary,
Alberta time.

 

 

 

KINDER MORGAN COCHIN ULC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-2-3

--------------------------------------------------------------------------------


 

Exhibit 1 to the Drawdown Notice for Construction Facility and Contingent
Facility

 

Current Stage of Development and Construction of the Project and

Status of Project Permit Conditions

 

(SEE ATTACHED)

 

F-2-4

--------------------------------------------------------------------------------


 

Exhibit 2 to the Drawdown Notice for Construction Facility and Contingent
Facility

 

Part 1 - Funding of Project Costs

 

A.

 

Total Project Costs to date listed in previously issued Drawdown Notices *:

 

$

 

 

 

 

 

B.

 

Portion of the Project Costs described in A. above that:

 

 

 

 

 

 

 

 

 

(i)  have been paid*

 

$

 

 

 

 

 

 

 

(ii) have yet to be paid*

 

$

 

 

 

 

 

C.

 

Incremental projected Project Costs for up to the next following 60 day period
declared in the current Drawdown Notice (per clause 3(g) of such notice)*

 

$

 

 

 

 

 

D.

 

Maximum permitted amount of Drawdown that may be requested (being B(ii) plus C)
per Section [2.1(b)(ii)][2.2(b)(ii)(B)] of the Credit Agreement

 

$

 

 

 

 

 

E.

 

Total pro forma Project Costs (being A plus C)

 

$

 

 

 

 

 

F.

 

Consolidated Total Funded Debt (excluding the Equivalent Amount in Canadian
Dollars of the Outstanding Principal under the Working Capital Facility and
Permitted Incremental Debt) prior to the requested Drawdown*

 

$

 

 

 

 

 

G.

 

Amount of the requested Drawdown

 

$

 

 

 

 

 

H.

 

Pro forma Consolidated Total Funded Debt after giving effect to the requested
Drawdown (being F plus G)

 

$

 

 

 

 

 

I.

 

Pro forma Consolidated Total Funded Debt as a percentage of pro forma Project
Costs (being H/E)

 

      % (must not exceed 60%)

 

 

 

 

 

J.

 

Consolidated Total Funded Debt as a percentage of Project Costs (being F/A)

 

      % (must not exceed 60%)

 

--------------------------------------------------------------------------------

* see Appendix 1 hereto for details and calculations, as applicable, on these
items

 

F-2-5

--------------------------------------------------------------------------------


 

Part 2 — Forward Funding Test

 

1.

 

On-Hand Funding**

 

 

 

 

 

 

 

 

 

(i)  unrestricted and unencumbered cash(1)

 

$

 

 

 

 

plus

 

 

(ii)  unrestricted and unencumbered Cash Equivalents(2)

 

$

 

 

 

 

minus

 

 

(iii) outstanding payables relating to B(ii) in Part 1 above(3)

 

$

 

 

 

 

equals

 

 

Total

 

***$

 

 

 

 

 

2.

 

Distributable Cash for next following 6 months**

 

$

 

 

 

 

 

3.

 

Forecasted dividends and distributions over next following 6 months**

 

$

 

 

 

 

 

4.

 

Net Forecasted Retained Cash Flow (being 2 minus 3)

 

$

 

 

 

 

 

5.

 

Nominated Equity Amount

 

$

 

 

 

 

 

6.

 

Total Borrower Equity Financing (being 1 plus 4 plus 5)

 

$

 

 

 

 

 

7.

 

Projected undrawn availability under the Construction Facility and the
Contingent Facility over the next following 6 month period

 

$

 

 

 

 

 

8.

 

Aggregate sources of Project funding (6 plus 7)

 

$

 

 

 

 

 

9.

 

Projected Incremental Project Costs to be incurred over next following 6 months
(including C in Part 1 above)**

 

$

 

 

 

 

 

 

 

Forward Funding Test satisfied?
(Is 8 greater than or equal to 9?)

 

[Yes/No]

 

--------------------------------------------------------------------------------

** See Appendix 2 hereto for details and calculations, as applicable, on these
items

 

*** (If less than $0, deemed to be $0 for purposes of #6 above)

 

(1)         Determined in accordance with clause (i) of subparagraph (a) of the
definition of “On-Hand Funding” defined in Section 1.1 of the Credit Agreement.

(2)         Determined in accordance with clause (ii) of subparagraph (a) of the
definition of “On-Hand Funding” defined in Section 1.1 of the Credit Agreement.

(3)         Determined in accordance with subparagraph (b) of the definition of
“On-Hand Funding” defined in Section 1.1. of the Credit Agreement.

 

F-2-6

--------------------------------------------------------------------------------


 

Part 3 — True-Up Required Sponsor Contribution Amount

 

For purposes of this Part 3, “Required Sponsor Contribution Amount” means the
amount to be contributed as a Required Sponsor Contribution (as defined in the
Equity Nomination and Support Agreement) to be made by KMI pursuant to section
2.2(a) of the Equity Nomination and Support Agreement.

 

If Item J from Part 1 above is (a) <60%, then the Required Sponsor Contribution
Amount is deemed to be $0, or (b) > 60%, then the Required Sponsor Contribution
Amount is determined as follows:

 

I.

 

outstanding payables (being 1(iii) in Part 2 above)

 

$

 

 

 

 

 

II.

 

Sum of unrestricted and unencumbered cash (being 1(i) in Part 2 above) and
unrestricted and unencumbered Cash Equivalents (being 1(ii) in Part 2 above)

 

$

 

A. If I - II < $0, then the Required Sponsor Contribution Amount is $0.

 

B. If I - II > $0, then such difference is the Required Sponsor Contribution
Amount.

 

Required Sponsor Contribution Amount:

 

$

 

F-2-7

--------------------------------------------------------------------------------


 

Appendix 1 to Exhibit 2 — Project Cost Details

 

F-2-8

--------------------------------------------------------------------------------


 

Appendix 2 to Exhibit 2 — Forward Funding Test Calculations

 

F-2-9

--------------------------------------------------------------------------------


 

Exhibit 3 to the Drawdown Notice for Construction Facility and Contingent
Facility

 

Independent Consultant Certificate for Drawdown

 

(see attached)

 

F-2-10

--------------------------------------------------------------------------------


 

SCHEDULE G

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

FORM OF CONSENT AND ACKNOWLEDGMENT (SHIPPER)

 

THIS CONSENT AND ACKNOWLEDGEMENT (this “Consent”) dated as of · is made and
entered into by and among:

 

[SHIPPER], a · formed under the laws of · (“Shipper”)

 

— and —

 

TRANS MOUNTAIN PIPELINE ULC, as general partner of TRANS MOUNTAIN PIPELINE L.P.,
limited partnership organized under the laws of Alberta (the “Carrier”)

 

— and —

 

COMPUTERSHARE TRUST COMPANY OF CANADA, in its capacity as collateral agent for
and on behalf of the Secured Parties (as defined below) (in such capacity,
together with its successors and permitted assigns, the “Collateral Agent”)

 

RECITALS

 

A.                                    The Shipper and the Carrier have entered
into: (a) that certain facility support agreement made as of · (as amended,
restated, supplemented or otherwise modified from time to time, the “FSA”); and
(b) that certain transportation service agreement made as of · (as amended,
restated, supplemented or otherwise modified from time to time, the “TSA” and
the TSA, together with the FSA are collectively referred to herein as the
“Assigned Agreements” and, each individually, an “Assigned Agreement”).

 

B.                                    Kinder Morgan Cochin ULC (the “Borrower”)
has entered into a credit agreement made as of June 16, 2017 (as amended,
supplemented, otherwise modified, replaced or refinanced from time to time, the
“Credit Agreement”) among itself, as Borrower, the financial institutions and
other persons from time to time party thereto, as lenders (collectively, the
“Lenders”) and Royal Bank of Canada, as agent on behalf of the Lenders (the
“Administrative Agent”), and the Carrier is a Subsidiary of the Borrower.

 

C.                                    The Borrower may from time to time issue
notes or other forms of debt that rank pari passu with the obligations under the
Credit Agreement (the “Other Senior Debt” and the holders from time to time of
such debt, the “Other Senior Debt Holders”).

 

D.                                    Pursuant to a collateral agency and
intercreditor agreement dated June 16, 2017 (the “Intercreditor Agreement”), the
Administrative Agent has appointed the Collateral Agent to act as collateral
agent for and on behalf of the Administrative Agent, the Lenders,

 

G-1

--------------------------------------------------------------------------------


 

the Other Senior Debt Holders and any trustee or agent on their behalf and
certain other secured parties from time to time (collectively, the “Secured
Parties”).

 

E.                                     It is a requirement of the Lenders under
the Credit Agreement that the Carrier provide a guarantee to the Administrative
Agent on behalf of the Lenders in respect of, among other things, the Borrower’s
obligations under the Credit Agreements and in support thereof grant a Security
Interest in and over all of its right, title, estate and interest in, to and
under the Assigned Agreements in favour of the Collateral Agent for the benefit
of the Secured Parties pursuant to the terms of certain security including a
debenture, granted by the Borrower, the Carrier and certain affiliates thereof
(collectively, the “Loan Parties”), in favour of the Collateral Agent for the
benefit of the Secured Parties (collectively, and together with all other
security granted in favour of the Collateral Agent by the Loan Parties from time
to time, the “Security”; and collectively with such debenture and all other
present and future documents granting Security Interests in and to Carrier’s
interests in and to the Assigned Agreements from time to time, the “Security
Documents”) between the Borrower, the Collateral Agent and any one or more of
the Loan Parties.

 

F.                                      The Collateral Agent has requested and
the Shipper has agreed to consent to the Security and the Security Documents,
and the exercise of the rights of the Collateral Agent thereunder.

 

G.                                    It is a requirement of the Lenders under
the Credit Agreement that the Shipper and the Carrier execute and deliver this
Consent.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE 1
INTERPRETATION

 

1.1                               Definitions

 

In this Consent, the following words and phrases shall have the following
meanings:

 

“Actionable Default” means an “Actionable Event of Default” as defined in the
Intercreditor Agreement.

 

“Assignment Conditions” means, as the context requires, article 11 of the FSA
and/or article 9 of the TSA.

 

“Business Day” means a day, other than a Saturday, Sunday or statutory holiday,
on which banks are open for business in Calgary (Alberta).

 

“Carrier Default” means the occurrence of any default or other event that
entitles the Shipper to terminate, whether at common law, in equity or
otherwise, the Assigned Agreements, if any, and which has not been cured or
waived.

 

“Collateral” means all of the assets of the Carrier which are subject to the
Security.

 

G-2

--------------------------------------------------------------------------------


 

“Collateral Agent’s Cure Period” means, with respect to any Carrier Default, a
period of 60 days from receipt by the Collateral Agent of the applicable Default
Notice.

 

“Commencement Date Toll” has the meaning given to it in the FSA.

 

“Court Appointed Receiver” means a receiver appointed by a court for the purpose
of realizing on any Collateral.

 

“Default Notice” has the meaning given to it in Section 4.1(a)(i).

 

“Firm Service Toll” has the meaning given to it in the FSA or the TSA, as the
context requires.

 

“Insolvency Proceedings” means, in respect of a person, where:

 

(a)                                 such person has instituted against it any
proceeding under bankruptcy or insolvency laws, including the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Creditors Arrangement Act (Canada),
and such proceeding is not dismissed, discharged or stayed within thirty (30)
days of being instituted;

 

(b)                                 such person becomes the subject of any
proceeding for liquidation, dissolution, winding up or other termination of its
existence (other than in its regular course of business where a successor
receives substantially all of its assets and agrees to be bound by this Consent)
and such proceeding is not dismissed, discharged or stayed within thirty (30)
days of being instituted;

 

(c)                                  a receiver or receiver manager of all or
any part of the assets of such person is appointed by any of its creditors or by
a court of competent jurisdiction and such receiver or receiver manager is not
discharged or removed within thirty (30) days;

 

(d)                                 such person ceases to meet its liabilities
generally as they become due or gives notice to any of its creditors that it has
suspended or is about to suspend payment of its debts generally;

 

(e)                                  such person institutes any proceeding under
bankruptcy or insolvency laws, including, the Bankruptcy and Insolvency Act
(Canada) and the Companies’ Creditors Arrangement Act (Canada);

 

(f)                                   such person seeks relief under any
companies or corporations legislation respecting the compromise of its creditors
or any class of its creditors or between a corporation and the holders of its
debt obligations or any class of holders of its debt obligations, including,
without limitation, pursuant to court-approved arrangements under section 193 of
the Business Corporations Act (Alberta); or

 

(g)                                  such person takes any steps for, or becomes
the subject of any proceeding for, liquidation, dissolution, winding up or other
termination of its existence (other than in its regular course of business where
a successor receives substantially all of its assets and agrees to be, or is by
operation of law, bound by this Consent), including,

 

G-3

--------------------------------------------------------------------------------


 

without limitation, pursuant to the Canada Business Corporations Act or the
Business Corporations Act (Alberta).

 

“Permitted Transferee” means a person that has demonstrated to the reasonable
satisfaction of the Shipper that such person:

 

(a)                                 has the legal capacity, power and authority,
and has all requisite permits and other governmental authorizations, to become a
party to assume and perform all of the obligations and liabilities of the
Carrier under the Assigned Agreements;

 

(b)                                 employs or subcontracts to reputable persons
experienced in the operation of oil pipelines and having the appropriate
qualifications, expertise and technical competence that are sufficient to enable
it to assume and perform all of the material performance obligations of the
Carrier under the Assigned Agreements;

 

(c)                                  has the financial resources available to it
that are sufficient to enable it to assume and perform all of the payment
obligations of the Carrier under the Assigned Agreements; and

 

(d)                                 is a person with which the Shipper may
legally do business (including under Shipper policies in place to ensure
compliance with anti-money laundering and proceeds of crime legislation).

 

“Revised Toll” has the meaning given to it in the FSA.

 

“Security Interests” means mortgages, charges, pledges, hypothecs, assignments
by way of security, conditional sales or other title retentions, security
created under the Bank Act (Canada), liens, encumbrances, security interests or
other interests in assets or property, howsoever created or arising, whether
fixed or floating, perfected or not, which secure payment or performance of an
obligation.

 

“Transfer” means the sale, assignment, transfer, conveyance or other disposition
of property or assets (including contractual rights and entitlements) to a
person, including by way of amalgamation, consolidation or merger.

 

1.2                               Headings; Articles and Sections

 

The division of this Consent into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Consent. The terms “this Consent”,
“hereof”, “hereunder” and similar expressions refer to this Consent and not to
any particular Article, Section or other portion hereof and include any
agreement supplemental hereto. Unless something in the subject matter or context
is inconsistent therewith, references herein to Articles and Sections are to
Articles and Sections of this Consent.

 

1.3                               Number; persons; including

 

Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine and
neuter genders and vice versa,

 

G-4

--------------------------------------------------------------------------------


 

words importing persons shall include individuals, partnerships, associations,
trusts, unincorporated organizations and corporations and vice versa and words
and terms denoting inclusiveness (such as “include” or “includes” or
“including”), whether or not so stated, are not limited by their context or by
the words or phrases which precede or succeed them.

 

1.4                               References to Documents and Applicable Law

 

Unless otherwise expressly provided herein, (a) references to organizational
documents, agreements and instruments, licences or other documents shall be
deemed to include all subsequent amendments, restatements, amendment, and
restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases thereof, but only to the extent that such
amendments, restatements, amendment, and restatements, extensions, supplements,
modifications, replacements, refinancings, renewals, or increases are permitted
by this Consent and (b) references herein to any statute, law, code, ordinance,
rule or regulation shall include all provisions consolidating, amending,
replacing, supplementing, or interpreting the same.

 

ARTICLE 2
NOTICE, CONSENT AND ACKNOWLEDGEMENT

 

2.1                               Notice of Security

 

The Carrier hereby gives notice to the Shipper that, pursuant to the Security,
the Carrier has assigned and granted Security Interests to the Collateral Agent
in all of the Carrier’s right, title, estate and interest in, to and under the
Assigned Agreements.

 

2.2                               Consent to Security

 

The Shipper hereby acknowledges and irrevocably consents to the assignment and
grant to the Collateral Agent of Security Interests by the Carrier of all of its
right, title, estate and interest in, to and under the Assigned Agreements.

 

2.3                               Acknowledgements of Shipper

 

The Shipper hereby acknowledges, agrees and confirms to the Collateral Agent
that:

 

(a)                                 the Security Interests granted by the
Carrier in its right, title, estate and interest in and to the Assigned
Agreements are not intended to operate as a Transfer or absolute assignment of
the Carrier’s right, title, estate and interest in and to the Assigned
Agreements; accordingly, nothing herein nor in the Security shall render any of
the Collateral Agent, the Secured Parties or their nominees responsible or
liable to the Shipper or otherwise for the fulfillment or non-fulfillment of any
of the covenants, agreements, obligations, terms or conditions contained in the
Assigned Agreements unless, until and only to the extent that any such person:
(i) expressly agrees in writing with the Shipper to assume or become liable
under the Assigned Agreements or (ii) becomes the assignee thereof as a result
of the enforcement of the Security; and

 

G-5

--------------------------------------------------------------------------------


 

(b)                                 this Consent constitutes an acceptable
consent and acknowledgement for the purposes of and as contemplated by the
Assignment Conditions (to the extent same are applicable) and otherwise under
the Assigned Agreements.

 

2.4                               Transfer, Termination and Amendment

 

(a)                                 Transfer. The Shipper will not Transfer any
or all of its obligations under the Assigned Agreements except to a person in
compliance with the terms of the Assigned Agreements and provided that such
person has executed and delivered a consent and acknowledgement in favour of the
Collateral Agent on substantially the same terms as those which are contained in
this Consent and applicable to the Shipper; notwithstanding the foregoing, such
requirement to execute and deliver a consent and acknowledgement shall not apply
in respect of any subcontracting or other Transfer where the Shipper remains
party to the Assigned Agreements and remains liable to the Carrier for all of
the Shipper’s obligations thereunder.

 

(b)                                 Termination and Amendment. The Shipper
agrees to not: (i) terminate the Assigned Agreements except in accordance with
the terms of the Assigned Agreements and after giving the Collateral Agent the
opportunity to cure as provided in Article 4, or (ii) amend, supplement or
modify the Assigned Agreements (or provide a waiver to like effect) in any
manner which is materially adverse to the Collateral Agent and the Secured
Parties, in each case without the consent of the Collateral Agent (such consent
not to be unreasonably withheld, delayed or conditioned); provided that, with
respect to the foregoing clause (ii), the same shall not restrict, limit or
otherwise affect the rights and obligations of the Carrier and the Shipper to
(A) exercise and abide by the “most favoured nation” provisions of section 3.2
of the TSA, or (B) apply or otherwise implement any adjustment to the Revised
Toll, the Commencement Date Toll or the Firm Service Toll (including, in each
case, any component thereof) pursuant to the toll adjustment provisions
expressly contemplated by an Assigned Agreement that are operative by the terms
thereof as such provisions are in effect as at the date hereof (for certainty,
regardless of whether or not an actual amendment to such Assigned Agreement to
reflect such adjustments is actually entered into), in the case of either (A) or
(B), regardless of whether the results of the operation of such provisions are
materially adverse to the Collateral Agent and the Secured Parties.

 

2.5                               Information

 

The Shipper shall, after the occurrence and during the continuance of an
Actionable Default and upon a reasonable written request therefor from the
Collateral Agent, provide the Collateral Agent with the material status reports
and certificates to be delivered by the Shipper to the Carrier and such other
material reports under the Assigned Agreements, to the extent it is required to
deliver such status reports, certificates or such other reports under the
Assigned Agreements.

 

G-6

--------------------------------------------------------------------------------


 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and Warranties

 

Effective as of the date hereof, the Shipper represents and warrants as follows
to the Collateral Agent and the Secured Parties and acknowledges and confirms
that the Collateral Agent and the Secured Parties are relying upon such
representations and warranties:

 

(a)                                 Organization. The Shipper is a corporation
duly incorporated or amalgamated, as applicable, or a partnership duly
organized, and validly existing under the laws of · and has the requisite power
to carry on its business as currently being conducted and as proposed to be
conducted by it.

 

(b)                                 Power and Capacity. The Shipper has all
necessary power, capacity and authority to execute, deliver and perform its
obligations under this Consent and the Assigned Agreements.

 

(c)                                  Due Authorization. The execution, delivery
and performance by the Shipper of this Consent and the Assigned Agreements have
been duly authorized by all necessary action on its part or on its behalf.

 

(d)                                 Execution and Delivery. This Consent has
been duly executed and delivered by the Shipper.

 

(e)                                  Enforceability. This Consent and (assuming
the due authorization, execution and delivery by, and binding effect on, the
Carrier) the Assigned Agreements constitute a legal, valid and binding
obligation of the Shipper enforceable against it in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally and by general equitable principles.

 

(f)                                   Assigned Agreements. The Assigned
Agreements are in full force and effect and is unamended.

 

(g)                                  No Default Notices. The Shipper has not
(i) received any notice from the Carrier that the Shipper is in breach or
default under any covenant or obligation under any Assigned Agreement, or
(ii) delivered any notice to the Carrier that the Carrier is in breach or
default under any covenant or obligation under any Assigned Agreement.

 

(h)                                 No Transfer or Pledge. The Shipper has not
received notice of any prior Transfer, hypothecation or pledge of the Assigned
Agreements by the Carrier.

 

G-7

--------------------------------------------------------------------------------


 

3.2                               Survival of Representations and Warranties

 

The representations set out in this Consent shall survive the execution and
delivery of this Consent, notwithstanding any examinations or investigations
which may be made by the Collateral Agent, the Secured Parties or their
respective legal counsel or other advisors.

 

ARTICLE 4
RIGHTS OF COLLATERAL AGENT

 

4.1                               Right to Receive Notice

 

(a)                                 Default Notice. The Shipper agrees that:

 

(i)                                     it shall, concurrently with (or promptly
after) any delivery made by the Shipper to the Carrier of a notice of Carrier
Default, deliver a notice to the Collateral Agent (a “Default Notice”) that it
has delivered such notice of Carrier Default to the Carrier, together with a
copy of such notice of Carrier Default (and other information relating to the
Carrier Default in reasonable detail to give the Collateral Agent sufficient
understanding of the nature and cause of such Carrier Default to the extent not
provided for in such notice of Carrier Default); and

 

(ii)                                  prior to terminating either of the
Assigned Agreements, the Shipper shall give the Collateral Agent or its nominee
the opportunity to cure or mitigate such Carrier Default as provided for in
Section 4.2.

 

For the avoidance of doubt, the Shipper shall not be required to monitor the
Carrier.

 

(b)                                 Limitation.  Without limiting the other
terms of this Consent, the Shipper shall not be liable to the Collateral Agent
for any accidental failure to give a notice pursuant to this Section 4.1 and the
failure to give a notice required pursuant this Section 4.1 shall not release,
restrict or otherwise affect any of the obligations of the parties hereunder nor
limit, derogate from or otherwise affect any of the other provisions hereof or
the effect thereof.

 

4.2                               Right to Cure Carrier Defaults

 

(a)                                 Collateral Agent’s Cure Rights. After
receipt of a Default Notice, the Collateral Agent or its nominee shall have the
right, but not the obligation, to cure or mitigate or cause to be cured or
mitigated the Carrier Default listed in such Default Notice.

 

(b)                                 No Remedies or Termination during Collateral
Agent’s Cure Period. From and after the occurrence of any Carrier Default under
an Assigned Agreement and until the end of the Collateral Agent’s Cure Period
for such Carrier Default, each Assigned Agreement shall remain in full force and
effect and the Shipper shall not and shall not exercise any remedies under or
terminate the Assigned Agreements whether pursuant to any theory of fundamental
breach or for total failure of consideration or at common law, in equity or
otherwise.  For the avoidance of doubt, the Collateral

 

G-8

--------------------------------------------------------------------------------


 

Agent’s Cure Period shall not begin or otherwise be deemed to have started
unless and until the Shipper has delivered to the Collateral Agent a Default
Notice in accordance with Sections 4.1(a) and 6.1; in addition, unless and until
the Shipper has delivered to the Collateral Agent a Default Notice as aforesaid,
any notice of Carrier Default provided to the Carrier by the Shipper shall not
constitute effective notice to the Carrier of the Carrier Default specified
therein.

 

(c)                                  Extension of Collateral Agent’s Cure Period
during Stay of Proceedings. If the Collateral Agent or its nominee is prohibited
or suspended by any stay or other process or injunction issued by any court or
other authority having jurisdiction in respect of any Insolvency Proceedings
involving the Carrier from curing or attempting to cure a Carrier Default or
from otherwise exercising any of their rights or remedies under the Security,
then the Collateral Agent’s Cure Period shall be extended for the period of such
prohibition or suspension, provided that the Collateral Agent or such nominee,
as applicable, is diligently and in good faith pursuing such rights or remedies
(to the extent permitted) in such Insolvency Proceedings or otherwise.

 

(d)                                 Defaults Deemed Cured. After a Carrier
Default has been cured in all material respects by the Carrier, the Collateral
Agent, the Collateral Agent’s nominee or otherwise, there shall no longer be
deemed to be any default under the Assigned Agreements or event giving rise to
such Carrier Default.

 

(e)                                  No Assumption of Liability. No curing or
mitigation or attempt to cure or mitigate any Carrier Default or exercise of any
rights or remedies by the Collateral Agent or its nominee shall be construed as
(i) an assumption by the Collateral Agent or its nominee of any covenants,
agreements or obligations of the Carrier under or in respect of the Assigned
Agreements, or (ii) constituting the Collateral Agent or its nominee as a
mortgagee in possession.

 

4.3                               Rights Upon Termination or Incurable Default

 

If (i) an Assigned Agreement shall be terminated in or as a consequence of any
Insolvency Proceedings or (ii) a Carrier Default which is incurable has occurred
(and any Carrier Default which arises because the Carrier has become the subject
of Insolvency Proceedings shall be deemed to be incurable) and the Shipper has
provided notice to the Collateral Agent of its intent to terminate an Assigned
Agreement, then the Collateral Agent may, within ** days of such notice, by
written notice to the Shipper require the Shipper to enter into a replacement
agreement with a Permitted Transferee in form and substance the same as the
Assigned Agreement being replaced but accepting and accounting for all
performance by the Shipper and the Carrier as of the date of such replacement
agreement (each a “Replacement Assigned Agreement”), provided that each other
curable Carrier Default outstanding in respect of the applicable Assigned
Agreement as of the date of such Replacement Assigned Agreement has been cured
and the applicable provisions of Section 4.5 are complied with. If (a) such
Insolvency Proceedings prevent the entering into of the Replacement Assigned
Agreement within such ** day period and (b) the Collateral Agent or its nominee
shall, within such ** day period, initiate action to permit the entering into of
such Replacement Assigned Agreement and diligently attempt to complete the
permitting thereof, then

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

G-9

--------------------------------------------------------------------------------


 

the Collateral Agent’s Cure Period shall be extended so long as the Collateral
Agent or its nominee continues to diligently and in good faith attempt to
complete the permitting thereof.

 

4.4                               Rights Upon Actionable Default

 

(a)                                 Direction to Pay. If the Shipper has been
notified in writing by the Collateral Agent that an Actionable Default has
occurred and is continuing, then until such Actionable Default has been cured or
waived by the Collateral Agent the Shipper shall make all such payments during
such period to such other person and/or at such other address or account as the
Collateral Agent may from time to time specify in writing to the Shipper, and
all such payments made by the Shipper shall be accompanied by a statement
stating that the payment is being made under the Assigned Agreements. The
Carrier hereby instructs the Shipper, and the Shipper accepts such instructions,
to make all payments due and payable to the Carrier under the Assigned
Agreements as set forth in the immediately preceding sentence. The Carrier
hereby releases the Shipper from any and all liability to the Carrier for making
such payments.

 

(b)                                 Step-in Notice. Upon receipt by the Shipper
of written notice (a “Step-in Notice”) from the Collateral Agent that an
Actionable Default has occurred and is continuing, the Collateral Agent or its
nominee shall be entitled to exercise any and all rights and obligations of the
Carrier under the Assigned Agreements specified in the Step-in Notice in
accordance with its terms, and the Shipper so notified shall comply with such
notice in accordance with and subject to its obligations under each of the
Assigned Agreements, in each case as if the Collateral Agent or its nominee was
the Carrier. Without limiting the generality of the foregoing, the Collateral
Agent, or its nominee shall have the full right and power to enforce directly
against the Shipper (subject to the Shipper’s rights, remedies and defenses
under the Assigned Agreements and to the terms hereof) all obligations of the
Shipper under the Assigned Agreements and otherwise to exercise any and all
rights and remedies thereunder and to make all demands and give all notices and
make all requests required or permitted to be made by the Carrier under the
Assigned Agreements, provided that no such actions shall be construed as an
assumption by the Collateral Agent or its nominee of any of the Carrier
obligations under the Assigned Agreements. The Carrier acknowledges and agrees
to the foregoing and further acknowledges and agrees that, following the receipt
by the Shipper of a notice described in this Section 4.4(b) from the Collateral
Agent, the Shipper shall not incur liability to the Carrier in connection with
actions contemplated in this Section 4.4(b).  Notwithstanding any of the
foregoing, any exercise of any material performance obligations of the Carrier
under the Assigned Agreements may only be performed by a nominee which has the
qualifications set forth in part (b) of the definition of Permitted Transferee.

 

(c)                                  No Assignment. Upon receipt by the Shipper
of a written notice of an Actionable Default pursuant to this Section 4.4, the
Shipper shall not accept any notice of any Transfer in respect of an Assigned
Agreement from any person other than the

 

G-10

--------------------------------------------------------------------------------


 

Collateral Agent or its nominee, and the Carrier acknowledges and agrees to the
foregoing.

 

4.5                               Transfer of Rights

 

(a)                                 Transfer. Subject to Section 4.5(b), the
Shipper consents to the Transfer (from time to time, in whole or in part) of the
Carrier’s interest under the Assigned Agreements pursuant to the exercise of the
Collateral Agent’s remedies under the Security or under applicable law to a
Permitted Transferee, and agrees that upon any such Transfer the Shipper shall
recognize the Permitted Transferee in the place of the Carrier under the
Assigned Agreements, provided that the Permitted Transferee assumes all of the
obligations of the Carrier thereunder (except for any accrued liabilities for
any incurable defaults) and cures all curable defaults thereunder.

 

(b)                                 Conditions to Transfer. Any Transfer of the
Carrier’s interest under the Assigned Agreements to a Permitted Transferee
pursuant to the exercise of the Collateral Agent’s remedies under the Security
shall require compliance with the applicable Assignment Conditions.  Upon any
Transfer of the Carrier’s interest under the Assigned Agreements to a Permitted
Transferee in accordance with this Section 4.5(b), such Permitted Transferee
shall assume liability for all of the Carrier’s obligations under the Assigned
Agreements (except for any accrued liabilities for any incurable defaults).

 

(c)                                  Further Assurances. The Shipper hereby
covenants and agrees to provide any required consents, execute and deliver such
agreements, instruments and other documents and take any other steps and actions
as may be reasonably required by the Collateral Agent (in each case, at the sole
cost of the Carrier) to Transfer, or evidence the Transfer of, the right, title
and interest of the Carrier in and to the Assigned Agreements pursuant to this
Consent, provided that no such agreement, instrument, document, step or action
shall require the Shipper to take on any liability or obligation, or derogate
from any right or entitlement, except as set forth in each of the Assigned
Agreements or this Consent.

 

ARTICLE 5
LIABILITY; DEALINGS

 

5.1                               Indemnification

 

The Shipper hereby acknowledges and agrees that to the extent the Collateral
Agent or a Secured Party (a) expressly agrees in writing with the Shipper to
assume or become liable under the Assigned Agreements or (b) becomes the
assignee thereof as a result of the enforcement of the Security, the Collateral
Agent or such Secured Party, as the case may be, and each of its officers,
directors, employees, advisors and contractors will be entitled to the benefit
of the indemnities provided by the Shipper to the Carrier in the indemnification
provisions of the Assigned Agreements (and subject to the same limitations
thereon set forth therein).

 

G-11

--------------------------------------------------------------------------------


 

5.2                               No Challenge

 

(a)                                 The Shipper shall not commence, initiate or
participate in any action or proceeding to challenge the validity or
enforceability of the Security, the Security Documents or any rights or
obligations set forth therein.

 

(b)                                 The Collateral Agent shall not commence,
initiate or participate in any action or proceeding to challenge the validity or
enforceability of the Assigned Agreements or any rights or obligations set forth
therein.

 

5.3                               Dealings with the Shipper

 

The Shipper acknowledges and agrees with the Collateral Agent that, except as
may otherwise be set forth herein, the Collateral Agent and the Secured Parties
shall be entitled to do the following:

 

(a)                                 agree to any change in, amendment to, waiver
of, or departure from, any term of the Credit Agreement and the Security
Documents, or the documents governing the Other Senior Debt, including any
amendment, renewal, restatement or extension of any such document;

 

(b)                                 grant time, renewals, extensions, releases,
discharges, waivers or other indulgences or forbearances to any Loan Party in
respect of the Credit Agreement, the Security Documents and the documents
governing the Other Senior Debt;

 

(c)                                  change, whether by addition, substitution,
removal, succession, assignment, grant of participation, Transfer or otherwise,
but in accordance with the Credit Agreement, the Security Documents and the
documents governing the Other Senior Debt, as applicable, the Collateral Agent
to the extent any such new agent becomes or remains a party to and bound by this
Consent;

 

(d)                                 acquire, give up, vary, exchange, release,
discharge or otherwise deal with or fail to deal with any Security;

 

(e)                                  abstain from taking, protecting, securing,
registering, filing, recording, renewing, perfecting, insuring or realizing upon
any Security; and/or

 

(f)                                   otherwise deal freely with each Loan Party
and all other persons and security as the Collateral Agent and the Secured
Parties may see fit in their sole discretion,

 

all of which may be done without notice to or consent of the Shipper and without
impairing, releasing or otherwise affecting any obligations of the Shipper under
the Assigned Agreements and hereunder or any rights or interests of the
Collateral Agent and the Secured Parties hereunder.

 

5.4                               Continuing Agreement

 

Subject as expressly provided herein, this Consent shall operate and apply, and
remain in full force and effect, in all events and circumstances and the rights
and obligations of the parties

 

G-12

--------------------------------------------------------------------------------


 

hereunder shall be absolute, irrevocable and unconditional in all events and
circumstances. It is intended that this Consent be of a continuing nature and
this Consent shall apply to all present and future Security. This Consent shall
remain in full force and effect notwithstanding the fact that, at any time, a
Loan Party may not have any outstanding obligations to the Secured Parties.

 

ARTICLE 6
MISCELLANEOUS

 

6.1                               Notices

 

Any notice, consent, approval or other communication under any provision of this
Consent must be in writing to be effective, and is effective when delivered by
any means, including e-mail or fax transmission, to the following respective
addresses:

 

(a)                                 if to the Shipper:

 

·

 

Attention: ·
Fax:  ·

 

(b)                                 if to the Carrier:

 

·

 

Attention: ·
Fax:  ·

 

(c)                                  if to the Collateral Agent:

 

·

 

Attention:  ·
Telecopier:  ·

 

Any party may change its address information by giving notice to the other
parties in the above manner.

 

6.2                               Applicable Law and Jurisdiction

 

This Consent shall be governed by the laws in force in Alberta, including the
federal laws of Canada applicable therein. Except as may be agreed to by the
parties, Alberta courts shall have non-exclusive jurisdiction over all matters
arising in relation to this Consent, and each party accepts the jurisdiction of
Alberta courts.

 

6.3                               Amendment and Waiver

 

No amendment of this Consent is effective unless made in writing and signed by a
duly authorized representative of each party hereto. No waiver of any provision
of this Consent is

 

G-13

--------------------------------------------------------------------------------


 

effective unless made in writing, and any such waiver has effect only in respect
of the particular provision or circumstance stated in the waiver. No
representation by any of the parties with respect to the performance of any
obligation under this Consent is capable of giving rise to an estoppel unless
the representation is made in writing.

 

6.4                               Further Assurances

 

Each party agrees to from time to time do all such acts and provide such further
assurances and instruments as may reasonably be required in order to carry out
the provisions of this Consent according to their spirit and intent.

 

6.5                               Entire Agreement

 

Unless otherwise stated in this Consent, this Consent constitutes the entire
agreement between the parties in connection with its subject matter and
supersedes all prior representations, communications, negotiations and
understandings concerning the subject matter of this Consent. No party has
relied on any representation except as expressly set out in this Consent.

 

6.6                               Term of Consent

 

This Consent shall terminate and shall be of no further force and effect upon
the earliest to occur of:

 

(a)                                 all obligations of each Loan Party under the
Credit Agreement, the documents governing the Other Senior Debt and the Security
Documents being paid and satisfied in full and the credit facilities thereunder
being fully cancelled; and

 

(b)                                 the written agreement of the Collateral
Agent and the Shipper and notice of such agreement to the Carrier,

 

with the exception of provisions that by their terms are stated or intended to
be performed or reinstated after the foregoing have occurred.

 

6.7                               Severability

 

Any provision of this Consent which is invalid, prohibited or unenforceable in
any jurisdiction shall not invalidate the remaining provisions hereof and any
such invalidity, prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

6.8                               Negotiated Document

 

This Consent is the result of negotiations between the parties hereto and has
been reviewed by legal counsel to each of the parties hereto and is the product
of all of the parties hereto. Accordingly, this Consent is not to be construed
against any party merely because of its involvement in the preparation of this
Consent.

 

G-14

--------------------------------------------------------------------------------


 

6.9                               Paramountcy

 

In the event of any conflict between this Consent and the Assigned Agreements,
the provisions of this Consent shall prevail to the extent of such conflict as
between the Shipper and the Collateral Agent for and on behalf of the Secured
Parties.

 

6.10                        Benefit of Agreement

 

(a)                                 By its signature, the Collateral Agent
hereby represents and warrants to the other parties hereto that it is duly
authorized to execute this Consent for and on behalf of the Secured Parties and
that such Secured Parties are bound hereby.  The Collateral Agent is entering
into this Consent as agent for and on behalf of the other Secured Parties and,
accordingly, each of the Secured Parties shall be entitled to the benefit hereof
and be subject to the obligations hereof, as if it was a party hereto.

 

(b)                                 This Consent shall enure to the benefit of
and be binding upon the parties hereto, the Secured Parties and their respective
successors and assigns permitted pursuant to this Agreement or the Intercreditor
Agreement.  The parties agree that, if and for so long as the Security Documents
remain in effect, the Collateral Agent shall be entitled and obligated to assign
its rights and obligations under this Agreement to any successor agent under the
Intercreditor Agreement so long as such successor agent is bound by the terms of
this Consent.

 

(c)                                  Upon the request of the Carrier, the
Shipper agrees to enter into a replacement consent and acknowledgement agreement
on the same terms and conditions as this Consent, mutatis mutandis, with any
other secured lenders or their representative(s) which are providing any
replacement financing to a Permitted Transferee which replaces the credit
facilities established by the Credit Agreement and the Other Senior Debt.

 

(d)                                 This Agreement is not intended to, and shall
not, create any rights in favour of the Carrier that are in addition to or
otherwise different from those contained in the Assigned Agreements and the
Carrier does not obtain any rights hereunder, except for the rights under
Section 6.11(b).  The Carrier hereby consents to the arrangements and agreements
contemplated by this Agreement and to any future exchange of information related
to the Loan Parties which is made between the Collateral Agent and the Shipper
and which is required hereunder.

 

6.11                        Enurement

 

This Consent shall:

 

(a)                                 be binding upon each of the parties hereto
and each of the Secured Parties and each of their respective successors and
permitted assigns; and

 

(b)                                 enure to the benefit of and be enforceable
by each of the parties hereto and each of the Secured Parties and each of their
respective successors and permitted assigns,

 

G-15

--------------------------------------------------------------------------------


 

including any permitted assignee of some or all of the Intercreditor Agreement,
Credit Agreement and the documents governing the Other Senior Debt.

 

6.12                        Counterparts

 

This Consent may be executed in counterparts, in which case (i) the counterparts
together shall constitute one agreement, and (ii) communication of execution by
PDF email, fax or other electronic transmission shall constitute good delivery.

 

[Remainder of page intentionally left blank]

 

G-16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party by its respective officers or other
representatives thereunto duly authorized have caused this Consent to be duly
executed and delivered as of the date first written above.

 

 

 

[SHIPPER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page — Consent and Acknowledgement (Shipper)]

 

--------------------------------------------------------------------------------


 

 

TRANS MOUNTAIN PIPELINE ULC, as general partner of TRANS MOUNTAIN PIPELINE L.P.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page — Consent and Acknowledgement (Shipper)]

 

--------------------------------------------------------------------------------


 

 

 

COMPUTERSHARE TRUST COMPANY OF CANADA, as Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Signature Page — Consent and Acknowledgement (Shipper)]

 

--------------------------------------------------------------------------------


 

SCHEDULE H-1

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

FORM OF OBLIGOR GUARANTEE

 

THIS GUARANTEE is made as of June 16, 2017 by each Person identified on the
signature pages hereto, and each other Person that hereafter becomes a Party to
this Guarantee by executing and delivering a Guarantee Supplement in accordance
with Section 8.10 hereof (collectively the “Guarantors”, and each a
“Guarantor”), in favour of the Agent for and on behalf of itself and for the
benefit of the Guarantee Beneficiaries.

 

RECITALS

 

A.                                  The relevant Guarantee Beneficiaries have
agreed to enter into (i) the Credit Agreement, (ii) Lender Hedge Agreements and
(iii) the Cash Management Documents, in each case on the condition that each
Guarantor provide this Guarantee.

 

B.                                  Each Guarantor will derive significant
benefit from the extension of credit by the Guarantee Beneficiaries to the
Borrowers and the other Obligors.

 

NOW THEREFORE each Guarantor agrees with the Agent for and on behalf of the
Agent and the other Guarantee Beneficiaries as follows:

 

ARTICLE 1
DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions

 

In this Guarantee, unless something in the subject matter or context is
inconsistent therewith:

 

“Credit Agreement” means the Credit Agreement made as of June 16, 2017 among
Kinder Morgan Cochin ULC, as Principal Borrower, Trans Mountain Pipeline ULC, as
NEB Reserve Borrower, Royal Bank of Canada, as administrative agent, and the
persons party thereto from time to time in their capacity as lenders, as
amended, supplemented or otherwise modified or restated from time to time.

 

“Excluded Swap Obligations” means any Swap Obligation if, and to the extent
that, all or a portion of the guarantee of a Guarantor pursuant hereto of, or
the grant by a Guarantor of a security interest to secure, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor pursuant hereto or the
grant of such security interest becomes effective with respect to such Swap
Obligation; provided that, if

 

H-1-1

--------------------------------------------------------------------------------


 

a Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

 

“Guarantee Beneficiaries” means, with respect to any Obligor, the Agent, the
Lenders, the Swap Lenders, the Cash Managers, and any other Lender Secured
Party.

 

“Guaranteed Obligations” means, collectively at any time and from time to time,
all amounts, obligations and liabilities, owing by each Other Obligor to any or
all of the Guarantee Beneficiaries, whether direct or indirect (regardless of
whether acquired by assignment), absolute or contingent, due or to become due,
whether liquidated or not, now existing or hereafter arising and however
acquired, and whether or not evidenced by any instrument or for the payment of
money, and arising under, in connection with, or otherwise related to this
Guarantee or any other Transaction Document and including (a) all Outstandings
of or owing by any Other Obligor to the Agent and the Lenders under the Credit
Agreement, (b) all Lender Swap Obligations (other than Excluded Swap
Obligations) of or owing by any Other Obligor to any and all Swap Lenders,
(c) all Cash Management Obligations of or owing by any Other Obligor to any and
all Cash Managers and (d) all other fees, expenses (including fees, charges, and
disbursement of counsel), interest, commissions, charges, costs, disbursements,
indemnities, and reimbursement of amounts paid and other sums chargeable to any
Other Obligor under any Transaction Document, together with all interest and
expenses accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to any Obligor (whether or not such interest
or expenses are allowed as a claim in such proceeding), whether the same are
from time to time reduced and thereafter increased or entirely extinguished and
thereafter incurred again.

 

“Other Obligor” means, with respect to any Guarantor, each of the Obligors other
than such Guarantor.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Guarantee.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding US$10,000,000 at the time the relevant
guarantee or grant of the relevant security interest, as applicable, becomes
effective with respect to such Swap Obligation, or constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” with respect to such Swap Obligation at such time by
entering into a keepwell or guarantee pursuant to Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Guarantor (other than the
particular Guarantor in question), any obligation to pay or perform under any
agreement, contract or

 

H-1-2

--------------------------------------------------------------------------------


 

transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

 

“Transaction Documents” means, collectively, the Credit Agreement, each other
Loan Document, each Lender Hedge Agreement and each Cash Management Document.

 

Capitalized words and phrases used in this Guarantee and the recitals hereto
without express definition herein shall, unless something in the subject matter
or context is inconsistent therewith, have the same defined meanings as are
ascribed to such words and phrases in the Credit Agreement. For further
certainty, if the Credit Agreement ceases to be in force for any reason
whatsoever, then for all purposes hereof the aforementioned capitalized words
and phrases shall continue to have the same defined meanings set forth in the
Credit Agreement as if such agreement remained in force in the form immediately
prior to its ceasing to be in force.

 

1.2                               Headings and Guarantee References

 

(a)                               The division of this Guarantee into Articles
and Sections, and the insertion of headings is for convenience of reference only
and shall not affect the construction or interpretation of this Guarantee.

 

(b)                               The terms “this Guarantee”, “hereof”,
“hereunder” and similar expressions refer to this Guarantee and not to any
particular Article, Section or other portion hereof, and include any amendments
or restatements hereto. Unless otherwise stated, references herein to Articles
and Sections are to Articles and Sections of this Guarantee.

 

1.3                               Interest Act (Canada)

 

Whenever a rate of interest hereunder is calculated on the basis of a year (the
“deemed year”) which contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest shall be expressed as a
yearly rate for the purposes of the Interest Act (Canada) by multiplying such
rate of interest by the actual number of days in the calendar year of
calculation and dividing it by the number of days in the deemed year.

 

1.4                               Nominal Rates

 

The principle of deemed reinvestment of interest shall not apply to any interest
calculation under this Guarantee; all interest payments to be made hereunder
shall be paid without allowance or deduction for deemed reinvestment or
otherwise, before and after demand, default and judgment.  The rates of interest
specified in this Guarantee are intended to be nominal rates and not effective
rates and any interest calculated hereunder shall be calculated using the
nominal rate method and not the effective rate method of calculation.

 

1.5                               Plural/Neuter References

 

Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine and
neuter genders and vice versa.

 

H-1-3

--------------------------------------------------------------------------------


 

1.6                               References to Guarantor

 

All references in this Guarantee to representations and warranties by, covenants
of, actions and steps by, or the performance of the terms and conditions hereof
by a “Guarantor” that is a limited partnership shall, as the context requires,
be and shall be construed as being by such Guarantor and the general partner
thereof on behalf of such Guarantor.

 

ARTICLE 2
NO COLLATERAL AGREEMENTS

 

2.1                               Acknowledgement

 

Each Guarantor confirms that its obligations under this Guarantee are not
subject to any promise or condition affecting or limiting its liability, and no
statement, representation, collateral agreement or promise on the part of the
Guarantee Beneficiaries or any officer, employee or agent thereof forms any part
of this Guarantee or has induced the making hereof or shall be deemed in any way
to affect each Guarantor’s liability hereunder.

 

ARTICLE 3
GUARANTEE

 

3.1                               Guarantee and Indemnity

 

(a)                                 Each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to the Guarantee Beneficiaries the
due and punctual payment, discharge and full performance of all Guaranteed
Obligations. Each Guarantor covenants that the Guaranteed Obligations will be
fully and punctually paid and performed by such Guarantor strictly in accordance
with the terms hereof.

 

(b)                                 If any or all of the Guaranteed Obligations
are not duly paid or performed by the Guarantor in question and are not
recoverable under Section 3.1(a) as against such Guarantor for any reason
whatsoever, such Guarantor shall indemnify and save harmless the Guarantee
Beneficiaries from and against any and all losses, costs and expenses which it
may suffer by any of the Guaranteed Obligations being or becoming, as against
such Guarantor, for any reason whatsoever in whole or in part:

 

(i)                                   void, voidable, ultra vires, illegal,
invalid, ineffective or otherwise unenforceable by the Guaranteed Beneficiaries
in accordance with the terms hereof, or

 

(ii)                                released, compromised or discharged by
operation of Applicable Law or otherwise,

 

(all of the foregoing collectively, an “Indemnifiable Circumstance”). For
greater certainty, these losses, costs and expenses shall include the amount of
all Guaranteed Obligations which would have been payable by such Guarantor
pursuant to Section 3.1(a) of this Guarantee but for the existence of an
Indemnifiable Circumstance but shall exclude all losses, costs and expenses
arising from loss of profits, consequential, punitive or indirect damages
howsoever arising.

 

H-1-4

--------------------------------------------------------------------------------


 

3.2                               Continuing Guarantee

 

This Guarantee shall be a continuing guarantee, shall cover any ultimate balance
owing to the Guarantee Beneficiaries, and shall be operative and binding
notwithstanding that at any time or times the Guaranteed Obligations may equal
zero or that any payments from time to time may be made to the Guarantee
Beneficiaries or any settlements of account effected or any other thing
whatsoever done, suffered or permitted, or any other action short of actual and
final payment to the Guarantee Beneficiaries of all Guaranteed Obligations.

 

3.3                               Keepwell

 

To the extent that any Guarantor is a Qualified ECP Guarantor, to the fullest
extent permitted by Applicable Law, each such Guarantor hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Other Obligor to honour all
of their respective obligations under this Guarantee in respect of any Lender
Swap Obligation which is a Swap Obligation (provided, however, that each such
Guarantor shall only be liable under this Section 3.3 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 3.3, or otherwise under this Guarantee, voidable under
Applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each such Guarantor under this
Section 3.3 shall remain in full force and effect until the irrevocable payment
in full of all Guaranteed Obligations. Each such Guarantor intends that this
Section 3.3 constitute, and this Section 3.3 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Obligor
for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act. The
obligations of each Guarantor that is a Qualified ECP Guarantor under this
Section 3.3 are joint and several with each other Guarantor that is a Qualified
ECP Guarantor.

 

3.4                               Other Indemnitors and Guarantors

 

This Guarantee shall be operative and binding regardless of whether or not any
proposed indemnitor or guarantor or any other Persons have executed or shall
execute any indemnity or guarantee of the Guaranteed Obligations or is or are or
shall become in any other way responsible to the Guarantee Beneficiaries for or
in respect of the Guaranteed Obligations or any part thereof, and regardless of
whether or not any other Persons now or hereafter liable to the Guarantee
Beneficiaries for the Guaranteed Obligations or any part thereof (whether under
this Guarantee or otherwise) shall cease to be so liable.

 

3.5                               Identity of Obligors

 

This Guarantee is to extend to each Obligor notwithstanding any change or
changes in the name, business, powers, objects, membership, partners,
shareholders or other equity owners, directorate, organization or management of
any Obligor, and notwithstanding any reorganization of any Obligor or the merger
or amalgamation of any corporate Obligor with another or others, or the sale or
disposal of any of any Obligor’s business in whole or in part to another or
others, or the surrender, forfeiture or termination of its articles or charter,
or the receivership, dissolution, insolvency, winding-up, arrangement,
reorganization, bankruptcy or liquidation of or in respect of

 

H-1-5

--------------------------------------------------------------------------------


 

any Obligor, and no such event shall lessen, release or discharge the
obligations of any Guarantor under this Guarantee.

 

3.6                               Guarantors to Pay; Interest; Currency

 

(a)                                 Each Guarantor shall, at any time during the
continuance of an Event of Default, on demand by the Guarantee Beneficiaries,
forthwith pay to such Guarantee Beneficiaries the amount of the Guaranteed
Obligations in default (including any accelerated obligations), and perform any
obligations in respect of which any such other Obligor is then in default.

 

(b)                                 If any or all of the Guaranteed Obligations
are not duly paid or performed by the Guarantor in question and are not
recoverable under Section 3.1(a) or the Guarantee Beneficiaries are not
indemnified under Section 3.1(b), in each case for any reason whatsoever, and
the Guarantee Beneficiaries have made demand upon the Guarantor in question as
provided in this Section 3.6, such Guarantor shall thereupon be liable to such
Guarantee Beneficiaries for the amount demanded directly, as principal debtor,
and not just as surety, and will not plead or assert to the contrary in any
proceeding taken by such Guarantee Beneficiaries in enforcing this Guarantee.

 

(c)                                  Each Guarantor shall pay interest on those
of the Guaranteed Obligations that are payment obligations for which demand
shall have been made in accordance with the terms hereof, computed from and
after the date of demand until payment in full, at the rate or rates provided in
the Credit Agreement or any other Transaction Document (as applicable) in
respect of the obligation so demanded, calculated and compounded in the same
manner, but without duplication of interest which is payable by each Guarantor
where such interest forms part of such Guaranteed Obligations.

 

(d)                                 All Guaranteed Obligations that are payment
obligations shall be paid by each Guarantor in whichever currency or currencies
in which they are denominated.

 

3.7                               Statement of Obligations

 

Any written agreement or other statement in writing by or between a Guarantee
Beneficiary or the Guarantee Beneficiaries, as the case may be, and any Obligor
(other than the Guarantor in question) from time to time of the indebtedness,
obligations or liability of such Obligor to it or them, as the case may be,
shall be binding upon each Guarantor and shall be prima facie evidence of the
amount of the indebtedness, obligations or liability. All right to question in
any way the present or future method of the Guarantee Beneficiaries of dealing
with any Obligor or with any Persons now or hereafter liable to the Guarantee
Beneficiaries for the Guaranteed Obligations or any part thereof, is hereby
waived. Each Guarantor renounces all benefits of discussion and division.

 

H-1-6

--------------------------------------------------------------------------------


 

3.8                               Not Bound to Exhaust Recourse

 

The Guarantee Beneficiaries shall not be bound to exhaust their recourse against
any Obligor or to pursue any rights or remedies they may have against any
Obligor, any other indemnitor or guarantor or any other Person, or to perform
any diligence with respect to, make any demand or protest on, provide any notice
to or present any note to any Obligor or any Person other than a Guarantor, or
file any proof of claim in any insolvency, administration, arrangement,
winding-up, liquidation or bankruptcy before demanding or being entitled to
demand payment from any Guarantor hereunder.

 

3.9                               Authority

 

The Guarantee Beneficiaries shall not be concerned to see or enquire into the
powers of any Obligor or any of the directors, officers, partners (or directors
or officers thereof) or agents of any Obligor acting or purporting to act on its
behalf, and all moneys, advances, renewals and credits in fact borrowed or
obtained in the professed exercise of such powers shall be deemed to form part
of the Guaranteed Obligations even if irregularly, fraudulently, defectively or
informally effected or in excess of the powers of any Obligor or any of the
directors, officers, partners (or directors or officers thereof) or agents of
any Obligor, and notwithstanding any incapacity or disability of any thereof,
and further notwithstanding any actual or constructive notice of the powers of
any Obligor or any of the directors, officers, partners (or directors or
officers thereof) or agents of any Obligor.

 

3.10                        Reinstatement

 

Where any discharge (whether in respect of the obligations of any Obligor, any
security for such obligations or otherwise) is made in whole or in part or any
arrangement is made on the faith of any payment, security or other disposition
which is avoided or must be repaid on insolvency, bankruptcy, administration,
arrangement, liquidation or otherwise, the liability of each Guarantor under
this Guarantee shall continue as if there had been no such discharge or
arrangement. The Guarantee Beneficiaries shall be entitled to concede or
compromise any claim that any such payment, security or other disposition is
liable to avoidance or repayment.  Furthermore, each Guarantor shall indemnify
the Guarantee Beneficiaries on demand for all reasonable costs and expenses
(including fees of counsel) incurred by them in connection with such discharge
or continuation, including any such costs and expenses incurred in defending
against any claim alleging that such discharge, payment, security or other
disposition constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

3.11                        Postponement of Claims

 

During the continuance of an Event of Default, all indebtedness and liabilities,
present and future, of each Guarantor to each other Obligor, together with any
security therefor, is hereby postponed and subordinated to all present and
future indebtedness and liabilities of each such Guarantor to the Guarantee
Beneficiaries, and all monies received from any Other Obligor or for the account
of such Other Obligor by such Guarantor shall be received and held by such
Guarantor in trust for the Collateral Agent (for itself and the rateable benefit
of the other Secured Parties) and

 

H-1-7

--------------------------------------------------------------------------------


 

the other senior creditors of such Guarantor to whom the Guarantor has postponed
and subordinated such indebtedness and liabilities to the obligations owed to
such other senior creditor on similar terms to the postponement and
subordination in this Section 3.11 (the “Other Senior Creditors”) and forthwith
upon receipt paid over to the Collateral Agent and the Other Senior Creditors on
a pro rata basis until the Guaranteed Obligations are finally paid and satisfied
in full, all without prejudice to and without in any way limiting or lessening
the liability of any Guarantor to the Guarantee Beneficiaries under this
Guarantee.

 

3.12                        Subrogation; No Competition with Guarantee
Beneficiaries

 

Each Guarantor shall not exercise any rights which it may have acquired by way
of subrogation, indemnity or contribution under this Guarantee (by virtue of any
payment being made by it hereunder, any liability to make payment hereunder, or
otherwise), or exercise any right of contribution against any other indemnitor
or guarantor, or claim or exercise any right of set-off against any Obligor or
any other indemnitor or guarantor, unless and until all Guaranteed Obligations
have been finally paid and performed in full. If any amount shall be paid
(including through any exercise of set-off rights) to any Guarantor arising out
of or based upon such right of subrogation, indemnity, contribution or set-off
at a time when the Guaranteed Obligations have not been paid and performed in
full, such amount (in the case of a set-off, an amount equal to such set-off in
fact exercised by it) shall be deemed to have been paid to such Guarantor for
the benefit of, and held by such Guarantor in trust for, the Collateral Agent
(for itself and the rateable benefit of the other Secured Parties) and the Other
Senior Creditors and shall forthwith be paid to the Collateral Agent and the
Other Senior Creditors on a pro rata basis.  If (i) the Guarantors performs or
makes payment to the Guarantee Beneficiaries of all amounts owing by such
Guarantors under this Guarantee, and (ii) the Guaranteed Obligations are
performed and irrevocably paid in full, then the Guaranteed Beneficiaries will,
at any Guarantor’s request, execute and deliver to the Guarantors appropriate
documents, without recourse and without representation and warranty, necessary
to evidence the transfer by subrogation to the Guarantors of the Guarantee
Beneficiaries’ interest in the Guaranteed Obligations and any security held
therefor resulting from such performance or payment by such Guarantors.

 

3.13                        Appropriation

 

During the continuance of an Event of Default, the Guarantee Beneficiaries shall
appropriate any payment made or monies received from the Guarantors hereunder to
payment of the Guaranteed Obligations in accordance with the Credit Agreement.

 

3.14                        Preservation of Rights

 

Until all Guaranteed Obligations have been irrevocably paid and discharged in
full (whether by any Obligor, any Guarantor or otherwise), after a claim has
been made pursuant to this Guarantee which has not been paid in full, the
Guarantee Beneficiaries may:

 

(a)                                 refrain from applying or enforcing any other
security, monies or rights held or received by the Guarantee Beneficiaries, as
the case may be, in respect of (or capable of being applied in respect of) such
amounts or apply and enforce the same in such manner and order as the Guarantee
Beneficiaries see fit (whether against

 

H-1-8

--------------------------------------------------------------------------------


 

such amounts or otherwise) and no Guarantor shall be entitled to the benefit of
the same; and

 

(b)                                 hold in a suspense account (with the
obligation to pay interest on the monies held therein at a reasonable rate
available to it for deposits made by it in the same currency on like terms and
in like amounts) any monies received from any Guarantor or on account of such
Guarantor’s liability under this Guarantee.

 

3.15                        Rights of Set Off

 

If an Event of Default has occurred and is continuing, each of the Guarantee
Beneficiaries is hereby authorized at any time and from time to time to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Guarantee Beneficiary to or for the
credit or the account of any Guarantor against any and all of the obligations of
any Obligor now or hereafter existing under this Guarantee or any other
Transaction Document to such Guarantee Beneficiary, irrespective of whether or
not such Guarantee Beneficiary has made any demand and although such obligations
of any such Obligor may be contingent or unmatured or are owed to a branch or
office of such Guarantee Beneficiary different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of each of the
Guarantee Beneficiaries under this Section 3.15 are in addition to other rights
and remedies (including other rights of setoff, consolidation of accounts and
bankers’ lien) that the Guarantee Beneficiaries or any of them may have under
any other agreement. Each Guarantee Beneficiary agrees to promptly notify such
Guarantor after any such setoff and application, but the failure to give such
notice shall not affect the validity of such setoff and application.

 

3.16                        Waiver of Defenses

 

Each Guarantor hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, any defenses to enforcement it may have (now or in the future)
by reason of (a) any illegality or lack of validity or enforceability of any
Guaranteed Obligation or the Credit Agreement or any other Transaction Document
or any related agreement or instrument; (b) any change in the time, place or
manner of payment of, or in any other term of, the Guaranteed Obligations or any
other obligation of any Obligor under the Credit Agreement, or any other
Transaction Document, or any rescission, waiver, amendment or other modification
of the Credit Agreement, any other Transaction Document or any other agreement,
including any increase in the Guaranteed Obligations resulting from any
extension of additional credit or otherwise; (c) any taking, exchange,
substitution, release, impairment or non-perfection of any collateral, or any
taking, release, impairment, amendment, waiver or other modification of any
guarantee, for the Guaranteed Obligations; (d) any manner of sale, disposition
or application of proceeds of any collateral or other assets to all or part of
the Guaranteed Obligations; (e) any default, failure or delay, wilful or
otherwise, in the performance of the Guaranteed Obligations; (f) any change,
restructuring or termination of the corporate structure, ownership or existence
of any Obligor; (g) any failure of any Guarantee Beneficiaries to disclose to
any Obligor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Obligor now or hereafter known to such Guarantee Beneficiaries; each Guarantor
waiving any duty of the Guarantee Beneficiaries to disclose such information;
(h) the failure of

 

H-1-9

--------------------------------------------------------------------------------


 

any other Person to execute or deliver any guarantee or agreement or the release
or reduction of liability of any Guarantor or other guarantor or surety with
respect to the Obligations; (i) the failure of any Guarantee Beneficiaries to
assert any claim or demand or to exercise or enforce any right or remedy under
the provisions of the Credit Agreement, any other Transaction Document or
otherwise; (j) any defense, set-off or counterclaim (other than a defense of
payment or performance) that may at any time be available to, or be asserted by,
the Borrowers against any Guarantee Beneficiary; or (k) any other circumstance
(including, without limitation, any statute of limitations) or manner of
administering the Loans or any existence of or reliance on any representation by
any Guarantee Beneficiary that might vary the risk of any Guarantor or otherwise
operate as a defense available to, or a legal or equitable discharge of, any
Obligor or any other guarantor or surety.

 

ARTICLE 4
OBLIGATIONS NOT RELEASED

 

4.1                               Obligations Absolute

 

The obligations of each Guarantor hereunder shall be absolute and unconditional,
and shall not be released, diminished, discharged or in any way lessened,
abated, impaired or reduced by:

 

(a)                               the Guarantee Beneficiaries agreeing to any
renewal, extension, increased commitment, change, variation, alteration,
restatement, waiver, modification, release or discharge in or in respect of the
Guaranteed Obligations, the Credit Agreement, any other Transaction Document (as
applicable), or anything done, suffered or permitted by the Guarantee
Beneficiaries in relation to the Guaranteed Obligations, the Credit Agreement or
any other Transaction Document (as applicable), including any amendment or
change in the manner, time, place or calculation of payment of the Guaranteed
Obligations (including increases or decreases in principal, interest rates, fees
or other obligations);

 

(b)                               time or any indulgence being given to any
Person by the Guarantee Beneficiaries;

 

(c)                                the merging of the Credit Agreement, any
other Transaction Document (as applicable) or the Guaranteed Obligations or
other obligations of any Obligor in, or any alteration thereof by virtue of, any
subsequent agreement or amending agreement;

 

(d)                               the Guarantee Beneficiaries agreeing to any
compromise, settlement, proposal, arrangement or plan of reorganization
affecting any Obligor or any other indemnitor or guarantor;

 

(e)                                the Guarantee Beneficiaries agreeing to the
release of any other indemnitor or guarantor or any other Person liable directly
or as surety or otherwise for the Guaranteed Obligations or any part thereof, or
the addition of any indemnitor, guarantor, endorser or surety;

 

(f)                                 the Guarantee Beneficiaries failing or
omitting to, or refraining from, taking any action to enforce the Credit
Agreement, any other Transaction Document (as

 

H-1-10

--------------------------------------------------------------------------------


 

applicable) or any rights or remedies thereunder, or proving the claim or part
of the claim of the Guarantee Beneficiaries in any liquidation, bankruptcy,
winding-up, compromise, arrangement or other proceeding relating to any Obligor
or any other Person;

 

(g)                                the lack of validity, enforceability,
provability or collectability (in whole or in part) for any reason of, or any
informality, defect or irregularity in or omission from, the Guaranteed
Obligations or the Credit Agreement, any other Transaction Document (as
applicable) or any impossibility, impracticability, frustration, illegality,
fraud, forgery, force majeure, act of government or change in Applicable Laws,
or the loans or advances constituting the Guaranteed Obligations having been
made in excess of the power of the Guarantee Beneficiaries or any of them or in
contravention of any of their governing statutes or constating documents;

 

(h)                               any common law or statute bar on enforcement
of the whole or any part of the Guaranteed Obligations or the Credit Agreement,
any Transaction Document (as applicable);

 

(i)                                   any marshalling of assets and liabilities;

 

(j)                                  any notice by any Guarantor purporting in
any way to limit its liability hereunder in respect of any Guaranteed
Obligations, whether arising prior or subsequent to such notice;

 

(k)                               any failure or lack of diligence on the part
of the Guarantee Beneficiaries to examine, inspect, investigate, monitor or take
any other steps in connection with the obligations of any Obligor under the
Credit Agreement, any other Transaction Document (as applicable), including in
respect of environmental matters;

 

(l)                                   any limitation on the amount indemnified
or guaranteed by any other indemnitor or guarantor of the Guaranteed
Obligations;

 

(m)                           the failure to perfect any lien or security
interest granted to, or in favour of, the Guarantee Beneficiaries as security
for any of the Guaranteed Obligations; or

 

(n)                               any other event, circumstance, occurrence or
contingency which might otherwise constitute a legal or equitable defence
available to, or discharge of, any Guarantor, any Obligor or any other
indemnitor or guarantor of or in respect of the Guaranteed Obligations (other
than the irrevocable and unconditional payment in full of all of the Guaranteed
Obligations);

 

in each case regardless of how substantial, fundamental or material such event
or circumstance mentioned above may be, or however prejudicial it may be to any
Guarantor, and without any requirement for notice to any Guarantor of any of
such event or circumstance.

 

H-1-11

--------------------------------------------------------------------------------


 

4.2                               Security from the Borrowers or an Obligor

 

(a)                                 Without limiting the generality of
Section 4.1 of this Guarantee, the Guarantee Beneficiaries shall be at liberty
(without in any way prejudicing or affecting their rights hereunder) from time
to time to hold and receive such security for the Guaranteed Obligations or any
part thereof as they may deem proper, and may give up, vary, exchange, release,
surrender, discharge, waive, postpone, subordinate, abandon or otherwise deal
with or fail to deal with such security or any part thereof or property covered
thereby or allow any Obligor or others to deal with the property covered
thereby, all as the Guarantee Beneficiaries may consider expedient or
appropriate.

 

(b)                                 The Guarantee Beneficiaries may, without
exonerating in whole or in part any Guarantor, abstain from taking, perfecting
or registering, or from continuing any such perfection or registration of, or
from taking advantage of, any security or the provisions of any Applicable Laws
relating thereto.

 

(c)                                  The Guarantee Beneficiaries may realize or
refrain from realizing upon any security when, and in such manner, as the
Guarantee Beneficiaries deem expedient, and each Guarantor waives any right it
may have to receive notice of any actions or proceedings taken in respect
thereof.

 

(d)                                 None of (i) the failure to take or any loss
of or in respect of any security or the property covered thereby, whether
occasioned by the fault, negligence or omission of the Guarantee Beneficiaries
or otherwise, (ii) the failure by the Guarantee Beneficiaries, in whole or in
part, to put or keep themselves in a position to deliver any security or any of
it to any Guarantor on payment of the Guaranteed Obligations, or (iii) any
release, modification or waiver of, or failure, omission, delay, neglect,
refusal or lack of diligence to enforce, any right, benefit, privilege or
interest under any contract or agreement under which the rights of any Obligor
have been collaterally or absolutely assigned or in which a security interest
has been granted, shall in any way limit, lessen or release or otherwise abate
the liability of each Guarantor hereunder.

 

4.3                               Dealing with the Borrowers or other Obligors

 

It is the intent of each Guarantor and the Guarantee Beneficiaries that the
Guarantee Beneficiaries may discontinue, reduce, increase or otherwise vary the
credit of the Borrowers and otherwise deal, in the broadest sense of that word,
with any Obligor and others, including any other indemnitor or guarantor, as the
Guarantee Beneficiaries may see fit, all without prejudice to or in any way
limiting or lessening each Guarantor’s liability hereunder and without necessity
for obtaining the consent of or giving notice to any Guarantor.

 

4.4                               Notices not Required

 

No Guarantee Beneficiary nor any other Person shall have any duty or obligation
to notify, or timely notify, any Guarantor of (i) any default, event of default,
demand or similar event (however denominated) under the Credit Agreement or any
other Transaction Document (as

 

H-1-12

--------------------------------------------------------------------------------


 

applicable), or any renewal, extension, supplement, modification, rearrangement,
amendment, restatement, replacement, cancellation, rescission, revocation or
reinstatement (whether or not material) in respect thereof, (ii) any taking,
release or exchange of any security, (iii) any action taken or not taken by any
Guarantee Beneficiary or any other Person against any Obligor or any other
Person, (iv) any new agreement between any Guarantee Beneficiary, any Obligor or
any other Person, or (v) any other event or circumstance whatsoever.

 

ARTICLE 5
REPRESENTATIONS AND ACKNOWLEDGEMENTS

 

5.1                               Representations and Acknowledgements

 

Each Guarantor represents and warrants to each of the Guaranteed Beneficiaries
that it has determined that its liability and obligation under this Guarantee
may reasonably be expected to substantially benefit each Guarantor directly, and
the board of directors of each Guarantor (or the equivalent thereof) has
determined it is in such Guarantor’s interests to enter into this Agreement.
Each Guarantor has had full and complete access to the underlying papers
relating to the Guaranteed Obligations and all other papers executed by any
other Person in connection with the Guaranteed Obligations. Each Guarantor is
fully informed of all circumstances which bear upon the risks of executing this
Guarantee which a diligent inquiry would reveal. Each Guarantor has adequate
means to obtain from each Other Obligor, as the case may be, on a continuing
basis, information concerning the financial condition of such Other Obligor, and
is not depending on any Guarantee Beneficiary to provide such information, now
or in the future. Each Guarantor agrees that no Guarantee Beneficiary shall have
any obligation to advise or notify any Guarantor or to provide such Guarantor
with any data or information. Each Guarantor acknowledges receipt of a copy of
all Transaction Documents and understands the obligations of each Obligor
thereunder.

 

ARTICLE 6
WITHHOLDING TAXES

 

6.1                               Payments Subject to Taxes

 

If any Guarantor is required by Applicable Law (as determined in the good faith
discretion of an applicable withholding agent) to deduct or pay any Indemnified
Taxes (including any Other Taxes) in respect of any payment by it on account of
any of its payment obligations under this Guarantee, then:

 

(a)                                 the sum payable shall be increased by that
Guarantor when payable as necessary so that after making or allowing for all
required deductions and payments (including deductions and payments applicable
to additional sums payable under this Section 6.1) the applicable Guarantee
Beneficiaries receive an amount equal to the sum it would have received had no
such deductions or payments been required;

 

(b)                                 such Guarantor shall make any such
deductions required to be made by it under Applicable Law; and

 

(c)                                  such Guarantor shall timely pay the full
amount required to be deducted to the relevant Governmental Authority in
accordance with Applicable Law.

 

H-1-13

--------------------------------------------------------------------------------


 

6.2                               Indemnification

 

Each Guarantor shall indemnify each Guarantee Beneficiary, within 10 Banking
Days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 6.2) payable or paid by
the Guarantee Beneficiary or required to be withheld or deducted from a payment
to such Guarantee Beneficiary in the same manner and to the same extent required
pursuant to section 13.2(c) of the Credit Agreement and such section is deemed
to be incorporated herein, mutatis mutandis, for such purpose.

 

6.3                               Evidence of Payments

 

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
a Guarantor to a Governmental Authority, the Guarantor shall deliver to the
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

 

6.4                               Status of Guarantee Beneficiary

 

Any Guarantee Beneficiary that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Guarantee or under any other
Transaction Document shall, at the request of a Guarantor or the Agent, deliver
to such Guarantor and the Agent, no later than thirty (30) days after the later
of the date of the request and the date such Guarantee Beneficiary becomes a
beneficiary under this Guarantee (or designates a new lending office), at the
time or times prescribed by Applicable Law or reasonably requested by such
Guarantor or the Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition:

 

(a)                                 any Guarantee Beneficiary, if requested by a
Guarantor or the Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Guarantor or the Agent as will
enable the Guarantor or the Agent to determine whether or not such Guarantee
Beneficiary is subject to withholding or information reporting requirements; and

 

(b)                                 any Guarantee Beneficiary that becomes
subject to Canadian withholding tax with respect to any Guaranteed Obligations
other than by reason of a Change in Law, shall within five (5) days thereof
notify the Guarantor and the Agent in writing.

 

6.5                               Treatment of Certain Refunds and Tax
Reductions

 

If a Guarantee Beneficiary determines, in its sole discretion, that it has
received a credit, refund or remission of any Indemnified Taxes as to which it
has been indemnified by a Guarantor has paid additional amounts pursuant to this
Article 6, it shall pay to the Guarantor an amount equal to such credit, refund
or remission (but only to the extent of indemnity payments made, or additional
amounts paid, by the Guarantor under this Article 6 with respect to the
Indemnified Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of such Guarantee

 

H-1-14

--------------------------------------------------------------------------------


 

Beneficiary and without interest. The Guarantor shall, upon the request of such
Guarantee Beneficiary, repay the amount paid over to the Guarantor (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Guarantee Beneficiary if such Guarantee Beneficiary is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Guarantee Beneficiary to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Guarantor or any other Person, to arrange its affairs in
any particular manner or to claim any available refund or reduction.

 

ARTICLE 7
EXPENSES

 

7.1                               Expenses

 

Each Guarantor shall pay to the Guarantee Beneficiaries all reasonable
out-of-pocket costs and expenses incurred by the Guarantee Beneficiaries from
time to time in the enforcement, realization and collection of or in respect of
this Guarantee, including the reasonable fees of legal counsel for the Guarantee
Beneficiaries on a solicitor-and-his-own-client basis. All such amounts shall be
payable by each Guarantor on demand, and shall bear interest at the Prime Rate
then in effect plus 2.00% per annum, calculated from the date demanded by the
Guarantee Beneficiaries to the date paid by such Guarantor.

 

ARTICLE 8
GENERAL

 

8.1                               Notice

 

Any notice, communication or demand to be made or given hereunder shall be in
writing and may be made or given by personal delivery or by facsimile or other
electronic means of communication addressed as follows:

 

To the Guarantors:

 

Kinder Morgan Cochin ULC
Suite 2700, 300 — 5th Avenue S.W.
Calgary, AB T2P 5J2

 

Attention:                                         Assistant General Counsel
Facsimile:                                         (403) 514-6622

 

To the Guarantee Beneficiaries:

 

Royal Bank of Canada, as Agent
20 King Street West, 4th Floor
Toronto, Ontario
M5H 1C4

 

H-1-15

--------------------------------------------------------------------------------


 

Attention:                                         Manager, Agency
Facsimile:                                         (416) 842 - 4023

 

or to such other address or facsimile number as any party may from time to time
notify the other in accordance with this Section 8.1. Any notice, communication
or demand made or given by personal delivery during usual business hours at the
place of receipt on a Banking Day shall be deemed to have been given on the day
of actual delivery thereof. Any notice, communication or demand made or given by
personal delivery after usual business hours on a Banking Day or by facsimile or
other electronic means of communication shall be deemed to have been given, on
the first Banking Day following the delivery or transmittal thereof.

 

8.2                               Governing Law and Jurisdiction

 

(a)                               THIS GUARANTEE SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW
OF THE PROVINCE OF ALBERTA AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

(b)                               Each Guarantor agrees that the courts of
Alberta shall have jurisdiction to hear and determine any suit, action or
proceeding and to settle any disputes which may arise out of or in connection
with this Guarantee and it irrevocably submits to the non-exclusive jurisdiction
of such courts, without prejudice to the rights of any Guarantee Beneficiary to
take proceedings in any other jurisdictions, whether concurrently or not.

 

(c)                                Each Guarantor agrees that final judgment in
any such suit, action or proceeding brought in such courts shall be conclusive
and binding upon it and may be enforced against it in the courts of Canada (or
any other courts to the jurisdiction of which it or its property is subject) by
a suit upon such judgment, provided that it does not waive any right to appeal
any such judgment, to seek any stay or otherwise to seek reconsideration or
review of any such judgment.

 

8.3                               Payment on Stay

 

If:

 

(a)                               any Obligor or any Guarantor is prevented from
making payment of any of the Guaranteed Obligations when it would otherwise be
required to do so pursuant to the terms hereof; or

 

(b)                               the Guarantee Beneficiaries are prevented from
demanding payment of the Guaranteed Obligations pursuant to the terms hereof;

 

in each case because of a stay or other judicial proceeding or any other legal
impediment, all Guaranteed Obligations or other amounts otherwise subject to
demand, acceleration or payment shall nevertheless be payable by each Guarantor
as provided for hereunder.

 

H-1-16

--------------------------------------------------------------------------------


 

8.4                               Judgment Currency

 

If, for the purposes of obtaining or enforcing judgment against any Guarantor in
any court, or for any other related purpose hereunder, it is necessary to
convert an amount due under this Guarantee in the currency in which it is due
(the “Original Currency”) into another currency (the “Second Currency”), the
rate of exchange applicable shall be the Spot Rate applicable to the relevant
date to purchase the Original Currency with the Second Currency. Each Guarantor
agrees that its obligation in respect of any Original Currency due from it
shall, notwithstanding any judgment or payment in the Second Currency, be
discharged only to the extent that on the Banking Day following the receipt of
any sum so paid or adjudged to be due hereunder in the Second Currency the payee
may purchase in the market the Original Currency with the amount of the Second
Currency so paid or so adjudicated to be due; and if the amount of the Original
Currency so purchased is less than the amount originally due in the Original
Currency, each Guarantor agrees that the deficiency shall be a separate
obligation of it, independent from its obligations under this Guarantee, and
shall constitute in favour of the Guarantee Beneficiaries a cause of action
which shall continue in full force and effect notwithstanding any such judgment
or order to the contrary, and each Guarantor agrees, notwithstanding any such
payment or judgment, to indemnify the Guarantee Beneficiaries against any such
loss or deficiency.

 

8.5                               Prohibited Rate

 

In no event shall any interest or fee to be paid hereunder exceed the maximum
rate permitted by Applicable Law. In the event any such interest rate or fee
exceeds such maximum rate, such rate shall be adjusted downward to the highest
rate (expressed as a percentage per annum) or fee that the parties could validly
have agreed to by contract on the date hereof under Applicable Law. It is
further agreed that any excess actually received by a Guarantee Beneficiary
shall be credited against the Guaranteed Obligations.

 

8.6                               Assignment

 

(a)                               The Guarantee Beneficiaries may assign, or
grant participation in, this Guarantee (in whole or in part) to any Person to
whom they are entitled to assign any Guaranteed Obligations in accordance with
the provisions of the Credit Agreement or any other Transaction Document (as
applicable).

 

(b)                               Subject to Section 9.2(f) of the Credit
Agreement and except as otherwise permitted by the Credit Agreement, no
Guarantor shall assign its rights or obligations hereunder without the prior
written consent of the Agent.

 

(c)                                Subject to paragraphs (a) and (b), this
Guarantee shall enure to the benefit of and be binding upon each Guarantor, the
Guarantee Beneficiaries, and their respective successors and permitted assigns.

 

8.7                               Severability

 

Any provision of this Guarantee which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability

 

H-1-17

--------------------------------------------------------------------------------


 

in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.

 

8.8                               Whole Agreement

 

This Guarantee constitutes the whole and entire agreement between the parties
hereto and cancels and supersedes any prior agreements, undertakings,
declarations, commitments and representations, written or oral, in respect
thereof.

 

8.9                               Amendments, Waivers and Consents

 

This Guarantee may only be amended by an agreement in writing among all
Guarantors and the Agent, and provisions hereof may be waived or matters
consented to by the Agent only if Agent so agrees in writing. Any waiver or
consent by the Agent under any provision of this Guarantee may be given subject
to any conditions thought fit by the Agent. Any waiver or consent shall be
effective only in the specific instance and for the purpose for which it is
given.

 

8.10                        Joinder of Additional Guarantors

 

A Person may from time to time after the date of this Guarantee become a
Guarantor hereunder by executing and delivering to the Agent a guarantee
supplement (together with all schedules thereto, a “Guarantee Supplement”) to
this Guarantee, in substantially the form attached hereto as Schedule “A”.
Effective from and after the date of the execution and delivery by any Person to
the Guarantee Beneficiaries of a Guarantee Supplement such Person shall be, and
shall be deemed for all purposes to be, a Guarantor under this Guarantee with
the same force and effect, and subject to the same agreements, representations,
warranties, indemnities, liabilities, obligations and guarantees, as if such
Person had been an original signatory to this Guarantee as a Guarantor. The
execution and delivery of a Guarantee Supplement by any additional Person shall
not require the consent of any Guarantor and all of the Guaranteed Obligations
shall remain in full force and effect, notwithstanding the addition of any new
Guarantor to this Guarantee.

 

8.11                        Further Assurances

 

Each Obligor shall promptly cure any defect by it in the execution and delivery
of this Guarantee.

 

8.12                        Time of the Essence

 

Time shall be of the essence of this Guarantee.

 

8.13                        Separate Action

 

In case of default hereunder, the Guarantee Beneficiaries may maintain an action
or separate successive actions upon this Guarantee against each Guarantor
whether or not the applicable Obligor is joined therein or a separate action is
brought against such Obligor or any other indemnitor or guarantor or any
judgment obtained against any of them. The Guarantee Beneficiaries’ rights shall
not be exhausted by the exercise of any of the Guarantee Beneficiaries’ rights
hereunder or otherwise against any Guarantor or by any number of successive
actions until

 

H-1-18

--------------------------------------------------------------------------------


 

and unless all Guaranteed Obligations have been fully paid and performed, and
each of every Guarantor’s obligations hereunder has been fully performed.

 

8.14                        Waiver and Acknowledgement

 

Each Guarantor hereby expressly waives:

 

(a)                                 notice of acceptance of this Guarantee;

 

(b)                                 notice of the existence or creation of all
or any of the Guaranteed Obligations;

 

(c)                                  any right to require marshalling of assets
and liabilities;

 

(d)                                 presentment, notice of dishonour and
protest;

 

(e)                                  diligence in collection or protection of or
realization upon all or any of the Guaranteed Obligations or any obligation
hereunder; and

 

(f)                                   any requirement that the Agent or any
Lender exhaust any right, power or remedy or proceed against any Obligor under
the Credit Agreement or any other Transaction Document (as applicable), or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.

 

[Remainder of page intentionally left blank]

 

H-1-19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF each Guarantor has executed this Guarantee signed by its duly
authorized signatory effective as of the date and year first above written.

 

 

 

KINDER MORGAN COCHIN ULC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page — Guarantee (Kinder Morgan)]

 

--------------------------------------------------------------------------------


 

 

TRANS MOUNTAIN PIPELINE ULC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page — Guarantee (Kinder Morgan)]

 

--------------------------------------------------------------------------------


 

 

KINDER MORGAN CANADA LIMITED PARTNERSHIP, by its general partner, KINDER MORGAN
CANADA GP INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page — Guarantee (Kinder Morgan)]

 

--------------------------------------------------------------------------------


 

 

KINDER MORGAN CANADA GP INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page — Guarantee (Kinder Morgan)]

 

--------------------------------------------------------------------------------


 

 

KINDER MORGAN CANADA LIMITED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page — Guarantee (Kinder Morgan)]

 

--------------------------------------------------------------------------------


 

 

[OTHER OBLIGORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page — Guarantee (Kinder Morgan)]

 

--------------------------------------------------------------------------------


 

SCHEDULE “A”
ATTACHED TO AND FORMING PART OF THE OBLIGOR GUARANTEE

 

FORM OF GUARANTEE SUPPLEMENT

 

GUARANTEE SUPPLEMENT

 

[Date]

 

Royal Bank of Canada, as Agent
20 King Street West, 4th Floor
Toronto, Ontario
M5H 1C4

 

Obligor Guarantee — Guarantee Supplement

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement made as of June 16, 2017 among Kinder
Morgan Cochin ULC, as Principal Borrower, Trans Mountain Pipeline ULC, as NEB
Reserve Borrower, Royal Bank of Canada, as administrative agent, and the persons
party thereto from time to time in their capacity as lenders, as amended,
supplemented or otherwise modified or restated from time to time (the “Credit
Agreement”). Reference is also made to the Obligor Guarantee made as of June 16,
2017 by, inter alios, Kinder Morgan Cochin ULC, Trans Mountain Pipeline ULC,
Kinder Morgan Canada Limited Partnership, Kinder Morgan Canada GP Inc. and
Kinder Morgan Canada Limited (as the same may have been amended, amended and
restated, supplemented or otherwise modified from time to time, together with
this Guarantee Supplement, the “Guarantee”). Capitalized terms used herein
without definition shall have the meanings ascribed thereto in the Guarantee.

 

NOW THEREFORE the undersigned agrees with the Agent for and on behalf of the
Agent and the other Guarantee Beneficiaries as follows:

 

1.                                      Guarantee.

 

(a)                                 The undersigned hereby absolutely,
unconditionally and irrevocably guarantees to the Guarantee Beneficiaries the
due and punctual payment, discharge and full performance of all Guaranteed
Obligations. The undersigned covenants that the Guaranteed Obligations will be
fully and punctually paid and performed by the undersigned strictly in
accordance with the terms of the Guarantee.

 

(b)                                 If any or all of the Guaranteed Obligations
are not duly paid or performed by the undersigned and are not recoverable under
Section 1(a) hereof as against such Guarantor for any reason whatsoever, the
undersigned shall indemnify and save harmless the Guarantee Beneficiaries from
and against any and all losses, costs and expenses which it may suffer by any of
the Guaranteed Obligations being or becoming, as against it, for any reason
whatsoever in whole or in part:

 

H-1-26

--------------------------------------------------------------------------------


 

(i)                                   void, voidable, ultra vires, illegal,
invalid, ineffective or otherwise unenforceable by the Guaranteed Beneficiaries
in accordance with its terms, or

 

(ii)                                released, compromised or discharged by
operation of Applicable Law or otherwise,

 

(all of the foregoing collectively, an “Indemnifiable Circumstance”). For
greater certainty, these losses, costs and expenses shall include the amount of
all Guaranteed Obligations which would have been payable by the undersigned
pursuant to Section 1(a) hereof but for the existence of an Indemnifiable
Circumstance but shall exclude all losses, costs and expenses arising from loss
of profits, consequential, punitive or indirect damages howsoever arising.

 

2.                                      Obligations under the Guarantee. The
undersigned hereby agrees, as of the date hereof, to be bound by all of the
terms and conditions of the Guarantee to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date hereof,
that each reference in the Guarantee to a “Guarantor” or “Guarantors” shall also
be a reference to the undersigned or include the undersigned, as applicable.

 

3.                                      Representations and Warranties. The
undersigned hereby makes each representation and warranty set forth in Article 5
of the Guarantee to the same extent as each other Guarantor.

 

4.                                      Delivery by Facsimile. Delivery of an
executed counterpart of a signature page to this Guarantee Supplement by
facsimile or in electronic (i.e., “pdf” or “tif” ) format shall be effective as
delivery of a manually executed counterpart of this Guarantee Supplement.

 

5.                                      Governing Law and Jurisdiction.

 

(a)                               THIS GUARANTEE SUPPLEMENT SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED
BY, THE LAW OF THE PROVINCE OF ALBERTA AND THE FEDERAL LAWS OF CANADA APPLICABLE
THEREIN.

 

(b)                               The undersigned agrees that the courts of
Alberta shall have jurisdiction to hear and determine any suit, action or
proceeding and to settle any disputes which may arise out of or in connection
with this Guarantee Supplement and it irrevocably submits to the non-exclusive
jurisdiction of such courts, without prejudice to the rights of any Guarantee
Beneficiary to take proceedings in any other jurisdictions, whether concurrently
or not.

 

(c)                                The undersigned agrees that final judgment in
any such suit, action or proceeding brought in such courts shall be conclusive
and binding upon it and may be enforced against it in the courts of Canada (or
any other courts to the jurisdiction of which it or its property is subject) by
a suit upon such judgment, provided that it does not waive any right to appeal
any such judgment, to seek any stay or otherwise to seek reconsideration or
review of any such judgment

 

H-1-27

--------------------------------------------------------------------------------


 

6.                                      Service of Process. Any notice,
communication or demand to be made or given hereunder shall be in writing and
may be made or given by personal delivery or by facsimile or other electronic
means of communication addressed as outlined in Section 8.1 of the Guarantee.

 

 

 

Very truly yours,

 

 

 

[ADDITIONAL GUARANTOR NAME]

 

 

 

 

 

Per:

 

 

 

Name:

 

 

Title:

 

H-1-28

--------------------------------------------------------------------------------


 

SCHEDULE H-2

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

FORM OF LIMITED RECOURSE GUARANTEE

 

THIS GUARANTEE is made as of [·], [·] (this “Guarantee”) by the Person
identified on the signature pages hereto (the “Guarantor”), in favour of the
Agent for and on behalf of itself and for the benefit of the Guarantee
Beneficiaries.

 

RECITALS

 

A.                                  The relevant Guarantee Beneficiaries have
agreed to enter into (i) the Credit Agreement, (ii) Lender Hedge Agreements and
(iii) the Cash Management Documents, in each case on the condition that the
Guarantor provide this Guarantee.

 

B.                                  The Guarantor will derive significant
benefit from the extension of credit by the Guarantee Beneficiaries to the
Borrowers and the other Obligors.

 

NOW THEREFORE the Guarantor agrees with the Agent for and on behalf of the Agent
and the other Guarantee Beneficiaries as follows:

 

ARTICLE 1
DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions

 

In this Guarantee, unless something in the subject matter or context is
inconsistent therewith:

 

“Collateral” has the meaning set out in the Pledge Agreement.

 

“Credit Agreement” means the Credit Agreement made as of June 16, 2017 among
Kinder Morgan Cochin ULC, as Principal Borrower, Trans Mountain Pipeline ULC, as
NEB Reserve Borrower, Royal Bank of Canada, as administrative agent, and the
persons party thereto from time to time in their capacity as lenders, as
amended, supplemented or otherwise modified or restated from time to time.

 

“Excluded Swap Obligations” means any Swap Obligation if, and to the extent
that, all or a portion of the guarantee of the Guarantor pursuant hereto of, or
the grant by a Guarantor of a security interest to secure, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of the
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of the Guarantor pursuant hereto or the
grant of such security interest becomes effective with respect to such Swap

 

H-2-1

--------------------------------------------------------------------------------


 

Obligation; provided that, if a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

 

“Guarantee Beneficiaries” means, with respect to any Obligor, the Agent, the
Lenders, the Swap Lenders, the Cash Managers, and any other Lender Secured
Party.

 

“Guaranteed Obligations” means, collectively at any time and from time to time,
all amounts, obligations and liabilities, owing by each Obligor to any or all of
the Guarantee Beneficiaries, whether direct or indirect (regardless of whether
acquired by assignment), absolute or contingent, due or to become due, whether
liquidated or not, now existing or hereafter arising and however acquired, and
whether or not evidenced by any instrument or for the payment of money, and
arising under, in connection with, or otherwise related to this Guarantee or any
other Transaction Document and including (a) all Outstandings of or owing by any
Obligor to the Agent and the Lenders under the Credit Agreement, (b) all Lender
Swap Obligations (other than any Excluded Swap Obligations) of or owing by any
Obligor to any and all Swap Lenders, (c) all Cash Management Obligations of or
owing by any Obligor to any and all Cash Managers and (d) all other fees,
expenses (including fees, charges, and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities, and reimbursement of
amounts paid and other sums chargeable to any Obligor under any Transaction
Document, together with all interest and expenses accrued or incurred subsequent
to the commencement of any bankruptcy or insolvency proceeding with respect to
any Obligor (whether or not such interest or expenses are allowed as a claim in
such proceeding), whether the same are from time to time reduced and thereafter
increased or entirely extinguished and thereafter incurred again.

 

“Guarantor Obligations” means, collectively and at any time and from time to
time, all of the obligations, indebtedness and liabilities (present or future,
absolute or contingent, matured or not) of the Guarantor to the Guarantee
Beneficiaries under, pursuant or relating to this Guarantee and the other
Transaction Documents to which the Guarantor is a party.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Guarantee.

 

“Pledge Agreement” means the securities pledge agreement dated as of the date
hereof whereby the Guarantor, as pledgor, has pledged to the Collateral Agent a
Lien (as defined therein) in respect of the Collateral.

 

“Swap Obligation” means, with respect to the Guarantor (other than the
particular Guarantor in question), any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act.

 

H-2-2

--------------------------------------------------------------------------------


 

“Transaction Documents” means, collectively, the Credit Agreement, each other
Loan Document, each Lender Hedge Agreement and each Cash Management Document.

 

Capitalized words and phrases used in this Guarantee and the recitals hereto
without express definition herein shall, unless something in the subject matter
or context is inconsistent therewith, have the same defined meanings as are
ascribed to such words and phrases in the Credit Agreement. For further
certainty, if the Credit Agreement ceases to be in force for any reason
whatsoever, then for all purposes hereof the aforementioned capitalized words
and phrases shall continue to have the same defined meanings set forth in the
Credit Agreement as if such agreement remained in force in the form immediately
prior to its ceasing to be in force.

 

1.2                               Headings and Guarantee References

 

(a)                               The division of this Guarantee into Articles
and Sections, and the insertion of headings is for convenience of reference only
and shall not affect the construction or interpretation of this Guarantee.

 

(b)                               The terms “this Guarantee”, “hereof”,
“hereunder” and similar expressions refer to this Guarantee and not to any
particular Article, Section or other portion hereof, and include any amendments
or restatements hereto. Unless otherwise stated, references herein to Articles
and Sections are to Articles and Sections of this Guarantee.

 

1.3                               Interest Act (Canada)

 

Whenever a rate of interest hereunder is calculated on the basis of a year (the
“deemed year”) which contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest shall be expressed as a
yearly rate for the purposes of the Interest Act (Canada) by multiplying such
rate of interest by the actual number of days in the calendar year of
calculation and dividing it by the number of days in the deemed year.

 

1.4                               Nominal Rates

 

The principle of deemed reinvestment of interest shall not apply to any interest
calculation under this Guarantee; all interest payments to be made hereunder
shall be paid without allowance or deduction for deemed reinvestment or
otherwise, before and after demand, default and judgment. The rates of interest
specified in this Guarantee are intended to be nominal rates and not effective
rates and any interest calculated hereunder shall be calculated using the
nominal rate method and not the effective rate method of calculation.

 

1.5                               Plural/Neuter References

 

Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine and
neuter genders and vice versa.

 

H-2-3

--------------------------------------------------------------------------------


 

ARTICLE 2
NO COLLATERAL AGREEMENTS

 

2.1                               Acknowledgement

 

The Guarantor confirms that its obligations under this Guarantee are not subject
to any promise or condition affecting or limiting its liability, and no
statement, representation, collateral agreement or promise on the part of the
Guarantee Beneficiaries or any officer, employee or agent thereof forms any part
of this Guarantee or has induced the making hereof or shall be deemed in any way
to affect the Guarantor’s liability hereunder.

 

ARTICLE 3
GUARANTEE

 

3.1                               Guarantee and Indemnity

 

(a)                                 Subject to Article 4, the Guarantor hereby
absolutely, unconditionally and irrevocably guarantees to the Guarantee
Beneficiaries the due and punctual payment, discharge and full performance of
all Guaranteed Obligations. The Guarantor covenants that the Guaranteed
Obligations will be fully and punctually paid and performed by the Guarantor
strictly in accordance with the terms hereof.

 

(b)                                 If any or all of the Guaranteed Obligations
are not duly paid or performed by the Guarantor in question and are not
recoverable under Section 3.1(a) as against the Guarantor for any reason
whatsoever, the Guarantor shall, subject to Article 4, indemnify and save
harmless the Guarantee Beneficiaries from and against any and all losses, costs
and expenses which it may suffer by any of the Guaranteed Obligations being or
becoming, as against the Guarantor, for any reason whatsoever in whole or in
part:

 

(i)                                   void, voidable, ultra vires, illegal,
invalid, ineffective or otherwise unenforceable by the Guarantee Beneficiaries
in accordance with the terms hereof, or

 

(ii)                                released, compromised or discharged by
operation of Applicable Law or otherwise,

 

(all of the foregoing collectively, an “Indemnifiable Circumstance”). For
greater certainty, these losses, costs and expenses shall include the amount of
all Guaranteed Obligations which would have been payable by the Guarantor
pursuant to Section 3.1(a) of this Guarantee but for the existence of an
Indemnifiable Circumstance but shall exclude all losses, costs and expenses
arising from loss of profits, consequential, punitive or indirect damages
howsoever arising.

 

3.2                               Continuing Guarantee

 

This Guarantee shall be a continuing guarantee, shall cover any ultimate balance
owing to the Guarantee Beneficiaries, and shall be operative and binding
notwithstanding that at any time

 

H-2-4

--------------------------------------------------------------------------------


 

or times the Guaranteed Obligations may equal zero or that any payments from
time to time may be made to the Guarantee Beneficiaries or any settlements of
account effected or any other thing whatsoever done, suffered or permitted, or
any other action short of actual and final payment to the Guarantee
Beneficiaries of all Guaranteed Obligations.

 

3.3                               Other Indemnitors and Guarantor

 

This Guarantee shall be operative and binding regardless of whether or not any
proposed indemnitor or guarantor or any other Persons have executed or shall
execute any indemnity or guarantee of the Guaranteed Obligations or is or are or
shall become in any other way responsible to the Guarantee Beneficiaries for or
in respect of the Guaranteed Obligations or any part thereof, and regardless of
whether or not any other Persons now or hereafter liable to the Guarantee
Beneficiaries for the Guaranteed Obligations or any part thereof (whether under
this Guarantee or otherwise) shall cease to be so liable.

 

3.4                               Identity of Obligors

 

This Guarantee is to extend to the Guarantor notwithstanding any change or
changes in the name, business, powers, objects, membership, partners,
shareholders or other equity owners, directorate, organization or management of
the Guarantor, and notwithstanding any reorganization of the Guarantor or the
merger or amalgamation of the Guarantor with others, or the sale or disposal of
any of the Guarantor’s business in whole or in part to others, or the surrender,
forfeiture or termination of its articles or charter, or the receivership,
dissolution, insolvency, winding-up, arrangement, reorganization, bankruptcy or
liquidation of or in respect of the Guarantor, and no such event shall lessen,
release or discharge the obligations of the Guarantor under this Guarantee.

 

3.5                               Guarantor to Pay; Interest; Currency

 

(a)                               The Guarantor shall, at any time during the
continuance of an Event of Default, on demand by the Guarantee Beneficiaries,
forthwith pay to such Guarantee Beneficiaries the amount of the Guaranteed
Obligations in default (including any accelerated obligations), and perform any
obligations in respect of which any such other Obligor is then in default.

 

(b)                               If any or all of the Guaranteed Obligations
are not duly paid or performed by the Guarantor in question and are not
recoverable under Section 3.1(a) or the Guarantee Beneficiaries are not
indemnified under Section 3.1(b), in each case for any reason whatsoever, and
the Guarantee Beneficiaries have made demand upon the Guarantor in question as
provided in this Section 3.5, the Guarantor shall thereupon be liable to such
Guarantee Beneficiaries for the amount demanded directly, as principal debtor,
and not just as surety, and will not plead or assert to the contrary in any
proceeding taken by such Guarantee Beneficiaries in enforcing this Guarantee.

 

(c)                                The Guarantor shall pay interest on those of
the Guaranteed Obligations that are payment obligations for which demand shall
have been made in accordance with the terms hereof, computed from and after the
date of demand until payment in full, at the rate or rates provided in the
Credit Agreement or any other Transaction

 

H-2-5

--------------------------------------------------------------------------------


 

Document (as applicable) in respect of the obligation so demanded, calculated
and compounded in the same manner, but without duplication of interest which is
payable by the Guarantor where such interest forms part of such Guaranteed
Obligations.

 

(d)                               All Guaranteed Obligations that are payment
obligations shall be paid by the Guarantor in whichever currency or currencies
in which they are denominated.

 

3.6                               Statement of Obligations

 

Any written agreement or other statement in writing by or between a Guarantee
Beneficiary or the Guarantee Beneficiaries, as the case may be, and any Obligor
(other than the Guarantor in question) from time to time of the indebtedness,
obligations or liability of such Obligor to it or them, as the case may be,
shall be binding upon the Guarantor and shall be prima facie evidence of the
amount of the indebtedness, obligations or liability. All right to question in
any way the present or future method of the Guarantee Beneficiaries of dealing
with any Obligor or with any Persons now or hereafter liable to the Guarantee
Beneficiaries for the Guaranteed Obligations or any part thereof, is hereby
waived. The Guarantor renounces all benefits of discussion and division.

 

3.7                               Not Bound to Exhaust Recourse

 

The Guarantee Beneficiaries shall not be bound to exhaust their recourse against
any Obligor or to pursue any rights or remedies they may have against any
Obligor, any other indemnitor or guarantor or any other Person, or to perform
any diligence with respect to, make any demand or protest on, provide any notice
to or present any note to any Obligor or any Person other than the Guarantor, or
file any proof of claim in any insolvency, administration, arrangement,
winding-up, liquidation or bankruptcy before demanding or being entitled to
demand payment from the Guarantor hereunder.

 

3.8                               Authority

 

The Guarantee Beneficiaries shall not be concerned to see or enquire into the
powers of any Obligor or any of the directors, officers, partners (or directors
or officers thereof) or agents of any Obligor acting or purporting to act on its
behalf, and all moneys, advances, renewals and credits in fact borrowed or
obtained in the professed exercise of such powers shall be deemed to form part
of the Guaranteed Obligations even if irregularly, fraudulently, defectively or
informally effected or in excess of the powers of any Obligor or any of the
directors, officers, partners (or directors or officers thereof) or agents of
any Obligor, and notwithstanding any incapacity or disability of any thereof,
and further notwithstanding any actual or constructive notice of the powers of
any Obligor or any of the directors, officers, partners (or directors or
officers thereof) or agents of any Obligor.

 

3.9                               Reinstatement

 

Where any discharge (whether in respect of the obligations of any Obligor, any
security for such obligations or otherwise) is made in whole or in part or any
arrangement is made on the faith of any payment, security or other disposition
which is avoided or must be repaid on insolvency, bankruptcy, administration,
arrangement, liquidation or otherwise, the liability of the

 

H-2-6

--------------------------------------------------------------------------------


 

Guarantor under this Guarantee shall continue as if there had been no such
discharge or arrangement. The Guarantee Beneficiaries shall be entitled to
concede or compromise any claim that any such payment, security or other
disposition is liable to avoidance or repayment. Furthermore, the Guarantor
shall indemnify the Guarantee Beneficiaries on demand for all reasonable costs
and expenses (including fees of counsel) incurred by them in connection with
such discharge or continuation, including any such costs and expenses incurred
in defending against any claim alleging that such discharge, payment, security
or other disposition constituted a preference, fraudulent transfer or similar
payment under any bankruptcy, insolvency or similar law.

 

3.10                        Postponement of Claims

 

During the continuance of an Event of Default, all indebtedness and liabilities,
present and future, of the Guarantor to each other Obligor, together with any
security therefor, is hereby postponed and subordinated to all present and
future indebtedness and liabilities of each the Guarantor to the Guarantee
Beneficiaries, and all monies received from any Obligor or for the account of
such Obligor by the Guarantor shall be received and held by the Guarantor in
trust for the Collateral Agent (for itself and the rateable benefit of the other
Secured Parties) and the other senior creditors of the Guarantor to whom the
Guarantor has postponed and subordinated such indebtedness and liabilities to
the obligations owed to such other senior creditor on similar terms to the
postponement and subordination in this Section 3.10 (the “Other Senior
Creditors”) and forthwith upon receipt paid over to the Collateral Agent and the
Other Senior Creditors on a pro rata basis until the Guaranteed Obligations are
finally paid and satisfied in full, all without prejudice to and without in any
way limiting or lessening the liability of the Guarantor to the Guarantee
Beneficiaries under this Guarantee.

 

3.11                        Subrogation; No Competition with Guarantee
Beneficiaries

 

The Guarantor shall not exercise any rights which it may have acquired by way of
subrogation, indemnity or contribution under this Guarantee (by virtue of any
payment being made by it hereunder, any liability to make payment hereunder, or
otherwise), or exercise any right of contribution against any other indemnitor
or guarantor, or claim or exercise any right of set-off against any Obligor or
any other indemnitor or guarantor, unless and until all Guaranteed Obligations
have been finally paid and performed in full. If any amount shall be paid
(including through any exercise of set-off rights) to the Guarantor arising out
of or based upon such right of subrogation, indemnity, contribution or set-off
at a time when the Guaranteed Obligations have not been paid and performed in
full, such amount (in the case of a set-off, an amount equal to such set-off in
fact exercised by it) shall be deemed to have been paid to the Guarantor for the
benefit of, and held by the Guarantor in trust for, the Collateral Agent (for
itself and the rateable benefit of the other Secured Parties) and the Other
Senior Creditors and shall forthwith be paid to the Collateral Agent and the
Other Senior Creditors on a pro rata basis. If (i) the Guarantor performs or
makes payment to the Guarantee Beneficiaries of all amounts owing by the
Guarantor under this Guarantee, and (ii) the Guaranteed Obligations are
performed and irrevocably paid in full, then the Guarantee Beneficiaries will,
at the Guarantor’s request, execute and deliver to the Guarantor appropriate
documents, without recourse and without representation and warranty, necessary
to evidence the transfer by subrogation to the Guarantor of the Guarantee
Beneficiaries’

 

H-2-7

--------------------------------------------------------------------------------


 

interest in the Guaranteed Obligations and any security held therefor resulting
from such performance or payment by the Guarantor.

 

3.12                        Appropriation

 

During the continuance of an Event of Default, the Guarantee Beneficiaries shall
appropriate any payment made or monies received from the Guarantor hereunder to
payment of the Guaranteed Obligations in accordance with the Credit Agreement.

 

3.13                        Preservation of Rights

 

Until all Guaranteed Obligations have been irrevocably paid and discharged in
full (whether by any Obligor, the Guarantor or otherwise), after a claim has
been made pursuant to this Guarantee which has not been paid in full, the
Guarantee Beneficiaries may:

 

(a)                                 refrain from applying or enforcing any other
security, monies or rights held or received by the Guarantee Beneficiaries, as
the case may be, in respect of (or capable of being applied in respect of) such
amounts or apply and enforce the same in such manner and order as the Guarantee
Beneficiaries see fit (whether against such amounts or otherwise) and the
Guarantor shall not be entitled to the benefit of the same; and

 

(b)                                 hold in a suspense account (with the
obligation to pay interest on the monies held therein at a reasonable rate
available to it for deposits made by it in the same currency on like terms and
in like amounts) any monies received from the Guarantor or on account of the
Guarantor’s liability under this Guarantee.

 

3.14                        Rights of Set Off

 

If an Event of Default has occurred and is continuing, each of the Guarantee
Beneficiaries is hereby authorized at any time and from time to time to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Guarantee Beneficiary to or for the
credit or the account of the Guarantor against any and all of the obligations of
any Obligor now or hereafter existing under this Guarantee or any other
Transaction Document to such Guarantee Beneficiary, irrespective of whether or
not such Guarantee Beneficiary has made any demand and although such obligations
of any such Obligor may be contingent or unmatured or are owed to a branch or
office of such Guarantee Beneficiary different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of each of the
Guarantee Beneficiaries under this Section 3.14 are in addition to other rights
and remedies (including other rights of setoff, consolidation of accounts and
bankers’ lien) that the Guarantee Beneficiaries or any of them may have under
any other agreement. Each Guarantee Beneficiary agrees to promptly notify the
Guarantor after any such setoff and application, but the failure to give such
notice shall not affect the validity of such setoff and application.

 

H-2-8

--------------------------------------------------------------------------------


 

3.15                        Waiver of Defenses

 

The Guarantor hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, any defenses to enforcement it may have (now or in the future)
by reason of (a) any illegality or lack of validity or enforceability of any
Guaranteed Obligation or the Credit Agreement or any other Transaction Document
or any related agreement or instrument; (b) any change in the time, place or
manner of payment of, or in any other term of, the Guaranteed Obligations or any
other obligation of any Obligor under the Credit Agreement, or any other
Transaction Document, or any rescission, waiver, amendment or other modification
of the Credit Agreement, any other Transaction Document or any other agreement,
including any increase in the Guaranteed Obligations resulting from any
extension of additional credit or otherwise; (c) any taking, exchange,
substitution, release, impairment or non-perfection of any collateral, or any
taking, release, impairment, amendment, waiver or other modification of any
guarantee, for the Guaranteed Obligations; (d) any manner of sale, disposition
or application of proceeds of any collateral or other assets to all or part of
the Guaranteed Obligations; (e) any default, failure or delay, wilful or
otherwise, in the performance of the Guaranteed Obligations; (f) any change,
restructuring or termination of the corporate structure, ownership or existence
of any Obligor; (g) any failure of any Guarantee Beneficiaries to disclose to
any Obligor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Obligor now or hereafter known to such Guarantee Beneficiaries; the Guarantor
waiving any duty of the Guarantee Beneficiaries to disclose such information;
(h) the failure of any other Person to execute or deliver any guarantee or
agreement or the release or reduction of liability of the Guarantor or other
guarantor or surety with respect to the Obligations; (i) the failure of any
Guarantee Beneficiaries to assert any claim or demand or to exercise or enforce
any right or remedy under the provisions of the Credit Agreement, any other
Transaction Document or otherwise; (j) any defense, set-off or counterclaim
(other than a defense of payment or performance) that may at any time be
available to, or be asserted by, the Borrowers against any Guarantee
Beneficiary; or (k) any other circumstance (including, without limitation, any
statute of limitations) or manner of administering the Loans or any existence of
or reliance on any representation by any Guarantee Beneficiary that might vary
the risk of the Guarantor or otherwise operate as a defense available to, or a
legal or equitable discharge of, any Obligor or any other guarantor or surety.

 

ARTICLE 4
LIMITED RECOURSE

 

4.1                               Notwithstanding any other provision hereof or
of the other Transaction Documents, the guarantee, indemnity and other
obligations and agreements made by the Guarantor hereunder are made for the sole
purpose of enabling the Collateral Agent to obtain an effective security
interest in and to all of the Collateral as security for the payment and
performance of the Guaranteed Obligations. Notwithstanding any other provision
of this Guarantee or any of the other Transactions Documents:

 

(a)                                 the liability of the Guarantor to the
Guarantee Beneficiaries hereunder is limited to the extent such liability is
required to permit the Collateral Agent to realize upon the Collateral;

 

H-2-9

--------------------------------------------------------------------------------


 

(b)                                 none of the Guarantor Obligations or the
rights against the Guarantor under or in respect of this Guarantee or any of the
other Transaction Documents shall be personally binding upon the Guarantor,
except to the extent necessary for the utilization or enforcement of the rights
and remedies of the Guarantee Beneficiaries against the Collateral and only for
such purpose;

 

(c)                                  the Guarantee Beneficiaries shall not be
entitled to sue or to commence or join any action or other proceeding against
the Guarantor, or cause the Collateral Agent or any other Person to sue or to
commence or join any action or other proceeding against the Guarantor, in each
case, to recover any sum owing by the Guarantor to the Guarantee Beneficiaries
pursuant to this Guarantee, unless such suit or action is necessary to permit
the Collateral Agent to realize upon the Collateral;

 

(d)                                 the Guarantee Beneficiaries shall look and
have recourse only to the Collateral in respect of the Guarantor Obligations and
no recourse or resort for any Guarantor Obligations shall be had nor shall any
judgment or order be issued against the Guarantor or execution or other process
or enforcement be levied against the property, assets, undertakings, rights or
interests of the Guarantor other than the Collateral, except to the extent
necessary for realization or enforcement against the Collateral and only for
such purpose; and

 

(e)                                  the Guarantor Obligations shall be
satisfied and paid only out of and enforced only against, and recourse hereunder
shall be had only against, the Collateral and no recourse shall be had by the
Agent or any other Guarantee Beneficiary to any other assets, property,
undertakings, rights or interests of the Guarantor and for greater clarity and
without limiting the foregoing the Guarantor shall not be liable to any of the
Guarantee Beneficiaries for any deficiency resulting from any such realization
or otherwise.

 

ARTICLE 5
OBLIGATIONS NOT RELEASED

 

5.1                               Obligations Absolute

 

The obligations of the Guarantor hereunder shall be absolute and unconditional,
and shall not be released, diminished, discharged or in any way lessened,
abated, impaired or reduced by:

 

(a)                               the Guarantee Beneficiaries agreeing to any
renewal, extension, increased commitment, change, variation, alteration,
restatement, waiver, modification, release or discharge in or in respect of the
Guaranteed Obligations, the Credit Agreement, any other Transaction Document (as
applicable), or anything done, suffered or permitted by the Guarantee
Beneficiaries in relation to the Guaranteed Obligations, the Credit Agreement or
any other Transaction Document (as applicable), including any amendment or
change in the manner, time, place or calculation of payment of the Guaranteed
Obligations (including increases or decreases in principal, interest rates, fees
or other obligations);

 

(b)                               time or any indulgence being given to any
Person by the Guarantee Beneficiaries;

 

H-2-10

--------------------------------------------------------------------------------


 

(c)                                the merging of the Credit Agreement, any
other Transaction Document (as applicable) or the Guaranteed Obligations or
other obligations of any Obligor in, or any alteration thereof by virtue of, any
subsequent agreement or amending agreement;

 

(d)                               the Guarantee Beneficiaries agreeing to any
compromise, settlement, proposal, arrangement or plan of reorganization
affecting any Obligor or any other indemnitor or guarantor;

 

(e)                                the Guarantee Beneficiaries agreeing to the
release of any other indemnitor or guarantor or any other Person liable directly
or as surety or otherwise for the Guaranteed Obligations or any part thereof, or
the addition of any indemnitor, guarantor, endorser or surety;

 

(f)                                 the Guarantee Beneficiaries failing or
omitting to, or refraining from, taking any action to enforce the Credit
Agreement, any other Transaction Document (as applicable) or any rights or
remedies thereunder, or proving the claim or part of the claim of the Guarantee
Beneficiaries in any liquidation, bankruptcy, winding-up, compromise,
arrangement or other proceeding relating to any Obligor or any other Person;

 

(g)                                the lack of validity, enforceability,
provability or collectability (in whole or in part) for any reason of, or any
informality, defect or irregularity in or omission from, the Guaranteed
Obligations or the Credit Agreement, any other Transaction Document (as
applicable) or any impossibility, impracticability, frustration, illegality,
fraud, forgery, force majeure, act of government or change in Applicable Laws,
or the loans or advances constituting the Guaranteed Obligations having been
made in excess of the power of the Guarantee Beneficiaries or any of them or in
contravention of any of their governing statutes or constating documents;

 

(h)                               any common law or statute bar on enforcement
of the whole or any part of the Guaranteed Obligations or the Credit Agreement,
any Transaction Document (as applicable);

 

(i)                                   any marshalling of assets and liabilities;

 

(j)                                  any notice by the Guarantor purporting in
any way to limit its liability hereunder in respect of any Guaranteed
Obligations, whether arising prior or subsequent to such notice;

 

(k)                               any failure or lack of diligence on the part
of the Guarantee Beneficiaries to examine, inspect, investigate, monitor or take
any other steps in connection with the obligations of any Obligor under the
Credit Agreement, any other Transaction Document (as applicable), including in
respect of environmental matters;

 

(l)                                   any limitation on the amount indemnified
or guaranteed by any other indemnitor or guarantor of the Guaranteed
Obligations;

 

H-2-11

--------------------------------------------------------------------------------


 

(m)                           the failure to perfect any lien or security
interest granted to, or in favour of, the Guarantee Beneficiaries as security
for any of the Guaranteed Obligations; or

 

(n)                               any other event, circumstance, occurrence or
contingency which might otherwise constitute a legal or equitable defence
available to, or discharge of, the Guarantor, any Obligor or any other
indemnitor or guarantor of or in respect of the Guaranteed Obligations (other
than the irrevocable and unconditional payment in full of all of the Guaranteed
Obligations);

 

in each case regardless of how substantial, fundamental or material such event
or circumstance mentioned above may be, or however prejudicial it may be to the
Guarantor, and without any requirement for notice to the Guarantor of any of
such event or circumstance.

 

5.2                               Security from the Borrowers or an Obligor

 

(a)                               Without limiting the generality of Section 5.1
of this Guarantee, the Guarantee Beneficiaries shall be at liberty (without in
any way prejudicing or affecting their rights hereunder) from time to time to
hold and receive such security for the Guaranteed Obligations or any part
thereof as they may deem proper, and may give up, vary, exchange, release,
surrender, discharge, waive, postpone, subordinate, abandon or otherwise deal
with or fail to deal with such security or any part thereof or property covered
thereby or allow any Obligor or others to deal with the property covered
thereby, all as the Guarantee Beneficiaries may consider expedient or
appropriate.

 

(b)                               The Guarantee Beneficiaries may, without
exonerating in whole or in part the Guarantor, abstain from taking, perfecting
or registering, or from continuing any such perfection or registration of, or
from taking advantage of, any security or the provisions of any Applicable Laws
relating thereto.

 

(c)                                The Guarantee Beneficiaries may realize or
refrain from realizing upon any security when, and in such manner, as the
Guarantee Beneficiaries deem expedient, and the Guarantor waives any right it
may have to receive notice of any actions or proceedings taken in respect
thereof.

 

(d)                               None of (i) the failure to take or any loss of
or in respect of any security or the property covered thereby, whether
occasioned by the fault, negligence or omission of the Guarantee Beneficiaries
or otherwise, (ii) the failure by the Guarantee Beneficiaries, in whole or in
part, to put or keep themselves in a position to deliver any security or any of
it to the Guarantor on payment of the Guaranteed Obligations, or (iii) any
release, modification or waiver of, or failure, omission, delay, neglect,
refusal or lack of diligence to enforce, any right, benefit, privilege or
interest under any contract or agreement under which the rights of any Obligor
have been collaterally or absolutely assigned or in which a security interest
has been granted, shall in any way limit, lessen or release or otherwise abate
the liability of the Guarantor hereunder.

 

H-2-12

--------------------------------------------------------------------------------


 

5.3                               Dealing with the Borrowers or other Obligors

 

It is the intent of the Guarantor and the Guarantee Beneficiaries that the
Guarantee Beneficiaries may discontinue, reduce, increase or otherwise vary the
credit of the Borrowers and otherwise deal, in the broadest sense of that word,
with any Obligor and others, including any other indemnitor or guarantor, as the
Guarantee Beneficiaries may see fit, all without prejudice to or in any way
limiting or lessening the Guarantor’s liability hereunder and without necessity
for obtaining the consent of or giving notice to the Guarantor.

 

5.4                               Notices not Required

 

No Guarantee Beneficiary nor any other Person shall have any duty or obligation
to notify, or timely notify, the Guarantor of (i) any default, event of default,
demand or similar event (however denominated) under the Credit Agreement or any
other Transaction Document (as applicable), or any renewal, extension,
supplement, modification, rearrangement, amendment, restatement, replacement,
cancellation, rescission, revocation or reinstatement (whether or not material)
in respect thereof, (ii) any taking, release or exchange of any security,
(iii) any action taken or not taken by any Guarantee Beneficiary or any other
Person against any Obligor or any other Person, (iv) any new agreement between
any Guarantee Beneficiary, any Obligor or any other Person, or (v) any other
event or circumstance whatsoever.

 

ARTICLE 6
REPRESENTATIONS AND ACKNOWLEDGEMENTS

 

6.1                               Representations and Acknowledgements

 

The Guarantor represents and warrants to each of the Guarantee Beneficiaries
that it has determined that its liability and obligation under this Guarantee
may reasonably be expected to substantially benefit the Guarantor directly, and
the board of directors of the Guarantor (or the equivalent thereof) has
determined it is in the Guarantor’s interests to enter into this Agreement. The
Guarantor has had full and complete access to the underlying papers relating to
the Guaranteed Obligations and all other papers executed by any other Person in
connection with the Guaranteed Obligations. The Guarantor is fully informed of
all circumstances which bear upon the risks of executing this Guarantee which a
diligent inquiry would reveal. The Guarantor has adequate means to obtain from
each Obligor, on a continuing basis, information concerning the financial
condition of such Obligors, and is not depending on any Guarantee Beneficiary to
provide such information, now or in the future. The Guarantor agrees that no
Guarantee Beneficiary shall have any obligation to advise or notify the
Guarantor or to provide the Guarantor with any data or information. The
Guarantor acknowledges receipt of a copy of all Transaction Documents and
understands the obligations of each Obligor thereunder.

 

ARTICLE 7
WITHHOLDING TAXES

 

7.1                               Payments Subject to Taxes

 

If the Guarantor is required by Applicable Law (as determined in the good faith
discretion of an applicable withholding agent) to deduct or pay any Indemnified
Taxes (including any Other

 

H-2-13

--------------------------------------------------------------------------------


 

Taxes) in respect of any payment by it on account of any of its payment
obligations under this Guarantee, then:

 

(a)                               the sum payable shall be increased by that
Guarantor when payable as necessary so that after making or allowing for all
required deductions and payments (including deductions and payments applicable
to additional sums payable under this Section 7.1) the applicable Guarantee
Beneficiaries receive an amount equal to the sum it would have received had no
such deductions or payments been required;

 

(b)                               the Guarantor shall make any such deductions
required to be made by it under Applicable Law; and

 

(c)                                the Guarantor shall timely pay the full
amount required to be deducted to the relevant Governmental Authority in
accordance with Applicable Law.

 

7.2                               Indemnification

 

The Guarantor shall indemnify each Guarantee Beneficiary, within 10 Banking Days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 7.2) payable or paid by the
Guarantee Beneficiary or required to be withheld or deducted from a payment to
such Guarantee Beneficiary in the same manner and to the same extent required
pursuant to section 13.2(c) of the Credit Agreement and such section is deemed
to be incorporated herein, mutatis mutandis, for such purpose.

 

7.3                               Evidence of Payments

 

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Guarantor to a Governmental Authority, the Guarantor shall deliver to the
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

 

7.4                               Status of Guarantee Beneficiary

 

Any Guarantee Beneficiary that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Guarantee or under any other
Transaction Document shall, at the request of the Guarantor or the Agent,
deliver to the Guarantor and the Agent, no later than thirty (30) days after the
later of the date of the request and the date such Guarantee Beneficiary becomes
a beneficiary under this Guarantee (or designates a new lending office), at the
time or times prescribed by Applicable Law or reasonably requested by the
Guarantor or the Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition:

 

(a)                               any Guarantee Beneficiary, if requested by the
Guarantor or the Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Guarantor or the Agent as will
enable the Guarantor or the Agent to

 

H-2-14

--------------------------------------------------------------------------------


 

determine whether or not such Guarantee Beneficiary is subject to withholding or
information reporting requirements; and

 

(b)                               any Guarantee Beneficiary that becomes subject
to Canadian withholding tax with respect to any Guaranteed Obligations other
than by reason of a Change in Law, shall within five (5) days thereof notify the
Guarantor and the Agent in writing.

 

7.5                               Treatment of Certain Refunds and Tax
Reductions

 

If a Guarantee Beneficiary determines, in its sole discretion, that it has
received a credit, refund or remission of any Indemnified Taxes as to which it
has been indemnified by the Guarantor has paid additional amounts pursuant to
this Article 7, it shall pay to the Guarantor an amount equal to such credit,
refund or remission (but only to the extent of indemnity payments made, or
additional amounts paid, by the Guarantor under this Article 7 with respect to
the Indemnified Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of such Guarantee Beneficiary and without interest. The
Guarantor shall, upon the request of such Guarantee Beneficiary, repay the
amount paid over to the Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Guarantee Beneficiary if
such Guarantee Beneficiary is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any Guarantee
Beneficiary to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Guarantor or any other Person,
to arrange its affairs in any particular manner or to claim any available refund
or reduction.

 

ARTICLE 8
EXPENSES

 

8.1                               Expenses

 

The Guarantor shall pay to the Guarantee Beneficiaries all reasonable
out-of-pocket costs and expenses incurred by the Guarantee Beneficiaries from
time to time in the enforcement, realization and collection of or in respect of
this Guarantee, including the reasonable fees of legal counsel for the Guarantee
Beneficiaries on a solicitor-and-his-own-client basis. All such amounts shall be
payable by the Guarantor on demand, and shall bear interest at the Prime Rate
then in effect plus 2.00% per annum, calculated from the date demanded by the
Guarantee Beneficiaries to the date paid by the Guarantor.

 

ARTICLE 9
GENERAL

 

9.1                               Notice

 

Any notice, communication or demand to be made or given hereunder shall be in
writing and may be made or given by personal delivery or by facsimile or other
electronic means of communication addressed as follows:

 

H-2-15

--------------------------------------------------------------------------------


 

To the Guarantor:

 

·

 

Attention:                                         ·
Facsimile:                                         ·

 

To the Guarantee Beneficiaries:

 

Royal Bank of Canada, as Agent
20 King Street West, 4th Floor
Toronto, Ontario
M5H 1C4

 

Attention:                                         Manager, Agency
Facsimile:                                         (416) 842 - 4023

 

or to such other address or facsimile number as any party may from time to time
notify the other in accordance with this Section 9.1. Any notice, communication
or demand made or given by personal delivery during usual business hours at the
place of receipt on a Banking Day shall be deemed to have been given on the day
of actual delivery thereof. Any notice, communication or demand made or given by
personal delivery after usual business hours on a Banking Day or by facsimile or
other electronic means of communication shall be deemed to have been given, on
the first Banking Day following the delivery or transmittal thereof.

 

9.2                               Governing Law and Jurisdiction

 

(a)                               THIS GUARANTEE SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW
OF THE PROVINCE OF ALBERTA AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

(b)                               The Guarantor agrees that the courts of
Alberta shall have jurisdiction to hear and determine any suit, action or
proceeding and to settle any disputes which may arise out of or in connection
with this Guarantee and it irrevocably submits to the non-exclusive jurisdiction
of such courts, without prejudice to the rights of any Guarantee Beneficiary to
take proceedings in any other jurisdictions, whether concurrently or not.

 

(c)                                The Guarantor agrees that final judgment in
any such suit, action or proceeding brought in such courts shall be conclusive
and binding upon it and may be enforced against it in the courts of Canada (or
any other courts to the jurisdiction of which it or its property is subject) by
a suit upon such judgment, provided that it does not waive any right to appeal
any such judgment, to seek any stay or otherwise to seek reconsideration or
review of any such judgment.

 

H-2-16

--------------------------------------------------------------------------------


 

9.3                               Payment on Stay

 

If:

 

(a)                               any Obligor or the Guarantor is prevented from
making payment of any of the Guaranteed Obligations when it would otherwise be
required to do so pursuant to the terms hereof; or

 

(b)                               the Guarantee Beneficiaries are prevented from
demanding payment of the Guaranteed Obligations pursuant to the terms hereof;

 

in each case because of a stay or other judicial proceeding or any other legal
impediment, all Guaranteed Obligations or other amounts otherwise subject to
demand, acceleration or payment shall nevertheless be payable by the Guarantor
as provided for hereunder.

 

9.4                               Judgment Currency

 

If, for the purposes of obtaining or enforcing judgment against the Guarantor in
any court, or for any other related purpose hereunder, it is necessary to
convert an amount due under this Guarantee in the currency in which it is due
(the “Original Currency”) into another currency (the “Second Currency”), the
rate of exchange applicable shall be the Spot Rate applicable to the relevant
date to purchase the Original Currency with the Second Currency. The Guarantor
agrees that its obligation in respect of any Original Currency due from it
shall, notwithstanding any judgment or payment in the Second Currency, be
discharged only to the extent that on the Banking Day following the receipt of
any sum so paid or adjudged to be due hereunder in the Second Currency the payee
may purchase in the market the Original Currency with the amount of the Second
Currency so paid or so adjudicated to be due; and if the amount of the Original
Currency so purchased is less than the amount originally due in the Original
Currency, the Guarantor agrees that the deficiency shall be a separate
obligation of it, independent from its obligations under this Guarantee, and
shall constitute in favour of the Guarantee Beneficiaries a cause of action
which shall continue in full force and effect notwithstanding any such judgment
or order to the contrary, and the Guarantor agrees, notwithstanding any such
payment or judgment, to indemnify the Guarantee Beneficiaries against any such
loss or deficiency.

 

9.5                               Prohibited Rate

 

In no event shall any interest or fee to be paid hereunder exceed the maximum
rate permitted by Applicable Law. In the event any such interest rate or fee
exceeds such maximum rate, such rate shall be adjusted downward to the highest
rate (expressed as a percentage per annum) or fee that the parties could validly
have agreed to by contract on the date hereof under Applicable Law. It is
further agreed that any excess actually received by a Guarantee Beneficiary
shall be credited against the Guaranteed Obligations.

 

9.6                               Assignment

 

(a)                               The Guarantee Beneficiaries may assign, or
grant participation in, this Guarantee (in whole or in part) to any Person to
whom they are entitled to assign any

 

H-2-17

--------------------------------------------------------------------------------


 

Guaranteed Obligations in accordance with the provisions of the Credit Agreement
or any other Transaction Document (as applicable).

 

(b)                               Subject to Section 9.2(f) of the Credit
Agreement and except as otherwise permitted by the Credit Agreement, the
Guarantor shall not assign its rights or obligations hereunder without the prior
written consent of the Agent.

 

(c)                                Subject to paragraphs (a) and (b), this
Guarantee shall enure to the benefit of and be binding upon the Guarantor, the
Guarantee Beneficiaries, and their respective successors and permitted assigns.

 

9.7                               Severability

 

Any provision of this Guarantee which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.8                               Whole Agreement

 

This Guarantee constitutes the whole and entire agreement between the parties
hereto and cancels and supersedes any prior agreements, undertakings,
declarations, commitments and representations, written or oral, in respect
thereof.

 

9.9                               Amendments, Waivers and Consents

 

This Guarantee may only be amended by an agreement in writing among the
Guarantor and the Agent, and provisions hereof may be waived or matters
consented to by the Agent only if Agent so agrees in writing. Any waiver or
consent by the Agent under any provision of this Guarantee may be given subject
to any conditions thought fit by the Agent. Any waiver or consent shall be
effective only in the specific instance and for the purpose for which it is
given.

 

9.10                        Further Assurances

 

The Guarantor shall promptly cure any defect by it in the execution and delivery
of this Guarantee.

 

9.11                        Time of the Essence

 

Time shall be of the essence of this Guarantee.

 

9.12                        Separate Action

 

In case of default hereunder, the Guarantee Beneficiaries may maintain an action
or separate successive actions upon this Guarantee against the Guarantor whether
or not the Guarantor is joined therein or a separate action is brought against
the Guarantor or any other indemnitor or guarantor or any judgment obtained
against any of them. The Guarantee

 

H-2-18

--------------------------------------------------------------------------------


 

Beneficiaries’ rights shall not be exhausted by the exercise of any of the
Guarantee Beneficiaries’ rights hereunder or otherwise against the Guarantor or
by any number of successive actions until and unless all Guaranteed Obligations
have been fully paid and performed, and the Guarantor’s obligations hereunder
has been fully performed.

 

9.13                        Waiver and Acknowledgement

 

The Guarantor hereby expressly waives:

 

(a)                               notice of acceptance of this Guarantee;

 

(b)                               notice of the existence or creation of all or
any of the Guaranteed Obligations;

 

(c)                                any right to require marshalling of assets
and liabilities;

 

(d)                               presentment, notice of dishonour and protest;

 

(e)                                diligence in collection or protection of or
realization upon all or any of the Guaranteed Obligations or any obligation
hereunder; and

 

(f)                                 any requirement that the Agent or any Lender
exhaust any right, power or remedy or proceed against any Obligor under the
Credit Agreement or any other Transaction Document (as applicable), or against
any other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations.

 

[Remainder of page intentionally left blank]

 

H-2-19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Guarantor has executed this Guarantee signed by its duly
authorized signatory effective as of the date and year first above written.

 

 

 

[Guarantor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

ORGANIZATION CHART

 

[g154571kg65i001.jpg]

 

I-1

--------------------------------------------------------------------------------


 

Name of Obligor

 

Jurisdiction

 

Details of Ownership

Kinder Morgan Cochin ULC

 

Nova Scotia

 

Kinder Morgan Canada Limited Partnership (100%)

Kinder Morgan Canada Limited Partnership

 

Alberta

 

Kinder Morgan Canada Company (Class B Limited Partner)
KM Canada Terminals ULC (Class B Limited Partner)
Kinder Morgan Canada GP Inc. (Class A Limited Partner & General Partner

Kinder Morgan Canada Limited

 

Alberta

 

General Public
KM Canada Terminals ULC

Kinder Morgan Canada GP Inc.

 

Alberta

 

Kinder Morgan Canada Limited (100%)

2043155 Alberta Ltd.

 

Alberta

 

Kinder Morgan Canada Limited (100%)

Trans Mountain Pipeline ULC

 

Alberta

 

Kinder Morgan Cochin ULC (100%)

KM Canada Terminals GP ULC

 

Alberta

 

Kinder Morgan Cochin ULC (100%)

KM Canada Rail Holdings GP Limited

 

Alberta

 

Kinder Morgan Cochin ULC (100%)

Trans Mountain (Jet Fuel) Inc.

 

British Columbia

 

Kinder Morgan Cochin ULC (100%)

Kinder Morgan Canada Inc.

 

Alberta

 

Kinder Morgan Cochin ULC (100%)

Trans Mountain Pipeline L.P.

 

Alberta

 

Trans Mountain Pipeline ULC (General Partner)
Kinder Morgan Cochin ULC (Limited Partner)

 

I-2

--------------------------------------------------------------------------------


 

Name of Obligor

 

Jurisdiction

 

Details of Ownership

KM Canada Marine Terminal Limited Partnership

 

British Columbia

 

KM Canada Terminals GP ULC (General Partner)
Kinder Morgan Cochin ULC (Limited Partner)

KM Canada North 40 Limited Partnership

 

Manitoba

 

KM Canada Terminals GP ULC (General Partner)
Kinder Morgan Cochin ULC (Limited Partner)

Base Line Terminal East Limited Partnership

 

Manitoba

 

KM Canada Rail Holdings GP Limited (General Partner)
Kinder Morgan Cochin ULC (Limited Partner)

KM Canada Edmonton South Rail Terminal Limited Partnership

 

Manitoba

 

KM Canada Rail Holdings GP Limited (General Partner)
Kinder Morgan Cochin ULC (Limited Partner)

KM Canada Edmonton North Rail Terminal Limited Partnership

 

Manitoba

 

KM Canada Rail Holdings GP Limited (General Partner)
Kinder Morgan Cochin ULC (Limited Partner)

Trans Mountain Pipeline (Puget Sound) LLC

 

Delaware

 

Trans Mountain Pipeline L.P. (100% Membership Interes)

 

I-3

--------------------------------------------------------------------------------


 

SCHEDULE J

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

RELEVANT JURISDICTIONS

 

Obligor

 

Jurisdiction of 
Formation

 

Jurisdiction of Chief
Executive Office

 

Jurisdiction where
material Property is
held

Kinder Morgan Cochin ULC

 

Nova Scotia

 

Alberta

 

Saskatchewan
Alberta

Trans Mountain Pipeline ULC

 

Alberta

 

Alberta

 

Alberta
British Columbia

Kinder Morgan Canada Limited Partnership

 

Alberta

 

Alberta

 

Alberta

Kinder Morgan Canada GP Inc.

 

Alberta

 

Alberta

 

Alberta

Kinder Morgan Canada Limited

 

Alberta

 

Alberta

 

Alberta

Trans Mountain (Jet Fuel) Inc.

 

British Columbia

 

Alberta

 

British Columbia

Kinder Morgan Canada Inc.

 

Alberta

 

Alberta

 

British Columbia
Saskatchewan
Alberta

Trans Mountain Pipeline L.P.

 

Alberta

 

Alberta

 

British Columbia
Alberta

 

J-1

--------------------------------------------------------------------------------


 

KM Canada Marine Terminal Limited Partnership

 

British Columbia

 

Alberta

 

British Columbia

KM Canada North 40 Limited Partnership

 

Manitoba

 

Alberta

 

Alberta

Base Line Terminal East Limited Partnership

 

Manitoba

 

Alberta

 

Alberta

KM Canada Edmonton South Rail Terminal Limited Partnership

 

Manitoba

 

Alberta

 

Alberta

KM Canada Edmonton North Rail Terminal Limited Partnership

 

Manitoba

 

Alberta

 

Alberta

Trans Mountain Pipeline (Puget Sound) LLC

 

Delaware

 

Alberta

 

Washington State

KM Canada Rail Holdings GP Ltd.

 

Alberta

 

Alberta

 

Alberta

KM Canada Terminals GP ULC

 

Alberta

 

Alberta

 

Alberta
British Columbia

 

J-2

--------------------------------------------------------------------------------


 

SCHEDULE K

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

EXISTING PROJECT RELATED PROCEEDING

 

TRANS MOUNTAIN EXPANSION PROJECT — LITIGATION SUMMARY

CURRENT AS OF MAY 19, 2017

 

Applications seeking Judicial Review of National Energy Board (“NEB”) Report
dated May 19, 2016

 

No. 

 

Applicant(s)

 

Court

 

Action
No.

 

Date
Filed

 

Argument

 

Remedy Sought

 

Current Status

1.

 

The Squamish Nation (also known as the Squamish Indian Band) and Xálek/Sekyú Siý
Am, Chief Ian Campbell on his own behalf and on behalf of all members of the
Squamish Nation

 

Federal Court of Appeal

 

A-217-16

 

June 16, 2016

 

**

 

**

 

**

2.

 

Raincoast Conservation Foundation and Living Oceans Society

 

Federal Court of Appeal

 

A-218-16

 

June 17, 2016

 

**

 

**

 

**

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

K-1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

**

 

**

 

**

3.

 

City of Burnaby

 

Federal Court of Appeal

 

A-224-16

 

June 17, 2016

 

**

 

**

 

**

4.

 

Coldwater Indian Band and Chief Lee Spahan in his capacity as Chief of the
Coldwater Band and on behalf of all members of the Coldwater Band

 

Federal Court of Appeal

 

A-223-16

 

June 17, 2016

 

**

 

**

 

**

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

K-2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

**

 

 

 

**

5.

 

City of Vancouver

 

Federal Court of Appeal

 

A-225-16

 

June 17, 2016

 

**

 

**

 

**

6.

 

Kwantlen First Nation, Cheam First Nation and Chawathil First Nation

 

Federal Court of Appeal

 

A-230-16

 

June 20, 2016

 

**

 

**

 

**

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

K-3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

**

 

 

 

 

7.

 

Tsleil-Waututh Nation

 

Federal Court of Appeal

 

A-232-16

 

June 20, 2016

 

**

 

**

 

**

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

K-4

--------------------------------------------------------------------------------


 

Applications Seeking Judicial Review of Order in Council (“OIC”) dated
November 29, 2016

 

No. 

 

Applicant(s)

 

Court

 

Action
No.

 

Date
Filed

 

Argument

 

Remedy Sought

 

Current
Status

8.

 

Chief Ron Ignace and Chief Fred Seymour, on their own behalf and on behalf of
all other members of the Stk’emlupsemc Te Secwepemc of the Secwepemc Nation

 

Federal Court of Appeal

 

A-68-17

 

February 27, 2017 (leave granted February 22, 2017)

 

**

 

**

 

**

9.

 

Musqueam Indian Band

 

Federal Court of Appeal

 

A-73-17

 

March 1, 2017 (leave granted February 22, 2017)

 

**

 

**

 

**

10.

 

Upper Nicola Band

 

Federal Court of Appeal

 

A-74-17

 

March 1, 2017 (leave granted February 22, 2017)

 

**

 

**

 

**

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

K-5

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

**

 

**

11.

 

City of Burnaby

 

Federal Court of Appeal

 

A-75-17

 

March 1, 2017 (leave granted February 22, 2017)

 

**

 

**

 

**

12.

 

Coldwater Indian Band and Chief Lee Spahan, in his capacity as Chief of the
Coldwater Band and on behalf of all members of the Coldwater Band.

 

Federal Court of Appeal

 

A-76-17

 

March 1, 2017 (leave granted February 22, 2017)

 

**

 

**

 

**

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

K-6

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

**

 

 

 

 

13.

 

The Squamish Nation (also known as the Squamish Indian Band) and Xàlek/Sekyú Siý
Am, Chief Ian Campbell on his own behalf and on behalf of all members of the
Squamish Nation.

 

Federal Court of Appeal

 

A-77-17

 

March 1, 2017 (leave granted February 22, 2017)

 

**

 

**

 

**

14.

 

Tsleil-Waututh Nation

 

Federal Court of Appeal

 

A-78-17

 

March 1, 2017 (leave granted February 22, 2017)

 

**

 

**

 

**

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

K-7

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

**

 

**

 

**

15.

 

Raincoast Conservation Foundation and Living Oceans Society

 

Federal Court of Appeal

 

A-84-17

 

March 3, 2017 (leave granted on February 22, 2017)

 

**

 

**

 

**

16.

 

Aitchelitz, Skowkale, Shxwhá:y Village, Soowahlie, Squiala First Nation,
Tzeachten, Yakweakwioose, Skwah, Kwaw-Kwaw-Apilt and Chief David Jimmie on his
own behalf and on behalf of all members of the Ts’elxwéyeqw Tribe

 

Federal Court of Appeal

 

A-86-17

 

March 6, 2017 (leave granted on February 22, 2017)

 

**

 

**

 

**

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

K-8

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

**

 

 

 

 

 

Other Litigation

 

No. 

 

Applicant(s)

 

Court

 

Action No.

 

Date Filed

 

Argument

 

Remedy Sought

 

Current Status

17.

 

Tsleil-Waututh Nation

 

Federal Court of Appeal

 

A-386-14

 

May 2, 2014

 

**

 

**

 

**

18.

 

Coldwater Indian Band and Chief Lee Spahan in his capacity as Chief of the
Coldwater Band on behalf of all members of the Coldwater Band

 

Federal Court of Appeal

 

A-214-16

 

June 14, 2016

 

**

 

**

 

**

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

K-9

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

**

 

 

 

**

19.

 

Democracy Watch and PIPE UP Network

 

British Columbia Supreme Court

 

S-170912

 

January 31, 2017

 

**

 

**

 

**

20.

 

City of Vancouver

 

British Columbia Supreme Court

 

S-173392

 

April 11, 2017

 

**

 

**

 

**

21.

 

The Squamish Nation (also known as the Squamish Indian Band) and Xálek/Sekyú

 

British Columbia Supreme Court

 

S-173649

 

April 20, 2017

 

**

 

**

 

**

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

K-10

--------------------------------------------------------------------------------


 

 

 

Siý Am, Chief Ian Campbell on his own behalf and on behalf of all members of the
Squamish Nation

 

 

 

 

 

 

 

**

 

**

 

**

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

K-11

--------------------------------------------------------------------------------


 

SCHEDULE L

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

REQUIRED PERMITS

 

1.                                      National Energy Board

 

(a)                                 Certificate OC-2, as amended by Order
AO-003-OC-2;

 

(b)                                 Certificate OC-49, as amended by Order
AO-002-OC-49; and

 

(c)                                  Certificate OC-064.

 

2.                                      British Columbia Environmental
Assessment Certificate E17-01.

 

3.                                      Vancouver Fraser Port Authority Project
Permit for the Westridge Marine Terminal Upgrade and Expansion Project
(pending).

 

L-1

--------------------------------------------------------------------------------


 

SCHEDULE M

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

PROJECT BUDGET

 

Table 3
Pipeline Cost Estimate Forecast
($000)

 

 

 

Description

 

**

 

**

 

**

 

**

 

Total Project
Budget

 

**

 

 

 

 

 

 

 

 

 

 

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

 

**

 

 

**

 

 

**

 

 

**

 

 

**

 

**

 

 

 

 

 

 

 

 

 

 

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

 

**

 

 

**

 

 

**

 

 

**

 

 

**

 

**

 

 

**

 

 

**

 

 

**

 

 

**

 

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

 

**

 

 

**

 

 

**

 

 

**

 

 

**

 

**

 

 

 

 

 

 

 

 

 

 

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

 

**

 

 

**

 

 

**

 

 

**

 

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

 

 

 

 

 

 

**

 

**

 

**

 

 

 

 

 

 

 

**

 

**

 

Total Project Cost Estimate

 

 

**

 

 

**

 

 

**

 

 

**

 

$

7,398,332

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

M-1

--------------------------------------------------------------------------------


 

SCHEDULE N

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

PROJECT REAL PROPERTY RIGHTS

 

Alberta Parcels(4)

 

TMEP
TRACT

 

REV5 KP IN

 

REV5 KP
OUT

 

Spread
Name

 

LAND
STATUS

0.9006

 

247

 

247

 

2C

 

Private

0.9031

 

309.9

 

309.9

 

2C

 

Private

0.9543

 

11.9

 

11.9

 

1

 

Municipality Owned

0.955

 

12.2

 

12.2

 

1

 

Municipality Owned

0.9636

 

35.1

 

35.1

 

1

 

Private

0.9637

 

35.1

 

35.1

 

1

 

Private

0.9638

 

35.1

 

35.1

 

1

 

Private

0.9639

 

35.1

 

35.1

 

1

 

Private

0.9641

 

35.1

 

35.1

 

1

 

Private

0.9642

 

35.1

 

35.1

 

1

 

Private

0.9643

 

35.1

 

35.1

 

1

 

Private

0.9644

 

35.1

 

35.1

 

1

 

Private

1.02

 

0

 

0

 

1

 

Private

2

 

0.1

 

0.1

 

1

 

Municipality Owned

182

 

48.1

 

48.8

 

1

 

AB Transportation

183

 

49

 

49.2

 

2A

 

AB Transportation

189

 

52.5

 

52.5

 

2A

 

Private

197

 

53.9

 

53.9

 

2A

 

Private

197.01

 

54

 

54

 

2A

 

Private

198

 

54.1

 

54.7

 

2A

 

Private

199

 

54.8

 

55.5

 

2A

 

Private

201

 

56.4

 

57.2

 

2A

 

Private

202

 

57.3

 

57.5

 

2A

 

Municipality Owned

 

--------------------------------------------------------------------------------

(4)         TMEP TRACT = number related to Land Parcel Tract Number or generated
number

Rev5 = version used within the PPBOR regarding the details of each parcel

KP = Kilometer Post

 

N-1

--------------------------------------------------------------------------------


 

TMEP
TRACT

 

REV5 KP IN

 

REV5 KP
OUT

 

Spread
Name

 

LAND
STATUS

202.01

 

57.6

 

58

 

2A

 

Municipality Owned

204

 

58.7

 

58.8

 

2A

 

Private

205

 

59

 

59

 

2A

 

Private

207

 

59.6

 

59.6

 

2A

 

Private

208

 

59.6

 

59.6

 

2A

 

Private

208.01

 

59.7

 

59.7

 

2A

 

Municipality Owned

209

 

59.7

 

59.7

 

2A

 

Private

210

 

59.8

 

59.8

 

2A

 

Private

211

 

59.9

 

59.9

 

2A

 

Private

211.01

 

60

 

60

 

2A

 

Private

212

 

60.1

 

60.1

 

2A

 

Municipality Owned

212.01

 

60.2

 

60.2

 

2A

 

Private

215

 

60.3

 

60.3

 

2A

 

Private

215.01

 

60.4

 

60.4

 

2A

 

Private

217

 

60.6

 

61.3

 

2A

 

Private

222

 

62.8

 

63.1

 

2A

 

Private

223

 

63.2

 

63.8

 

2A

 

Private

224

 

63.9

 

64.7

 

2A

 

Private

225

 

64.7

 

64.7

 

2A

 

Private

226

 

64.9

 

65.5

 

2A

 

Municipality Owned

227

 

65.6

 

65.6

 

2A

 

Private

228

 

65.7

 

65.9

 

2A

 

Private

229

 

66.1

 

66.8

 

2A

 

Private

231

 

66.9

 

67.5

 

2A

 

Private

232

 

67.6

 

67.6

 

2A

 

Private

233

 

67.7

 

68.4

 

2A

 

Private

234

 

68.5

 

69.3

 

2A

 

Private

236

 

70.2

 

70.9

 

2A

 

Private

238

 

71.8

 

72.5

 

2A

 

Private

239

 

72.7

 

73.1

 

2A

 

Private

241

 

73.5

 

73.5

 

2A

 

Private

242

 

73.6

 

73.7

 

2A

 

Private

243

 

73.8

 

73.8

 

2A

 

Private

244

 

73.9

 

74

 

2A

 

Private

245

 

74.1

 

74.1

 

2A

 

Private

246

 

74.1

 

74.1

 

2A

 

Private

 

N-2

--------------------------------------------------------------------------------


 

TMEP
TRACT

 

REV5 KP IN

 

REV5 KP
OUT

 

Spread
Name

 

LAND
STATUS

247

 

74.2

 

74.2

 

2A

 

Private

249

 

74.3

 

74.6

 

2A

 

Private

252

 

75.5

 

75.9

 

2A

 

Private

254

 

76

 

76.2

 

2A

 

Private

255

 

76.2

 

76.2

 

2A

 

Private

256

 

76.3

 

76.3

 

2A

 

Private

257

 

76.4

 

76.4

 

2A

 

Private

258

 

76.4

 

76.4

 

2A

 

Private

259

 

76.5

 

76.5

 

2A

 

Private

260

 

76.7

 

76.7

 

2A

 

Private

261

 

76.8

 

76.9

 

2A

 

Private

262

 

77

 

77

 

2A

 

Private

264

 

77.2

 

77.2

 

2A

 

Private

265

 

77.4

 

77.5

 

2A

 

Private

268

 

77.7

 

78.3

 

2A

 

Private

269

 

78.4

 

78.7

 

2A

 

Private

270

 

78.8

 

78.8

 

2A

 

Private

271

 

78.9

 

78.9

 

2A

 

Private

272

 

79

 

79

 

2A

 

Private

273

 

79

 

79.1

 

2A

 

Private

278

 

81.1

 

81.6

 

2A

 

Private

281

 

83.3

 

84.1

 

2A

 

Private

282

 

84.2

 

84.9

 

2A

 

Private

286

 

85.8

 

85.8

 

2A

 

Private

288

 

86.6

 

86.6

 

2A

 

Private

289

 

86.6

 

86.6

 

2A

 

Private

290

 

86.7

 

87.3

 

2A

 

Private

291

 

87.5

 

88.2

 

2A

 

Private

293

 

89.1

 

89.8

 

2A

 

Private

299

 

91.6

 

92.2

 

2A

 

Private

300

 

92.3

 

92.3

 

2A

 

Private

301

 

92.4

 

93.1

 

2A

 

Private

301.01

 

93.2

 

93.8

 

2A

 

Private

309

 

97.1

 

97.2

 

2A

 

Municipality Owned

310

 

97.3

 

98

 

2A

 

Private

311

 

98.1

 

98.9

 

2A

 

Private

312

 

99

 

99.7

 

2A

 

Private

313

 

99.8

 

100.6

 

2A

 

Private

314

 

100.7

 

101.5

 

2A

 

Private

 

N-3

--------------------------------------------------------------------------------


 

TMEP
TRACT

 

REV5 KP IN

 

REV5 KP
OUT

 

Spread
Name

 

LAND
STATUS

315

 

101.6

 

102.4

 

2A

 

Private

316

 

102.5

 

102.5

 

2A

 

Private

319

 

104.9

 

105.2

 

2A

 

Private

320

 

105.3

 

105.6

 

2A

 

Private

321

 

105.7

 

106.4

 

2A

 

Private

323

 

108.1

 

108.8

 

2A

 

Private

325

 

109.1

 

109.1

 

2A

 

Private

329

 

111.2

 

111.2

 

2A

 

Private

330

 

111.4

 

112.1

 

2A

 

Private

331

 

112.2

 

112.9

 

2A

 

Private

336

 

115.5

 

116.2

 

2A

 

Private

338

 

116.3

 

116.6

 

2A

 

Private

339

 

116.7

 

117

 

2A

 

Private

340

 

117.1

 

117.5

 

2A

 

Private

341

 

117.6

 

117.6

 

2A

 

Private

343

 

118

 

118.3

 

2A

 

Private

344

 

118.4

 

118.7

 

2A

 

Private

345

 

118.8

 

119.5

 

2A

 

Private

346

 

119.6

 

120.3

 

2A

 

Private

347

 

120.4

 

121.2

 

2A

 

Private

352

 

124.5

 

125.2

 

2A

 

Private

352.01

 

125.3

 

125.3

 

2A

 

Private

354

 

126.2

 

126.9

 

2A

 

Private

354.01

 

126.2

 

126.9

 

2A

 

Private

357

 

127.8

 

128.1

 

2A

 

Private

358

 

128.2

 

128.5

 

2A

 

Private

360

 

129

 

129.3

 

2A

 

Private

361

 

129.5

 

130.2

 

2A

 

Private

365

 

132

 

132.6

 

2A

 

AB Transportation

366

 

132.8

 

133.1

 

2A

 

Private

367

 

133.2

 

133.2

 

2A

 

Private

368

 

133.2

 

133.2

 

2A

 

Private

369

 

133.2

 

133.2

 

2A

 

Private

370

 

133.4

 

133.4

 

2A

 

Private

371

 

133.4

 

133.4

 

2A

 

Private

372

 

133.5

 

133.5

 

2A

 

Private

373

 

133.9

 

133.9

 

2A

 

Private

374

 

134

 

134

 

2A

 

Private

381

 

134.6

 

135.2

 

2A

 

Private

 

N-4

--------------------------------------------------------------------------------


 

TMEP
TRACT

 

REV5 KP IN

 

REV5 KP
OUT

 

Spread
Name

 

LAND
STATUS

382

 

134.5

 

134.5

 

2A

 

Private

383

 

135.4

 

136.1

 

2A

 

Private

384

 

135.7

 

135.7

 

2A

 

Private

385

 

136.2

 

136.9

 

2A

 

Private

386

 

137

 

137.7

 

2A

 

Private

387

 

137.9

 

138.6

 

2A

 

Private

388

 

138.7

 

139.4

 

2A

 

Private

389

 

139.5

 

139.8

 

2A

 

Private

390

 

139.9

 

140.2

 

2A

 

Private

392

 

141.1

 

141.8

 

2A

 

Private

393

 

141.9

 

142.6

 

2A

 

Private

393.01

 

142.5

 

142.5

 

2A

 

Private

394

 

142.8

 

143.5

 

2A

 

Private

395

 

143.6

 

144.3

 

2A

 

Private

396

 

144.4

 

144.6

 

2A

 

Private

398

 

145.2

 

145.2

 

2A

 

Private

398.01

 

145.3

 

146

 

2A

 

Private

400

 

146.9

 

147.6

 

2A

 

Private

401

 

147.7

 

148.4

 

2B

 

Private

402

 

148.5

 

149.2

 

2B

 

Private

403

 

149.3

 

150

 

2B

 

Private

404

 

150.1

 

150.9

 

2B

 

Private

407

 

152.6

 

152.7

 

2B

 

Private

408

 

152.8

 

153.4

 

2B

 

Private

409

 

153.5

 

154.2

 

2B

 

Private

410

 

154.3

 

155

 

2B

 

Private

412

 

155.1

 

155.8

 

2B

 

Private

413

 

155.9

 

156.6

 

2B

 

Private

414

 

156.7

 

157.4

 

2B

 

Private

415

 

157.6

 

158.3

 

2B

 

Private

417

 

159.2

 

159.9

 

2B

 

Private

419

 

160.8

 

161.6

 

2B

 

Private

420

 

161.7

 

162.4

 

2B

 

Private

424

 

163.4

 

163.9

 

2B

 

Private

424.01

 

164

 

164.1

 

2B

 

Private

425

 

164.3

 

165

 

2B

 

Private

426

 

165.1

 

165.8

 

2B

 

Private

427

 

165.9

 

166.6

 

2B

 

Private

428

 

166.7

 

167.4

 

2B

 

Private

 

N-5

--------------------------------------------------------------------------------


 

TMEP
TRACT

 

REV5 KP IN

 

REV5 KP
OUT

 

Spread
Name

 

LAND
STATUS

429

 

167.5

 

168.2

 

2B

 

Private

429.01

 

167.5

 

168.2

 

2B

 

Private

430

 

168.3

 

169

 

2B

 

Private

431

 

169.2

 

169.8

 

2B

 

Private

432

 

169.9

 

170.1

 

2B

 

Private

432.01

 

170.2

 

170.5

 

2B

 

Private

432.02

 

170.6

 

170.6

 

2B

 

Private

433

 

170.8

 

171.5

 

2B

 

Private

434

 

171.6

 

171.6

 

2B

 

Private

435

 

171.7

 

172.3

 

2B

 

Private

439

 

175.7

 

176.4

 

2B

 

Private

441

 

177.3

 

178

 

2B

 

AB Transportation

447

 

182.2

 

182.9

 

2B

 

Private

449

 

183.9

 

184.6

 

2B

 

Private

450

 

184.6

 

184.6

 

2B

 

Private

452

 

185.6

 

185.7

 

2B

 

Private

453

 

185.8

 

185.8

 

2B

 

AB Transportation

454

 

185.8

 

185.8

 

2B

 

AB Transportation

455

 

185.9

 

185.9

 

2B

 

AB Transportation

456

 

186

 

186

 

2B

 

AB Transportation

457

 

186.2

 

186.4

 

2B

 

Private

458

 

186.5

 

187.2

 

2B

 

Private

459.01

 

187.7

 

188

 

2B

 

Private

461

 

188.9

 

189.6

 

2B

 

Private

462

 

189.7

 

190.1

 

2B

 

Private

463

 

190.2

 

190.4

 

2B

 

Private

464

 

191

 

191.3

 

2B

 

Private

465

 

190.6

 

190.9

 

2B

 

Private

466

 

191.4

 

192.1

 

2B

 

Private

468

 

192.8

 

192.8

 

2B

 

Private

469

 

193

 

193.2

 

2B

 

Private

474

 

196.3

 

196.3

 

2B

 

Private

475

 

196.3

 

196.3

 

2B

 

Private

476

 

196.4

 

197

 

2B

 

Private

477

 

197.1

 

197.1

 

2B

 

Private

478

 

197.2

 

198

 

2B

 

Private

 

N-6

--------------------------------------------------------------------------------


 

TMEP
TRACT

 

REV5 KP IN

 

REV5 KP
OUT

 

Spread
Name

 

LAND
STATUS

480

 

198.2

 

198.9

 

2B

 

Private

481

 

199.1

 

199.8

 

2B

 

Private

482

 

199.9

 

199.9

 

2B

 

Private

483

 

200

 

200.7

 

2B

 

Private

484

 

200.8

 

201.5

 

2B

 

Private

484.01

 

201.6

 

202.3

 

2B

 

Private

485

 

202.5

 

203.2

 

2B

 

Private

485.01

 

203.3

 

204

 

2B

 

Private

487

 

204.9

 

205.6

 

2B

 

Private

487.01

 

205

 

205.1

 

2B

 

Private

489

 

206

 

206.5

 

2B

 

Private

490

 

206.6

 

206.7

 

2B

 

Private

491

 

206.8

 

206.8

 

2B

 

Private

491.01

 

206.9

 

206.9

 

2B

 

Private

492

 

207

 

207

 

2B

 

Private

493

 

207.1

 

207.3

 

2B

 

Private

494

 

207.5

 

207.7

 

2B

 

Private

495

 

207.8

 

208.2

 

2B

 

Private

497

 

209

 

209

 

2B

 

Private

498

 

209.1

 

209.8

 

2B

 

Private

499

 

209.6

 

209.7

 

2B

 

Private

500

 

209.9

 

210.7

 

2B

 

Private

501

 

210.8

 

211.1

 

2B

 

Private

501.01

 

211.2

 

211.5

 

2B

 

Private

502

 

211.6

 

212.3

 

2B

 

Private

503

 

212.5

 

212.8

 

2B

 

Municipality Owned

504

 

212.9

 

213.1

 

2B

 

Municipality Owned

505

 

213.2

 

213.3

 

2B

 

Private

506

 

213.4

 

213.4

 

2B

 

Private

507

 

213.5

 

213.5

 

2B

 

Private

508

 

213.6

 

213.6

 

2B

 

Private

509

 

213.7

 

213.7

 

2B

 

Private

510

 

213.8

 

213.8

 

2B

 

Private

511

 

213.9

 

213.9

 

2B

 

Private

512

 

214

 

214

 

2B

 

Private

513

 

214

 

214

 

2B

 

Municipality Owned

521

 

218.6

 

219.1

 

2B

 

Private

 

N-7

--------------------------------------------------------------------------------


 

TMEP
TRACT

 

REV5 KP IN

 

REV5 KP
OUT

 

Spread
Name

 

LAND
STATUS

525

 

220.1

 

220.2

 

2B

 

Private

527

 

220.9

 

221.6

 

2B

 

Private

528

 

221.7

 

222.5

 

2B

 

Private

529

 

222.6

 

222.6

 

2B

 

Private

531

 

222.8

 

223

 

2B

 

Private

532

 

223.1

 

223.5

 

2B

 

Private

534

 

224.4

 

225.1

 

2B

 

Private

535.01

 

225.5

 

225.5

 

2B

 

Private

536

 

225.6

 

225.6

 

2B

 

Private

537

 

225.7

 

226

 

2B

 

Private

539

 

226.5

 

226.6

 

2B

 

Private

540

 

226.7

 

226.8

 

2B

 

Private

541

 

226.9

 

226.9

 

2B

 

Municipality Owned

544

 

227.8

 

228.5

 

2B

 

Municipality Owned

545

 

228.6

 

228.6

 

2B

 

Private

549

 

229.4

 

229.8

 

2B

 

Municipality Owned

550

 

229.9

 

230.1

 

2B

 

Municipality Owned

552

 

231.1

 

231.7

 

2B

 

Municipality Owned

553

 

231.8

 

231.8

 

2B

 

Municipality Owned

557

 

233.1

 

233.4

 

2B

 

Private

558

 

233.4

 

233.4

 

2B

 

Private

561

 

234.7

 

235.2

 

2B

 

Private

562

 

235.3

 

235.3

 

2B

 

Private

563

 

235.4

 

235.4

 

2B

 

Municipality Owned

565

 

235.9

 

235.9

 

2B

 

Private

566

 

236

 

236

 

2B

 

Private

567

 

236.1

 

236.1

 

2B

 

Private

568

 

236.1

 

236.1

 

2B

 

Private

569

 

236.2

 

236.6

 

2B

 

Private

570

 

236.7

 

236.7

 

2B

 

Private

571

 

236.8

 

237

 

2B

 

Private

572

 

237.1

 

237.8

 

2B

 

Private

573

 

237.9

 

238.6

 

2B

 

Private

575

 

239.6

 

239.7

 

2B

 

Private

 

N-8

--------------------------------------------------------------------------------


 

TMEP
TRACT

 

REV5 KP IN

 

REV5 KP
OUT

 

Spread
Name

 

LAND
STATUS

577

 

240.5

 

241.3

 

2B

 

Private

578

 

241.4

 

242.1

 

2B

 

Private

581

 

243.7

 

243.9

 

2B

 

Private

584

 

245.7

 

246.2

 

2B

 

Private

586

 

246.5

 

246.5

 

2C

 

Municipality Owned

587

 

246.6

 

246.6

 

2C

 

Private

588

 

246.7

 

246.7

 

2C

 

Municipality Owned

589

 

246.8

 

246.8

 

2C

 

Private

600

 

255.2

 

256

 

2C

 

Private

605

 

258.4

 

258.4

 

2C

 

AB Transportation

607

 

258.6

 

259.3

 

2C

 

Private

650

 

303.2

 

303.2

 

2C

 

Private

651

 

303.3

 

303.4

 

2C

 

Municipality Owned

653

 

303.6

 

303.6

 

2C

 

Private

654

 

303.7

 

303.7

 

2C

 

Municipality Owned

657.02

 

307.5

 

307.5

 

2C

 

Private

726

 

327.1

 

327.1

 

2C

 

Private

727

 

327.2

 

327.2

 

2C

 

Private

731

 

327.8

 

328.4

 

2C

 

Private

743.01

 

337.5

 

337.6

 

2C

 

Private

2002

 

52.8

 

52.8

 

2A

 

Private

2014

 

59.5

 

59.5

 

2A

 

Private

2017

 

60.3

 

60.3

 

2A

 

Municipality Owned

2029

 

66.9

 

66.9

 

2A

 

Private

2036

 

73.9

 

73.9

 

2A

 

Private

2037

 

74

 

74

 

2A

 

Private

2049

 

76.3

 

76.3

 

2A

 

Private

2050

 

76.4

 

76.4

 

2A

 

Private

2057

 

76.9

 

76.9

 

2A

 

Private

2063

 

77.4

 

77.4

 

2A

 

Private

2064

 

77.5

 

77.5

 

2A

 

Private

2069

 

78.8

 

78.8

 

2A

 

Private

2086

 

91.2

 

91.2

 

2A

 

Private

2096

 

108.6

 

108.6

 

2A

 

Private

2125

 

162.5

 

162.8

 

2B

 

Private

 

N-9

--------------------------------------------------------------------------------


 

TMEP
TRACT

 

REV5 KP IN

 

REV5 KP
OUT

 

Spread
Name

 

LAND
STATUS

2149

 

214

 

214

 

2B

 

Municipality Owned

2183

 

231.2

 

231.3

 

2B

 

Private

2226

 

232.9

 

232.9

 

2B

 

Private

2234

 

233

 

233

 

2B

 

Private

 

N-10

--------------------------------------------------------------------------------


 

British Columbia Parcels

 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

0.703

 

1095.4

 

1095.4

 

6

 

Private

0.703201

 

1088.71

 

1088.74

 

6

 

Private

0.7079

 

1043.26

 

1043.56

 

5B

 

Private

0.71060111

 

1015.64

 

1015.75

 

5B

 

Private

0.711001

 

976.87

 

976.9

 

5A

 

Private

0.7144

 

816.98

 

817.39

 

5A

 

Private

0.716

 

721.41

 

721.59

 

4B

 

Private

0.7525

 

1151.54

 

1151.94

 

7

 

Private

0.7547

 

1155.2

 

1155.2

 

7

 

Private

0.7574

 

1158.57

 

1158.78

 

7

 

Private

0.760514

 

1168.52

 

1168.84

 

7

 

Private

1

 

0

 

0.84

 

7

 

Private

5

 

3.09

 

3.4

 

Westridge Lateral

 

Private

793.04

 

502.2

 

502.2

 

3A

 

Private

793.05

 

502.26

 

502.44

 

3A

 

Private

794

 

502.2

 

502.26

 

3A

 

Private

803

 

508.93

 

509.35

 

3B

 

Private

804.01

 

509.35

 

509.82

 

3B

 

Private

805

 

509.97

 

511

 

3B

 

Private

806

 

511

 

511.01

 

3B

 

Private

806.01

 

511.78

 

511.88

 

3B

 

Private

812.02

 

513.41

 

513.62

 

3B

 

Private

813

 

514.6

 

514.6

 

3B

 

Private

814

 

514.48

 

515.4

 

3B

 

Municipality Owned

816

 

517.07

 

517.22

 

3B

 

Private

816.01

 

517.22

 

517.32

 

3B

 

Private

816.02

 

517.32

 

517.38

 

3B

 

Private

816.03

 

517.38

 

517.45

 

3B

 

Private

816.04

 

517.45

 

517.5

 

3B

 

Private

817

 

517.91

 

518.14

 

3B

 

Private

817.01

 

518.23

 

518.35

 

3B

 

Private

817.02

 

518.73

 

518.75

 

3B

 

Private

819

 

519.09

 

519.13

 

3B

 

Private

819.02

 

519.13

 

519.16

 

3B

 

Private

819.03

 

519.16

 

519.28

 

3B

 

Municipality Owned

 

N-11

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

819.06

 

519.47

 

519.54

 

3B

 

Private

820

 

520.34

 

521.33

 

3B

 

Private

821

 

521.33

 

521.8

 

3B

 

Private

824.02

 

524.93

 

525.07

 

3B

 

Private

827

 

526.84

 

527.2

 

3C

 

Private

827.01

 

527.2

 

527.39

 

3C

 

Private

845

 

539.98

 

540.41

 

3C

 

Private

846.01

 

540.41

 

540.76

 

3C

 

Private

846.02

 

540.76

 

541.14

 

3C

 

Private

853

 

544.34

 

544.76

 

3C

 

Private

855

 

545.06

 

545.23

 

3C

 

Private

919

 

604.96

 

605.48

 

3C

 

Private

921

 

605.81

 

605.87

 

3C

 

Private

927

 

610.01

 

610.36

 

3C

 

Private

928

 

610.38

 

610.48

 

3C

 

Private

929

 

610.48

 

610.61

 

3C

 

Private

929.01

 

610.61

 

610.64

 

3C

 

Private

929.02

 

610.64

 

610.81

 

4A

 

Private

929.03

 

610.6

 

610.6

 

3C

 

Private

929.04

 

610.5

 

610.5

 

3C

 

Private

930

 

610.85

 

610.91

 

4A

 

Private

931

 

611

 

611

 

4A

 

Private

932

 

610.94

 

611.1

 

4A

 

Private

933

 

611.1

 

611.24

 

4A

 

Private

934

 

611.24

 

611.47

 

4A

 

Private

936

 

611.53

 

611.54

 

4A

 

Private

937

 

611.54

 

611.77

 

4A

 

Private

938

 

611.79

 

612.58

 

4A

 

Private

963

 

640.28

 

641.98

 

4A

 

Private

964

 

641.98

 

642.43

 

4A

 

Private

975

 

649.21

 

649.42

 

4A

 

Private

976

 

649.42

 

650.71

 

4A

 

Private

978

 

650.84

 

650.88

 

4A

 

Private

979

 

650.88

 

650.92

 

4A

 

Private

981

 

650.95

 

650.97

 

4A

 

Private

982

 

650.97

 

651.01

 

4A

 

Private

984

 

651

 

651

 

4A

 

Private

984.01

 

651.01

 

651.04

 

4A

 

Private

 

N-12

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

985

 

651.06

 

651.12

 

4A

 

Municipality Owned

986

 

651.14

 

651.16

 

4A

 

Private

987

 

651.16

 

651.19

 

4A

 

Private

988

 

651.19

 

651.21

 

4A

 

Private

990

 

651.21

 

651.26

 

4A

 

Private

991

 

651.26

 

651.29

 

4A

 

Private

992

 

651.29

 

651.32

 

4A

 

Private

993

 

651.32

 

651.34

 

4A

 

Private

994

 

651.53

 

651.6

 

4A

 

Private

996

 

651.6

 

651.72

 

4A

 

Private

997

 

651.72

 

652.03

 

4A

 

Private

1018

 

667.13

 

667.25

 

4A

 

Private

1035.01

 

684.99

 

685.14

 

4A

 

Private

1039

 

686.91

 

686.99

 

4A

 

Private

1040

 

686.99

 

687.32

 

4A

 

Private

1041

 

687.34

 

687.43

 

4A

 

Private

1042

 

687.53

 

687.55

 

4A

 

Private

1043

 

687.46

 

687.53

 

4A

 

Private

1044

 

687.59

 

687.89

 

4A

 

Private

1046

 

687.89

 

688.09

 

4A

 

Private

1046.01

 

688.2

 

688.68

 

4A

 

Private

1049

 

690.5

 

690.54

 

4A

 

Private

1051

 

691.15

 

692.57

 

4B

 

Private

1052

 

692.57

 

692.77

 

4B

 

Private

1054

 

692.77

 

693.34

 

4B

 

Private

1055

 

693.8

 

694.09

 

4B

 

Private

1056

 

694.09

 

694.27

 

4B

 

Private

1059

 

694.46

 

694.57

 

4B

 

Private

1060

 

694.82

 

695.23

 

4B

 

Private

1061

 

695.23

 

695.43

 

4B

 

Private

1062

 

695.73

 

696.05

 

4B

 

Private

1063

 

696.05

 

697.61

 

4B

 

Private

1064

 

697.68

 

698.61

 

4B

 

Private

1065

 

698.61

 

699.72

 

4B

 

Private

1067

 

699.72

 

699.74

 

4B

 

Private

1068

 

699.96

 

700.65

 

4B

 

Private

1069

 

700.65

 

700.72

 

4B

 

Private

1070

 

700.72

 

700.78

 

4B

 

Private

 

N-13

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

1071

 

700.78

 

700.84

 

4B

 

Private

1072

 

700.84

 

700.92

 

4B

 

Private

1073

 

700.92

 

701

 

4B

 

Private

1074

 

701

 

701.09

 

4B

 

Private

1075

 

701.09

 

701.17

 

4B

 

Private

1076

 

701.17

 

701.23

 

4B

 

Private

1077

 

701.25

 

701.31

 

4B

 

Private

1078

 

701.31

 

701.38

 

4B

 

Private

1079

 

701.38

 

701.43

 

4B

 

Private

1080

 

701.43

 

701.53

 

4B

 

Private

1081

 

701.53

 

701.59

 

4B

 

Private

1082

 

701.59

 

701.72

 

4B

 

Private

1083

 

701.72

 

701.77

 

4B

 

Private

1084

 

701.77

 

702.34

 

4B

 

Private

1086

 

703.3

 

703.65

 

4B

 

Private

1087

 

703.65

 

703.74

 

4B

 

Private

1093

 

706.55

 

707.4

 

4B

 

Private

1095

 

707.7

 

707.85

 

4B

 

Private

1095.01

 

707.85

 

708.2

 

4B

 

Private

1096

 

708.2

 

708.8

 

4B

 

Private

1097

 

708.8

 

708.82

 

4B

 

Private

1098

 

708.82

 

708.93

 

4B

 

Private

1099

 

708.93

 

709.04

 

4B

 

Private

1100

 

709.04

 

709.12

 

4B

 

Private

1101

 

709.12

 

709.21

 

4B

 

Private

1102

 

709.3

 

709.3

 

4B

 

Private

1103

 

709.21

 

709.49

 

4B

 

Private

1104

 

709.49

 

709.56

 

4B

 

Private

1105

 

709.56

 

709.75

 

4B

 

Private

1106

 

709.81

 

710.05

 

4B

 

Private

1107

 

710.05

 

710.85

 

4B

 

Private

1108

 

710.85

 

711.31

 

4B

 

Private

1109

 

711.37

 

711.76

 

4B

 

Private

1110

 

711.76

 

712.19

 

4B

 

Private

1131

 

714.49

 

714.54

 

4B

 

Private

1133

 

714.64

 

714.73

 

4B

 

Private

1134

 

714.73

 

715.31

 

4B

 

Private

1138

 

715.31

 

715.94

 

4B

 

Private

1140

 

715.96

 

716.05

 

4B

 

Private

 

N-14

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

1141

 

716.1

 

716.1

 

4B

 

Private

1142

 

716.07

 

716.13

 

4B

 

Private

1143

 

716.13

 

716.24

 

4B

 

Private

1144

 

716.24

 

716.33

 

4B

 

Private

1145

 

716.33

 

716.53

 

4B

 

Private

1146

 

716.55

 

716.93

 

4B

 

Private

1147

 

716.93

 

717.35

 

4B

 

Private

1148

 

717.35

 

717.62

 

4B

 

Private

1149

 

717.62

 

717.68

 

4B

 

Private

1150

 

717.76

 

717.84

 

4B

 

Municipality Owned

1150.01

 

717.84

 

718.02

 

4B

 

Private

1150.02

 

718.02

 

718.07

 

4B

 

Private

1151.01

 

718.09

 

718.11

 

4B

 

Private

1152

 

718.11

 

718.13

 

4B

 

Private

1153

 

718.13

 

718.15

 

4B

 

Private

1154

 

718.15

 

718.17

 

4B

 

Private

1155

 

718.17

 

718.19

 

4B

 

Private

1156

 

718.19

 

718.21

 

4B

 

Private

1157

 

718.21

 

718.23

 

4B

 

Private

1158

 

718.23

 

718.25

 

4B

 

Private

1159

 

718.25

 

718.27

 

4B

 

Private

1160

 

718.27

 

718.29

 

4B

 

Private

1161

 

718.29

 

718.32

 

4B

 

Private

1162

 

718.32

 

718.34

 

4B

 

Private

1163

 

718.34

 

718.36

 

4B

 

Private

1164

 

718.36

 

718.38

 

4B

 

Private

1165

 

718.38

 

718.4

 

4B

 

Private

1166

 

718.4

 

718.42

 

4B

 

Private

1167

 

718.42

 

718.44

 

4B

 

Private

1168

 

718.44

 

718.46

 

4B

 

Private

1169

 

718.46

 

718.47

 

4B

 

Private

1170

 

718.4

 

718.4

 

4B

 

Private

1171

 

718.47

 

718.49

 

4B

 

Private

1172

 

718.49

 

718.51

 

4B

 

Private

1173

 

718.51

 

718.53

 

4B

 

Private

1174

 

718.53

 

718.57

 

4B

 

Private

1175

 

718.57

 

718.58

 

4B

 

Private

1176

 

718.6

 

718.6

 

4B

 

Private

 

N-15

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

1177

 

718.61

 

718.64

 

4B

 

Private

1178

 

718.64

 

718.65

 

4B

 

Private

1179.01

 

718.9

 

718.9

 

4B

 

Private

1180

 

718.9

 

719.26

 

4B

 

Private

1182

 

719.26

 

719.61

 

4B

 

Private

1184.01

 

720.17

 

720.35

 

4B

 

Private

1185

 

720.68

 

721.1

 

4B

 

Private

1189.02

 

723.44

 

723.93

 

4B

 

Private

1191

 

723.95

 

724.07

 

4B

 

Private

1192

 

724.07

 

724.25

 

4B

 

Private

1194

 

724.25

 

724.43

 

4B

 

Private

1195

 

724.43

 

724.53

 

4B

 

Private

1196

 

724.53

 

724.63

 

4B

 

Private

1197

 

724.63

 

724.78

 

4B

 

Private

1198

 

724.78

 

724.85

 

4B

 

Private

1199

 

724.88

 

724.88

 

4B

 

Private

1199.01

 

724.88

 

725.32

 

4B

 

Private

1200

 

725.3

 

725.3

 

4B

 

Private

1202

 

725.54

 

725.77

 

4B

 

Private

1203

 

725.78

 

726.44

 

4B

 

Private

1204

 

726.44

 

726.58

 

4B

 

Private

1205

 

726.58

 

726.66

 

4B

 

Private

1209

 

726.69

 

726.72

 

4B

 

Private

1211

 

726.81

 

726.84

 

4B

 

Private

1212

 

726.84

 

726.9

 

4B

 

Private

1212.01

 

726.9

 

726.93

 

4B

 

Private

1213

 

727

 

727.11

 

4B

 

Private

1214

 

728.03

 

728.33

 

4B

 

Private

1214.01

 

728.56

 

728.97

 

4B

 

Private

1215

 

728.97

 

729.86

 

4B

 

Private

1219

 

731.27

 

731.67

 

4B

 

Private

1220

 

731.67

 

732.08

 

4B

 

Private

1221

 

732.08

 

732.48

 

4B

 

Private

1221.01

 

732.5

 

732.5

 

4B

 

Private

1221.02

 

732.52

 

732.92

 

4B

 

Private

1225

 

742.82

 

743.22

 

4B

 

Private

1226

 

743.22

 

743.65

 

4B

 

Private

1227

 

743.65

 

744.5

 

4B

 

Private

1228

 

744.5

 

744.8

 

4B

 

Private

 

N-16

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

1229

 

745.26

 

746.08

 

4B

 

Private

1230

 

746.08

 

746.44

 

4B

 

Private

1243

 

752.45

 

752.73

 

4B

 

Private

1244

 

752.73

 

753.02

 

4B

 

Private

1245

 

753.02

 

753.04

 

4B

 

Private

1246

 

753.04

 

753.13

 

4B

 

Private

1247

 

753.13

 

753.24

 

4B

 

Private

1248

 

753.24

 

753.26

 

4B

 

Private

1249

 

753.26

 

753.4

 

4B

 

Private

1254

 

754.96

 

755.55

 

4B

 

Private

1256

 

756.03

 

756.42

 

4B

 

Private

1257

 

756.53

 

756.65

 

4B

 

Private

1258

 

756.81

 

757.49

 

4B

 

Private

1259.01

 

758.2

 

758.2

 

4B

 

Private

1260

 

758.82

 

759.12

 

4B

 

Private

1262

 

759.27

 

759.31

 

4B

 

Private

1263

 

759.31

 

759.99

 

4B

 

Private

1264

 

759.99

 

760.87

 

4B

 

Private

1267

 

761.29

 

761.67

 

4B

 

Private

1268

 

761.69

 

761.82

 

4B

 

Private

1268.01

 

761.9

 

761.9

 

4B

 

Private

1269

 

762.96

 

763.22

 

4B

 

Private

1270

 

763.26

 

763.77

 

4B

 

Private

1271

 

763.77

 

763.77

 

4B

 

Private

1274

 

764.56

 

764.56

 

4B

 

Private

1274.01

 

764.25

 

764.56

 

4B

 

Private

1340

 

807.9

 

808.71

 

5A

 

Private

1341

 

808.71

 

808.83

 

5A

 

Private

1342

 

808.83

 

808.93

 

5A

 

Private

1343

 

808.93

 

809.05

 

5A

 

Private

1365

 

810.68

 

810.84

 

5A

 

Private

1366

 

810.84

 

810.93

 

5A

 

Private

1370.01

 

811.44

 

811.75

 

5A

 

Private

1372

 

813.55

 

813.98

 

5A

 

Private

1373

 

814.04

 

814.43

 

5A

 

Private

1381

 

816.54

 

816.9

 

5A

 

Private

1567

 

840.78

 

840.85

 

5A

 

Private

1572

 

840.87

 

840.95

 

5A

 

Municipality Owned

 

N-17

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

1602

 

843.54

 

843.57

 

5A

 

Private

1607

 

846.7

 

847.32

 

5A

 

Private

1609.01

 

847.76

 

847.89

 

5A

 

Private

1633

 

860.19

 

861.03

 

5A

 

Private

1636

 

861.03

 

861.45

 

5A

 

Private

1642

 

864.53

 

864.64

 

5A

 

Private

1648

 

868.47

 

868.87

 

5A

 

Private

1675

 

889.45

 

890.03

 

5A

 

Private

1676

 

891.26

 

892.89

 

5A

 

Private

1677

 

892.89

 

893.33

 

5A

 

Private

1678

 

893.33

 

894.13

 

5A

 

Private

1680

 

894.19

 

895.03

 

5A

 

Private

1681

 

895.26

 

895.56

 

5A

 

Private

1687

 

908.17

 

908.55

 

5A

 

Private

1689

 

909.35

 

909.96

 

5A

 

Private

1690

 

909.96

 

910.85

 

5A

 

Private

1692

 

911.24

 

911.57

 

5A

 

Private

1693

 

911.57

 

911.67

 

5A

 

Private

1696

 

912.53

 

912.62

 

5A

 

Private

1697

 

913.28

 

913.57

 

5A

 

Private

1698

 

913.57

 

914.13

 

5A

 

Private

1700

 

915.1

 

915.4

 

5A

 

Private

1701

 

915.4

 

916.25

 

5A

 

Private

1704

 

916.25

 

916.87

 

5A

 

Private

1705

 

916.87

 

917.53

 

5A

 

Private

1707

 

917.53

 

918.57

 

5A

 

Private

1708

 

918.57

 

918.72

 

5A

 

Private

1709

 

918.72

 

919.52

 

5A

 

Private

1711

 

919.52

 

920.35

 

5A

 

Private

1714

 

920.35

 

921.08

 

5A

 

Private

1715

 

921.08

 

921.49

 

5A

 

Private

1717

 

921.49

 

921.64

 

5A

 

Private

1718

 

921.64

 

923.15

 

5A

 

Private

1719

 

923.42

 

923.42

 

5A

 

Private

1720.01

 

924.74

 

924.77

 

5A

 

Private

1721.01

 

924.2

 

924.64

 

5A

 

Private

1722

 

925.01

 

925.27

 

5A

 

Private

1723

 

925.27

 

926.36

 

5A

 

Private

1723.01

 

926.88

 

927.11

 

5A

 

Private

 

N-18

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

1726

 

928.17

 

928.36

 

5A

 

Private

1727

 

928.4

 

928.4

 

5A

 

Private

1728

 

928.41

 

928.42

 

5A

 

Private

1729

 

928.42

 

928.54

 

5A

 

Private

1730

 

928.54

 

928.55

 

5A

 

Private

1731

 

928.55

 

928.56

 

5A

 

Private

1732

 

928.56

 

928.67

 

5A

 

Private

1733

 

928.67

 

928.74

 

5A

 

Private

1734

 

928.74

 

928.81

 

5A

 

Private

1735

 

928.81

 

929

 

5A

 

Private

1736

 

929.14

 

929.25

 

5A

 

Private

1738

 

929.25

 

929.53

 

5A

 

Private

1741

 

932.23

 

932.27

 

5A

 

Private

1749

 

932.27

 

932.42

 

5A

 

Private

1749.01

 

932.42

 

932.58

 

5A

 

Private

1749.02

 

932.58

 

932.74

 

5A

 

Private

1749.03

 

932.74

 

932.76

 

5A

 

Private

1749.04

 

932.78

 

933.01

 

5A

 

Private

1749.05

 

933.01

 

933.13

 

5A

 

Private

1749.06

 

933.13

 

933.26

 

5A

 

Private

1749.07

 

933.26

 

933.26

 

5A

 

Private

1749.08

 

933.26

 

933.3

 

5A

 

Private

1749.09

 

933.3

 

933.42

 

5A

 

Private

1749.1

 

933.42

 

933.5

 

5A

 

Private

1760

 

946.55

 

947.07

 

5A

 

Private

1763

 

952

 

952.42

 

5A

 

Private

1764.01

 

952.91

 

953.33

 

5A

 

Private

1899

 

1017.9

 

1018.36

 

5B

 

Private

1933

 

1029.46

 

1029.81

 

5B

 

Private

1933.01

 

1029.86

 

1029.88

 

5B

 

Private

1934

 

1029.88

 

1029.9

 

5B

 

Private

1935

 

1029.9

 

1030.1

 

5B

 

Private

1936

 

1030.1

 

1030.1

 

5B

 

Private

1946

 

1033.2

 

1033.2

 

5B

 

Private

1950

 

1033.81

 

1034.51

 

5B

 

Private

1965.01

 

1037.88

 

1037.94

 

5B

 

Private

1971

 

1038.31

 

1038.47

 

5B

 

Private

1973

 

1038.6

 

1038.75

 

5B

 

Private

 

N-19

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

1974

 

1038.75

 

1038.86

 

5B

 

Municipality Owned

1975

 

1038.86

 

1038.92

 

5B

 

Private

1976

 

1038.92

 

1038.94

 

5B

 

Private

1977

 

1038.94

 

1039.08

 

5B

 

Private

1978

 

1039.08

 

1039.28

 

5B

 

Private

1979

 

1039.28

 

1039.41

 

5B

 

Municipality Owned

1980

 

1039.45

 

1039.51

 

5B

 

Private

1981

 

1039.53

 

1039.58

 

5B

 

Private

1982

 

1039.58

 

1039.62

 

5B

 

Private

1985

 

1039.6

 

1039.6

 

5B

 

Private

1986

 

1039.62

 

1039.63

 

5B

 

Private

1987

 

1039.6

 

1039.6

 

5B

 

Private

1988

 

1039.63

 

1039.65

 

5B

 

Private

1989

 

1039.65

 

1039.67

 

5B

 

Private

1990

 

1039.67

 

1039.7

 

5B

 

Private

1991

 

1039.7

 

1039.7

 

5B

 

Private

1994

 

1039.7

 

1039.73

 

5B

 

Private

1995

 

1039.8

 

1039.8

 

5B

 

Private

1996

 

1039.73

 

1039.76

 

5B

 

Private

1997

 

1039.76

 

1039.81

 

5B

 

Private

1999

 

1039.84

 

1039.89

 

5B

 

Private

2000

 

1039.9

 

1039.9

 

5B

 

Private

2001

 

1039.89

 

1039.96

 

5B

 

Private

2003

 

1039.96

 

1039.98

 

5B

 

Municipality Owned

2004

 

1040

 

1040

 

5B

 

Private

2005

 

1039.98

 

1040

 

5B

 

Private

2006

 

1040

 

1040.02

 

5B

 

Private

2007

 

1040.02

 

1040.04

 

5B

 

Private

2014

 

1040.47

 

1040.53

 

5B

 

Private

2018

 

1040.53

 

1041.13

 

5B

 

Private

2023

 

1041.5

 

1041.81

 

5B

 

Municipality Owned

2055

 

1045.22

 

1045.35

 

5B

 

Private

2056

 

1045.36

 

1045.53

 

5B

 

Private

2057

 

1045.72

 

1046.06

 

5B

 

Private

2058

 

1046.06

 

1046.2

 

5B

 

Private

2060

 

1046.39

 

1047.01

 

5B

 

Private

 

N-20

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

2062

 

1047.15

 

1047.41

 

5B

 

Private

2063

 

1047.41

 

1047.46

 

5B

 

Private

2064

 

1047.46

 

1047.53

 

5B

 

Private

2066

 

1047.59

 

1047.69

 

5B

 

Private

2067

 

1047.69

 

1047.74

 

5B

 

Private

2068

 

1047.74

 

1047.79

 

5B

 

Private

2070

 

1047.83

 

1047.84

 

5B

 

Private

2071

 

1047.84

 

1047.98

 

5B

 

Private

2072

 

1048

 

1048.22

 

5B

 

Private

2083

 

1051.91

 

1052.11

 

5B

 

Private

2095

 

1055.96

 

1056.22

 

5B

 

Private

2096

 

1056.22

 

1056.24

 

5B

 

Private

2099.01

 

1056.54

 

1056.65

 

5B

 

Private

2099.02

 

1056.7

 

1056.7

 

5B

 

Private

2100

 

1056.65

 

1056.67

 

5B

 

Private

2100.01

 

1056.67

 

1056.75

 

5B

 

Private

2101

 

1056.79

 

1057.07

 

5B

 

Private

2102

 

1057.07

 

1057.17

 

5B

 

Private

2103

 

1057.17

 

1057.23

 

5B

 

Private

2104

 

1057.2

 

1057.2

 

5B

 

Private

2105

 

1057.26

 

1057.31

 

5B

 

Private

2106

 

1057.31

 

1057.39

 

5B

 

Private

2110

 

1058.12

 

1058.16

 

5B

 

Private

2111

 

1058.18

 

1058.57

 

5B

 

Private

2113

 

1058.57

 

1058.66

 

5B

 

Private

2114

 

1058.78

 

1059.22

 

5B

 

Private

2159

 

1074.47

 

1074.56

 

5B

 

Private

2160

 

1074.88

 

1075.03

 

5B

 

Private

2160.01

 

1075.03

 

1075.13

 

6

 

Private

2165

 

1075.88

 

1075.89

 

6

 

Private

2167

 

1075.92

 

1075.97

 

6

 

Private

2168

 

1075.97

 

1076.12

 

6

 

Private

2169

 

1076.12

 

1076.42

 

6

 

Private

2179

 

1078.76

 

1078.78

 

6

 

Private

2181

 

1078.78

 

1078.82

 

6

 

Private

2182

 

1078.84

 

1078.9

 

6

 

Private

2183

 

1078.9

 

1079.08

 

6

 

Private

2189

 

1079.11

 

1079.5

 

6

 

Private

2193

 

1079.86

 

1080.09

 

6

 

Private

 

N-21

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

2194

 

1079.5

 

1079.57

 

6

 

Private

2195

 

1080.2

 

1080.25

 

6

 

Private

2196

 

1080.25

 

1080.25

 

6

 

Private

2198

 

1080.28

 

1080.32

 

6

 

Private

2199

 

1080.32

 

1080.4

 

6

 

Private

2200

 

1080.4

 

1080.41

 

6

 

Private

2201

 

1080.41

 

1080.67

 

6

 

Private

2204

 

1081.17

 

1081.62

 

6

 

Private

2205

 

1081.62

 

1081.77

 

6

 

Private

2206

 

1081.77

 

1082.08

 

6

 

Private

2207

 

1082.1

 

1082.52

 

6

 

Private

2208

 

1082.52

 

1082.95

 

6

 

Private

2212

 

1082.95

 

1083.37

 

6

 

Private

2213

 

1083.37

 

1083.44

 

6

 

Private

2214

 

1083.44

 

1083.47

 

6

 

Private

2215

 

1083.47

 

1083.58

 

6

 

Private

2216

 

1083.58

 

1083.67

 

6

 

Private

2217

 

1083.67

 

1083.82

 

6

 

Private

2219

 

1084.15

 

1084.42

 

6

 

Private

2225

 

1085.62

 

1085.68

 

6

 

Private

2230

 

1086.44

 

1086.54

 

6

 

Private

2231

 

1086.54

 

1087

 

6

 

Private

2232

 

1087

 

1087.45

 

6

 

Private

2234

 

1087.46

 

1087.5

 

6

 

Private

2237

 

1087.54

 

1087.94

 

6

 

Private

2238

 

1087.94

 

1088.19

 

6

 

Private

2240

 

1088.19

 

1088.71

 

6

 

Private

2242

 

1088.74

 

1089.15

 

6

 

Private

2243

 

1089.15

 

1089.64

 

6

 

Private

2244

 

1089.66

 

1090.03

 

6

 

Private

2245

 

1090.03

 

1090.15

 

6

 

Private

2247

 

1090.26

 

1090.43

 

6

 

Private

2249

 

1090.46

 

1090.49

 

6

 

Private

2250

 

1090.49

 

1090.92

 

6

 

Private

2252

 

1090.92

 

1091.1

 

6

 

Private

2253

 

1091.1

 

1091.17

 

6

 

Private

2254

 

1091.17

 

1091.29

 

6

 

Private

2255

 

1091.29

 

1091.49

 

6

 

Private

2258

 

1091.55

 

1091.97

 

6

 

Private

 

N-22

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

2259

 

1091.97

 

1092.28

 

6

 

Private

2260

 

1092.28

 

1093.03

 

6

 

Private

2264

 

1093.05

 

1093.14

 

6

 

Private

2265

 

1093.1

 

1093.1

 

6

 

Private

2266

 

1093.14

 

1093.18

 

6

 

Private

2267

 

1093.18

 

1093.19

 

6

 

Private

2268

 

1093.2

 

1093.2

 

6

 

Private

2271

 

1093.19

 

1093.39

 

6

 

Private

2272

 

1093.39

 

1093.4

 

6

 

Private

2273

 

1093.4

 

1093.43

 

6

 

Private

2274

 

1093.43

 

1093.45

 

6

 

Private

2275

 

1093.45

 

1093.48

 

6

 

Private

2277

 

1093.48

 

1093.51

 

6

 

Private

2278

 

1093.5

 

1093.5

 

6

 

Private

2279

 

1093.5

 

1093.5

 

6

 

Private

2280

 

1093.51

 

1094.17

 

6

 

Private

2283

 

1094.44

 

1094.47

 

6

 

Private - Aboriginal: IR TZEACHTEN 13

2283.02

 

1094.47

 

1094.48

 

6

 

Private - Aboriginal: IR TZEACHTEN 13

2283.03

 

1094.48

 

1094.5

 

6

 

Private - Aboriginal: IR TZEACHTEN 13

2283.04

 

1094.5

 

1094.6

 

6

 

Private - Aboriginal: IR TZEACHTEN 13

2283.05

 

1094.6

 

1094.6

 

6

 

Private - Aboriginal: IR TZEACHTEN 13

2283.06

 

1094.6

 

1094.64

 

6

 

Private - Aboriginal: IR TZEACHTEN 13

2283.07

 

1094.7

 

1094.7

 

6

 

Private - Aboriginal: IR TZEACHTEN 13

2283.08

 

1094.7

 

1094.7

 

6

 

Private - Aboriginal: IR TZEACHTEN 13

 

N-23

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

2283.09

 

1094.7

 

1094.71

 

6

 

Private - Aboriginal: IR TZEACHTEN 13

2283.091

 

1094.71

 

1094.72

 

6

 

Private - Aboriginal: IR TZEACHTEN 13

2283.11

 

1094.72

 

1094.89

 

6

 

Private - Aboriginal: IR TZEACHTEN 13

2283.12

 

1094.89

 

1094.97

 

6

 

Private - Aboriginal: IR TZEACHTEN 13

2283.13

 

1094.97

 

1095.06

 

6

 

Private - Aboriginal: IR TZEACHTEN 13

2283.14

 

1095.06

 

1095.08

 

6

 

Private - Aboriginal: IR TZEACHTEN 13

2286

 

1095.23

 

1095.26

 

6

 

Private

2287

 

1095.26

 

1095.29

 

6

 

Private

2288

 

1095.29

 

1095.32

 

6

 

Private

2289

 

1095.32

 

1095.39

 

6

 

Private

2295

 

0.07

 

0.1

 

6

 

Private

2296

 

0.1

 

0.12

 

6

 

Private

2300

 

0.15

 

0.17

 

6

 

Private

2301

 

0.17

 

0.19

 

6

 

Private

2302

 

0.19

 

0.21

 

6

 

Private

2303

 

0.21

 

0.24

 

6

 

Private

2304

 

1095.6

 

1095.6

 

6

 

Private

2306

 

1095.6

 

1095.6

 

6

 

Private

2329

 

0.39

 

0.43

 

6

 

Private

2330

 

1095.8

 

1095.8

 

6

 

Private

2331

 

1095.8

 

1095.8

 

6

 

Private

2334

 

1095.9

 

1095.9

 

6

 

Private

2335

 

1095.9

 

1095.9

 

6

 

Private

2336

 

0.52

 

0.54

 

6

 

Private

2337

 

0.54

 

0.56

 

6

 

Private

 

N-24

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

2339

 

1095.9

 

1095.9

 

6

 

Private

2341

 

0.56

 

0.58

 

6

 

Private

2342

 

0.58

 

0.6

 

6

 

Private

2343

 

1095.9

 

1095.9

 

6

 

Private

2344

 

1096

 

1096

 

6

 

Private

2345

 

0.6

 

0.62

 

6

 

Private

2346

 

0.62

 

0.64

 

6

 

Private

2347

 

1096

 

1096

 

6

 

Private

2348

 

1096

 

1096

 

6

 

Private

2349

 

0.64

 

0.66

 

6

 

Private

2350

 

0.66

 

0.68

 

6

 

Private

2351

 

1096

 

1096

 

6

 

Private

2352

 

1096

 

1096

 

6

 

Private

2353

 

1096.1

 

1096.1

 

6

 

Private

2354

 

0.68

 

0.71

 

6

 

Private

2355

 

0.71

 

0.75

 

6

 

Private

2356

 

1096.1

 

1096.1

 

6

 

Private

2358

 

0.87

 

0.91

 

6

 

Private

2359

 

0.91

 

1.08

 

6

 

Private

2363

 

1.5

 

1.51

 

6

 

Private

2365

 

1097.5

 

1097.5

 

6

 

Private

2366

 

1.51

 

1.55

 

6

 

Private

2367

 

1097.5

 

1097.5

 

6

 

Private

2368

 

1.58

 

1.6

 

6

 

Private

2369

 

1097.5

 

1097.5

 

6

 

Private

2370

 

1.6

 

1.61

 

6

 

Private

2371

 

1.61

 

1.63

 

6

 

Private

2374

 

1097.5

 

1097.5

 

6

 

Private

2375

 

1.65

 

1.68

 

6

 

Private

2377

 

1097.5

 

1097.5

 

6

 

Private

2378

 

1097.5

 

1097.5

 

6

 

Private

2380

 

1097.5

 

1097.5

 

6

 

Private

2381

 

1.72

 

1.74

 

6

 

Private

2382

 

1097.7

 

1097.7

 

6

 

Private

2383

 

1.74

 

1.77

 

6

 

Private

2384

 

1097.7

 

1097.7

 

6

 

Private

2385

 

1.77

 

1.78

 

6

 

Private

2386

 

1097.8

 

1097.8

 

6

 

Private

2387

 

1097.8

 

1097.8

 

6

 

Private

 

N-25

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

2388

 

1.78

 

1.81

 

6

 

Private

2389

 

1.81

 

1.84

 

6

 

Private

2390

 

1097.8

 

1097.8

 

6

 

Private

2392

 

1097.97

 

1098.03

 

6

 

Private

2393

 

1098.03

 

1098.38

 

6

 

Private

2394

 

1098.4

 

1098.66

 

6

 

Private

2395

 

1098.66

 

1098.73

 

6

 

Private

2396

 

1098.73

 

1098.79

 

6

 

Private

2397

 

1098.79

 

1098.84

 

6

 

Private

2398

 

1098.84

 

1098.85

 

6

 

Private

2399

 

1098.85

 

1099.02

 

6

 

Private

2400

 

1099.02

 

1099.1

 

6

 

Private

2401

 

1099.13

 

1099.18

 

6

 

Private

2404

 

1099.42

 

1099.54

 

6

 

Private

2404.01

 

1099.54

 

1099.77

 

6

 

Private

2405

 

1099.77

 

1099.97

 

6

 

Private

2411

 

1100.89

 

1100.94

 

6

 

Private

2412

 

1100.94

 

1101.1

 

6

 

Private

2414

 

1101.12

 

1101.31

 

6

 

Private

2415

 

1101.31

 

1101.53

 

6

 

Private

2417

 

1101.55

 

1101.59

 

6

 

Private

2418

 

1101.59

 

1101.68

 

6

 

Private

2419

 

1101.7

 

1101.7

 

6

 

Private

2420

 

1101.68

 

1101.74

 

6

 

Private

2421

 

1101.74

 

1101.85

 

6

 

Private

2422

 

1101.85

 

1101.93

 

6

 

Private

2423

 

1101.93

 

1102.11

 

6

 

Private

2424

 

1102.12

 

1102.17

 

6

 

Private

2425

 

1102.17

 

1102.26

 

6

 

Private

2426

 

1102.26

 

1102.39

 

6

 

Private

2427

 

1102.39

 

1102.68

 

6

 

Private

2431

 

1102.91

 

1102.95

 

6

 

Private

2432

 

1102.95

 

1103.02

 

6

 

Private

2434

 

1103.09

 

1103.23

 

6

 

Private

2435

 

1103.23

 

1103.47

 

6

 

Private

2436

 

1103.4

 

1103.4

 

6

 

Private

2437

 

1103.49

 

1103.88

 

6

 

Private

2439

 

1104.18

 

1104.2

 

6

 

Private

2440

 

1104.2

 

1104.28

 

6

 

Private

 

N-26

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

2441

 

1104.3

 

1104.69

 

6

 

Private

2443

 

1104.7

 

1104.7

 

6

 

Private

2444

 

1104.69

 

1104.98

 

6

 

Private

2445

 

1104.98

 

1105.09

 

6

 

Private

2446

 

1105.1

 

1105.1

 

6

 

Private

2447

 

1105.11

 

1105.35

 

6

 

Private

2448

 

1105.35

 

1105.53

 

6

 

Private

2449

 

1105.53

 

1105.62

 

6

 

Private

2451

 

1106.08

 

1106.3

 

6

 

Private

2452

 

1106.3

 

1106.61

 

6

 

Private

2455

 

1107.17

 

1107.7

 

6

 

Private

2456

 

1107.7

 

1107.74

 

6

 

Private

2457

 

1107.74

 

1108.22

 

6

 

Private

2459

 

1108.47

 

1108.78

 

6

 

Private

2465

 

1109.92

 

1110.3

 

6

 

Private

2466

 

1110.3

 

1110.44

 

6

 

Private

2472

 

1111.81

 

1112.04

 

6

 

Private

2474

 

1112.06

 

1112.19

 

6

 

Private

2475

 

1112.31

 

1112.74

 

6

 

Private

2476

 

1112.4

 

1112.4

 

6

 

Private

2482

 

1113.1

 

1113.25

 

6

 

Private

2482.01

 

1113.25

 

1113.29

 

6

 

Private

2484

 

1113.7

 

1113.7

 

6

 

Private

2487

 

1113.85

 

1114.01

 

6

 

Private

2490

 

1114.36

 

1114.63

 

6

 

Private

2494

 

1115

 

1115.2

 

6

 

Private

2498

 

1115.8

 

1115.8

 

6

 

Private

2501

 

1115.88

 

1116.69

 

6

 

Private

2502

 

1116.69

 

1116.98

 

6

 

Private

2503

 

1116.98

 

1117.13

 

6

 

Private

2513

 

1118.8

 

1118.83

 

6

 

Private

2515

 

1118.86

 

1118.86

 

6

 

Private

2517

 

1119.02

 

1119.04

 

6

 

Private

2518

 

1119.04

 

1119.05

 

6

 

Private

2519

 

1119.05

 

1119.07

 

6

 

Private

2520

 

1119.07

 

1119.08

 

6

 

Private

2521

 

1119.08

 

1119.12

 

6

 

Private

2523

 

1119.14

 

1119.17

 

6

 

Private

2524

 

1119.17

 

1119.19

 

6

 

Private

 

N-27

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

2526

 

1119.22

 

1119.24

 

6

 

Private

2527

 

1119.24

 

1119.26

 

6

 

Private

2528

 

1119.26

 

1119.29

 

6

 

Private

2529

 

1119.29

 

1119.3

 

6

 

Private

2530

 

1119.3

 

1119.3

 

6

 

Private

2531

 

1119.3

 

1119.31

 

6

 

Private

2532

 

1119.31

 

1119.33

 

6

 

Private

2533

 

1119.33

 

1119.34

 

6

 

Private

2534

 

1119.34

 

1119.35

 

6

 

Private

2535

 

1119.35

 

1119.37

 

6

 

Private

2536

 

1119.39

 

1119.85

 

6

 

Private

2539

 

1120.44

 

1120.47

 

6

 

Private

2549

 

1122.37

 

1122.91

 

6

 

Private

2550

 

1122.9

 

1122.9

 

6

 

Private

2552

 

1123.36

 

1123.44

 

6

 

Private

2553

 

1123.5

 

1123.8

 

6

 

Private

2556

 

1124.55

 

1124.66

 

6

 

Private

2559

 

1125.11

 

1125.26

 

6

 

Private

2559.01

 

1125.2

 

1125.2

 

6

 

Private

2560

 

1125.26

 

1125.47

 

6

 

Private

2561

 

1125.47

 

1125.65

 

6

 

Private

2562

 

1125.65

 

1125.86

 

6

 

Private

2563

 

1125.91

 

1125.97

 

6

 

Private

2565

 

1126.32

 

1126.4

 

6

 

Private

2567

 

1126.44

 

1126.55

 

6

 

Private

2569

 

1127

 

1127

 

6

 

Private

2571

 

1127.27

 

1127.67

 

6

 

Private

2573

 

1127.68

 

1127.79

 

6

 

Private

2575

 

1127.79

 

1127.81

 

6

 

Private

2575.01

 

1127.83

 

1127.98

 

6

 

Private

2577

 

1128.17

 

1128.4

 

6

 

Private

2578

 

1128.2

 

1128.2

 

6

 

Private

2579

 

1128.4

 

1128.51

 

6

 

Private

2580

 

1128.51

 

1128.59

 

6

 

Private

2581

 

1128.59

 

1128.68

 

6

 

Private

2582

 

1128.68

 

1128.76

 

6

 

Private

2584

 

1128.8

 

1128.8

 

6

 

Private

2585

 

1128.89

 

1128.92

 

6

 

Private

2586

 

1128.92

 

1129

 

6

 

Private

 

N-28

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

2588

 

1129.01

 

1129.29

 

6

 

Private

2595

 

1129.98

 

1130.01

 

6

 

Private

2599

 

1130.29

 

1130.39

 

6

 

Private

2600

 

1130.49

 

1130.54

 

6

 

Private

2606

 

1131.17

 

1131.2

 

6

 

Private

2612

 

1132.23

 

1132.47

 

6

 

Private

2613

 

1132.47

 

1132.57

 

6

 

Private

2614

 

1132.57

 

1132.68

 

6

 

Private

2615

 

1132.68

 

1132.79

 

6

 

Private

2619

 

1132.94

 

1133.08

 

6

 

Private

2620

 

1133.08

 

1133.21

 

6

 

Private

2621

 

1133.21

 

1133.35

 

6

 

Private

2622

 

1133.37

 

1133.45

 

6

 

Private

2623

 

1133.45

 

1133.71

 

6

 

Private

2628

 

1134.24

 

1134.46

 

6

 

Private

2630

 

1135.03

 

1135.11

 

6

 

Private

2631

 

1135.14

 

1135.63

 

6

 

Private

2632

 

1135.63

 

1135.71

 

6

 

Private

2633

 

1135.71

 

1135.71

 

6

 

Private

2634

 

1135.73

 

1135.96

 

6

 

Private

2635

 

1135.96

 

1136.02

 

6

 

Private

2639

 

1136.83

 

1137

 

6

 

Private

2642

 

1137.02

 

1137.19

 

6

 

Private

2643

 

1137.19

 

1137.46

 

6

 

Private

2646

 

1137.8

 

1138.02

 

6

 

Private

2649

 

1138.56

 

1138.6

 

6

 

Private

2656

 

1140.21

 

1140.23

 

6

 

Private

2657

 

1140.26

 

1140.46

 

6

 

Private

2661

 

1140.67

 

1140.78

 

6

 

Private

2663

 

1140.89

 

1140.99

 

6

 

Private

2664

 

1140.99

 

1141.1

 

6

 

Private

2669

 

1142.76

 

1142.98

 

6

 

Private

2671

 

1143.12

 

1143.18

 

6

 

Private

2675

 

1143.28

 

1143.39

 

6

 

Private

2689

 

1145.5

 

1145.5

 

7

 

Private

2692

 

1145.68

 

1145.72

 

7

 

Private

2692.01

 

1145.72

 

1145.8

 

7

 

Private

2692.02

 

1145.8

 

1145.81

 

7

 

Private

2692.03

 

1145.81

 

1145.84

 

7

 

Private

 

N-29

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

2692.04

 

1145.84

 

1145.89

 

7

 

Private

2692.05

 

1145.89

 

1145.93

 

7

 

Private

2693

 

1145.93

 

1146.04

 

7

 

Private

2695

 

1146.07

 

1146.11

 

7

 

Private

2698

 

1146.13

 

1146.55

 

7

 

Private

2699

 

1146.55

 

1146.96

 

7

 

Private

2703

 

1147.18

 

1147.19

 

7

 

Private

2707

 

1147.4

 

1147.51

 

7

 

Private

15038

 

1136

 

1136

 

6

 

Private

15044

 

1132.9

 

1132.9

 

6

 

Private

15061

 

1125.9

 

1125.9

 

6

 

Private

15151

 

1115.6

 

1115.75

 

6

 

Private

15153

 

1115.2

 

1115.55

 

6

 

Private

15158

 

1114.3

 

1114.3

 

6

 

Private

15161

 

1109.4

 

1109.4

 

6

 

Private

15163

 

1107.7

 

1107.7

 

6

 

Private

15193

 

1102.8

 

1102.8

 

6

 

Private

15195

 

1102.4

 

1102.4

 

6

 

Private

15211

 

1098.8

 

1098.8

 

6

 

Private

15212

 

1098.6

 

1098.6

 

6

 

Private

15290

 

1093.4

 

1093.4

 

6

 

Private

15292

 

1092.4

 

1092.4

 

6

 

Private

15303

 

1083.8

 

1083.8

 

6

 

Private

15318.08

 

1076.42

 

1076.51

 

6

 

Private

15331

 

1059.8

 

1059.8

 

5B

 

Private

15334

 

1059.4

 

1059.4

 

5B

 

Private

15352.1

 

1047.6

 

1047.6

 

5B

 

Private

15450

 

917.5

 

917.5

 

5A

 

Private

15567

 

814

 

814

 

5A

 

Private

15568

 

811.4

 

811.4

 

5A

 

Private

15575

 

810.22

 

810.29

 

5A

 

Private

15576

 

810.15

 

810.22

 

5A

 

Private

15577

 

810.01

 

810.15

 

5A

 

Private

15578

 

809.88

 

810.01

 

5A

 

Private

15579

 

809.76

 

809.88

 

5A

 

Private

15580

 

809.66

 

809.76

 

5A

 

Private

15581

 

809.56

 

809.66

 

5A

 

Private

15582

 

809.44

 

809.56

 

5A

 

Private

15584

 

809.27

 

809.36

 

5A

 

Private

 

N-30

--------------------------------------------------------------------------------


 

TEMP 
TRACT

 

REV5-1 KP
IN

 

REV5-1 KP
OUT

 

Spread
Name

 

LAND
STATUS

15587

 

809.05

 

809.12

 

5A

 

Private

15589

 

764.56

 

764.56

 

4B

 

Private

15594

 

756.44

 

756.49

 

4B

 

Private

15595

 

756.4

 

756.4

 

4B

 

Private

15622

 

726.6

 

726.6

 

4B

 

Municipality Owned

15625

 

725

 

725

 

4B

 

Private

15634

 

724

 

724

 

4B

 

Private

15684

 

701.5

 

701.5

 

4B

 

Private

15727

 

651.4

 

651.4

 

4A

 

Municipality Owned

15764

 

611.6

 

611.6

 

4A

 

Private

15774

 

611.1

 

611.1

 

4A

 

Private

15777

 

611

 

611

 

4A

 

Private

15778

 

611

 

611

 

4A

 

Private

15779

 

611

 

611

 

4A

 

Private

15780

 

611

 

611

 

4A

 

Private

15851

 

553.7

 

553.7

 

3C

 

Private

15886

 

530.5

 

530.5

 

3C

 

Private

15891

 

527.5

 

527.5

 

3C

 

Private

15894

 

525.09

 

525.21

 

3B

 

Private

15914

 

518.6

 

518.6

 

3B

 

Private

15915

 

518.4

 

518.4

 

3B

 

Private

 

N-31

--------------------------------------------------------------------------------


 

Facility Properties

 

TRANS MOUNTAIN PROPERTIES

 

LINC/PID

Trans Mountain Edmonton Terminal (117.29 acres)

 

LINC: 0031 759 252

Trans Mountain Edmonton Terminal (3.26 acres)

 

LINC: 0033 578 205

Trans Mountain Edmonton Terminal (0.85 acres)

 

LINC: 0033 578 197

Trans Mountain Edmonton Terminal (160 acres) - Mineral Title

 

LINC: 0024 035 455

Edmonton Terminal “North 40” Property (20.25 acres)

 

LINC: 0033 578 189

Stony Plain Pump Station (39 acres)

 

LINC: 0020 096 582

Gainford Pump Station (34.13 acres)

 

LINC: 0014 230 114

Niton Pump Station (6.31 acres)

 

LINC: 0014 295 126

Niton Pump Station (32.97 acres)

 

LINC: 0010 322 535

Niton Pump Station (119.10 acres)

 

LINC: 0014 295 134

Edson Pump Station (15.15 acres)

 

LINC: 0014 352 918

Edson Pump Station (57.98 acres)

 

LINC: 0014 316 806

Condensate Line (6.24 acres)

 

LINC: 0018 246 587

Condensate Line (3.78 acres)

 

LINC: 0018 246 579

Hinton Pump Station (4.96 acres)

 

LINC: 0017 649 055

Yellowhead Site (3.80 acres)

 

PID: 015-235-238

Rearguard Pump Station (1.86 acres)

 

PID: 027-894-983

Albreda Station (56.69 acres)

 

PID: 009-460-101

Albreda Pump Station (adjacent) (0.60 acres)

 

PID: 016-699-718

Blue River Pump Station (10.94 acres)

 

PID: 010-092-072

Blue River Pump Station (part of) (1.05 acres)

 

PID: 016-878-370

Blue River PLM Supervisor’s House (.49 acres)

 

PID: 016-878-388

Blue River Station (adjacent/part of) (.65 acres)

 

PID: 016-878-396

Blue River Station (Adjacent) (1.70 acres)

 

PID: 016-878-400

Trans Mountain Housing Limited — Blue River

 

PID: 023-678-232

Trans Mountain Housing Limited — Blue River

 

PID: 010-192-514

Trans Mountain Housing Limited — Blue River

 

PID: 010-192-522

Trans Mountain Housing Limited — Blue River

 

PID: 010-192-531

Trans Mountain Housing Limited — Blue River

 

PID: 010-192-549

McMurphy Pump Station (5.31 acres)

 

PID: 006-953-018

McMurphy (Adjacent) (2.3 acres)

 

PID: 005-896-550

Blackpool/Clearwater (ex RUD) (2.77 acres)

 

PID: 005-969-417

Blackpool Pump Station (30.94 acres)

 

PID: 007-517-505

Blackpool (31.54 acres)

 

PID: 008-677-441

Blackpool (5.00 acres)

 

PID: 008-677-484

Blackpool (3.50 acres)

 

PID: 008-677-514

Darfield Pump Station (2.18 acres)

 

PID: 014-981-378

Petro-Can Take Off (3.59 acres)

 

PID: 005-642-850

Kamloops Pump Station (57.27 acres)

 

PID: 002-883-228

Merritt Site (4.87 acres)

 

PID: 007-733-097

Kingsvale Pump Station (35.94 acres)

 

PID: 015-003-523

Kingsvale (ex Peterson) (7.03 acres)

 

PID: 006-538-029

 

N-32

--------------------------------------------------------------------------------


 

TRANS MOUNTAIN PROPERTIES

 

LINC/PID

Kingsvale (ex Busby — stat. r/w) (10.03 acres)

 

PID: 015-015-912

Kingsvale (assessed with PID: 015-015-912) (stat r/w) - included in above -

 

PID: 015-016-544

Coquihalla (ex Pretty Timber) (4.29 acres)

 

PID: 003-931-960

Coquihalla (ex old Revny) (8.507 acres)

 

PID: 014-562-146

Hope Pump Station (31.49 acres)

 

PID: 010-152-300

Hope Station (adjacent — Telus) (2.169 acres)

 

PID: 004-757-611

Wahleach Pump Station (2.84 acres)

 

PID: 013-105-965

Sumas Pump Station (23.08 acres)

 

PID: 009-788-794

Sumas Tank Farm (100.91 acres)

 

PID: 008-981-582

Sumas Tank Farm (north of Keeping Rd) (73.74 acres)

 

PID: 007-240-139

Abbotsford/Huntington Border Scraper Trap (1.97 acres)

 

PID: 011-040-190

Langley- Salmon River (0.42 acres)

 

PID: 011-908-891

Burnaby Terminal (188.559 acres)

 

PID: 003-296-661

Westridge (15.397 acres)

 

PID: 008-448-922

Sundance (communication site) (8.26 acres)

 

LINC: 0012 212 189

Hurley Property (across from Sumas Tank Farm) (2.15 acres)

 

PID: 004-112-784

Nafziger Property (across from Sumas Tank Farm) (2.50 acres)

 

PID: 013-443-054

Spence Property (across from Sumas Tank Farm) (2.52 acres)

 

PID: 002-383-489

Port Kells Pump Station (2.67 acres)

 

PID: 026-657-392

Chip Pump Station (10.48 acres)

 

LINC: 0032 837 585

Wolf Pump Station (17.79 acres)

 

LINC: 0032 837 601

 

N-33

--------------------------------------------------------------------------------


 

SCHEDULE O-1

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

FORM OF INDEPENDENT ENGINEER CERTIFICATE FOR DRAWDOWN

 

TO:

 

Royal Bank of Canada, as Agent

 

 

 

AND TO:

 

The [Construction /Contingent] Facility Lenders

 

 

 

Re:

 

Credit Agreement made as June 16, 2017 among Kinder Morgan Cochin ULC as
Principal Borrower (the “Principal Borrower”), Trans Mountain Pipeline ULC (the
“NEB Reserve Borrower”), the persons party thereto from time to time in their
capacities as Lenders and Royal Bank of Canada as administrative agent for the
Lenders (such Credit Agreement, as it may be amended, supplemented or otherwise
modified or restated from time to time, referred to as the “Credit Agreement”)

 

Capitalized terms used herein and not otherwise defined herein have the meanings
given to them by the Credit Agreement.

 

The undersigned, a duly authorized representative of Leidos Engineering LLC, in
its capacity as the independent engineer (“Independent Engineer”), hereby
delivers this Independent Engineer Certificate for Drawdown (this “Certificate”)
to you pursuant to the requirements of the Credit Agreement.

 

Reference is made to the Drawdown Notice for Construction Facility and
Contingent Facility (the “Borrower’s Construction Drawdown Certificate”) dated
[•] being delivered by the Principal Borrower pursuant to the Credit Agreement,
in connection with a Drawdown request under the [Construction /Contingent]
Facility and in connection with which this Certificate is provided.

 

The Independent Engineer’s review is based on the understanding and assumption
that we have been provided true, complete and accurate information, which is
satisfactory in form and scope to us, from other parties as to the matters
covered by the Borrower’s Construction Drawdown Certificate.  The Independent
Engineer has reviewed the Borrower’s Construction Drawdown Certificate, and
Section [[2.1/2.2](b)] and Section [[3.3/3.4](b) and (c)] of the Credit
Agreement as each pertains the responsibilities of the Independent Engineer to
provide this Certificate, the certificates provided therewith and certifies the
following as of the proposed Drawdown Date:

 

1.                                      The Independent Engineer last conducted
a site visit of the Project on             , 20   . The next site visit by the
undersigned will occur on or about                , 20    .

 

2.                                      The costs, fees and expenses set forth
in the Borrower’s Construction Drawdown Certificate which the Principal Borrower
is proposing to pay are reasonably characterized as Project Costs.

 

O-1-1

--------------------------------------------------------------------------------


 

3.                                      The Principal Borrower’s determination
of the accrued and unpaid Project Costs which are set forth in the Borrower’s
Construction Drawdown Certificate and the Principal Borrower’s determination of
the projected Project Costs for up to the next following 60 day period in
respect of which the proceeds of requested Drawdown are to be used, each as set
forth in the Borrower’s Construction Drawdown Certificate, are reasonable.

 

4.                                      The Principal Borrower’s description of
the status of the current stage of the development and construction of the
Project set out in Exhibit 1 of the Borrower’s Construction Drawdown Certificate
is reasonable, the Principal Borrower’s certification of the Projected Project
Completion Date set out in the Borrower’s Construction Drawdown Certificate,
being [INSERT DATE] is reasonable, and it is reasonable to expect that the
estimated Project Completion Date will occur prior to the Outside Date of
June 30, 2021.

 

5.                                      No less than 80% of the payments to
persons described in Appendix I to Exhibit 2 of the Borrower’s Construction
Drawdown Certificate are reasonably supported by appropriate invoices or other
similar documentation.

 

6.                                      The Principal Borrower’s calculation of
projected Project Costs for the 6 months following the date of the Borrower’s
Construction Drawdown Certificate as set forth therein is reasonable.

 

7.                                      The calculation of the Net Forecasted
Retained Cash Flow as set out in the calculation of Total Borrower Equity
Financing in the Borrower’s Construction Drawdown Certificate is reasonable.

 

8.                                      In our view, the certifications of the
Principal Borrower set forth in clause 3(j) of the Borrower’s Construction
Drawdown Certificate are reasonable.

 

IN WITNESS WHEREOF, the Independent Engineer has caused this Certificate to be
duly executed and delivered by an authorized representative of the Independent
Engineer as of the date first above written.

 

DATED this        day of                      , 20   .

 

 

LEIDOS ENGINEERING LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

O-1-2

--------------------------------------------------------------------------------


 

SCHEDULE O-2

TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

FORM OF INDEPENDENT ENGINEER CERTIFICATE
FOR RESTRICTED PAYMENTS

 

TO:

 

Royal Bank of Canada, as Agent

 

 

 

AND TO:

 

The Lenders

 

 

 

Re:

 

Credit Agreement made as of June 16, 2017 among Kinder Morgan Cochin ULC as
Principal Borrower (the “Principal Borrower”), Trans Mountain Pipeline ULC (the
“NEB Reserve Borrower”), the persons party thereto from time to time in their
capacities as Lenders and Royal Bank of Canada as administrative agent for the
Lenders (such Credit Agreement, as it may be amended, supplemented or otherwise
modified or restated from time to time, referred to as the “Credit Agreement”)

 

Capitalized terms used herein and not otherwise defined herein have the meanings
given to them by the Credit Agreement.

 

The undersigned, a duly authorized representative of Leidos Engineering LLC, in
its capacity as the independent engineer (“Independent Engineer”), hereby
delivers this Independent Engineer Certificate for Restricted Payments (this
“Certificate”) to you pursuant to the requirements of the Credit Agreement.

 

Reference is made to the Principal Borrower’s Certificate for Restricted
Payments dated as of [·] (the “Borrower’s Distribution Certificate”) and to
which this Certificate is attached being delivered by the Principal Borrower to
the Agent and the Lenders pursuant to Section 9.2(i) of the Credit Agreement, in
connection with its intention to make the Proposed Distribution (as defined in
the Borrower’s Distribution Certificate).

 

The Independent Engineer’s review is based on the understanding and assumption
that we have been provided true, complete and accurate information, which is
satisfactory in form and scope to us, from other parties as to the matters
covered by the Borrower’s Distribution Certificate.  The Independent Engineer
has reviewed the Borrower’s Distribution Certificate and Section 9.2(i) of the
Credit Agreement as each pertains the responsibilities of the Independent
Engineer to provide this Certificate and the Independent Engineer hereby
certifies that as of the date hereof, the conclusions of the Principal Borrower
in the Borrower’s Distribution Certificate set forth in clause 2(e) are
reasonable and, in particular, the calculation of the Net Forecasted Retained
Cash Flow as forth in Part 2 of Exhibit 1 to the Borrower’s Distribution
Certificate is reasonable.

 

IN WITNESS WHEREOF, the Independent Engineer has caused this Certificate to be
duly executed and delivered by an authorized representative of the Independent
Engineer as of the date first above written.

 

DATED this        day of                      , 20   .

 

O-2-1

--------------------------------------------------------------------------------


 

 

LEIDOS ENGINEERING LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

O-2-2

--------------------------------------------------------------------------------


 

SCHEDULE P
TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF JUNE 16, 2017

 

FORM OF PRINCIPAL BORROWER’S CERTIFICATE

FOR RESTRICTED PAYMENTS

 

TO:

 

Royal Bank of Canada, as Agent
20 King Street West, 4th Floor
Toronto, ON M5H 1C4
Attention: Manager, Agency
Facsimile: (416) 842-4023

 

 

 

RE:

 

Credit Agreement made as of June 16, 2017 among Kinder Morgan Cochin ULC as
Principal Borrower (the “Principal Borrower”), Trans Mountain Pipeline ULC (the
“NEB Reserve Borrower”), the persons party thereto from time to time in their
capacities as Lenders and Royal Bank of Canada as administrative agent for the
Lenders (such Credit Agreement, as it may be amended, supplemented or otherwise
modified or restated from time to time, referred to as the “Credit Agreement”)

DATE:

 

 

 

1.                                      A Distribution in the amount of
Cdn.$                                    (the
                          “Proposed Distribution”) is intended to be made by [·]
on the        day of                   , 20     .

 

2.                                      The undersigned hereby certifies to the
Agent and to the Lenders that as of the date hereof:

 

(a)                                 no Default or Event of Default has occurred
and is continuing and no Default or Event of Default will occur as a result of
the making of the Proposed Distribution;

 

(b)                                 the Project Completion Date has not yet
occurred;

 

(c)                                  the most recently delivered Drawdown Notice
under the Construction Facility or the Contingent Facility, as the case may be,
for the purpose of funding Project Costs was dated                     , 20   ;

 

(d)                                 after giving effect to the Proposed
Distribution, the aggregate Distributions in any period of four consecutive
Fiscal Quarters will not exceed Distributable Cash for such period;

 

(e)                                  after giving effect to the Proposed
Distribution:

 

(i)                                     the Obligors will remain in material
compliance with the maximum debt and minimum equity requirements of
Section 2.1(b)(iii) or Section 2.2(b)(ii)(C) of the Credit Agreement, as
applicable;

 

P-1

--------------------------------------------------------------------------------


 

(ii)                                  the Obligors will have sufficient Total
Borrower Equity Financing (as calculated in Part 2 of Exhibit 1 hereto) in an
amount to fund projected Project Costs for the next following 6 month period to
the extent required to maintain compliance with the maximum debt and minimum
equity requirements of Section 2.1(b)(iii) or Section 2.2(b)(ii)(C) of the
Credit Agreement, as applicable; and

 

(iii)                               such Proposed Distribution is consistent in
all material respects with the forecasted Distributions forming part of the Net
Forecasted Retained Cash Flow set out as Item 4 of Part 2 of Exhibit 1 hereto;
and

 

(f)                                   attached hereto as Exhibit 2 is an
Independent Engineer Certificate confirming the items noted therein per the
requirements of Section 9.2(i) of the Credit Agreement.

 

3.                                      Capitalized terms used herein and not
otherwise defined herein have the meanings given to them by the Credit
Agreement.

 

I give this certificate on behalf of the Principal Borrower and in my capacity
as an officer of the Principal Borrower, and no personal liability is assumed by
or in respect of the giving of this certificate.

 

DATED as of the date first written above.

 

 

KINDER MORGAN COCHIN ULC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

P-2

--------------------------------------------------------------------------------

 


 

Exhibit 1 to the Principal Borrower’s Certificate for Restricted Payments

 

Part 1 — Project Costs

 

A.

 

Total Project Costs to date listed in previously issued Drawdown Notices*:

 

$

 

 

 

 

 

B.

 

Portion of the Project Costs described in A. above that:



(i)  have been paid*



(ii) have yet to be paid*

 

 

 

$

 

$

 

 

 

 

 

C.

 

Incremental projected Project Costs for the next following 6 month period not
yet incurred but that are expected to be incurred*

 

$

 

 

 

 

 

D.

 

Total pro forma Project Costs (being A plus C)

 

$

 

 

 

 

 

E.

 

Consolidated Total Funded Debt (excluding the Equivalent Amount in Canadian
Dollars of the Outstanding Principal under the Working Capital Facility and
Permitted Incremental Debt)*

 

$

 

 

 

 

 

F.

 

Consolidated Total Funded Debt (excluding the Equivalent Amount in Canadian
Dollars of the Outstanding Principal under the Working Capital Facility and
Permitted Incremental Debt) as a percentage of pro forma Project Costs (being
E/D)

 

      % (must not exceed 60%)

 

--------------------------------------------------------------------------------

* These items were as calculated in Appendix 2 as of the date of the most
recently delivered Drawdown Notice under the Construction Facility or the
Contingent Facility, as the case may be.

 

P-3

--------------------------------------------------------------------------------


 

Part 2 — Total Borrower Equity Financing

 

1.

 

On-Hand Funding**

 

 

 

 

 

 

 

 

 

(i)  unrestricted and unencumbered cash(5)

 

$

 

 

 

 

plus

 

 

(ii)  unrestricted and unencumbered Cash Equivalents(6)

 

$

 

 

 

 

minus

 

 

(iii) outstanding payables relating to B(ii) in Part 1 above(7)



Total

 

$
equals
***$

 

 

 

 

 

2.

 

Distributable Cash for next following 6 months**

 

$

 

 

 

 

 

3.

 

Forecasted dividends and distributions over next following 6 months **

 

$

 

 

 

 

 

4.

 

Net Forecasted Retained Cash Flow (being 2 minus 3)

 

$

 

 

 

 

 

5.

 

Nominated Equity Amount

 

$

 

 

 

 

 

6.

 

Total Borrower Equity Financing (being 1 plus 4 plus 5)

 

$

 

--------------------------------------------------------------------------------

** These items were as calculated in Appendix 2 as of the date of the most
recently delivered Drawdown Notice under the Construction Facility or the
Contingent Facility, as the case may be.



*** (If less than $0, deemed to be $0 for purposes of #6 above)

 

(5)  Determined in accordance with clause (i) of subparagraph (a) of the
definition of “On-Hand Funding” defined in Section 1.1 of the Credit Agreement.

 

(6)  Determined in accordance with clause (ii) of subparagraph (a) of the
definition of “On-Hand Funding” defined in Section 1.1 of the Credit Agreement.

 

(7)  Determined in accordance with subparagraph (b) of the definition of
“On-Hand Funding” defined in Section 1.1. of the Credit Agreement.

 

P-4

--------------------------------------------------------------------------------


 

Exhibit 2 to the to the Principal Borrower’s Certificate for Restricted Payments

 

Independent Engineer Certificate for Restricted Payments

 

(see attached)

 

P-5

--------------------------------------------------------------------------------